                Case 19-12122-MFW                Doc 517        Filed 11/29/19         Page 1 of 238




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                      )
    In re:                                                            ) Chapter 11
                                                                      )
    FOREVER 21, INC., et al.,1                                        ) Case No. 19-12122 (KG)
                                                                      )
                                       Debtors.                       ) (Jointly Administered)
                                                                      )

                         FIRST MONTHLY FEE STATEMENT OF
                    KIRKLAND & ELLIS LLP AND KIRKLAND & ELLIS
              INTERNATIONAL LLP FOR ALLOWANCE OF AN ADMINISTRATIVE
             CLAIM FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
             INCURRED FROM SEPTEMBER 29, 2019 THROUGH OCTOBER 31, 2019


                     Name of Applicant                              Kirkland & Ellis LLP and Kirkland &
                                                                           Ellis International LLP

    Authorized to Provide Professional Services to:                Forever 21, Inc., et al.
                                                                   Debtors and Debtors-in-Possession
    Date of Retention:                                             Retention Order Entered on November 5,
                                                                   2019
                                                                   Nunc Pro Tunc September 29, 2019
    Period for which compensation and                              September 29, 2019 through October 31,
    reimbursement is sought:                                       2019
    Amount of Compensation sought as actual,                       $2,064,350.80 (80% of $2,580,438.50)
                                                                                                                   2
    reasonable, and necessary:
    Amount of Expense Reimbursement sought as                      $28,938.40
    actual, reasonable, and necessary:

This is a X monthly ___ interim __ final application. No prior application filed.



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
      Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21
      Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the
      Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California 90031.
2     K&E voluntarily reduced its fees by $74,395.50 and its expenses by $3,047.74 in the Fee Period (as defined
      herein). Consequently, K&E does not seek payment of these fees and expenses in this Monthly Fee Statement
      (as defined herein).
            Case 19-12122-MFW         Doc 517       Filed 11/29/19   Page 2 of 238




       Pursuant to sections 327, 330, and 331 of chapter 11 of title 11 of the United States Code,

(the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), the Order Authorizing the Retention and Employment of

Kirkland & Ellis LLP and Kirkland & Ellis International LLP as Attorneys for the Debtors and

Debtors in Possession Effective Nunc Pro Tunc to the Petition Date, dated November 5, 2019

[Docket No. 395] (the “Retention Order”), the Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses for Professionals, dated August 20, 2019

[Docket No. 339] (the “Interim Compensation Order”), and the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware

(the “Local Bankruptcy Rules”), the law firm of Kirkland & Ellis LLP and Kirkland and Ellis

International LLP (together, “K&E”), counsel for the above-captioned debtors and debtors in

possession (collectively, the “Debtors”), hereby files this monthly fee statement (this “Monthly

Fee Statement”) for: (i) compensation in the amount of $2,064,350.80 for the reasonable and

necessary legal services K&E rendered to the Debtors from September 29, 2019 through October

31, 2019 (the “Fee Period”) (80% of $2,580,438.50); and (ii) reimbursement for the actual and

necessary expenses that K&E incurred, in the amount of $28,938.40 during the Fee Period.

               Itemization of Services Rendered and Disbursements Incurred

       1.     In support of this Monthly Fee Statement, attached are the following exhibits:

                 Exhibit A is a schedule of the number of hours expended and fees incurred (on
                  an aggregate basis) by K&E partners, associates, and paraprofessionals during
                  the Fee Period with respect to each of the subject matter categories K&E
                  established in accordance with its internal billing procedures. As reflected in
                  Exhibit A, K&E incurred $2,580,438.50 in fees during the Fee Period.
                  Pursuant to this Monthly Fee Statement, K&E seeks reimbursement for 80% of
                  such fees ($2,064,350.80 in the aggregate).




                                                2
             Case 19-12122-MFW             Doc 517        Filed 11/29/19      Page 3 of 238




                   Exhibit B is a schedule providing certain information regarding the K&E
                    attorneys and paraprofessionals for whose work on these chapter 11 cases
                    compensation      is   sought     in    this    Monthly     Fee     Statement.
                    Attorneys and paraprofessionals of K&E have expended a total of 3,270.80
                    hours in connection with these chapter 11 cases during the Fee Period.

                   Exhibit C is a schedule for the Fee Period, setting forth the total amount of
                    reimbursement sought with respect to each category of expenses for which
                    K&E is seeking reimbursement in this Monthly Fee Statement. All of these
                    disbursements comprise the requested sum for K&E’s out-of-pocket expenses.

                   Exhibit D consists of K&E’s records of expenses incurred during the
                    Fee Period in the rendition of the professional services to the Debtors and their
                    estates.3

                                             Representations

        2.      Although every effort has been made to include all fees and expenses incurred in

the Fee Period, some fees and expenses might not be included in this Monthly Fee Statement due

to delays caused by accounting and processing during the Fee Period. K&E reserves the right to

make further application to this Court for allowance of such fees and expenses not included herein.

Subsequent fee applications will be filed in accordance with the Bankruptcy Code, the Bankruptcy

Rules, Local Bankruptcy Rules, and the Interim Compensation Order.



                              [Remainder of page intentionally left blank]




3   K&E has negotiated a discounted rate for Westlaw computer-assisted legal research. Computer-assisted legal
    research is used whenever the researcher determines that using Westlaw is more cost effective than using
    traditional (non-computer assisted legal research) techniques.



                                                      3
            Case 19-12122-MFW          Doc 517     Filed 11/29/19      Page 4 of 238



       WHEREFORE, K&E requests allowance of its fees and expenses incurred during the

Fee Period in the total amount of $2,093,289.20 consisting of (a) $2,064,350.80, which is 80% of

the fees incurred by the Debtors for reasonable and necessary professional services rendered by

K&E; and (b) $28,938.40 for actual and necessary costs and expenses, and that such fees and

expenses be paid as administrative expenses of the Debtors’ estates.



                              [Remainder of page intentionally left blank]
           Case 19-12122-MFW    Doc 517     Filed 11/29/19      Page 5 of 238



Dated: November 29, 2019       /s/ Laura Davis Jones
Wilmington, Delaware           Laura Davis Jones (DE Bar No. 2436)
                               James E. O’Neill (DE Bar No. 4042)
                               Timothy P. Cairns (DE Bar No. 4228)
                               PACHULSKI STANG ZIEHL & JONES LLP
                               919 North Market Street, 17th Floor
                               P.O. Box 8705
                               Wilmington, Delaware 19899-8705 (Courier 19801)
                               Telephone:      (302) 652-4100
                               Facsimile:      (302) 652-4400
                               Email:          ljones@pszjlaw.com
                                               joneill@pszjlaw.com
                                               tcairns@pszjlaw.com

                               -and-

                               Joshua A. Sussberg, P.C. (admitted pro hac vice)
                               Aparna Yenamandra (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:     (212) 446-4800
                               Facsimile:     (212) 446-4900
                               Email:         jsussberg@kirkland.com
                                              aparna.yenamandra@kirkland.com

                               -and-

                               Anup Sathy, P.C. (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle Street
                               Chicago, Illinois 60654
                               Telephone:       (312) 862-2000
                               Facsimile:       (312) 862-2200
                               Email:           asathy@kirkland.com

                               Co-Counsel for the Debtors and Debtors in Possession
                  Case 19-12122-MFW              Doc 517        Filed 11/29/19         Page 6 of 238



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                      )
    In re:                                                            )   Chapter 11
                                                                      )
    FOREVER 21, INC., et al.,1                                        )   Case No. 19-12122 (KG)
                                                                      )
                                       Debtors.                       )   (Jointly Administered)
                                                                      )
                                                                      )   Re: Docket No. _____


                            VERIFICATION OF JOSHUA SUSSBERG, P.C.


             I, Joshua Sussberg, hereby declare the following under penalty of perjury:

             1.     I am the president of Joshua A Sussberg, P.C., a partner of the law firm of

Kirkland & Ellis LLP (“K&E”), located at 601 Lexington Avenue, New York, New York 10022.

I am a member in good standing of the Bar of the State of New York, and I have been admitted

pro hac vice to practice in the United States Bankruptcy Court for the District of Delaware. There

are no disciplinary proceedings pending against me.

             2.     I have personally performed certain of the legal services rendered by

Kirkland & Ellis LLP as general bankruptcy counsel to the Debtors and am familiar with all other

work performed on behalf of the Debtors by the lawyers and other persons in the firm.

             3.     The facts set forth in the foregoing Monthly Fee Statement are true and correct to

the best of my knowledge, information, and belief.

             4.     I have reviewed Rule 2016-2 of the Local Rules of Bankruptcy Practice and

Procedures of the United States Bankruptcy Court for the District of Delaware and believe that the

Monthly Fee Statement for Kirkland & Ellis LLP complies with Rule 2016-2.


1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
      Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21
      Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the
      Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California 90031.
             Case 19-12122-MFW          Doc 517     Filed 11/29/19      Page 7 of 238



        5.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

                                              Respectfully submitted,

                                              /s/ Joshua Sussberg, P.C.
                                             Joshua Sussberg, P.C.
                                             Partner, Kirkland & Ellis LLP
Case 19-12122-MFW    Doc 517    Filed 11/29/19   Page 8 of 238



                        EXHIBIT A

      Statement of Fees and Expenses by Subject Matter
             Case 19-12122-MFW          Doc 517         Filed 11/29/19      Page 9 of 238



                                             Total                             Total
    Matter                                                 Total Fees                        Total
                  Matter Description         Billed                          Expenses
    Number                                                 Requested                      Compensation
                                             Hours                           Requested
7             Chapter 11 Filing             332.00       $244,260.00        $0.00         $244,260.00
8             Adversary                     71.90        $45,890.00                       $45,890.00
              Proceedings/Contested                                         $0.00
              Matters
9             Asset Sales and               108.30       $78,682.00                       $78,682.00
                                                                            $0.00
              Disposition
10            Automatic Stay Issues         149.80       $109,222.50        $0.00         $109,222.50
11            Business Operations and       344.20       $266,460.00                      $266,460.00
                                                                            $0.00
              Vendor Issues
12            Case Administration           181.90       $134,245.50        $0.00         $134,245.50
13            DIP Financing, Debt           550.70       $474,205.50                      $474,205.50
                                                                            $0.00
              Finance Issues
14            Claims Administration and     52.50        $34,562.50                       $34,562.50
                                                                            $0.00
              Objections
15            Corporate and Securities      32.50        $32,333.00                       $32,333.00
                                                                            $0.00
              Issues
16            Creditor and Stakeholder      17.60        $15,856.50                       $15,856.50
                                                                            $0.00
              Communications
17            Creditors’ Committee          117.90       $109,869.00                      $109,869.00
                                                                            $0.00
              Issues
18            Disclosure Statement, Plan,   220.40       $183,633.50                      $183,633.50
                                                                            $0.00
              Confirmation
19            Employee Issues               129.60       $110,172.50        $0.00         $110,172.50
20            Executory Contracts and       231.40       $177,136.50                      $177,136.50
                                                                            $0.00
              Unexpired Leases
21            Hearings                      157.50       $128,769.00        $0.00         $128,769.00
22            Insurance and Surety          1.60         $1,374.50                        $1,374.50
                                                                            $0.00
              Matters
23            K&E Retention & Fee           84.00        $54,688.50                       $54,688.50
                                                                            $0.00
              Applications
24            Non-K&E Retention & Fee       167.80       $117,952.50                      $117,952.50
                                                                            $0.00
              Applications
25            SOFAs and Schedules           12.80        $10,732.50         $0.00         $10,732.50
26            Tax Issues                    10.70        $9,508.50          $0.00         $9,508.50
27            Travel                        52.10        $41,808.50         $0.00         $41,808.50
28            U.S. Trustee Issues           53.00        $44,686.50         $0.00         $44,686.50
29            Utilities                     80.20        $58,798.00         $0.00         $58,798.00
30            Coordinating International    110.40       $95,591.00                       $95,591.00
                                                                            $0.00
              Issues
31            Expenses                      0.00         0.00               $28,938.40    $28,938.40
Totals                                       3,270.80       $2,580,438.50    $28,938.40   $2,609,376.90
Case 19-12122-MFW   Doc 517    Filed 11/29/19   Page 10 of 238



                        EXHIBIT B

        Attorneys and Paraprofessionals’ Information
           Case 19-12122-MFW              Doc 517     Filed 11/29/19     Page 11 of 238



       The K&E attorneys who rendered professional services in these cases during the Fee Period

are:




                        Position                                     Hourly     Total
                                    Year                                                     Total
 Professional Person    with the                    Department       Billing    Billed
                                   Admitted                                               Compensation
                       Applicant                                      Rate      Hours
Simon Briefel          Associate   2018       Restructuring            705.00    134.00      $94,470.00
Stephanie Cohen        Associate   2018       Restructuring            705.00    137.80      $97,149.00
Neda Davanipour        Associate   2019       Restructuring            805.00      0.40         $322.00
Ciara Foster           Associate   2017       Restructuring            920.00    269.70     $248,124.00
Aura Grace Gilham      Associate   2018       Corporate - General      705.00     11.10       $7,825.50
Zach Glasser           Associate   2018       Corporate - General      705.00      0.50         $352.50
Jake William
Gordon                 Associate   2017       Restructuring            805.00    247.10     $198,915.50
Jae Ha                 Associate   N/A        Corporate - General      595.00     25.30      $15,053.50
Heidi Hockberger       Associate   2017       Restructuring            805.00     80.10      $64,480.50
                                              Labor &
Tatum Ji               Associate   2015       Employment               995.00     16.10      $16,019.50
                                              Corporate - Debt
Jeanne Lee John        Associate   2015       Finance                  995.00     61.40      $61,093.00
                                              Executive
Deidre Kalenderian     Associate   2016       Compensation             805.00      6.30       $5,071.50
Cara Katrinak          Associate   N/A        Restructuring            595.00    221.60     $131,852.00
                                              Labor &
Anusheh Khoshsima      Associate   2019       Employment               595.00      3.50       $2,082.50
Austin Klar            Associate   2013       Litigation - General   1,025.00      1.60       $1,640.00
Christopher James
Kochman                Associate   2015       Restructuring            895.00      2.50       $2,237.50
Barrett Lingle         Associate   N/A        Restructuring            595.00    125.20      $74,494.00
Jeff Michalik          Associate   2017       Restructuring            805.00     54.30      $43,711.50
Nicholas R. Miller     Associate   N/A        Litigation - General     595.00     39.50      $23,502.50
Josef Parzinger        Associate   N/A        Restructuring            815.00      5.80       $4,727.00
                                              Labor &
Jackson Phinney        Associate   2019       Employment               695.00      3.60       $2,502.00
Abigail Pidgen         Associate   N/A        Restructuring            705.00     12.00       $8,460.00
Kevin Stuart Rice      Associate   2019       Restructuring            705.00    231.50     $163,207.50
Jacob Benjamin
Ruby                   Associate   2019       Restructuring            595.00    224.30     $133,458.50
Oliver Schauman        Associate   2019       Corporate - General      705.00     15.60      $10,998.00
Tommy Scheffer         Associate   2019       Restructuring            705.00    201.80     $142,269.00
Kelly Seranko          Associate   N/A        Litigation - General     595.00     11.50       $6,842.50
                                              Technology & IP
Mannat Sharma          Associate   2019       Transactions             705.00      4.30       $3,031.50
                                              Labor &
Melissa M. Soares      Associate   2016       Employment               885.00      1.60       $1,416.00
            Case 19-12122-MFW             Doc 517     Filed 11/29/19     Page 12 of 238



                       Position                                      Hourly     Total
                                    Year                                                     Total
Professional Person    with the                     Department       Billing    Billed
                                   Admitted                                               Compensation
                      Applicant                                       Rate      Hours
Taylor Rose
Stoneman         Associate         2019       Litigation - General    795.00      75.90      $60,340.50
McClain Thompson Associate         2014       Litigation - General    925.00      45.50      $42,087.50
Anne G. Wallice  Associate         2018       Restructuring           805.00     289.00     $232,645.00
                                              Corporate -
                                              M&A/Private
Jiayi Wang            Associate    2015       Equity                  595.00       3.00       $1,785.00
Kai Zeng              Associate    N/A        Restructuring           995.00      35.90      $35,720.50
Victoria M. Zhou      Associate    2015       Real Estate           1,045.00       0.30         $313.50
Jack N. Bernstein     Of Counsel   1995       Employee Benefits 1,315.00           8.00      $10,520.00
Abigail Cotterill     Of Counsel   2011       International Trade 1,135.00         0.10         $113.50
Kate Coverdale        Partner      2010       Executive            1,090.00        4.00       $4,360.00
                                              Compensation
Michael P. Esser      Partner      2009       Litigation - General 1,120.00       17.00      $19,040.00
Stefanie I. Gitler    Partner      2009       Environment -         1,155.00       0.80         $924.00
                                              Transactional
Susan D. Golden       Partner      1988       Restructuring         1,135.00       0.30        $340.50
Chad J. Husnick,      Partner      2004       Restructuring         1,515.00       0.50        $757.50
P.C.
Nisha                 Partner      2006       Corporate - Debt       1,275.00     45.30      $57,757.50
Kanchanapoomi,                                Finance
P.C.
Anne Kim, P.C.        Partner      2004       Taxation               1,395.00      0.20         $279.00
Austin Klar           Partner      2013       Litigation - General   1,025.00     12.90      $13,222.50
R.D. Kohut            Partner      2004       Labor &                1,120.00      9.80      $10,976.00
                                              Employment
Neil McDonald         Partner      N/A        Restructuring          1,565.00      2.10       $3,286.50
Mark McKane, P.C.     Partner      1997       Litigation - General   1,345.00     28.30      $38,063.50
David M. Nemecek,     Partner      2003       Corporate - Debt       1,495.00      1.80       $2,691.00
P.C.                                          Finance
William T. Pruitt     Partner      2004       Litigation - General   1,160.00      0.30         $348.00
Anup Sathy, P.C.      Partner      1995       Restructuring          1,565.00     82.90     $129,738.50
Anthony Vincenzo      Partner      2011       Taxation               1,185.00      3.90       $4,621.50
Sexton
Josh Sussberg, P.C.   Partner      2004       Restructuring          1,565.00     28.20      $44,133.00
Ryan P. Swan          Partner      2012       Corporate -            1,090.00      1.70       $1,853.00
                                              Investment Funds
Seth Traxler, P.C.    Partner      1997       Technology & IP        1,465.00      1.00       $1,465.00
                                              Transactions
Aparna Yenamandra Partner          2013       Restructuring          1,090.00    207.10     $225,739.00
Rongjing Zhao     Partner          2013       Corporate -            1,090.00      1.00       $1,090.00
                                              M&A/Private
                                              Equity
              Case 19-12122-MFW         Doc 517   Filed 11/29/19     Page 13 of 238




       The paraprofessionals of K&E who rendered professionals services in these cases during

the Fee Period are:

                                  Number
                       Position                                     Hourly     Total
  Paraprofessional                of Years                                                  Total
                       with the                   Department        Billing    Billed
      Person                       in that                                               Compensation
                      Applicant                                      Rate      Hours
                                  Position
 Amanda Cirella       Junior      < 1 year   Technology & IP        265.00    0.50      $132.50
                      Paralegal              Transactions
 Katie Kane           Junior      1 year     Restructuring          265.00    1.20      $318.00
                      Paralegal
 Michele Manzo        Junior      < 1 year   Restructuring          265.00    0.10      $26.50
                      Paralegal
 Anthony Abate        Paralegal   3 years    Restructuring          325.00    54.40     $17,680.00
 Ryan Besaw           Paralegal   2 years    Restructuring          325.00    2.10      $682.50
 Joseph A. Correia    Paralegal   5 years    Corporate - Debt       430.00    11.30     $4,859.00
                                             Finance
 Stephanie L.         Paralegal              Corporate - Debt       325.00    0.50      $162.50
 Goldberg                                    Finance
 Hannah Kupsky        Paralegal   2 years    Restructuring          325.00    66.80     $21,710.00
 Adrienne J. Levin    Paralegal   11 years   Litigation - General   430.00    12.80     $5,504.00
 Liela Morad          Paralegal              Corporate -            360.00    0.50      $180.00
                                             M&A/Private Equity
 Kelly Nguyen         Paralegal              Litigation - General   325.00    25.30     $8,222.50
 Robert Orren         Paralegal   11 years   Restructuring          430.00    5.80      $2,494.00
 Hayley Smith         Paralegal              Technology & IP        440.00    1.00      $440.00
                                             Transactions
 Michael Y. Chan      Support     2 years    Conflicts Analysis     255.00    21.50     $5,482.50
                      Staff
 Joel DePalma         Support                Litigation - General   380.00    0.40      $152.00
                      Staff
 Library Factual      Support     N/A        Administrative Mgt -   360.00    0.50      $180.00
 Research             Staff                  Office
 Eric Nyberg          Support     1 year     Conflicts Analysis     255.00    9.00      $2,295.00
                      Staff
 Library Factual      Support     N/A        Administrative Mgt -   360.00    0.50      $180.00
 Research             Staff                  Office
 Total Fes                                                                              $2,580,438.50
 Requested for
 Attorneys and
 Paraprofessionals
Case 19-12122-MFW     Doc 517   Filed 11/29/19   Page 14 of 238



                         EXHIBIT C

  Summary of Actual and Necessary Expenses for the Fee Period
         Case 19-12122-MFW          Doc 517      Filed 11/29/19   Page 15 of 238



                                    Expense Summary

                           Service Description                                Amount
Third Party Telephone Charges                                                        $795.80
Standard Copies or Prints                                                          $1,285.00
Color Copies or Prints                                                               $576.00
Scanned Images                                                                        $24.50
Outside Messenger Services                                                           $177.51
Local Transportation                                                                 $197.33
Travel Expense                                                                     $9,844.68
Airfare                                                                            $7,439.24
Transportation to/from airport                                                     $4,263.00
Travel Meals                                                                       $1,495.57
Other Travel Expenses                                                                $202.00
Other Court Costs and Fees                                                           $130.00
Filing Fees                                                                          $100.00
Outside Retrieval Service                                                            $406.40
Computer Database Research                                                           $258.63
Westlaw Research                                                                     $929.98
Overtime Transportation                                                              $216.14
Overtime Meals - Attorney                                                            $352.06
Overtime Meals - K&E Only                                                             $45.00
Postage - Hard                                                                         $0.88
Overnight Delivery - Hard                                                            $198.68
Total:                                                                         $28,938.40
Case 19-12122-MFW    Doc 517    Filed 11/29/19   Page 16 of 238



                         EXHIBIT D

      Detailed Description of Expenses and Disbursements
                      Case 19-12122-MFW              Doc 517        Filed 11/29/19        Page 17 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020328
                                                                              Client Matter: 47258-7

In the Matter of Chapter 11 Filing




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 244,260.00
Total legal services rendered                                                                                $ 244,260.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19     Page 18 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:           1050020328
Forever 21, Inc.                                                   Matter Number:              47258-7
Chapter 11 Filing




                                        Summary of Hours Billed

Name                                                              Hours          Rate            Amount
Anthony Abate                                                      33.50       325.00           10,887.50
Simon Briefel                                                       2.80       705.00            1,974.00
Stephanie Cohen                                                     9.80       705.00            6,909.00
Joel DePalma                                                        0.40       380.00              152.00
Michael P. Esser                                                    0.50     1,120.00              560.00
Ciara Foster                                                       36.30       920.00           33,396.00
Jake William Gordon                                                 3.20       805.00            2,576.00
Heidi Hockberger                                                   15.30       805.00           12,316.50
Cara Katrinak                                                      11.60       595.00            6,902.00
Hannah Kupsky                                                      35.00       325.00           11,375.00
Adrienne J. Levin                                                   4.60       430.00            1,978.00
Barrett Lingle                                                      9.50       595.00            5,652.50
Mark McKane, P.C.                                                  12.50     1,345.00           16,812.50
Jeff Michalik                                                      28.10       805.00           22,620.50
Nicholas R. Miller                                                  4.70       595.00            2,796.50
Kevin Stuart Rice                                                  16.90       705.00           11,914.50
Jacob Benjamin Ruby                                                 5.20       595.00            3,094.00
Anup Sathy, P.C.                                                    3.60     1,565.00            5,634.00
Tommy Scheffer                                                      8.70       705.00            6,133.50
Kelly Seranko                                                       5.20       595.00            3,094.00
Taylor Rose Stoneman                                               16.00       795.00           12,720.00
Josh Sussberg, P.C.                                                 4.10     1,565.00            6,416.50
McClain Thompson                                                   12.20       925.00           11,285.00
Anne G. Wallice                                                    34.90       805.00           28,094.50
Aparna Yenamandra                                                  17.40     1,090.00           18,966.00

TOTALS                                                            332.00                  $ 244,260.00




                                                        2
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 19 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:          1050020328
Forever 21, Inc.                                                   Matter Number:             47258-7
Chapter 11 Filing



                                       Description of Legal Services

Date     Name                                  Hours Description
09/29/19 Anthony Abate                          10.00 Prepare chapter 11 pleadings and petitions
                                                      (3.9); review and revise same (2.3); assist
                                                      with filing of same (3.8).
09/29/19 Anthony Abate                           9.00 Prepare motions for first day filing (4.0);
                                                      implement global changes to first day
                                                      pleadings (2.5); compile redlines and cleans
                                                      to be sent to various professionals (1.5);
                                                      search for and distribute precedent re first day
                                                      hearing (1.0).
09/29/19 Simon Briefel                           2.80 Review, revise first day pleadings.
09/29/19 Stephanie Cohen                         8.20 Review, revise first day motions (4.3);
                                                      prepare same for filing (3.9)
09/29/19 Joel DePalma                            0.40 Create graphics for first day presentation (.3);
                                                      correspond with J. Michalik re same (.1).
09/29/19 Michael P. Esser                        0.50 Prepare for and attend conference with M.
                                                      McKane re first day hearing issues.
09/29/19 Ciara Foster                           20.30 Review first day motions (3.9); revise same
                                                      (4.3); review and revise board materials (1.3);
                                                      office conference with K&E team re same
                                                      (.4); prepare for and participate in board
                                                      conference (.4); prepare for first day filing
                                                      (6.2); correspond with Pachulski re filing
                                                      (1.0); update and revise materials re filing
                                                      (2.8).
09/29/19 Jake William Gordon                     3.20 Review, revise first day pleadings.
09/29/19 Heidi Hockberger                       10.90 Conference and correspond with K&E team
                                                      and A&M re first day motions (3.9); revise
                                                      first day motions and prepare for filing (5.1);
                                                      prepare same for filing (1.9).
09/29/19 Cara Katrinak                           4.30 Review, revise first day pleadings.
09/29/19 Hannah Kupsky                          19.00 Prepare for filing of chapter 11 cases (3.9);
                                                      assist with same (3.8); revise pleadings with
                                                      global edits (3.3); research precedent re
                                                      Delaware first day motions (1.5); correspond
                                                      with K&E team re first day hearing
                                                      preparations (.2); revise filing plan (.2);
                                                      prepare copies re first day motions (1.1);
                                                      assist K&E team with hearing preparation
                                                      (5.0).


                                                        3
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 20 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020328
Forever 21, Inc.                                                   Matter Number:            47258-7
Chapter 11 Filing

Date     Name                                  Hours Description
09/29/19 Barrett Lingle                          7.00 Update talking points for first day motions
                                                      (3.7); review, revise filing preparation (3.3).
09/29/19 Mark McKane, P.C.                       5.20 Analyze first day declaration, other first day
                                                      motions supporting declarations and portions
                                                      of draft first day motions (2.3); correspond
                                                      with A. Sathy, J. Sussberg, A. Yenamandra re
                                                      vendor strategy (.6); analyze, revise J.
                                                      Goulding, C. Tempke draft direct
                                                      examinations (1.4); analyze Tempke
                                                      declaration (.4); correspond with M.
                                                      Thompson, T. Stoneman re materials for
                                                      witness prep (.5).
09/29/19 Jeff Michalik                          10.10 Draft first day presentation materials (3.9);
                                                      analyze issues re same (1.2); prepare for
                                                      chapter 11 filing (3.7); correspond with K&E
                                                      team re same (1.3).
09/29/19 Kevin Stuart Rice                       6.50 Prepare first day motions for filing (3.8);
                                                      prepare first day orders re same (2.7).
09/29/19 Kevin Stuart Rice                       5.00 Revise first day orders (3.7); telephone
                                                      conferences with U.S. Trustee re same (1.3).
09/29/19 Jacob Benjamin Ruby                     2.20 Review and revise first day motions.
09/29/19 Tommy Scheffer                          4.80 Revise first day declaration (2.2); correspond
                                                      with K&E team re same (1.3); prepare for
                                                      filing (1.3).
09/29/19 Taylor Rose Stoneman                    5.50 Analyze first day motions and declarations
                                                      (3.3); revise direct examination outlines (.9);
                                                      correspond with M. McKane and M.
                                                      Thompson re first day preparations (1.3).
09/29/19 McClain Thompson                        0.70 Prepare and organize materials re first-day
                                                      witness preparations.
09/29/19 Anne G. Wallice                        14.70 Review, revise first day pleadings (3.9);
                                                      correspond with K&E team re same (3.6);
                                                      office conferences with K&E team re filing
                                                      preparation (2.4); coordinate re same (3.2);
                                                      revise materials re same (1.6).
09/29/19 Aparna Yenamandra                      16.00 Prepare for chapter 11 filing (6.4); analyze
                                                      issues re same (6.1); correspond and
                                                      telephone conferences with K&E team re
                                                      same (3.5).
09/30/19 Anthony Abate                           1.00 Prepare and file first day motions.
09/30/19 Anthony Abate                           8.00 Prepare materials for first day hearing (3.9);
                                                      review first day orders (2.1); revise same and
                                                      prepare copies for judge (2.0).

                                                        4
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 21 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020328
Forever 21, Inc.                                                   Matter Number:            47258-7
Chapter 11 Filing

Date     Name                                  Hours Description
09/30/19 Ciara Foster                           16.00 Prepare for first day filing (4.7); review and
                                                      revise first day pleadings (5.4); correspond
                                                      with K&E team re first day hearing (2.3);
                                                      telephone conferences with advisors and K&E
                                                      team re first day hearing (1.3); review and
                                                      revise hearing materials (2.3).
09/30/19 Heidi Hockberger                        2.30 Review and revise first day pleadings.
09/30/19 Heidi Hockberger                        0.50 Correspond with A&M team re first day
                                                      orders and hearing preparation.
09/30/19 Cara Katrinak                           7.30 Conduct transcript review re first day hearing
                                                      (3.0); review and revise first day pleadings
                                                      (4.3).
09/30/19 Hannah Kupsky                           7.50 Prepare for first day hearing (2.9); prepare
                                                      copies of first day motions (3.1); correspond
                                                      with K&E team re hearing preparation (.2);
                                                      prepare redlines re revised orders (1.3).
09/30/19 Adrienne J. Levin                       3.40 Review pleadings (.3); update distribution list
                                                      (.2); prepare C. Tempke and J. Goulding first
                                                      day materials (2.5); coordinate updates to case
                                                      file (.2); correspond with K&E team re first
                                                      day preparation (.2).
09/30/19 Barrett Lingle                          2.50 Update talking points (.2); conduct first day
                                                      transcript review (2.3).
09/30/19 Mark McKane, P.C.                       7.30 Analyze declarations in support and first day
                                                      orders for interim relief (.8); conference with
                                                      J. Goulding re testimony preparation (1.7);
                                                      conference with C. Tempke re testimony
                                                      preparation (1.6); develop themes for critical
                                                      vendors and foreign vendor arguments (.6);
                                                      revise draft direct examinations (.8);
                                                      conference with M. Thompson, T. Stoneman
                                                      re same (.4); conference with A. Yenamandra
                                                      re potential evidentiary responses to U.S.
                                                      Trustee (.6); analyze J. Walrath first day
                                                      transcripts (.8).
09/30/19 Jeff Michalik                           9.90 Draft first day presentation (3.8); analyze
                                                      issues re same (3.9); correspond and
                                                      conference with K&E team re same (2.2).
09/30/19 Nicholas R. Miller                      1.90 Draft direct-examination outline for J.
                                                      Goulding's store closing declaration.
09/30/19 Kevin Stuart Rice                       2.30 Prepare first day motions for filing (1.7);
                                                      facilitate filing of same (.6).



                                                        5
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 22 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:           1050020328
Forever 21, Inc.                                                   Matter Number:              47258-7
Chapter 11 Filing

Date     Name                                  Hours Description
09/30/19 Kevin Stuart Rice                       3.10 Correspond with U.S. Trustee, K&E team re
                                                      first day orders (1.4); revise first day orders re
                                                      same (1.7).
09/30/19 Jacob Benjamin Ruby                     3.00 Review precedent transcripts (2.3); revise first
                                                      day talking points (.7).
09/30/19 Anup Sathy, P.C.                        2.40 Review and revise orders re first day
                                                      pleadings (.7); conferences with Company re
                                                      first day matters (.5); prepare for first day
                                                      hearing (1.2).
09/30/19 Tommy Scheffer                          3.90 Revise first day declaration (1.0); correspond
                                                      with K&E team re same (.7); telephone
                                                      conference and correspond with A. Butler re
                                                      first day hearing (.2); correspond with K&E
                                                      team re talking points and first day transcript
                                                      review (.5); analyze precedent hearing
                                                      transcripts (1.3); correspond with K&E team
                                                      re same (.2).
09/30/19 Kelly Seranko                           5.20 Review updated first day declaration (2.3);
                                                      revise direct examination outline to include
                                                      evidentiary support for first day motions
                                                      (2.9).
09/30/19 Taylor Rose Stoneman                   10.50 Analyze first day motions (1.1); conference
                                                      with witnesses re first day hearing preparation
                                                      (3.9); conference with M. McKane, M.
                                                      Thompson re interim relief issues (3.2); draft
                                                      talking points for first day hearing (2.3).
09/30/19 Josh Sussberg, P.C.                     4.10 Review and revise first day presentation (1.1);
                                                      prepare for first day hearing (2.5); telephone
                                                      conference with A. Yenamandra re same (.5).
09/30/19 McClain Thompson                        6.00 Draft and revise C. Tempke live direct outline
                                                      (1.4); prepare C. Tempke re testimony (1.6);
                                                      prepare J. Goulding re same (1.3); conference
                                                      with M. McKane and T. Stoneman re first-day
                                                      hearing preparation and evidentiary issues
                                                      (.9); prepare for same (.8).
09/30/19 Anne G. Wallice                        16.70 Review, revise first day orders (3.9);
                                                      correspond with K&E team, A&M, external
                                                      parties re same (3.2); office conferences with
                                                      K&E team re first day preparation (3.7);
                                                      coordinate preparation re same (2.4); review,
                                                      revise first day hearing materials (3.5).
10/01/19 Anthony Abate                           5.50 Prepare, revise, and compile materials for first
                                                      day hearing (3.9); assist K&E team re same
                                                      (1.6).

                                                        6
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 23 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020328
Forever 21, Inc.                                                   Matter Number:            47258-7
Chapter 11 Filing

Date     Name                                  Hours Description
10/01/19 Heidi Hockberger                       1.60 Review and revise pleadings for first day
                                                     hearing.
10/01/19 Hannah Kupsky                          8.50 Prepare for first day hearing (5.0); prepare
                                                     copies of revised first day orders (1.5);
                                                     prepare revised DIP exhibits (1.0); correspond
                                                     with K&E team re first day hearing (.2);
                                                     prepare witness binders (.8).
10/01/19 Adrienne J. Levin                      1.20 Update C.Tempke first day materials (.3);
                                                     update J. Goulding first day materials (.3);
                                                     review first day pleadings (.3); review
                                                     Company pending matter lists (.2); draft
                                                     declaration summary (.1).
10/01/19 Jeff Michalik                          8.10 Revise first day presentation (3.3); analyze
                                                     issues re same (.5); correspond and
                                                     conference with K&E, Pachulski team re
                                                     same (.4); assist with preparation for first day
                                                     hearing (2.4); correspond and conference with
                                                     K&E team re same (1.5).
10/01/19 Nicholas R. Miller                     2.80 Draft and revise direct-examination outline re
                                                     J. Goulding's store closing declaration.
10/01/19 Anup Sathy, P.C.                       1.20 Prepare for first day hearing.
10/01/19 McClain Thompson                       5.50 Draft and revise J. Goulding proffer (1.8);
                                                     prepare C. Tempke re testimony (.7); revise
                                                     C. Tempke direct outline (1.3); coordinate
                                                     witness and hearing materials and
                                                     miscellaneous hearing preparation (1.7).
10/01/19 Aparna Yenamandra                      0.80 Review talking points re first day hearing.
10/02/19 Anne G. Wallice                        1.70 Review, revise notices of first day motions,
                                                     orders, and second day hearing.
10/03/19 Stephanie Cohen                        1.60 Review, revise final orders re entered interim
                                                     orders.
10/03/19 Anne G. Wallice                        1.80 Review, revise notices re first day motions,
                                                     orders (.6); correspond with Pachulski re
                                                     same (.3); correspond with K&E team re final
                                                     orders and revisions to same (.4); correspond
                                                     with K&E team re first day notices (.5).
10/03/19 Aparna Yenamandra                      0.60 Correspond with K&E team re notices re first
                                                     day.

Total                                         332.00




                                                        7
                      Case 19-12122-MFW              Doc 517        Filed 11/29/19        Page 24 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020319
                                                                              Client Matter: 47258-8

In the Matter of Adversary Proceedings/Contested Matters




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 45,890.00
Total legal services rendered                                                                                 $ 45,890.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 25 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020319
Forever 21, Inc.                                                   Matter Number:            47258-8
Adversary Proceedings/Contested Matters




                                        Summary of Hours Billed

Name                                                              Hours      Rate             Amount
Ciara Foster                                                        8.60 920.00               7,912.00
Jake William Gordon                                                 3.30 805.00               2,656.50
Cara Katrinak                                                       1.70 595.00               1,011.50
Austin Klar                                                         8.50 1,025.00             8,712.50
Adrienne J. Levin                                                   6.00 430.00               2,580.00
Library Factual Research                                            0.50 360.00                 180.00
Mark McKane, P.C.                                                   0.50 1,345.00               672.50
Nicholas R. Miller                                                  8.20 595.00               4,879.00
Kelly Nguyen                                                       21.50 325.00               6,987.50
Kevin Stuart Rice                                                   2.00 705.00               1,410.00
Jacob Benjamin Ruby                                                 2.50 595.00               1,487.50
Tommy Scheffer                                                      0.30 705.00                 211.50
Kelly Seranko                                                       1.40 595.00                 833.00
Taylor Rose Stoneman                                                0.20 795.00                 159.00
McClain Thompson                                                    6.70 925.00               6,197.50

TOTALS                                                             71.90                 $ 45,890.00




                                                        2
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 26 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020319
Forever 21, Inc.                                                   Matter Number:            47258-8
Adversary Proceedings/Contested Matters



                                       Description of Legal Services

Date     Name                                  Hours Description
09/30/19 Austin Klar                            0.40 Correspond with A. Levin and C. Foster re
                                                     telephone conference with Company IT and
                                                     discovery vendor (.2); correspond with M.
                                                     Esser re litigation strategy (.2).
10/01/19 Kelly Nguyen                           3.30 Review hearing transcript and documents
                                                     admitted into evidence (.8); review and
                                                     update pending litigation materials (.5); draft
                                                     key pleadings chart (.5); review and prepare
                                                     docket and pleadings for file (1.5).
10/02/19 Adrienne J. Levin                      0.70 Telephone conference with Company IT re
                                                     scoping (.3); draft follow-up correspondence
                                                     re same (.2); review pleadings (.2).
10/02/19 Nicholas R. Miller                     1.70 Draft responses to Company questions re
                                                     pending litigation.
10/02/19 Kelly Nguyen                           1.50 Review and prepare docket and pleadings for
                                                     file (.9); review and prepare correspondence
                                                     and documents for file (.6).
10/02/19 McClain Thompson                       0.60 Correspond and conference with K&E team
                                                     re upcoming priority items.
10/03/19 Ciara Foster                           0.90 Telephone conference with K&E team and
                                                     Company re litigation open issues (.5);
                                                     correspond with K&E team and Company re
                                                     same (.4).
10/03/19 Austin Klar                            1.30 Correspond with K&E team re document
                                                     discovery and analysis of historical
                                                     transactions (.3); telephone conference with S.
                                                     Hampton re pre-petition litigation (1.0).
10/03/19 Kelly Nguyen                           1.00 Review and prepare docket and pleadings for
                                                     file (.4); prepare and distribute first day
                                                     motions and declarations to K&E team (.6).
10/04/19 Nicholas R. Miller                     0.40 Correspond with M. Esser, A. Klar, M.
                                                     Thompson, T. Stoneman, K. Seranko, and A.
                                                     Levin re upcoming litigation projects and case
                                                     status.
10/04/19 Kelly Nguyen                           1.30 Review and prepare docket and pleadings for
                                                     file (.5); prepare and distribute first day
                                                     motions and declarations to K&E team (.8).




                                                        3
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 27 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020319
Forever 21, Inc.                                                   Matter Number:            47258-8
Adversary Proceedings/Contested Matters

Date     Name                                  Hours Description
10/04/19 Kelly Seranko                          0.20 Office conference with T. Stoneman re
                                                     contacting parties with pending claims against
                                                     Company.
10/04/19 Kelly Seranko                          0.40 Conference with M. Esser, A. Klar, T.
                                                     Stoneman, M. Thompson, and N. Miller re
                                                     upcoming projects and deadlines.
10/04/19 Taylor Rose Stoneman                   0.20 Conference with K. Seranko re pending
                                                     litigation materials.
10/04/19 McClain Thompson                       0.60 Correspond and conference with K&E team
                                                     re near-term priority items.
10/05/19   McClain Thompson                     1.30 Draft protective order.
10/07/19   Jake William Gordon                  0.90 Review, analyze litigation issues.
10/07/19   Austin Klar                          0.80 Revise draft protective order.
10/07/19   Adrienne J. Levin                    0.40 Draft updates to litigation hold materials (.1);
                                                     telephone conference with K&E team re
                                                     update (.3).
10/09/19 Kelly Nguyen                           2.00 Review and update pending litigation
                                                     materials (1.2); review and prepare docket
                                                     and pleadings for file (.8).
10/09/19 Kelly Seranko                          0.10 Office conference with K. Nguyen re research
                                                     re pending cases' dockets.
10/10/19 Kelly Nguyen                           1.50 Review pending litigation and update
                                                     materials.
10/11/19 Kelly Seranko                          0.20 Draft correspondence to local counsel re
                                                     status update.
10/14/19 Nicholas R. Miller                     0.70 Research shareholder liability under New
                                                     York law.
10/14/19 Kelly Nguyen                           1.00 Review and update pending litigation
                                                     materials (.7); review and organize docket and
                                                     filed pleadings (.3).
10/15/19 Ciara Foster                           1.80 Telephone conference with Company re
                                                     pending litigation (.4); telephone conference
                                                     with K&E team re same (.4); correspond with
                                                     K&E team re same (.6); review and revise
                                                     summary re same (.4).
10/15/19 Jake William Gordon                    1.40 Telephone conferences with K&E team and
                                                     Company re ongoing litigation issues.
10/15/19 Austin Klar                            0.60 Telephone conference with T. Stoneman and
                                                     K&E team re pre-petition litigation matters.
10/15/19 Adrienne J. Levin                      1.20 Draft production materials (.3); coordinate re
                                                     review database (.9).


                                                        4
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 28 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020319
Forever 21, Inc.                                                   Matter Number:            47258-8
Adversary Proceedings/Contested Matters

Date     Name                                  Hours Description
10/15/19 Nicholas R. Miller                     4.70 Research re shareholder liability under New
                                                     York Law (3.8); draft and correspond with
                                                     K&E team re same (.2); correspond with
                                                     K&E team re adversary proceedings (.7).
10/16/19 Jake William Gordon                    0.40 Review, analyze ongoing litigation issues.
10/16/19 Adrienne J. Levin                      0.20 Correspond with eDiscovery vendor re
                                                     database build.
10/16/19 Kelly Nguyen                           1.00 Review and update pending litigation
                                                     materials (.4); review and organize docket and
                                                     filed pleadings (.6).
10/16/19 Jacob Benjamin Ruby                    0.10 Draft objection materials.
10/17/19 Austin Klar                            0.60 Strategize with K&E team and T. Stoneman
                                                     re response to opposing counsel in pre-
                                                     petition litigation.
10/17/19 Adrienne J. Levin                      0.30 Review collection database (.1); correspond
                                                     with eDiscovery vendor re revisions re same
                                                     (.2).
10/17/19 Kelly Nguyen                           1.00 Review and update pending litigation
                                                     materials (.3); review and organize docket and
                                                     filed pleadings (.7).
10/17/19 Jacob Benjamin Ruby                    0.50 Update objection materials.
10/18/19 Austin Klar                            0.20 Review and analyze objections to first day
                                                     motions in preparation for second day
                                                     hearing.
10/18/19 Kelly Nguyen                           1.50 Review and update pending litigation
                                                     materials (1.0); review and organize docket
                                                     and filed pleadings (.5).
10/18/19 McClain Thompson                       1.60 Review and analyze objections to second-day
                                                     relief and correspond with K&E working
                                                     group re next steps re same (.9); assess
                                                     evidentiary issues re store closing motion (.7).
10/21/19 Austin Klar                            2.30 Review and analyze objections to first day
                                                     motions in preparation for second day hearing
                                                     (.3); correspond with litigation team re stay of
                                                     prepetition litigation (1.6); telephone
                                                     conference with restructuring and litigation
                                                     team re objections to second day relief and
                                                     preparation for second day hearing (.4).
10/21/19 Kelly Nguyen                           1.00 Review and update pending litigation
                                                     materials (.6); review and organize counsel
                                                     correspondence and filed pleadings (.4).
10/21/19 Kevin Stuart Rice                      0.50 Telephone conference with K&E team re
                                                     objections.

                                                        5
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 29 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020319
Forever 21, Inc.                                                   Matter Number:            47258-8
Adversary Proceedings/Contested Matters

Date     Name                                  Hours Description
10/21/19 Tommy Scheffer                         0.30 Telephone conference and correspond with
                                                     Company, K&E team re arbitration dispute.
10/21/19 Kelly Seranko                          0.50 Conference with K&E team re upcoming
                                                     projects and issues.
10/21/19 McClain Thompson                       0.70 Correspond and conference with K&E team
                                                     re second-day hearing evidentiary issues.
10/22/19 Ciara Foster                           0.90 Telephone conferences with K&E team re
                                                     objections to second day relief.
10/22/19 Kelly Nguyen                           1.00 Review and update pending litigation
                                                     materials (.4); review and organize counsel
                                                     correspondence and filed pleadings (.6).
10/22/19 Jacob Benjamin Ruby                    1.00 Update objection materials.
10/22/19 McClain Thompson                       0.30 Correspond with K&E team re second-day
                                                     hearing preparation and evidentiary issues re
                                                     same.
10/23/19 Austin Klar                            0.40 Telephone conference with M. McKane re
                                                     second day hearing preparation.
10/23/19 Library Factual Research               0.50 Provide the final examiner reports in: In re
                                                     Revco D.S.
10/23/19 Mark McKane, P.C.                      0.50 Conference with A. Yenamandra re hearing
                                                     and timing issues re certain litigation and
                                                     potential lift-stay arguments.
10/23/19 Kelly Nguyen                           1.00 Review and update pending litigation
                                                     materials (.7); review and organize counsel
                                                     correspondence and filed pleadings (.3).
10/23/19 Kevin Stuart Rice                      0.50 Telephone conference with K&E team re
                                                     outstanding objections.
10/23/19 Jacob Benjamin Ruby                    0.90 Update objection materials.
10/23/19 McClain Thompson                       0.30 Correspond and conference with K&E team
                                                     re second-day hearing preparation and
                                                     evidentiary issues.
10/24/19 Ciara Foster                           1.20 Correspond with K&E team re certain
                                                     litigation (.6); correspond with K&E team re
                                                     same (.2); telephone conference with K&E
                                                     team re objections to second day relief (.4).
10/24/19 Cara Katrinak                          1.70 Draft summary materials re remaining
                                                     objections.
10/24/19 Kelly Nguyen                           1.00 Review and update pending litigation
                                                     materials (.8); review and organize counsel
                                                     correspondence and filed pleadings (.2).
10/24/19 Kevin Stuart Rice                      1.00 Telephone conferences with K&E team re
                                                     outstanding objections.

                                                        6
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 30 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020319
Forever 21, Inc.                                                   Matter Number:            47258-8
Adversary Proceedings/Contested Matters

Date     Name                                  Hours Description
10/25/19 Ciara Foster                           3.30 Telephone conference with K&E team re
                                                     open items and objections for second day
                                                     hearing (.5); review and revise motion to file
                                                     late reply (1.5); correspond with Pachulski
                                                     and K&E teams re outstanding objections
                                                     (.8); review and revise objections materials
                                                     (.5).
10/25/19 Jake William Gordon                    0.60 Prepare for and attend telephone conference
                                                     re ongoing litigation issues.
10/25/19 Nicholas R. Miller                     0.70 Research and analyze case law in response to
                                                     plaintiff's counsel's communication.
10/27/19 McClain Thompson                       0.60 Prepare for second-day hearing and
                                                     correspond with K&E team re same.
10/27/19 McClain Thompson                       0.70 Revise reply re response to A. Grande order
                                                     to show cause.
10/28/19 Ciara Foster                           0.50 Telephone conference with K&E team re
                                                     status.
10/28/19 Adrienne J. Levin                      3.20 Telephone conference with litigation team re
                                                     litigation update (.3); review Arizona state
                                                     court procedures (1.4); draft Galileo
                                                     suggestion of bankruptcy (.9); review
                                                     correspondence with outside counsel (.2);
                                                     monitor A. Grande docket (.4).
10/28/19 Kelly Nguyen                           0.80 Review and update pending litigation
                                                     materials (.4); review and organize
                                                     correspondence and filed pleadings (.4).
10/29/19 Kelly Nguyen                           0.80 Review and update pending litigation
                                                     materials (.4); review and organize
                                                     correspondence and filed pleadings (.4).
10/30/19 Kelly Nguyen                           0.80 Review and update pending litigation
                                                     materials (.4); review and organize
                                                     correspondence and filed pleadings (.4).
10/31/19 Austin Klar                            1.90 Telephone conferences with K&E team to
                                                     strategize and prepare for second day hearing
                                                     (1.5); correspond with T. Stoneman re
                                                     prepetition litigation (.4).

Total                                           71.90




                                                        7
                      Case 19-12122-MFW              Doc 517        Filed 11/29/19        Page 31 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020326
                                                                              Client Matter: 47258-9

In the Matter of Asset Sales and Disposition




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 78,682.00
Total legal services rendered                                                                                 $ 78,682.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 32 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020326
Forever 21, Inc.                                                   Matter Number:            47258-9
Asset Sales and Disposition




                                        Summary of Hours Billed

Name                                                              Hours      Rate              Amount
Anthony Abate                                                       2.10 325.00                  682.50
Ryan Besaw                                                          0.60 325.00                  195.00
Ciara Foster                                                        6.80 920.00                6,256.00
Cara Katrinak                                                      25.90 595.00               15,410.50
Hannah Kupsky                                                       0.60 325.00                  195.00
Barrett Lingle                                                      0.20 595.00                  119.00
Jeff Michalik                                                      12.30 805.00                9,901.50
Nicholas R. Miller                                                  0.40 595.00                  238.00
Kevin Stuart Rice                                                  47.50 705.00               33,487.50
Jacob Benjamin Ruby                                                 0.70 595.00                  416.50
Anup Sathy, P.C.                                                    1.20 1,565.00              1,878.00
Anne G. Wallice                                                     3.50 805.00                2,817.50
Aparna Yenamandra                                                   6.50 1,090.00              7,085.00

TOTALS                                                            108.30                 $ 78,682.00




                                                        2
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 33 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020326
Forever 21, Inc.                                                   Matter Number:            47258-9
Asset Sales and Disposition



                                       Description of Legal Services

Date     Name                                  Hours Description
09/29/19 Jeff Michalik                          5.30 Correspond and telephone conference with M.
                                                     Russell re store closing motion (.7);
                                                     correspond and conference with K&E team re
                                                     same (1.2); analyze issues re same (2.8);
                                                     review and revise same (.6).
09/29/19 Kevin Stuart Rice                      5.00 Draft and revise store closing motion (2.6);
                                                     draft and revise store closing declaration
                                                     (1.2); telephone conferences with M. Russell,
                                                     A&M team re same (1.2).
09/30/19 Anthony Abate                          2.00 Revise and compile store closing motion and
                                                     related declaration.
09/30/19 Jeff Michalik                          5.80 Correspond and telephone conference with M.
                                                     Russell re store closing motion (.7);
                                                     correspond and conference with K&E team re
                                                     same (1.3); analyze issues re same (2.8);
                                                     analyze consultant agreement (1.0).
09/30/19 Kevin Stuart Rice                      5.30 Draft and revise store closing motion (3.1);
                                                     revise store closing declaration (1.3);
                                                     telephone conferences with M. Russell, N.
                                                     Bakke, J. Michalik re same (.9).
10/02/19 Jeff Michalik                          0.30 Correspond with K&E team re store closing
                                                     list (.1); analyze issues re same (.2).
10/02/19 Nicholas R. Miller                     0.40 Draft and revise direct examination outline
                                                     for J. Goulding's store closing declaration.
10/02/19 Kevin Stuart Rice                      0.90 Correspond with landlords re store closing list
                                                     (.3); correspond with A&M re same (.3);
                                                     revise side letter re same (.3).
10/03/19 Jeff Michalik                          0.60 Telephone conference with K. Rice and M.
                                                     Russell re store closing issues (.1); telephone
                                                     conference with A. Wallice and K. Rice re
                                                     same (.1); analyze issues re same (.4).
10/03/19 Kevin Stuart Rice                      1.10 Telephone conference with M. Russell re
                                                     store closings (.3); telephone conference with
                                                     N. Cherry re same (.2); revise store closing
                                                     list re same (.4); correspond with landlords re
                                                     same (.2).
10/04/19 Kevin Stuart Rice                      0.70 Revise store closing list (.2); telephone
                                                     conference with K&E team re same (.5).
10/06/19 Kevin Stuart Rice                      0.70 Revise store closing order.


                                                        3
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 34 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020326
Forever 21, Inc.                                                   Matter Number:            47258-9
Asset Sales and Disposition

Date     Name                                  Hours Description
10/08/19 Ciara Foster                           0.60 Correspond with advisors re store closings.
10/08/19 Kevin Stuart Rice                      1.70 Revise store closing order (.7); research
                                                     precedent re same (1.0).
10/08/19 Aparna Yenamandra                      0.40 Correspond with J. Goulding re store closing
                                                     list.
10/10/19 Jeff Michalik                          0.20 Telephone conference and correspond with K.
                                                     Rice re store closing issues.
10/10/19 Kevin Stuart Rice                      2.90 Revise store closing list (1.2); coordinate with
                                                     A&M team re same (.3); telephone
                                                     conferences with A. Yenamandra, L. Jones re
                                                     same (1.4).
10/10/19 Aparna Yenamandra                      0.90 Telephone conferences with K. Rice re store
                                                     closing additions.
10/11/19 Anthony Abate                          0.10 Review and revise store closing order.
10/11/19 Kevin Stuart Rice                      1.20 Correspond with A&M team re store closing
                                                     list (.4); research re store closing related
                                                     issues (.8).
10/13/19 Kevin Stuart Rice                      0.20 Review correspondence re potential store
                                                     closing motion objection.
10/14/19 Kevin Stuart Rice                      1.30 Telephone conferences with landlords re store
                                                     closing list (.8); telephone conference with
                                                     A&M team re same (.5).
10/16/19 Kevin Stuart Rice                      1.20 Correspond with potential objectors re store
                                                     closing order.
10/17/19 Kevin Stuart Rice                      1.90 Research re store closing issues (.9); revise
                                                     order re same (.6); correspond with K&E
                                                     team re same (.4).
10/19/19   Kevin Stuart Rice                    0.50 Revise store closing motion order.
10/19/19   Jacob Benjamin Ruby                  0.70 Research re reply to store closing motion.
10/20/19   Kevin Stuart Rice                    0.90 Revise store closing order.
10/21/19   Ciara Foster                         4.30 Correspond with K&E team re store closing
                                                     issues (.9); telephone conference with U.S.
                                                     Trustee and M. Russell re same (.6); review
                                                     and revise final orders re formal/informal
                                                     comments (.8); correspond with A&M team
                                                     re store closing diligence (.7); review and
                                                     analyze objections to store closing and lease
                                                     rejection orders (1.3).




                                                        4
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 35 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:          1050020326
Forever 21, Inc.                                                   Matter Number:             47258-9
Asset Sales and Disposition

Date     Name                                  Hours Description
10/21/19 Kevin Stuart Rice                      5.70 Telephone conference with M. Russell,
                                                     Kramer team re store closing order (.8); revise
                                                     store closing order (3.5); meet with C. Foster
                                                     re same (.5); conference with the liquidators
                                                     re same (.9).
10/21/19 Anup Sathy, P.C.                       0.40 Analyze store closing orders.
10/21/19 Anne G. Wallice                        0.60 Telephone conference with Comenity's
                                                     counsel re store closing objection (.2);
                                                     correspond with K&E team re same (.4).
10/22/19 Cara Katrinak                          7.30 Draft materials re store closing objections
                                                     (2.3); seek extension of reply deadline (1.2);
                                                     research and analyze case law re remaining
                                                     store closing objections (2.4); correspond
                                                     with stakeholders and objectors re revising
                                                     objections (1.4).
10/22/19 Hannah Kupsky                          0.60 Research re store closing motion reply
                                                     precedent.
10/22/19 Kevin Stuart Rice                      3.40 Correspond and negotiate with various
                                                     objectors re store closing order (1.5); revise
                                                     orders re same (1.9).
10/22/19 Anup Sathy, P.C.                       0.20 Analyze store closing order.
10/23/19 Ciara Foster                           0.50 Telephone conferences with A&M and K&E
                                                     teams re store closing order.
10/23/19 Cara Katrinak                          6.40 Revise store closing and 365(d)(4) objections
                                                     materials (1.1); telephone conference with A.
                                                     Wallice, K. Rice, A&M, and M. Russell re
                                                     store closing language (.5); research and draft
                                                     materials re abandonment language in store
                                                     closing order (1.6); draft stipulation re store
                                                     closing objection (3.2).
10/23/19 Anup Sathy, P.C.                       0.30 Work on store closing orders and objections.
10/24/19 Cara Katrinak                          7.20 Review and draft obligations outline re store
                                                     closing order (2.1); draft reply re store closing
                                                     objection (5.1).
10/24/19 Kevin Stuart Rice                      2.50 Revise store closing order (1.5); telephone
                                                     conferences with objectors re same (1.0).
10/24/19 Anne G. Wallice                        1.40 Correspond with K&E team re store closing
                                                     stipulation (.5); review, revise materials re
                                                     same (.9).
10/25/19 Anup Sathy, P.C.                       0.30 Analyze store closing objections.
10/27/19 Ryan Besaw                             0.30 Prepare proposed store closing order for
                                                     filing.


                                                        5
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 36 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020326
Forever 21, Inc.                                                   Matter Number:            47258-9
Asset Sales and Disposition

Date     Name                                  Hours Description
10/27/19 Jeff Michalik                          0.10 Correspond with A. Yenamandra, C. Foster,
                                                     K. Rice re consulting agreement.
10/27/19 Kevin Stuart Rice                      4.10 Revise store closing order (2.8); correspond
                                                     with various objectors re same (1.3).
10/27/19 Aparna Yenamandra                      4.60 Multiple telephone conferences with various
                                                     parties re store closing order (.9); correspond
                                                     with various parties re potential resolutions re
                                                     same (3.7).
10/28/19 Ryan Besaw                             0.30 Prepare final store closing order for filing.
10/28/19 Ciara Foster                           1.40 Review and revise store closing order (.7);
                                                     correspond with K&E team re same (.4);
                                                     telephone conference with A&M team re
                                                     same (.3).
10/28/19 Cara Katrinak                          4.60 Draft materials re store closing order
                                                     obligations.
10/28/19 Barrett Lingle                         0.20 Update store closing order materials re same.
10/28/19 Kevin Stuart Rice                      3.30 Facilitate filing of store closing order under
                                                     certification of counsel (.8); draft and revise
                                                     store closing order obligations tracker (1.5);
                                                     conferences with A&M team re supplemental
                                                     closing stores list (1.0).
10/28/19 Anne G. Wallice                        1.50 Review, revise store closing final proposed
                                                     order (1.1); correspond with K&E team re
                                                     same (.4).
10/28/19 Aparna Yenamandra                      0.60 Correspond with K&E team, Gordon Brothers
                                                     re final store closing order.
10/29/19 Cara Katrinak                          0.20 Correspond with K. Rice re store closing side
                                                     letter issue.
10/29/19 Kevin Stuart Rice                      1.30 Draft exhibit re supplemental closing stores
                                                     (.5); draft notice re same (.3); correspond with
                                                     A&M team re closing store list (.4);
                                                     coordinate filing of same (.1).
10/30/19 Cara Katrinak                          0.20 Correspond with A. Yenamandra re landlord
                                                     side-letter issue.
10/30/19 Kevin Stuart Rice                      0.80 Correspond with A&M team re store closing
                                                     lists (.4); review revisions to same (.4).
10/31/19 Kevin Stuart Rice                      0.90 Review store closing procedures (.3); respond
                                                     to Company inquiries re same (.6).

Total                                         108.30




                                                        6
                      Case 19-12122-MFW              Doc 517        Filed 11/29/19        Page 37 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020320
                                                                              Client Matter: 47258-10

In the Matter of Automatic Stay Issues




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 109,222.50
Total legal services rendered                                                                                $ 109,222.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19     Page 38 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:           1050020320
Forever 21, Inc.                                                   Matter Number:             47258-10
Automatic Stay Issues




                                        Summary of Hours Billed

Name                                                              Hours          Rate            Amount
Anthony Abate                                                       0.70       325.00              227.50
Stephanie Cohen                                                    11.30       705.00            7,966.50
Michael P. Esser                                                    9.50     1,120.00           10,640.00
Ciara Foster                                                        3.80       920.00            3,496.00
Jake William Gordon                                                 1.20       805.00              966.00
Heidi Hockberger                                                   10.40       805.00            8,372.00
Cara Katrinak                                                      27.30       595.00           16,243.50
Austin Klar                                                         3.00     1,025.00            3,075.00
Hannah Kupsky                                                       0.70       325.00              227.50
Adrienne J. Levin                                                   1.70       430.00              731.00
Barrett Lingle                                                      7.40       595.00            4,403.00
Mark McKane, P.C.                                                   0.30     1,345.00              403.50
Nicholas R. Miller                                                  8.80       595.00            5,236.00
Kelly Nguyen                                                        3.80       325.00            1,235.00
Robert Orren                                                        1.70       430.00              731.00
Jacob Benjamin Ruby                                                 9.70       595.00            5,771.50
Kelly Seranko                                                       2.70       595.00            1,606.50
Taylor Rose Stoneman                                               37.00       795.00           29,415.00
McClain Thompson                                                    2.10       925.00            1,942.50
Anne G. Wallice                                                     2.70       805.00            2,173.50
Aparna Yenamandra                                                   4.00     1,090.00            4,360.00

TOTALS                                                            149.80                  $ 109,222.50




                                                        2
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 39 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:          1050020320
Forever 21, Inc.                                                   Matter Number:            47258-10
Automatic Stay Issues



                                       Description of Legal Services

Date     Name                                  Hours Description
09/29/19 Jacob Benjamin Ruby                    1.00 Review and revise automatic stay violation
                                                     letter.
09/30/19 Michael P. Esser                       2.10 Review and revise litigation hold notice (.9);
                                                     correspond with A. Levin and T. Stoneman re
                                                     same (.5); correspond with T. Stoneman re
                                                     suggestions of bankruptcy (.7).
09/30/19 Heidi Hockberger                       1.80 Research re automatic stay matters.
09/30/19 Austin Klar                            1.20 Revise draft litigation hold notice (.9);
                                                     correspond with K&E team re litigation
                                                     action items (.3).
09/30/19 Kelly Nguyen                           2.80 Correspond with A. Levin re bankruptcy
                                                     filings (.1); review and update pending
                                                     litigation materials (.5); review and organize
                                                     new filings (2.2).
09/30/19 Jacob Benjamin Ruby                    6.50 Research re regulatory exception to automatic
                                                     stay (3.9); draft guidelines re same (1.4); draft
                                                     letter re refusal to ship goods (1.2).
09/30/19 McClain Thompson                       0.30 Correspond with Company re litigation hold
                                                     notice.
10/01/19 Michael P. Esser                       1.20 Conference with T. Stoneman and correspond
                                                     with J. Noh re automatic stay issues (.3);
                                                     research re same (.9).
10/01/19 Heidi Hockberger                       1.20 Research re automatic stay matters.
10/01/19 Cara Katrinak                          2.10 Research and respond to correspondence
                                                     questions re invoices and automatic stay
                                                     issues.
10/01/19 Adrienne J. Levin                      0.50 Draft litigation hold and collection materials.
10/01/19 Jacob Benjamin Ruby                    0.70 Draft correspondence re police power
                                                     exception to automatic stay.
10/02/19 Stephanie Cohen                        1.60 Review, revise correspondence re automatic
                                                     stay matters.
10/02/19 Michael P. Esser                       2.70 Strategize with M. Thompson re automatic
                                                     stay issues (.5); research and draft analysis of
                                                     stay extension arguments (2.2).
10/02/19 Cara Katrinak                          2.50 Research and draft response re automatic stay
                                                     issues (2.1); correspond with S. Cohen re
                                                     same (.2); correspond with A. Klar and T.
                                                     Stoneman re same (.2).


                                                        3
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 40 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:          1050020320
Forever 21, Inc.                                                   Matter Number:            47258-10
Automatic Stay Issues

Date     Name                                  Hours Description
10/02/19 Taylor Rose Stoneman                   1.60 Correspond with local counsel re automatic
                                                     stay and suggestion of bankruptcy issues
                                                     (1.2); correspond with A&M re implication of
                                                     automatic stay for general liability claims (.1);
                                                     review and revise pending litigation materials
                                                     in light of correspondence with local counsel
                                                     (.3).
10/03/19 Michael P. Esser                       3.50 Prepare for and attend conference with S.
                                                     Hampton re automatic stay issues (1.2);
                                                     prepare for and attend conference with F.
                                                     Mandell re prepetition lawsuit stay issues
                                                     (1.1); review and analyze pleadings re same
                                                     (.5); draft correspondence and analysis to S.
                                                     Hampton re same (.7).
10/03/19 Adrienne J. Levin                      0.60 Review internal correspondence (.2); monitor
                                                     docket re suggestion of bankruptcy (.1);
                                                     update pleading file (.3).
10/03/19 Nicholas R. Miller                     0.60 Draft and revise responses to Company
                                                     questions re suggestion of bankruptcy and
                                                     automatic stay.
10/03/19 Taylor Rose Stoneman                   3.40 Prepare for and participate in telephone
                                                     conference with A&M and Company re
                                                     implication of automatic stay for general
                                                     liability claims (.5); prepare for and
                                                     participate in telephone conference with
                                                     Company in-house counsel and M. Esser re
                                                     automatic stay issues (1.0); telephone
                                                     conference with local counsel, Company in-
                                                     house counsel, M. Esser, and A. Klar re
                                                     automatic stay strategy (1.3); correspond with
                                                     K&E team re open local counsel issues (.6).
10/03/19 McClain Thompson                       0.30 Review correspondence re automatic stay
                                                     issues and correspond with T. Stoneman re
                                                     same.
10/04/19 Taylor Rose Stoneman                   1.30 Correspond with local counsel re automatic
                                                     stay.
10/08/19 Nicholas R. Miller                     1.30 Research re application of automatic stay to
                                                     Company.
10/09/19 Jacob Benjamin Ruby                    1.50 Research re police power exception to
                                                     automatic stay.
10/09/19 Kelly Seranko                          0.20 Review automatic stay issues and pending
                                                     cases against Company.




                                                        4
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 41 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:          1050020320
Forever 21, Inc.                                                   Matter Number:            47258-10
Automatic Stay Issues

Date     Name                                  Hours Description
10/10/19 Stephanie Cohen                        0.70 Conference with H. Hockberger re lift stay
                                                     stipulation (.1); review complaint, precedent
                                                     re same (.6).
10/10/19 Heidi Hockberger                       0.50 Correspond with K&E team re automatic stay
                                                     matters.
10/10/19 Adrienne J. Levin                      0.20 Draft updates to litigation hold materials.
10/11/19 Stephanie Cohen                        1.70 Review precedent, complaint, draft lift stay
                                                     stipulation.
10/11/19 Kelly Seranko                          1.60 Review cases where suggestion of bankruptcy
                                                     has not been filed.
10/11/19 McClain Thompson                       1.10 Research re automatic stay issues and
                                                     correspond with Company and K&E team re
                                                     same.
10/13/19 Heidi Hockberger                       0.40 Revise automatic stay stipulation.
10/14/19 Anthony Abate                          0.40 Search for and distribute lift stay stipulation
                                                     (.2); draft certification of counsel re same (.2).
10/14/19 Stephanie Cohen                        1.30 Revise lift stay stipulation, certification of
                                                     counsel (1.2); conference with H. Hockberger
                                                     re same (.1).
10/14/19 Ciara Foster                           1.60 Telephone conference with K&E team re
                                                     open items (.5); correspond with K&E team
                                                     re suggestions of bankruptcy (.3); correspond
                                                     with H. Hockberger re government actions
                                                     (.4); correspond with K&E team re next steps
                                                     re stayed litigation (.4).
10/14/19 Jake William Gordon                    1.20 Telephone conference with K&E team re
                                                     ongoing issues and automatic stay issues.
10/14/19 Heidi Hockberger                       0.90 Correspond with K&E team re automatic stay
                                                     stipulation and revise same.
10/14/19 Austin Klar                            1.50 Correspond with K&E team re applicability
                                                     of automatic stay to prepetition litigation
                                                     matters (.9); telephone conference with K&E
                                                     team re preparation for second day hearing
                                                     (.6).
10/14/19 Taylor Rose Stoneman                   4.70 Correspond with local counsel re filing
                                                     suggestions of bankruptcy (3.9); telephone
                                                     conference with H. Hockberger re staying
                                                     administrative cases (.5); correspond with A.
                                                     Klar re stay strategies (.3).
10/14/19 Anne G. Wallice                        2.00 Read, analyze motion to lift stay (1.6);
                                                     correspond with A&M, K&E team re same
                                                     (.4).


                                                        5
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 42 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020320
Forever 21, Inc.                                                   Matter Number:           47258-10
Automatic Stay Issues

Date     Name                                  Hours Description
10/15/19 Anthony Abate                          0.30 Draft template opposition to lift stay motion.
10/15/19 Ciara Foster                           1.00 Correspond with Company re suggestions of
                                                     bankruptcy (.3); correspond with K&E team
                                                     re same (.2); correspond with K&E team re
                                                     open issues (.5).
10/15/19 Heidi Hockberger                       2.50 Analyze regulatory claim automatic stay
                                                     issues.
10/15/19 Hannah Kupsky                          0.70 Research re objection to automatic stay
                                                     motions.
10/15/19 Adrienne J. Levin                      0.40 Review correspondence re suggestions of
                                                     bankruptcy filings.
10/15/19 Barrett Lingle                         0.30 Conference with A. Wallice re lift stay
                                                     motion.
10/15/19 Kelly Nguyen                           1.00 Review and update pending litigation
                                                     materials (.7); review and organize docket and
                                                     filed pleadings (.3).
10/15/19 Kelly Seranko                          0.70 Conference with K&E team re automatic stay
                                                     issues (.6); conference with T. Stoneman and
                                                     K. Nguyen re automatic stay issues (.1).
10/15/19 Taylor Rose Stoneman                   3.80 Correspond with local counsel re automatic
                                                     stay issues (2.6); telephone conference with
                                                     H. Hockberger, C. Foster, and J. Tsao re
                                                     automatic stay of agency claims (.3);
                                                     telephone conference with K&E team re
                                                     strategy re outstanding stay issues (.6);
                                                     correspond with A. Klar and H. Hockberger
                                                     re same (.3).
10/15/19 McClain Thompson                       0.40 Research re automatic stay issues re
                                                     counterclaims (.2); correspond with K&E
                                                     team re next steps re same (.2).
10/15/19 Anne G. Wallice                        0.70 Telephone conference with K&E team re
                                                     automatic stay and litigation issues.
10/16/19 Stephanie Cohen                        0.10 Revise lift stay stipulation.
10/16/19 Heidi Hockberger                       0.20 Analyze automatic stay issues.
10/16/19 Nicholas R. Miller                     1.70 Research re automatic stay's application to
                                                     counterclaims (.2); research re statutes of
                                                     limitations (1.2); correspond with T.
                                                     Stoneman re findings re same (.3).
10/16/19 Taylor Rose Stoneman                   1.10 Correspond with local counsel re automatic
                                                     stay questions (.7); review and analyze statute
                                                     of limitations research re staying of wage
                                                     claim (.4).


                                                        6
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19      Page 43 of 238
Legal Services for the Period Ending October 31, 2019               Invoice Number:             1050020320
Forever 21, Inc.                                                     Matter Number:               47258-10
Automatic Stay Issues

Date       Name                                Hours        Description
10/17/19   Stephanie Cohen                      0.90        Review, revise lift stay stipulation.
10/17/19   Heidi Hockberger                     0.20        Revise stay stipulation.
10/17/19   Barrett Lingle                       3.60        Draft objection re lift stay motion.
10/17/19   Taylor Rose Stoneman                 2.10        Correspond with local counsel re automatic
                                                            stay issues (1.7); correspond with A. Klar re
                                                            staying of wage claim (.4).
10/18/19 Stephanie Cohen                         0.90       Correspond with K&E team, Company, revise
                                                            lift stay stipulation.
10/18/19 Heidi Hockberger                        0.60       Revise automatic stay stipulation.
10/18/19 Barrett Lingle                          3.50       Draft objection to lift stay motion.
10/18/19 Robert Orren                            0.50       Distribute precedent re lift stay stipulation to
                                                            B. Lingle.
10/18/19 Taylor Rose Stoneman                    0.50       Correspond with local counsel re automatic
                                                            stay issues.
10/21/19 Stephanie Cohen                         0.40       Review precedent, revise COC and lift stay
                                                            stipulation.
10/21/19 Nicholas R. Miller                      5.20       Research application of automatic stay to
                                                            debtor's counsel (4.7); correspond with K&E
                                                            team re objection deadline and upcoming
                                                            second-day hearing (.5).
10/21/19 Taylor Rose Stoneman                    2.80       Correspond with local counsel re automatic
                                                            stay issues (1.9); correspond with A. Klar, C.
                                                            Foster, and N. Miller re automatic stay
                                                            research and analysis (.7); telephone
                                                            conference with A. Klar, Company in-house
                                                            counsel re wage claim stay issue (.2).
10/22/19 Ciara Foster                            1.20       Correspond with K&E team re suggestions of
                                                            bankruptcy and ongoing litigation (.7);
                                                            telephone conference with K&E team re same
                                                            (.5).
10/22/19 Taylor Rose Stoneman                    2.10       Correspond with local counsel re automatic
                                                            stay issues (.8); revise letter response re wage
                                                            claim (.9); correspond with A. Klar and C.
                                                            Foster re same (.4).
10/23/19 Taylor Rose Stoneman                    0.70       Correspond with K&E team re stay strategy
                                                            (.5); correspond with local counsel re
                                                            automatic stay issues (.2).
10/24/19 Taylor Rose Stoneman                    0.90       Correspond with local counsel re automatic
                                                            stay issues.
10/24/19 Aparna Yenamandra                       1.00       Analyze lift stay issues (.5); telephone
                                                            conference with M. McKane re same (.5).


                                                        7
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 44 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020320
Forever 21, Inc.                                                   Matter Number:           47258-10
Automatic Stay Issues

Date     Name                                  Hours Description
10/25/19 Cara Katrinak                          4.80 Research re automatic stay issue in collateral
                                                     proceeding (3.6); draft statement re same
                                                     (1.2).
10/25/19 Austin Klar                            0.30 Correspond with T. Stoneman re prepetition
                                                     litigation and application of automatic stay.
10/25/19 Taylor Rose Stoneman                   1.80 Correspond with M. McKane re automatic
                                                     stay strategy (.2); conference with A. Klar re
                                                     same (.2); correspond with N. Miller re
                                                     staying wage claim (.1); correspond with C.
                                                     Foster and C. Katrinak re draft pleading
                                                     enforcing stay (.3); correspond with local
                                                     counsel re automatic stay issues (1.0).
10/25/19 Aparna Yenamandra                      1.70 Telephone conference with A. Sathy re lift
                                                     stay issue (.3); correspond with K&E team re
                                                     same (.5); telephone conference with M.
                                                     McKane re same (.6); review response re
                                                     same (.3).
10/26/19 Cara Katrinak                          5.30 Draft pleading re collateral automatic stay
                                                     issue (5.1); correspond with C. Foster and T.
                                                     Stoneman re same (.2).
10/27/19 Cara Katrinak                          4.70 Analyze collateral automatic stay issue (.8);
                                                     revise pleading re same (3.9).
10/27/19 Mark McKane, P.C.                      0.30 Address draft response to order to show cause
                                                     re automatic stay (.2); conference with T.
                                                     Stoneman re same (.1).
10/27/19 Taylor Rose Stoneman                   1.70 Correspond with A. Klar, M. Thompson, and
                                                     C. Katrinak re enforcing automatic stay (.5);
                                                     revise draft filing re enforcing automatic stay
                                                     (1.2).
10/27/19 Aparna Yenamandra                      0.40 Correspond with K&E team re stay issues
                                                     (.4).
10/28/19 Stephanie Cohen                        1.80 Review, revise COC, order, and stipulation re
                                                     class action matter.
10/28/19 Heidi Hockberger                       1.60 Correspond with Company, K&E team and
                                                     opposing counsel re automatic stay matters.
10/28/19 Cara Katrinak                          2.60 Revise pleading re collateral automatic stay
                                                     issue.
10/28/19 Cara Katrinak                          0.90 Revise pleading re collateral automatic stay
                                                     issue.
10/28/19 Cara Katrinak                          2.70 Research and revise pleading re collateral
                                                     automatic stay issue.



                                                        8
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 45 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020320
Forever 21, Inc.                                                   Matter Number:           47258-10
Automatic Stay Issues

Date     Name                                  Hours Description
10/28/19 Robert Orren                           1.20 Retrieve precedent re responses to lift stay in
                                                     district court (1.0); correspond with C. Foster
                                                     re same (.2).
10/28/19 Taylor Rose Stoneman                   3.50 Correspond with local counsel re automatic
                                                     stay issues (1.4); revise and coordinate review
                                                     of draft filing to enforce automatic stay (1.5);
                                                     review research and draft response re staying
                                                     wage claim (.4); correspond with A. Klar re
                                                     same (.2).
10/28/19 Aparna Yenamandra                      0.90 Correspond with K&E team re automatic stay
                                                     issues.
10/29/19 Stephanie Cohen                        1.40 Review precedent, revise COC, order and
                                                     stipulation re class action re same.
10/29/19 Heidi Hockberger                       0.50 Revise stipulation re automatic stay (.2);
                                                     correspond with K&E team re same (.3).
10/29/19 Cara Katrinak                          1.70 Research and revise pleading re collateral
                                                     automatic stay issue (1.6); correspond with C.
                                                     Foster re same (.1).
10/30/19 Stephanie Cohen                        0.50 Revise certification of counsel, order re class
                                                     action lift stay stipulation re precedent.
10/30/19 Taylor Rose Stoneman                   0.90 Correspond with K&E team and Company re
                                                     insurance for stayed cases (.7); review
                                                     insurance policies (.2).
10/31/19 Kelly Seranko                          0.20 Office conference with T. Stoneman re draft
                                                     letter re automatic stay issue.
10/31/19 Taylor Rose Stoneman                   4.10 Correspond with local counsel re automatic
                                                     stay issues and insurance issues (2.6);
                                                     correspond with A. Klar re strategy re same
                                                     (.4); review and analyze motion for sanctions
                                                     against local counsel (.9); office conference
                                                     with K. Seranko re response to local counsel
                                                     re insurance claims (.2).

Total                                         149.80




                                                        9
                      Case 19-12122-MFW              Doc 517        Filed 11/29/19        Page 46 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020321
                                                                              Client Matter: 47258-11

In the Matter of Business Operations and Vendor Issues




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 266,460.00
Total legal services rendered                                                                                $ 266,460.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19     Page 47 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:           1050020321
Forever 21, Inc.                                                   Matter Number:             47258-11
Business Operations and Vendor Issues




                                        Summary of Hours Billed

Name                                                              Hours          Rate            Amount
Anthony Abate                                                       0.80       325.00              260.00
Stephanie Cohen                                                     6.00       705.00            4,230.00
Neda Davanipour                                                     0.40       805.00              322.00
Ciara Foster                                                       18.20       920.00           16,744.00
Jake William Gordon                                                 1.30       805.00            1,046.50
Heidi Hockberger                                                    1.00       805.00              805.00
Jeanne Lee John                                                     2.10       995.00            2,089.50
Cara Katrinak                                                      27.10       595.00           16,124.50
Austin Klar                                                         1.20     1,025.00            1,230.00
Hannah Kupsky                                                       0.90       325.00              292.50
Barrett Lingle                                                      4.30       595.00            2,558.50
Robert Orren                                                        0.80       430.00              344.00
Kevin Stuart Rice                                                   8.30       705.00            5,851.50
Jacob Benjamin Ruby                                                18.20       595.00           10,829.00
Anup Sathy, P.C.                                                    1.40     1,565.00            2,191.00
Tommy Scheffer                                                    117.70       705.00           82,978.50
Taylor Rose Stoneman                                                0.20       795.00              159.00
Josh Sussberg, P.C.                                                 1.50     1,565.00            2,347.50
McClain Thompson                                                    1.70       925.00            1,572.50
Anne G. Wallice                                                    99.70       805.00           80,258.50
Aparna Yenamandra                                                  31.40     1,090.00           34,226.00

TOTALS                                                            344.20                  $ 266,460.00




                                                        2
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 48 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020321
Forever 21, Inc.                                                   Matter Number:           47258-11
Business Operations and Vendor Issues



                                       Description of Legal Services

Date     Name                                  Hours Description
09/29/19 Tommy Scheffer                         6.40 Revise vendor motions (2.3); correspond with
                                                     A&M, K&E teams re same (1.7); revise
                                                     vendor declaration (1.5); correspond with
                                                     K&E team re same (.9).
09/30/19 Ciara Foster                           0.50 Telephone conference with U.S. Trustee re
                                                     critical vendors motion.
09/30/19 Barrett Lingle                         1.30 Research choice of law provisions re vendor
                                                     support agreements.
09/30/19 Tommy Scheffer                         3.40 Revise vendor motions (1.0); correspond with
                                                     A&M, K&E teams re same (1.2); revise
                                                     vendor declaration (.9); correspond with K&E
                                                     team re same (.3).
09/30/19 Aparna Yenamandra                      1.00 Office conferences with K&E team re vendor
                                                     motion and related U.S. Trustee issues.
10/01/19 Anne G. Wallice                        3.10 Telephone conferences with counsel for
                                                     factors (.6); revise critical vendors order re
                                                     same (1.2); correspond with K&E team re
                                                     same (.9); correspond with U.S. Trustee re
                                                     same (.4).
10/01/19 Anne G. Wallice                        2.40 Correspond with external stakeholders re
                                                     customer programs order (.7); correspond
                                                     with K&E team re same (1.1); revise
                                                     customer programs order (.3); correspond
                                                     with UST re same (.3).
10/02/19 Heidi Hockberger                       0.30 Analyze correspondence re vendor matters.
10/02/19 Kevin Stuart Rice                      1.50 Coordinate bank account closings with
                                                     Company, DIP lenders (1.1); telephone
                                                     conference with K&E team, A&M re status,
                                                     next steps (.4).
10/02/19 Anup Sathy, P.C.                       0.60 Analyze strategies re vendor agreements.
10/02/19 Anne G. Wallice                        5.10 Correspond with K&E team, A&M re vendor
                                                     correspondence and issues (1.6); review,
                                                     revise materials re same (2.8); correspond
                                                     with K&E team re same (.7).
10/03/19 Tommy Scheffer                         1.10 Correspond and telephone conferences with
                                                     A&M, K&E team re vendor inquiries (.4);
                                                     revise form of vendor support agreement (.3);
                                                     correspond with K&E team re same (.2);
                                                     review CIT draft agreement (.2).


                                                        3
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 49 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020321
Forever 21, Inc.                                                   Matter Number:           47258-11
Business Operations and Vendor Issues

Date     Name                                  Hours Description
10/03/19 Anne G. Wallice                        4.50 Correspond with K&E team, A&M re vendors
                                                     (1.3); review, revise materials re same (3.2).
10/03/19 Aparna Yenamandra                      0.70 Review CIT agreement and correspond with
                                                     K&E team re same.
10/04/19 Ciara Foster                           0.40 Correspond with Company and counterparties
                                                     re vendor issues.
10/04/19 Anup Sathy, P.C.                       0.40 Analyze vendor matters.
10/04/19 Tommy Scheffer                         1.80 Correspond, conference, and telephone
                                                     conferences with vendors' counsel, A&M,
                                                     K&E teams re vendor inquiries.
10/04/19 Anne G. Wallice                        7.70 Correspond with K&E team, A&M, and
                                                     vendor counsel re vendor status and payments
                                                     (3.8); review, revise materials re same (3.6);
                                                     correspond with Company re same (.3).
10/07/19 Neda Davanipour                        0.40 Office conference and telephone conference
                                                     with A. Wallice and T. Scheffer re various
                                                     vendor issues.
10/07/19 Ciara Foster                           1.70 Correspond with K&E team re vendor issues
                                                     (.8); correspond with Company and advisors
                                                     re same (.5); correspond with Pachulski re
                                                     same (.4).
10/07/19 Tommy Scheffer                         4.70 Analyze vendor inquiries (1.7); telephone
                                                     conferences and correspond with A&M, K&E
                                                     teams re same (1.9); revise draft form of
                                                     vendor support agreement (1.1).
10/07/19 Anne G. Wallice                        4.90 Correspond with K&E team re vendor status
                                                     (1.3); review, revise materials re same (2.9);
                                                     telephone conferences with T. Scheffer, A&M
                                                     team re same (.7).
10/08/19 Stephanie Cohen                        1.10 Review customer programs motion and
                                                     interim and final order (.4); conference with
                                                     A&M, correspond with A&M, K&E teams re
                                                     gift cards (.7).
10/08/19 Ciara Foster                           1.30 Correspond with K&E team re vendor issues
                                                     (.3); telephone conference with K&E team re
                                                     same (.4); correspond with K&E team and
                                                     Company re vendor correspondence (.6).
10/08/19 Jacob Benjamin Ruby                    0.10 Telephone conference with T. Scheffer re
                                                     royalties.




                                                        4
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 50 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020321
Forever 21, Inc.                                                   Matter Number:           47258-11
Business Operations and Vendor Issues

Date     Name                                  Hours Description
10/08/19 Tommy Scheffer                         4.60 Correspond and telephone conferences with
                                                     Company and A&M, K&E teams re vendor
                                                     inquiries (.6); research re same (1.0);
                                                     correspond with vendors' counsel re trade
                                                     agreements (.5); revise same (.9); review
                                                     reclamation demand letter (.4); revise draft
                                                     response to same (.7); correspond with K&E
                                                     team re same (.5).
10/08/19 Anne G. Wallice                        4.70 Correspond with K&E team, A&M, Company
                                                     re vendor issues (1.6); office conference with
                                                     T. Scheffer re same (.4); review, revise
                                                     materials re same (2.7).
10/08/19 Aparna Yenamandra                      0.80 Correspond with K&E team re cash
                                                     management final order issues.
10/09/19 Kevin Stuart Rice                      0.60 Telephone conferences with A. Wallice, N.
                                                     Bakke, Company re cash management
                                                     system.
10/09/19 Jacob Benjamin Ruby                    1.60 Research re priority of royalty payments.
10/09/19 Tommy Scheffer                         5.10 Revise draft response to reclamation letter
                                                     (.4); correspond with K&E team re same (.3);
                                                     revise draft trade agreement (.7); correspond
                                                     with K&E team re same (.4); correspond with
                                                     A&M, K&E teams re outstanding vendor
                                                     issues (1.7); research re same (1.6).
10/09/19 Josh Sussberg, P.C.                    0.10 Telephone conference with J. Goulding re
                                                     vendors.
10/09/19 Anne G. Wallice                        3.40 Correspond with K&E team, Company,
                                                     vendors re vendor issues (.9); review, revise
                                                     materials re same (2.2); research and
                                                     correspond with K&E team re business
                                                     operations (.3).
10/10/19 Stephanie Cohen                        1.20 Correspond with K&E team, review order,
                                                     conference with A&M re gift cards.
10/10/19 Ciara Foster                           1.80 Telephone conference with A. Yenamandra re
                                                     vendors (.2); correspond with Company re
                                                     vendor issues (.8); correspond with advisors
                                                     re same (.4); correspond with S. Hampton re
                                                     inquiries from same (.4).
10/10/19 Cara Katrinak                          3.00 Research and analyze re factoring Company
                                                     relief 9019 motion (2.9); correspond with T.
                                                     Scheffer re same (.1).
10/10/19 Cara Katrinak                          0.50 Research and draft overview re chapter 5
                                                     preference waivers.


                                                        5
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 51 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020321
Forever 21, Inc.                                                   Matter Number:           47258-11
Business Operations and Vendor Issues

Date     Name                                  Hours Description
10/10/19 Jacob Benjamin Ruby                    4.40 Research re priority of royalty payments.
10/10/19 Tommy Scheffer                         7.30 Telephone conferences and correspond with
                                                     vendors' counsel, A&M, K&E teams re
                                                     vendor inquiries (4.4); analyze data re same
                                                     (1.6); revise draft trade agreements (1.3).
10/10/19 Anne G. Wallice                        4.50 Telephone conference with ICR, K&E team,
                                                     Company re vendor communication materials
                                                     (.3); correspond with K&E team, A&M,
                                                     vendors re vendor issues (1.6); review, revise,
                                                     analyze materials re same (2.6).
10/10/19 Aparna Yenamandra                      0.50 Review CIT agreement.
10/11/19 Cara Katrinak                          7.40 Conference with T. Scheffer re preference
                                                     waiver research (.2); research case law re
                                                     waiver, critical vendor motions and factoring
                                                     (4.3); analyze re same (2.7); update T.
                                                     Scheffer re same (.2).
10/11/19 Jacob Benjamin Ruby                    1.30 Research re license payments.
10/11/19 Tommy Scheffer                         4.30 Telephone conferences and correspond with
                                                     vendors' counsel and A&M, K&E teams re
                                                     vendor inquiries (1.1); revise draft trade
                                                     agreements (.8); analyze data and research re
                                                     same (1.5); revise critical vendors final order
                                                     (.9).
10/11/19 Anne G. Wallice                        2.40 Correspond with T. Scheffer re outstanding
                                                     vendor inquiries (.7); review, revise materials
                                                     re same (1.2); conference with counsel for
                                                     vendor re outstanding inquiries (.3);
                                                     correspond with T. Scheffer re same (.2).
10/12/19 Ciara Foster                           0.30 Correspond with K&E team re vendor letter.
10/13/19 Stephanie Cohen                        0.60 Revise final order re customer programs,
                                                     correspond with A. Wallice re same.
10/13/19 Tommy Scheffer                         1.50 Correspond with K&E team re reclamation
                                                     letter response (.6); revise same (.9).
10/13/19 Josh Sussberg, P.C.                    0.20 Correspond with K&E team re diligence and
                                                     chief merchant.
10/14/19 Stephanie Cohen                        2.30 Correspond with K&E team, A&M re gift
                                                     card (.6); revise customer programs order re
                                                     same (1.1); review final orders re same (.3);
                                                     correspond with A&M re customer programs
                                                     order re personally identifiable information
                                                     (.1); correspond with K&E team, revise
                                                     procedures order re same (.2).



                                                        6
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 52 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020321
Forever 21, Inc.                                                   Matter Number:           47258-11
Business Operations and Vendor Issues

Date     Name                                  Hours Description
10/14/19 Heidi Hockberger                       0.20 Review and analyze customer programs
                                                     order.
10/14/19 Jacob Benjamin Ruby                    5.20 Research and correspond re license
                                                     agreements.
10/14/19 Tommy Scheffer                         7.00 Telephone conference and correspond with
                                                     vendors' counsel, Company, A&M, K&E
                                                     teams re vendor inquiries (2.8); revise
                                                     response re same (1.2); coordinate mailing of
                                                     response re same (.1); correspond with A&M,
                                                     K&E team re draft trade agreement (1.6);
                                                     revise same (1.3).
10/14/19 Tommy Scheffer                         0.40 Conference and correspond with K&E team
                                                     re vendor support agreements research.
10/14/19 Anne G. Wallice                        6.10 Correspond with T. Scheffer, J. Ruby re
                                                     vendor issues and research re same (1.6);
                                                     review, revise materials and case law re same
                                                     (3.8); correspond with A&M team re same
                                                     (.7).
10/14/19 Aparna Yenamandra                      0.40 Correspond with K&E team re
                                                     communications issues.
10/15/19 Stephanie Cohen                        0.50 Correspond with A&M, conference with
                                                     Company, A&M, K&E team re privacy
                                                     policy, personally identifiable information.
10/15/19 Ciara Foster                           0.60 Correspond with K&E team re vendor issues
                                                     (.4); correspond with Company re same (.2).
10/15/19 Heidi Hockberger                       0.20 Correspond with A&M and Company re
                                                     privacy policy.
10/15/19 Kevin Stuart Rice                      0.10 Review cash management interim order.
10/15/19 Jacob Benjamin Ruby                    0.80 Conference with vendor re postpetition work
                                                     (.1); correspond with K&E team re license
                                                     agreements (.7).
10/15/19 Tommy Scheffer                         3.80 Research re critical vendor relief (2.3);
                                                     correspond and telephone conferences with
                                                     vendors' counsel, A&M, K&E teams re
                                                     vendor inquiries (1.5).
10/15/19 Anne G. Wallice                        0.90 Correspond with K&E team, A&M re vendor
                                                     issues (.4); review, analyze materials re same
                                                     (.5).
10/15/19 Aparna Yenamandra                      2.70 Correspond with K&E team re various second
                                                     day order issues.




                                                        7
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 53 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020321
Forever 21, Inc.                                                   Matter Number:           47258-11
Business Operations and Vendor Issues

Date     Name                                  Hours Description
10/16/19 Anthony Abate                          0.80 Search for and distribute precedent re
                                                     supplemental critical vendors declaration and
                                                     related replies (.4); draft templates re same
                                                     (.4).
10/16/19 Stephanie Cohen                        0.30 Review correspondence re customer
                                                     programs, revise final orders re same (.2);
                                                     compile orders re U.S. Trustee (.1).
10/16/19 Ciara Foster                           3.20 Review and revise daily update to K&E team
                                                     (.8); correspond with K&E team re open
                                                     items (.9); telephone conference with K&E
                                                     team re status (.5); telephone conference with
                                                     A. Wallice, H. Hockberger, and J. Gordon re
                                                     workstreams (.5); telephone conference with
                                                     A&M and Company re same (.5).
10/16/19 Cara Katrinak                          3.20 Correspond with A. Wallice and T. Scheffer
                                                     re factors research (.2); research and draft
                                                     reply re critical vendors motion (3.0).
10/16/19 Hannah Kupsky                          0.50 Compile precedent re critical vendors replies.
10/16/19 Kevin Stuart Rice                      0.60 Correspond with Company, A&M re cash
                                                     management interim order.
10/16/19 Jacob Benjamin Ruby                    1.40 Draft table of cash management motion
                                                     obligations.
10/16/19 Jacob Benjamin Ruby                    2.80 Update correspondence materials (2.3);
                                                     telephone conference with K&E team re work
                                                     in progress (.5).
10/16/19 Tommy Scheffer                         4.10 Telephone conferences and correspond with
                                                     vendors' counsel, A&M, K&E team re vendor
                                                     inquiries (1.6); revise draft vendor support
                                                     agreement (1.8); correspond with K&E team
                                                     re same (.7).
10/16/19 Tommy Scheffer                         1.30 Review and revise research re vendor support
                                                     agreements (.7); correspond with K&E team
                                                     re same (.6).
10/16/19 Josh Sussberg, P.C.                    0.30 Telephone conference with L. Meyer re CMO
                                                     and next steps (.1); correspond with L. Meyer
                                                     re status (.2).
10/16/19 Josh Sussberg, P.C.                    0.10 Telephone conference with L. Meyer re
                                                     CMO.
10/16/19 Anne G. Wallice                        2.60 Telephone conferences with K&E team re
                                                     vendor issues (.7); review, revise materials re
                                                     same (1.2); telephone conference with
                                                     Company, vendor re critical vendors motion
                                                     (.4); prepare for same (.3).

                                                        8
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 54 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020321
Forever 21, Inc.                                                   Matter Number:           47258-11
Business Operations and Vendor Issues

Date     Name                                  Hours Description
10/16/19 Aparna Yenamandra                      1.70 Correspond with K&E team re various second
                                                     day order issues.
10/17/19 Heidi Hockberger                       0.30 Analyze research re executive appointment.
10/17/19 Jeanne Lee John                        1.40 Review and analyze cash management
                                                     obligations under credit agreements (.4);
                                                     review and analyze officer appointment under
                                                     loan documents (1.0).
10/17/19 Cara Katrinak                          3.50 Research and analyze case law re factors
                                                     (3.0); draft reply re critical vendors motion
                                                     (.5).
10/17/19 Kevin Stuart Rice                      0.80 Correspond with Company re cash
                                                     management issues.
10/17/19 Jacob Benjamin Ruby                    0.20 Correspond with K&E team re license
                                                     agreements.
10/17/19 Jacob Benjamin Ruby                    0.40 Update cash management obligation chart.
10/17/19 Tommy Scheffer                         5.60 Correspond and telephone conferences with
                                                     K&E team re vendor inquiries (1.4);
                                                     correspond and telephone conferences with
                                                     vendors' counsel, K&E team re reclamation
                                                     demand response letters (1.9); prepare same
                                                     (2.3).
10/17/19 Anne G. Wallice                        4.50 Correspond with K&E team, A&M, vendors
                                                     re vendor issues (2.7); review, revise
                                                     materials re same (1.8).
10/17/19 Aparna Yenamandra                      0.80 Telephone conference with J. Goulding re
                                                     vendor issues (.4); correspond with K&E
                                                     team re same (.4).
10/17/19 Aparna Yenamandra                      0.80 Correspond with J. Goulding re vendor
                                                     talking points.
10/18/19 Cara Katrinak                          3.00 Draft reply re critical vendors motion.
10/18/19 Anup Sathy, P.C.                       0.40 Conferences with K&E team re business plan
                                                     updates.
10/18/19 Tommy Scheffer                         5.80 Correspond with K&E team re supplemental
                                                     vendor pleadings (.6); draft supplemental
                                                     vendors declaration (2.7); correspond with
                                                     K&E team re same (.3); revise vendors
                                                     talking points (1.8); correspond with K&E
                                                     team re same (.4).
10/18/19 McClain Thompson                       1.10 Revise supplemental declaration re vendor
                                                     motion.




                                                        9
                  Case 19-12122-MFW         Doc 517       Filed 11/29/19   Page 55 of 238
Legal Services for the Period Ending October 31, 2019           Invoice Number:          1050020321
Forever 21, Inc.                                                 Matter Number:            47258-11
Business Operations and Vendor Issues

Date     Name                                  Hours Description
10/18/19 Anne G. Wallice                        3.70 Correspond with K&E team, A&M, vendors
                                                     re vendor issues (1.8); review, revise
                                                     materials re same (1.4); correspond with
                                                     outside counsel re customer programs order
                                                     (.3); revise materials re same (.2).
10/18/19 Aparna Yenamandra                      3.00 Correspond with K&E team re various second
                                                     day order issues.
10/19/19 Kevin Stuart Rice                      0.40 Draft cash management obligations chart.
10/19/19 Tommy Scheffer                         2.90 Correspond with K&E team re CRS
                                                     reclamation notice (.4); correspond with K&E
                                                     team re supplemental vendor declaration and
                                                     reply to U.S. Trustee objection to critical
                                                     vendors motion (.5); revise same (2.0).
10/19/19 Tommy Scheffer                         0.40 Correspond with A&M, K&E teams re
                                                     supplemental vendor declaration (.2); revise
                                                     same (.2).
10/19/19 Anne G. Wallice                        2.30 Revise supplemental vendor declaration (1.2);
                                                     correspond with T. Scheffer re same (.3);
                                                     revise vendor talking points (.6); correspond
                                                     with T. Scheffer re same (.2).
10/20/19 Kevin Stuart Rice                      0.90 Revise cash management final order.
10/21/19 Ciara Foster                           1.20 Correspond with K&E team re vendor issues
                                                     (.2); review and revise vendor declaration
                                                     (.3); correspond with K&E team and A&M
                                                     team re same (.3); telephone conference with
                                                     K&E team re declarations (.4).
10/21/19 Jeanne Lee John                        0.70 Review, analyze summary chart re ongoing
                                                     bank account obligations and compliance.
10/21/19 Cara Katrinak                          2.20 Telephone conferences with CIT, U.S.
                                                     Trustee, Creditors' Committee, A. Wallice,
                                                     and T. Scheffer re factors and preference
                                                     waiver issues (1.0); research and revise draft
                                                     to critical vendor reply (1.2).
10/21/19 Kevin Stuart Rice                      0.40 Review cash management issues.
10/21/19 Tommy Scheffer                         7.70 Correspond and telephone conferences with
                                                     CIT counsel, U.S. Trustee, Kramer, K&E
                                                     teams re factor relief (2.2); revise draft
                                                     pleadings re same (2.1); correspond with
                                                     A&M, K&E teams re final vendor orders
                                                     (1.3); revise same (2.1).
10/21/19 Anne G. Wallice                        3.50 Correspond with K&E team, A&M, vendor
                                                     counsel re vendor issues (2.6); review, revise,
                                                     analyze materials re same (.9).

                                                     10
                  Case 19-12122-MFW         Doc 517       Filed 11/29/19   Page 56 of 238
Legal Services for the Period Ending October 31, 2019           Invoice Number:           1050020321
Forever 21, Inc.                                                 Matter Number:             47258-11
Business Operations and Vendor Issues

Date     Name                                  Hours Description
10/21/19 Aparna Yenamandra                      3.50 Correspond with K&E team re open second
                                                     day order issues.
10/22/19 Ciara Foster                           0.80 Review and revise correspondence materials.
10/22/19 Cara Katrinak                          3.50 Revise draft to critical vendor objection reply.
10/22/19 Austin Klar                            1.20 Review and revise draft supplemental vendor
                                                     declaration and correspond with K&E team re
                                                     same.
10/22/19 Hannah Kupsky                          0.40 Telephone conferences re status update.
10/22/19 Kevin Stuart Rice                      1.30 Revise cash management order (.6); telephone
                                                     conferences with A&M, Committee re same
                                                     (.7).
10/22/19 Tommy Scheffer                         5.90 Correspond with CIT and K&E team re
                                                     supplemental vendor declaration (1.3); review
                                                     and revise same (2.1); review and revise
                                                     critical vendor reply draft (.2); correspond
                                                     with K&E team re same (.2); draft
                                                     reclamation response letters (.4); correspond
                                                     with vendors counsel and K&E team re same
                                                     (.3); correspond and telephone conferences
                                                     with A&M, K&E teams re vendor orders
                                                     (1.4).
10/22/19 McClain Thompson                       0.60 Revise supplemental vendor declaration.
10/22/19 Anne G. Wallice                        5.90 Review, revise supplemental vendor
                                                     declaration (1.8); correspond with K&E team,
                                                     A&M re same (.9); correspond with K&E
                                                     team, A&M re vendor issues (1.4); review,
                                                     revise materials re same (1.1); telephone
                                                     conference with A&M, K&E team re critical
                                                     vendor, cash management discussions with
                                                     Alix (.4); follow up correspondence re same
                                                     (.3).
10/22/19 Aparna Yenamandra                      3.80 Telephone conferences with K&E team re
                                                     status of second day orders (.8); office
                                                     conferences and correspond with K&E team
                                                     re same (3.0).
10/23/19 Kevin Stuart Rice                      0.30 Revise cash management order.
10/23/19 Tommy Scheffer                         4.10 Revise vendor orders (1.1); correspond with
                                                     A&M, K&E team re same (.4); correspond
                                                     with A&M, K&E team re open vendor issues
                                                     (1.0); revise vendor declaration (1.3);
                                                     correspond with K&E team re same (.3).




                                                     11
                  Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 57 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:           1050020321
Forever 21, Inc.                                                Matter Number:             47258-11
Business Operations and Vendor Issues

Date     Name                                  Hours Description
10/23/19 Anne G. Wallice                        4.70 Review, revise lien claimant and critical
                                                     vendor orders (1.9); correspond with T.
                                                     Scheffer re same (.4); correspond with
                                                     Creditors' Committee re vendor issues (.7);
                                                     correspond with K&E team, A&M re same
                                                     (.8); review, revise materials re same (.9).
10/23/19 Anne G. Wallice                        1.60 Telephone conference with counsel for
                                                     Creditors' Committee re critical vendors order
                                                     (.5); follow up with K&E team, A&M re
                                                     same (.7); review, analyze materials re same
                                                     (.4).
10/23/19 Aparna Yenamandra                      3.30 Telephone conferences with K&E team re
                                                     status of second day orders (.8); office
                                                     conferences and correspond with K&E team
                                                     re open issues re same (2.5).
10/24/19 Ciara Foster                           2.00 Review and revise case status materials (1.2);
                                                     telephone conferences with K&E team re
                                                     same (.8).
10/24/19 Cara Katrinak                          0.80 Research and analyze precedent re
                                                     consultation/consent provisions.
10/24/19 Barrett Lingle                         0.60 Draft talking points re cash management
                                                     motion.
10/24/19 Kevin Stuart Rice                      0.20 Correspond with A&M re cash management
                                                     issues.
10/24/19 Tommy Scheffer                         8.40 Correspond with U.S. Trustee and Kramer,
                                                     K&E teams re supplemental vendor
                                                     declaration (1.8); telephone conferences and
                                                     correspond with vendors, vendors counsel and
                                                     A&M, K&E teams re vendor issues (1.7);
                                                     research re same (1.5); revise form of vendor
                                                     support agreement (1.5); correspond with
                                                     Kramer, K&E teams re final vendor orders
                                                     (1.9).
10/24/19 Josh Sussberg, P.C.                    0.80 Conference with K. Reynolds re next steps
                                                     (.3); correspond with K&E team re status (.5).
10/24/19 Anne G. Wallice                        5.80 Correspond with K&E team re vendor issues
                                                     (1.4); review, revise materials re same (2.2);
                                                     correspond with K&E team re proposed final
                                                     critical vendor order (.6); review, revise same
                                                     (1.2); correspond with U.S. Trustee and
                                                     Committee re same (.4).




                                                    12
                  Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 58 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:          1050020321
Forever 21, Inc.                                                Matter Number:            47258-11
Business Operations and Vendor Issues

Date     Name                                  Hours Description
10/24/19 Aparna Yenamandra                      4.20 Telephone conferences with K&E team re
                                                     status of second day orders (.8); conferences
                                                     with K&E and A&M teams re open issues in
                                                     second day orders (3.0); office conference
                                                     with C. Foster re open legal issues (.4).
10/25/19 Ciara Foster                           0.70 Review and revise vendor declaration (.4);
                                                     correspond with K&E team re vendor issues
                                                     (.3).
10/25/19 Jake William Gordon                    1.30 Review, revise RGIS contract.
10/25/19 Barrett Lingle                         2.40 Draft critical vendors talking points.
10/25/19 Kevin Stuart Rice                      0.20 Review correspondence re cash management
                                                     order.
10/25/19 Tommy Scheffer                         7.70 Revise critical vendors order (2.3);
                                                     correspond with Kramer, A&M, K&E teams
                                                     re same (1.5); revise supplemental vendor
                                                     declaration (2.5); correspond with A&M,
                                                     K&E teams re same (1.4).
10/25/19 Anne G. Wallice                        2.20 Correspond with K&E team, A&M re vendor
                                                     issues (1.3); review, revise materials re same
                                                     (.9).
10/25/19 Aparna Yenamandra                      3.40 Telephone conferences with K&E team re
                                                     status of second day orders (.8); correspond
                                                     with K&E team re open issues re same (1.3);
                                                     telephone conference with Company advisors
                                                     re prep for Creditors' Committee meeting (.6);
                                                     revise motion for late reply and correspond
                                                     with C. Foster re same (.4); review second
                                                     day presentation (.3).
10/25/19 Aparna Yenamandra                      0.40 Telephone conference with MLB re cash
                                                     management order and correspondence re
                                                     same.
10/26/19 Anne G. Wallice                        0.50 Correspond with factors re critical vendor
                                                     order (.3); review, revise order re same (.2).
10/27/19 Taylor Rose Stoneman                   0.20 Review supplemental critical vendor
                                                     declaration.
10/27/19 Anne G. Wallice                        0.90 Correspond with K&E team and factors re
                                                     critical vendor order (.7); correspond with
                                                     K&E team re same (.2).
10/28/19 Ciara Foster                           0.90 Telephone conference with CIT re waiver
                                                     (.5); correspond with K&E team re same (.4).
10/28/19 Tommy Scheffer                         3.00 Telephone conferences and correspond with
                                                     vendors counsel, A&M, K&E teams re
                                                     vendor inquiries.

                                                    13
                  Case 19-12122-MFW         Doc 517       Filed 11/29/19   Page 59 of 238
Legal Services for the Period Ending October 31, 2019           Invoice Number:           1050020321
Forever 21, Inc.                                                 Matter Number:             47258-11
Business Operations and Vendor Issues

Date     Name                                  Hours Description
10/28/19 Anne G. Wallice                        4.20 Telephone conferences with K&E team re
                                                     vendor and factor issues (1.3); telephone
                                                     conference with factors re critical vendors
                                                     order (.6); telephone conference with
                                                     Committee counsel re same (.2); correspond
                                                     with K&E team re same (.4); review, revise
                                                     materials re vendor issues (1.4); correspond
                                                     with A&M re same (.3).
10/29/19 Robert Orren                           0.80 Prepare, correspond with B. Lingle re
                                                     precedent re administrative claimants.
10/29/19 Kevin Stuart Rice                      0.70 Telephone conferences with A&M re cash
                                                     management system issues.
10/29/19 Tommy Scheffer                         1.50 Correspond and telephone conference with
                                                     A&M, K&E teams re vendor issues (.7);
                                                     revise Eroglu vendor support agreement (.6);
                                                     correspond with K&E team re same (.2).
10/29/19 Anne G. Wallice                        3.20 Correspond with K&E team, A&M re vendor
                                                     issues (1.2); review, analyze, revise materials
                                                     re same (1.1); telephone conference with T.
                                                     Scheffer, A&M re factors (.6); correspond
                                                     with K&E team re same (.3).
10/30/19 Kevin Stuart Rice                      0.30 Correspond with Company re cash
                                                     management obligations.
10/30/19 Tommy Scheffer                         5.70 Correspond with vendors counsel, Company
                                                     and A&M, K&E team re vendor inquiries
                                                     (1.8); revise Eroglu trade agreement (1.2);
                                                     correspond with A&M, K&E teams re same
                                                     (.4); create vendor inquiry materials (.1);
                                                     update same (.5); research re notice of
                                                     payments, waivers (1.7).
10/30/19 Anne G. Wallice                        3.10 Review, revise materials re vendor issues
                                                     (2.1); correspond with K&E team, A&M re
                                                     same (.6); telephone conference with A&M,
                                                     T. Scheffer re factors (.4).
10/30/19 Aparna Yenamandra                      0.40 Correspond with ICR team re press issues.
10/31/19 Ciara Foster                           2.80 Correspond with K. Rice and A. Wallice re
                                                     next steps (.6); correspond with C. Katrinak
                                                     and A. Wallice re status (.4); review and
                                                     revise daily update to K&E team (1.1);
                                                     telephone conferences with K&E team re
                                                     same (.7).




                                                     14
                  Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 60 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:           1050020321
Forever 21, Inc.                                                Matter Number:             47258-11
Business Operations and Vendor Issues

Date     Name                                  Hours Description
10/31/19 Tommy Scheffer                         2.20 Draft form of factor waiver notice (.3);
                                                     correspond and telephone conferences with
                                                     vendor and A&M, K&E teams re vendor
                                                     inquiries (1.9).
10/31/19 Anne G. Wallice                        1.30 Correspond with K&E team, A&M re vendor
                                                     issues (.7); review, analyze materials re same
                                                     (.6).

Total                                         344.20




                                                    15
                      Case 19-12122-MFW              Doc 517        Filed 11/29/19        Page 61 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020327
                                                                              Client Matter: 47258-12

In the Matter of Case Administration




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 134,245.50
Total legal services rendered                                                                                $ 134,245.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 62 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020327
Forever 21, Inc.                                                   Matter Number:           47258-12
Case Administration




                                        Summary of Hours Billed

Name                                                              Hours      Rate              Amount
Anthony Abate                                                       1.20 325.00                  390.00
Simon Briefel                                                       5.60 705.00                3,948.00
Stephanie Cohen                                                     7.30 705.00                5,146.50
Ciara Foster                                                       29.60 920.00               27,232.00
Jake William Gordon                                                13.60 805.00               10,948.00
Heidi Hockberger                                                   13.00 805.00               10,465.00
Jeanne Lee John                                                     0.40 995.00                  398.00
Nisha Kanchanapoomi, P.C.                                           1.00 1,275.00              1,275.00
Katie Kane                                                          0.50 265.00                  132.50
Cara Katrinak                                                      22.30 595.00               13,268.50
Hannah Kupsky                                                       5.60 325.00                1,820.00
Barrett Lingle                                                      6.70 595.00                3,986.50
Jeff Michalik                                                       0.20 805.00                  161.00
Kevin Stuart Rice                                                  16.20 705.00               11,421.00
Jacob Benjamin Ruby                                                24.90 595.00               14,815.50
Tommy Scheffer                                                      9.70 705.00                6,838.50
Kelly Seranko                                                       0.30 595.00                  178.50
Taylor Rose Stoneman                                                0.40 795.00                  318.00
Josh Sussberg, P.C.                                                 1.40 1,565.00              2,191.00
McClain Thompson                                                    1.00 925.00                  925.00
Anne G. Wallice                                                    15.80 805.00               12,719.00
Aparna Yenamandra                                                   5.20 1,090.00              5,668.00

TOTALS                                                            181.90                $ 134,245.50




                                                        2
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 63 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020327
Forever 21, Inc.                                                   Matter Number:           47258-12
Case Administration



                                       Description of Legal Services

Date     Name                                  Hours Description
09/29/19 Jacob Benjamin Ruby                    0.80 Draft and revise critical dates time line.
10/02/19 Anthony Abate                          0.50 Update petitions template re postpetition
                                                     changes (.1); revise final orders and second
                                                     day pleadings re same (.4).
10/02/19 Ciara Foster                           1.70 Correspond with K&E team re critical dates
                                                     (.4); review and revise high-priority materials
                                                     (.7); correspond with K&E team re status (.4);
                                                     telephone conferences with K&E team re
                                                     final orders (.2).
10/02/19 Heidi Hockberger                       0.10 Correspond with K&E team re upcoming
                                                     deadlines.
10/02/19 Cara Katrinak                          0.40 Organize telephone conference for K&E team
                                                     re work in progress (.2); organize telephone
                                                     conference with K&E and A&M teams re
                                                     next steps (.2).
10/02/19 Hannah Kupsky                          0.30 Compile interim orders and prepare docket
                                                     update re same.
10/02/19 Jeff Michalik                          0.20 Telephone conference with C. Foster, A.
                                                     Wallice, J. Gordon, H. Hockberger re priority
                                                     work streams.
10/02/19 Jacob Benjamin Ruby                    3.00 Draft and revise critical dates time line (2.0);
                                                     update correspondence materials (1.0).
10/02/19 Tommy Scheffer                         0.20 Telephone conference with all advisor teams
                                                     re next steps.
10/02/19 Anne G. Wallice                        1.40 Telephone conference with K&E team, A&M,
                                                     Company re postpetition work in progress
                                                     (.6); telephone conferences with K&E team re
                                                     same (.8).
10/03/19 Anthony Abate                          0.40 Telephone conference with K&E team re
                                                     work in progress.
10/03/19 Simon Briefel                          0.60 Telephone conference with K&E team re case
                                                     status and next steps (.4); conference with
                                                     K&E, A&M teams re same (.2).
10/03/19 Stephanie Cohen                        0.50 Review work in progress chart, telephone
                                                     conference with K&E team re same (.4);
                                                     telephone conference with K&E team, A&M
                                                     re next steps (.1).




                                                        3
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 64 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020327
Forever 21, Inc.                                                   Matter Number:           47258-12
Case Administration

Date     Name                                  Hours Description
10/03/19 Ciara Foster                           1.50 Review and revise high-priority materials
                                                     (.5); correspond with K&E team re same (.4);
                                                     telephone conferences with K&E team re
                                                     same (.6).
10/03/19 Jake William Gordon                    1.90 Draft summary of critical dates (1.4);
                                                     conference with K&E team re ongoing issues
                                                     (.5).
10/03/19 Heidi Hockberger                       0.30 Conference with K&E team re work in
                                                     progress.
10/03/19 Cara Katrinak                          0.60 Telephone conference with K&E team re
                                                     work in progress (.5); telephone conference
                                                     with K&E team and A&M re next steps (.1).
10/03/19 Hannah Kupsky                          0.40 Telephone conference with K&E team re
                                                     work in progress.
10/03/19 Barrett Lingle                         0.70 Telephone conference with K&E team re
                                                     work in progress (.5); telephone conference
                                                     with A&M re next steps (.2).
10/03/19 Kevin Stuart Rice                      0.90 Telephone conference with K&E team re
                                                     work in progress (.5); telephone conference
                                                     with A&M team re next steps, case status (.4).
10/03/19 Jacob Benjamin Ruby                    3.90 Review and revise critical dates chart (2.4);
                                                     conference with J. Gordon re critical dates
                                                     (.1); update correspondence materials (1.0);
                                                     conference with J. Gordon re same (.1);
                                                     telephone conference with K&E team re case
                                                     updates (.3).
10/03/19 Tommy Scheffer                         0.60 Telephone conference with K&E team re
                                                     work in progress (.4); telephone conference
                                                     with A&M, K&E teams re next steps (.2).
10/03/19 Anne G. Wallice                        0.60 Telephone conference with K&E team re
                                                     postpetition work in progress.
10/03/19 Aparna Yenamandra                      0.50 Telephone conference with K&E team re
                                                     work in progress.
10/04/19 Ciara Foster                           2.10 Telephone conference with K&E team re
                                                     status (.4); review and revise high-priority
                                                     materials (.6); correspond with K&E team re
                                                     deadlines (.4); review and revise notices of
                                                     first day orders (.4); correspond with
                                                     Pachulski re same (.3).
10/04/19 Heidi Hockberger                       0.20 Telephone conference with K&E team re case
                                                     status.




                                                        4
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 65 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020327
Forever 21, Inc.                                                   Matter Number:           47258-12
Case Administration

Date     Name                                  Hours Description
10/04/19 Kevin Stuart Rice                      3.30 Telephone conferences with Pachulski re case
                                                     planning, next steps (1.5); office conference
                                                     with C. Foster, A. Wallice re work in progress
                                                     (1.8).
10/04/19 Jacob Benjamin Ruby                    2.30 Update correspondence materials.
10/04/19 Taylor Rose Stoneman                   0.40 Correspond with K&E team re case strategy.
10/04/19 Anne G. Wallice                        0.40 Telephone conference with C. Foster, J.
                                                     Gordon, H. Hockberger re postpetition work
                                                     in progress.
10/06/19 Josh Sussberg, P.C.                    0.10 Correspond re status and next steps.
10/06/19 McClain Thompson                       0.40 Correspond with K&E team re near-term
                                                     priority items.
10/06/19 Aparna Yenamandra                      0.50 Correspond with K&E team re second day
                                                     motions.
10/07/19 Anthony Abate                          0.30 Telephone conference with K&E team re
                                                     work in progress.
10/07/19 Simon Briefel                          0.30 Telephone conference with K&E team re case
                                                     status and next steps.
10/07/19 Stephanie Cohen                        0.30 Conference with K&E team re work in
                                                     progress.
10/07/19 Ciara Foster                           2.80 Telephone conference with K&E team re
                                                     status (.5); review and revise daily update to
                                                     K&E team (.9); correspond with K&E team re
                                                     same (.9); telephone conference with A.
                                                     Wallice, J. Gordon, and H. Hockberger re
                                                     same (.5).
10/07/19 Jake William Gordon                    1.10 Prepare for and attend telephone conferences
                                                     with K&E team re ongoing issues.
10/07/19 Heidi Hockberger                       0.60 Telephone conferences with K&E team re
                                                     case status and work in progress.
10/07/19 Barrett Lingle                         0.50 Telephone conference with K&E team re
                                                     work in progress.
10/07/19 Kevin Stuart Rice                      0.40 Telephone conference with K&E team re
                                                     work in progress.
10/07/19 Kevin Stuart Rice                      0.40 Telephone conference with K&E team re high
                                                     priority update.
10/07/19 Jacob Benjamin Ruby                    1.70 Review and revise correspondence materials
                                                     (1.1); internal conference re case updates (.3);
                                                     update critical dates chart (.3).
10/07/19 Tommy Scheffer                         0.30 Telephone conference with K&E team re
                                                     work in progress.


                                                        5
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 66 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020327
Forever 21, Inc.                                                   Matter Number:           47258-12
Case Administration

Date     Name                                  Hours Description
10/07/19 Kelly Seranko                          0.30 Conference with team re upcoming work
                                                     streams.
10/07/19 Josh Sussberg, P.C.                    0.70 Telephone conference with A. Sathy, A.
                                                     Yenamandra and C. Foster re strategy and
                                                     Creditors' Committee.
10/07/19 McClain Thompson                       0.60 Correspond and conference with K&E team
                                                     re second-day hearing preparation and near-
                                                     term priority items.
10/07/19 Anne G. Wallice                        1.10 Telephone conference with C. Foster, H.
                                                     Hockberger, J. Gordon re case status (.4);
                                                     prepare for and attend telephone conference
                                                     with K&E team re postpetition work in
                                                     progress (.7).
10/08/19 Stephanie Cohen                        0.50 Attend advisor pre-telephone conference.
10/08/19 Jake William Gordon                    0.70 Prepare for and attend telephone conferences
                                                     with K&E team re ongoing issues.
10/08/19 Nisha Kanchanapoomi, P.C.              0.50 Telephone conference with Company
                                                     advisors re case work-streams.
10/08/19 Kevin Stuart Rice                      2.50 Telephone conference with Company
                                                     advisors re case status, next steps (.6);
                                                     telephone conference with Company re same
                                                     (.6); conferences with C. Foster, A. Wallice,
                                                     A. Yenamandra re next steps (1.3).
10/08/19 Tommy Scheffer                         1.20 Telephone conference with all advisor teams
                                                     re deal status (.5); telephone conference with
                                                     Company and all advisor teams re next steps
                                                     (.7).
10/08/19 Josh Sussberg, P.C.                    0.30 Correspond with various parties re case
                                                     matters.
10/08/19 Aparna Yenamandra                      0.70 Attend pre-advisor telephone conference.
10/09/19 Ciara Foster                           2.60 Telephone conference with K&E team re
                                                     status (.5); review and revise daily update to
                                                     K&E team (.8); correspond with K&E team re
                                                     same (.6); telephone conference with
                                                     Company and advisors re same (.5); telephone
                                                     conference with S. Hampton re open issues
                                                     (.2).
10/09/19 Kevin Stuart Rice                      1.10 Draft filing date chart (.5); telephone
                                                     conference with K&E team, A&M re case
                                                     update (.6).
10/09/19 Jacob Benjamin Ruby                    0.40 Update critical dates chart (.2); update
                                                     correspondence materials (.2).


                                                        6
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 67 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020327
Forever 21, Inc.                                                   Matter Number:           47258-12
Case Administration

Date     Name                                  Hours Description
10/09/19 Tommy Scheffer                         0.60 Telephone conference with Company and
                                                     A&M, K&E teams re weekly status.
10/09/19 Anne G. Wallice                        1.60 Telephone conference with C. Foster, J.
                                                     Gordon, H. Hockberger re case status (.3);
                                                     telephone conference with A&M, K&E team,
                                                     Company re ongoing work in progress and
                                                     next steps (.7); office conference with C.
                                                     Foster, K. Rice re same (.6).
10/10/19 Ciara Foster                           1.20 Review and revise daily update to K&E team
                                                     (.8); correspond with K&E team re status (.4).
10/10/19 Kevin Stuart Rice                      0.20 Office conference with C. Foster re filing
                                                     timing.
10/10/19 Anne G. Wallice                        1.20 Office conference with A. Yenamandra, C.
                                                     Foster, K. Rice re ongoing work in progress
                                                     (.8); correspond with K&E team re same (.4).
10/13/19 Simon Briefel                          0.60 Telephone conference with K&E team re case
                                                     status, next steps.
10/13/19 Stephanie Cohen                        0.30 Prepare for and participate in telephone
                                                     conference with K&E team re work in
                                                     progress.
10/13/19 Ciara Foster                           1.90 Telephone conference with K&E team re
                                                     status (.5); correspond with K&E team re
                                                     same (.5); review and revise status update to
                                                     K&E team (.9).
10/13/19 Jake William Gordon                    0.50 Telephone conference with K&E team re
                                                     ongoing issues.
10/13/19 Heidi Hockberger                       0.40 Telephone conference with K&E team re case
                                                     status.
10/13/19 Cara Katrinak                          2.70 Telephone conference with K&E team re high
                                                     priority items (.5); correspond with C. Foster
                                                     re work in progress document (.2); revise
                                                     same (2.0).
10/13/19 Barrett Lingle                         0.40 Telephone conference with K&E team re
                                                     work in progress.
10/13/19 Kevin Stuart Rice                      0.80 Prepare for and participate in telephone
                                                     conference with K&E team re work in
                                                     progress.
10/13/19 Jacob Benjamin Ruby                    0.40 Telephone conference with K&E team re
                                                     work in progress.
10/13/19 Tommy Scheffer                         0.50 Telephone conference with K&E team re
                                                     work in progress.



                                                        7
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 68 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020327
Forever 21, Inc.                                                   Matter Number:           47258-12
Case Administration

Date     Name                                  Hours Description
10/13/19 Anne G. Wallice                        0.80 Correspond with K&E team, Kramer re
                                                     ongoing issues (.4); telephone conference
                                                     with K&E team re work in progress (.4).
10/13/19 Anne G. Wallice                        0.70 Review, revise final orders.
10/14/19 Simon Briefel                          0.40 Telephone conference with K&E team re case
                                                     status, next steps.
10/14/19 Stephanie Cohen                        0.50 Review correspondence, conference with
                                                     K&E team re work in progress.
10/14/19 Ciara Foster                           2.00 Review and revise daily update to K&E team
                                                     (.8); telephone conference with K&E team re
                                                     status (.5); telephone conference with A.
                                                     Wallice, H. Hockberger, and J. Gordon re
                                                     high-priority work streams (.4); correspond
                                                     with advisors re same (.3).
10/14/19 Jake William Gordon                    1.20 Telephone conferences with K&E team re
                                                     ongoing issues.
10/14/19 Heidi Hockberger                       1.50 Conferences with K&E team re work in
                                                     progress and case status.
10/14/19 Cara Katrinak                          0.50 Telephone conference with K&E team re
                                                     work in progress.
10/14/19 Hannah Kupsky                          0.60 Telephone conference with K&E team re
                                                     work in progress (.3); prepare docket update
                                                     (.3).
10/14/19 Barrett Lingle                         0.50 Telephone conference with K&E team re
                                                     work in progress.
10/14/19 Kevin Stuart Rice                      0.50 Telephone conference with K&E team re
                                                     work in progress.
10/14/19 Jacob Benjamin Ruby                    2.40 Update correspondence materials (1.4);
                                                     review and correspond with various parties re
                                                     case related correspondence (.6); conference
                                                     with K&E team re work in progress (.4).
10/14/19 Tommy Scheffer                         0.40 Telephone conference with K&E team re
                                                     work in progress.
10/14/19 Anne G. Wallice                        0.70 Telephone conference with K&E team re
                                                     ongoing work in progress (.4); telephone
                                                     conference with C. Foster, H. Hockberger, J.
                                                     Gordon re high priority workstreams (.3).
10/14/19 Aparna Yenamandra                      0.60 Telephone conference with K&E team re
                                                     work in progress.
10/15/19 Simon Briefel                          0.90 Telephone conference with Company, K&E,
                                                     Lazard teams re case strategy.



                                                        8
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 69 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020327
Forever 21, Inc.                                                   Matter Number:           47258-12
Case Administration

Date     Name                                  Hours Description
10/15/19 Ciara Foster                           2.10 Telephone conference with advisors re status
                                                     (.5); review and revise daily update to K&E
                                                     team (.7); correspond with K&E team re same
                                                     (.9).
10/15/19 Jake William Gordon                    0.90 Review, revise critical dates summary.
10/15/19 Jeanne Lee John                        0.40 Telephone conference with advisors re status.
10/15/19 Nisha Kanchanapoomi, P.C.              0.50 Attend telephone conference with advisors re
                                                     status.
10/15/19 Cara Katrinak                          1.10 Update work in progress document (.9);
                                                     correspond with J. Ruby re updating
                                                     information materials (.2).
10/15/19 Kevin Stuart Rice                      0.30 Telephone conference with advisors re case
                                                     status.
10/15/19 Jacob Benjamin Ruby                    1.90 Update critical date chart and calendar invites
                                                     (.5); update correspondence materials (1.4).
10/15/19 Tommy Scheffer                         0.30 Telephone conference with A&M, Lazard,
                                                     K&E teams re status update.
10/15/19 Aparna Yenamandra                      1.30 Prepare for and attend advisors pre-telephone
                                                     conference (.5); telephone conference with
                                                     advisors re strategy next steps (.8).
10/16/19 Simon Briefel                          0.60 Conference with K&E team re case status,
                                                     next steps.
10/16/19 Stephanie Cohen                        0.90 Conference with A&M, Company re status
                                                     (.3); conference with K&E team re work in
                                                     progress (.6).
10/16/19 Jake William Gordon                    1.50 Telephone conferences with K&E team re
                                                     ongoing issues.
10/16/19 Heidi Hockberger                       0.90 Correspond with K&E team re case status.
10/16/19 Katie Kane                             0.50 Prepare order redlines.
10/16/19 Cara Katrinak                          1.10 Update work in progress document (1.0);
                                                     correspond with A. Wallice and C. Foster re
                                                     same (.1).
10/16/19 Hannah Kupsky                          1.40 Revise pleading template and orders with
                                                     global edits (.4); prepare redlines re interim
                                                     and final orders (1.0).
10/16/19 Barrett Lingle                         0.60 Telephone conference with K&E team re
                                                     work in progress.
10/16/19 Kevin Stuart Rice                      1.90 Telephone conference with Company
                                                     advisors re case status, next steps (.4);
                                                     telephone conference with Company advisors,
                                                     Committee advisors re same (1.5).


                                                        9
                  Case 19-12122-MFW         Doc 517       Filed 11/29/19   Page 70 of 238
Legal Services for the Period Ending October 31, 2019           Invoice Number:          1050020327
Forever 21, Inc.                                                 Matter Number:            47258-12
Case Administration

Date     Name                                  Hours Description
10/16/19 Tommy Scheffer                         1.10 Telephone conference with Company, all
                                                     advisor teams re status update (.4); telephone
                                                     conference with K&E team re work in
                                                     progress (.7).
10/16/19 Anne G. Wallice                        1.60 Telephone conference with C. Foster, J.
                                                     Gordon, H. Hockberger re high priority
                                                     workstreams (.4); telephone conference with
                                                     K&E team re work in progress (.6); revise
                                                     materials re same (.6).
10/16/19 Aparna Yenamandra                      0.60 Telephone conference with K&E team re
                                                     work in progress.
10/17/19 Heidi Hockberger                       0.60 Telephone conferences with K&E team re
                                                     case status.
10/17/19 Cara Katrinak                          0.40 Telephone conference with K&E team re
                                                     advisors meeting.
10/17/19 Hannah Kupsky                          1.10 Revise template with global edits and
                                                     implement in orders (.4); review transcripts re
                                                     second day hearings (.7).
10/17/19 Kevin Stuart Rice                      0.50 Telephone conference with advisors re case
                                                     status.
10/17/19 Jacob Benjamin Ruby                    2.00 Update critical dates chart (1.5); update
                                                     correspondence materials (.5).
10/17/19 Tommy Scheffer                         0.20 Telephone conference with advisor teams re
                                                     next steps.
10/17/19 Aparna Yenamandra                      0.50 Prepare for and attend bi weekly telephone
                                                     conference with K&E team.
10/18/19 Jake William Gordon                    0.80 Telephone conferences with K&E team re
                                                     ongoing issues.
10/18/19 Heidi Hockberger                       0.50 Correspond with K&E team re case status.
10/18/19 Heidi Hockberger                       1.60 Correspond with stakeholders re claims and
                                                     automatic stay issues.
10/18/19 Hannah Kupsky                          0.30 Telephone conference with K&E team re
                                                     work in progress.
10/18/19 Jacob Benjamin Ruby                    0.30 Read case related correspondence (.1); update
                                                     correspondence materials (.2).
10/18/19 Josh Sussberg, P.C.                    0.20 Correspond with various parties re case items.
10/19/19 Simon Briefel                          0.20 Conference with K&E team re work in
                                                     progress.
10/19/19 Stephanie Cohen                        0.20 Conference with K&E team re work in
                                                     progress.



                                                     10
                  Case 19-12122-MFW         Doc 517       Filed 11/29/19   Page 71 of 238
Legal Services for the Period Ending October 31, 2019           Invoice Number:           1050020327
Forever 21, Inc.                                                 Matter Number:             47258-12
Case Administration

Date     Name                                  Hours Description
10/19/19 Jake William Gordon                    0.80 Telephone conferences with K&E team re
                                                     ongoing issues.
10/19/19 Heidi Hockberger                       0.20 Telephone conference with K&E team re
                                                     work in progress.
10/19/19 Cara Katrinak                          0.50 Telephone conference with K&E team re next
                                                     steps.
10/19/19 Barrett Lingle                         0.50 Telephone conference with K&E team re next
                                                     steps.
10/19/19 Jacob Benjamin Ruby                    0.40 Conference with K&E team re work in
                                                     progress (.2); update critical dates chart (.2).
10/19/19 Anne G. Wallice                        0.50 Telephone conference with K&E team re next
                                                     steps.
10/20/19 Ciara Foster                           1.20 Review and revise status update to K&E team
                                                     (.9); review and revise critical dates materials
                                                     (.3).
10/20/19 Cara Katrinak                          0.80 Revise work in progress document (.6);
                                                     correspond with C. Foster re same (.2).
10/20/19 Jacob Benjamin Ruby                    0.40 Update correspondence materials.
10/21/19 Simon Briefel                          0.40 Telephone conference with K&E team re case
                                                     status, next steps.
10/21/19 Stephanie Cohen                        0.40 Review work in progress chart, conference
                                                     with K&E team re same.
10/21/19 Stephanie Cohen                        1.00 Review comments, revise first day orders (.7);
                                                     correspond, conferences with A&M re same
                                                     (.3).
10/21/19 Heidi Hockberger                       0.70 Conference with K&E team re work in
                                                     progress (.5); correspond with K&E team re
                                                     case status and next steps (.2).
10/21/19 Cara Katrinak                          1.50 Update work in progress document.
10/21/19 Barrett Lingle                         0.30 Telephone conference with K&E team re
                                                     work in progress.
10/21/19 Kevin Stuart Rice                      0.50 Telephone conference with K&E team re
                                                     work in progress.
10/21/19 Jacob Benjamin Ruby                    2.30 Update correspondence materials (1.5);
                                                     update critical dates chart (.4); conference
                                                     with K&E team re work in progress (.4).
10/21/19 Tommy Scheffer                         0.40 Telephone conference with K&E team re
                                                     work in progress.
10/21/19 Anne G. Wallice                        0.90 Telephone conference with K&E team re
                                                     work in progress (.6); correspond with K&E
                                                     team re same (.3).


                                                     11
                  Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 72 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:          1050020327
Forever 21, Inc.                                                Matter Number:            47258-12
Case Administration

Date     Name                                  Hours Description
10/21/19 Aparna Yenamandra                      0.50 Prepare for and participae in telephone
                                                     conference with K&E team re work in
                                                     progress.
10/22/19 Simon Briefel                          0.50 Telephone conference with K&E team re case
                                                     status, next steps.
10/22/19 Stephanie Cohen                        0.90 Conferences with K&E team re work in
                                                     progress.
10/22/19 Ciara Foster                           2.00 Telephone conference with advisors re status
                                                     (.7); telephone conference with advisors and
                                                     Company re same (.4); review and revise
                                                     status update to K&E team (.9).
10/22/19 Jake William Gordon                    0.90 Telephone conference with K&E team re
                                                     ongoing issues.
10/22/19 Heidi Hockberger                       1.30 Telephone conferences with K&E team re
                                                     case status and strategy.
10/22/19 Cara Katrinak                          1.50 Telephone conference with K&E team re
                                                     current deadlines and workstreams (1.0);
                                                     update work in progress document (.5).
10/22/19 Hannah Kupsky                          1.50 Revise template with global edits and orders
                                                     re same (.4); prepare redline of final second
                                                     day orders (1.1).
10/22/19 Barrett Lingle                         1.00 Telephone conference with K&E team re
                                                     priority items.
10/22/19 Kevin Stuart Rice                      1.00 Telephone conference with Company
                                                     advisors re case status (.5); telephone
                                                     conference with K&E team re work in
                                                     progress (.5).
10/22/19 Jacob Benjamin Ruby                    1.60 Update critical dates chart (.2); update
                                                     correspondence materials (.5); conferences
                                                     with K&E team re work in progress (.9).
10/22/19 Tommy Scheffer                         1.60 Telephone conference with all advisor teams
                                                     re next steps (.4); telephone conference with
                                                     K&E team re work in progress (1.1);
                                                     telephone conference with Company and all
                                                     advisor teams re next steps (.1).
10/22/19 Anne G. Wallice                        0.70 Telephone conferences with K&E team re
                                                     work in progress and second day hearing.
10/23/19 Simon Briefel                          0.50 Telephone conference with K&E team re case
                                                     status, next steps.
10/23/19 Stephanie Cohen                        0.50 Conference with K&E team re work in
                                                     progress.



                                                    12
                  Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 73 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:          1050020327
Forever 21, Inc.                                                Matter Number:            47258-12
Case Administration

Date     Name                                  Hours Description
10/23/19 Jake William Gordon                    0.70 Telephone conference with K&E team re
                                                     ongoing issues.
10/23/19 Heidi Hockberger                       0.70 Conferences with K&E team re case status
                                                     and work in progress.
10/23/19 Cara Katrinak                          1.80 Revise work in progress materials (1.3);
                                                     telephone conference with K&E team re work
                                                     in progress (.5).
10/23/19 Barrett Lingle                         0.50 Telephone conference with K&E team re
                                                     work in progress.
10/23/19 Jacob Benjamin Ruby                    0.70 Conference with K&E team re work in
                                                     progress (.5); update correspondence
                                                     materials (.2).
10/23/19 Tommy Scheffer                         0.60 Telephone conferences with K&E team re
                                                     work in progress.
10/23/19 Anne G. Wallice                        0.90 Telephone conference with C. Foster, H.
                                                     Hockberger, J. Gordon re high priority
                                                     workstreams (.3); telephone conference with
                                                     K&E team re work in progress (.6);
10/24/19 Stephanie Cohen                        0.40 Conference with K&E team re work in
                                                     progress.
10/24/19 Jake William Gordon                    0.40 Telephone conference with K&E team re
                                                     ongoing issues.
10/24/19 Heidi Hockberger                       1.10 Revise materials re work in progress (.1);
                                                     conferences with K&E team re work in
                                                     progress and invoice review (1.0).
10/24/19 Cara Katrinak                          0.90 Telephone conference with K&E team re
                                                     current workstreams and deadlines (.5);
                                                     telephone conference with H. Hockberger, J.
                                                     Ruby, and B. Lingle re invoice review (.4).
10/24/19 Cara Katrinak                          1.40 Update work in progress materials.
10/24/19 Barrett Lingle                         0.60 Telephone conference with K&E team re
                                                     priority items (.3); telephone conference with
                                                     K&E team re invoice review (.3).
10/24/19 Tommy Scheffer                         0.50 Telephone conferences with K&E team re
                                                     work in progress.
10/25/19 Simon Briefel                          0.50 Telephone conferences with K&E team re
                                                     case status, next steps.
10/25/19 Stephanie Cohen                        0.50 Prepare, conference with K&E team re work
                                                     in progress.




                                                    13
                  Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 74 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:         1050020327
Forever 21, Inc.                                                Matter Number:           47258-12
Case Administration

Date     Name                                  Hours Description
10/25/19 Ciara Foster                           1.90 Telephone conference with K&E team re
                                                     status (.6); office conference with A.
                                                     Yenamandra re same (.4); review and revise
                                                     status update to K&E team (.9).
10/25/19 Jake William Gordon                    0.70 Telephone conference with K&E team re
                                                     ongoing issues.
10/25/19 Heidi Hockberger                       0.50 Correspond with K&E team re work in
                                                     progress and case status.
10/25/19 Cara Katrinak                          0.40 Telephone conference with K&E team re
                                                     remaining objections and filing materials.
10/25/19 Cara Katrinak                          0.20 Conference with K&E team re status update.
10/25/19 Barrett Lingle                         0.50 Telephone conference with K&E team re
                                                     work in progress.
10/25/19 Kevin Stuart Rice                      0.80 Telephone conference with K&E team re
                                                     outstanding objections, work in progress.
10/25/19 Tommy Scheffer                         0.60 Telephone conferences with K&E team re
                                                     work in progress.
10/25/19 Anne G. Wallice                        1.00 Telephone conference with C. Foster, H.
                                                     Hockberger, and J. Gordon re high priority
                                                     workstreams (.4); review, revise materials re
                                                     work in progress (.6).
10/26/19 Ciara Foster                           1.10 Review and revise status update to K&E team
                                                     (.9); correspond with K&E team re same (.2).
10/26/19 Jake William Gordon                    0.20 Telephone conference with K&E team re
                                                     ongoing issues.
10/28/19 Stephanie Cohen                        0.30 Conference with K&E team re work in
                                                     progress.
10/28/19 Ciara Foster                           2.50 Telephone conference with K&E team re
                                                     status (.5); telephone conference with A.
                                                     Wallice, J. Gordon, and H. Hockberger re
                                                     same (.4); review and revise daily update to
                                                     K&E team (.9); review and revise critical
                                                     dates chart (.3); correspond with K&E team re
                                                     upcoming deadlines (.4).
10/28/19 Jake William Gordon                    0.90 Telephone conferences with K&E team re
                                                     ongoing issues.
10/28/19 Heidi Hockberger                       1.00 Conferences with K&E team re case status
                                                     and next steps.
10/28/19 Cara Katrinak                          1.70 Revise work in progress materials (1.2);
                                                     conference with K&E team re work in
                                                     progress (.5).



                                                    14
                  Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 75 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:          1050020327
Forever 21, Inc.                                                Matter Number:            47258-12
Case Administration

Date     Name                                  Hours Description
10/28/19 Barrett Lingle                         0.50 Telephone conference with K&E team re
                                                     work in progress.
10/28/19 Kevin Stuart Rice                      0.50 Telephone conference with K&E team re
                                                     work in progress.
10/28/19 Jacob Benjamin Ruby                    0.30 Conference with K&E team re work in
                                                     progress.
10/28/19 Tommy Scheffer                         0.40 Telephone conference with K&E team re
                                                     work in progress.
10/28/19 Josh Sussberg, P.C.                    0.10 Correspond with K&E team re milestones.
10/28/19 Anne G. Wallice                        1.00 Telephone conference with C. Foster, H.
                                                     Hockberger, J. Gordon re high priority
                                                     workstreams (.4); telephone conference with
                                                     K&E team re work in progress (.6).
10/29/19 Ciara Foster                           2.00 Review and revise daily update to K&E team
                                                     (.9); correspond with K&E team re status (.8);
                                                     review work in progress materials (.3).
10/30/19 Simon Briefel                          0.10 Telephone conference with K&E team re case
                                                     status, next steps.
10/30/19 Stephanie Cohen                        0.10 Conference with K&E team re work in
                                                     progress.
10/30/19 Ciara Foster                           1.00 Review and revise daily update to K&E team
                                                     (.4); correspond with K&E team re status (.5);
                                                     telephone conference with K&E team re same
                                                     (.1).
10/30/19 Jake William Gordon                    0.40 Telephone conference with K&E team re
                                                     ongoing issues.
10/30/19 Heidi Hockberger                       0.80 Conferences with K&E team re work in
                                                     progress and related follow up.
10/30/19 Barrett Lingle                         0.10 Telephone conference with K&E team re
                                                     weekly priority items.
10/30/19 Kevin Stuart Rice                      0.30 Telephone conference with K&E team re
                                                     work in progress.
10/30/19 Jacob Benjamin Ruby                    0.10 Telephone conference with K&E team re
                                                     work in progress.
10/30/19 Tommy Scheffer                         0.20 Telephone conference with K&E team re
                                                     work in progress.
10/30/19 Anne G. Wallice                        0.70 Telephone conference with C. Foster, H.
                                                     Hockberger, J. Gordon re high priority
                                                     workstreams (.4); telephone conference with
                                                     K&E team re work in progress (.3).
10/31/19 Cara Katrinak                          0.10 Correspond with C. Foster and A. Wallice re
                                                     status.

                                                    15
                  Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 76 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:          1050020327
Forever 21, Inc.                                                Matter Number:            47258-12
Case Administration

Date     Name                                  Hours Description
10/31/19 Cara Katrinak                          4.70 Draft final order obligations materials for
                                                     A&M.
10/31/19 Kevin Stuart Rice                      0.30 Conference with C. Foster, A. Wallice re next
                                                     steps.

Total                                         181.90




                                                    16
                      Case 19-12122-MFW              Doc 517        Filed 11/29/19        Page 77 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020324
                                                                              Client Matter: 47258-13

In the Matter of DIP Financing, Debt Finance Issues




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 474,205.50
Total legal services rendered                                                                                $ 474,205.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19     Page 78 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:           1050020324
Forever 21, Inc.                                                   Matter Number:             47258-13
DIP Financing, Debt Finance Issues




                                        Summary of Hours Billed

Name                                                              Hours          Rate            Amount
Simon Briefel                                                      79.20       705.00           55,836.00
John G. Caruso                                                      0.30     1,325.00              397.50
Amanda Cirella                                                      0.50       265.00              132.50
Joseph A. Correia                                                  11.30       430.00            4,859.00
Abigail Cotterill                                                   0.10     1,135.00              113.50
Ciara Foster                                                        3.10       920.00            2,852.00
Aura Grace Gilham                                                   7.50       705.00            5,287.50
Stefanie I. Gitler                                                  0.80     1,155.00              924.00
Stephanie L. Goldberg                                               0.50       325.00              162.50
Jake William Gordon                                                96.40       805.00           77,602.00
Jae Ha                                                             23.90       595.00           14,220.50
Chad J. Husnick, P.C.                                               0.50     1,515.00              757.50
Jeanne Lee John                                                    58.90       995.00           58,605.50
Nisha Kanchanapoomi, P.C.                                          44.30     1,275.00           56,482.50
Hannah Kupsky                                                       7.70       325.00            2,502.50
Barrett Lingle                                                     36.60       595.00           21,777.00
Mark McKane, P.C.                                                   7.20     1,345.00            9,684.00
Jeff Michalik                                                       0.40       805.00              322.00
Nicholas R. Miller                                                 15.10       595.00            8,984.50
David M. Nemecek, P.C.                                              1.80     1,495.00            2,691.00
Kevin Stuart Rice                                                   2.20       705.00            1,551.00
Jacob Benjamin Ruby                                                39.70       595.00           23,621.50
Anup Sathy, P.C.                                                   23.60     1,565.00           36,934.00
Oliver Schauman                                                    15.60       705.00           10,998.00
Kelly Seranko                                                       0.40       595.00              238.00
Mannat Sharma                                                       4.30       705.00            3,031.50
Hayley Smith                                                        1.00       440.00              440.00
Taylor Rose Stoneman                                                0.60       795.00              477.00
Josh Sussberg, P.C.                                                 0.40     1,565.00              626.00
Ryan P. Swan                                                        1.70     1,090.00            1,853.00
McClain Thompson                                                    5.40       925.00            4,995.00
Seth Traxler, P.C.                                                  0.50     1,465.00              732.50


                                                        2
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 79 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020324
Forever 21, Inc.                                                   Matter Number:           47258-13
DIP Financing, Debt Finance Issues

Name                                                              Hours      Rate              Amount
Aparna Yenamandra                                                  58.90 1,090.00             64,201.00
Victoria M. Zhou                                                    0.30 1,045.00                313.50

TOTALS                                                            550.70                $ 474,205.50




                                                        3
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 80 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020324
Forever 21, Inc.                                                   Matter Number:           47258-13
DIP Financing, Debt Finance Issues



                                       Description of Legal Services

Date     Name                                  Hours Description
09/29/19 Simon Briefel                           7.20 Revise interim DIP order (3.1); revise DIP
                                                      motion (.6); revise Tempke declaration in
                                                      support of same (1.5); revise Goulding
                                                      declaration in support of same (2.0).
09/29/19 John G. Caruso                          0.30 Review revised financing agreement.
09/29/19 Joseph A. Correia                       2.00 Review and organize charters, bylaws and
                                                      good standings for insertion in secretary's
                                                      certificate (.8); collate new amendments into
                                                      governing documents re two subsidiaries (.2);
                                                      research and communicate with corporate
                                                      team re outstanding signature pages (.4);
                                                      organize files re same (.1); research and order
                                                      short form good standings and bring down
                                                      good standings (.5).
09/29/19 Abigail Cotterill                       0.10 Review revised credit agreement.
09/29/19 Aura Grace Gilham                       0.30 Revise proposed DIP milestones.
09/29/19 Stefanie I. Gitler                      0.80 Review revisions to environmental provisions
                                                      of credit agreement.
09/29/19 Jake William Gordon                     9.90 Review, revise DIP financing motions (3.9);
                                                      review, revise declarations re same (3.4);
                                                      review, revise orders re same (2.6).
09/29/19 Chad J. Husnick, P.C.                   0.50 Correspond and conference with K&E team
                                                      re DIP order.
09/29/19 Jeanne Lee John                        11.00 Review and revise DIP loan documents (4.3);
                                                      review and revise DIP motion (3.8); review
                                                      and revise interim DIP order (2.9).
09/29/19 Nisha Kanchanapoomi, P.C.              17.50 Review, comment, and finalize DIP financing
                                                      documents (9.5); correspond and telephone
                                                      conferences re same (2.5); analyze closing
                                                      matters (5.5).
09/29/19 David M. Nemecek, P.C.                  1.50 Correspond and telephone conferences with
                                                      K&E team re DIP documents (1.0); telephone
                                                      conference re ICA purchase agreement (.5).
09/29/19 Anup Sathy, P.C.                        2.00 Analyze pleadings and affidavits.
09/29/19 Anup Sathy, P.C.                        2.00 Analyze DIP issues.
09/29/19 Oliver Schauman                         6.50 Draft closing documentation (3.9); draft
                                                      concise statement for term loan DIP motion
                                                      (2.6).


                                                        4
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 81 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:          1050020324
Forever 21, Inc.                                                   Matter Number:            47258-13
DIP Financing, Debt Finance Issues

Date     Name                                  Hours Description
09/29/19 Mannat Sharma                           2.60 Review and revise draft DIP term loan credit
                                                      agreement (1.2); correspond with K&E team
                                                      and company IP counsel re updated IP
                                                      schedules (.7); review and revise IP schedules
                                                      (.7).
09/29/19 McClain Thompson                        4.20 Draft J. Goulding live direct outline re DIP
                                                      financing (1.2); draft C. Tempke live direct
                                                      outline re DIP marketing (2.2); draft themes
                                                      and cross points re same (.8).
09/30/19 Simon Briefel                           8.80 Revise motion and order re fee letter
                                                      redaction (2.9); revise interim DIP order
                                                      (4.2); draft and revise DIP motion talking
                                                      points (1.7).
09/30/19 Joseph A. Correia                       4.10 Telephone conference with SRZ re checklist
                                                      (.3); finalize drafts re same (.9); compile final
                                                      secretary's certificate and attachments (1.3);
                                                      research and distribute executed signature
                                                      pages in escrow (.1); update files re draft
                                                      disbursement letter (.1); review and revise
                                                      DIP term loan signature pages (.9);
                                                      correspondence re same with company re
                                                      execution (.5).
09/30/19 Ciara Foster                            0.40 Telephone conference with U.S. Trustee re
                                                      DIP motion.
09/30/19 Aura Grace Gilham                       1.20 Review correspondence re insurance matters,
                                                      investment company act diligence matters,
                                                      and changes to the financing terms (.7);
                                                      review ABL credit agreement (.4); correspond
                                                      with Morgan Lewis re same (.1).
09/30/19 Jake William Gordon                    12.30 Review, revise various DIP documents (9.5);
                                                      correspond with company advisors and K&E
                                                      team re same (2.8).
09/30/19 Jae Ha                                  0.20 Correspond with MLB team re data room.
09/30/19 Jae Ha                                  0.80 Revise ABL credit agreement schedules (.6);
                                                      correspond with MLB team re same (.2).
09/30/19 Jae Ha                                  0.40 Correspond with B. Sell, J. Goulding, and J.
                                                      Liu re borrowing base certificates.
09/30/19 Jae Ha                                  1.10 Telephone conference with J. John and J.
                                                      Correa re closing (.6); review and analyze
                                                      background information re same (.5).
09/30/19 Jeanne Lee John                        12.70 Review, revise DIP loan documents (9.1);
                                                      correspond with K&E team re same (2.0);
                                                      finalize DIP loan documents (1.6).


                                                        5
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 82 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020324
Forever 21, Inc.                                                   Matter Number:           47258-13
DIP Financing, Debt Finance Issues

Date     Name                                  Hours Description
09/30/19 Nisha Kanchanapoomi, P.C.              7.30 Review, revise and finalize DIP financing
                                                     documents (5.0); correspond and telephone
                                                     conferences re same (1.0); analyze closing
                                                     matters (1.3).
09/30/19 Hannah Kupsky                          3.00 Prepare and revise notice re DIP exhibits
                                                     (1.0); correspond with K&E team re same
                                                     (.1); prepare and revise filing version of DIP
                                                     exhibits (1.9).
09/30/19 Mark McKane, P.C.                      1.20 Conference with A. Yenamandra re U.S.
                                                     Trustee’s positions re DIP financing and other
                                                     first day relief (.7); conference with counsel
                                                     for ABL and DIP term loan re U.S. Trustee’s
                                                     initial responses to DIP financing and order
                                                     (.5).
09/30/19 David M. Nemecek, P.C.                 0.30 Telephone conference re DIP order (.2);
                                                     correspond re same (.1).
09/30/19 Anup Sathy, P.C.                       0.80 Review and revise DIP documents.
09/30/19 Oliver Schauman                        3.30 Revise term loan opinion (.5); draft term loan
                                                     schedules (1.0); revise term loan credit
                                                     agreement (1.0); telephone conference with
                                                     SRZ re checklist (.5); draft responses to
                                                     SRZ’s questions on closing items (.3).
09/30/19 Ryan P. Swan                           0.50 Review and analyze ICA (.3); telephone
                                                     conferences re same (.2).
09/30/19 Aparna Yenamandra                      9.70 Conference with K&E, Lazard, A&M re DIP
                                                     issues from U.S. Trustee (1.1); conference
                                                     with MLB, SRZ re same (.5); telephone
                                                     conferences with U.S. Trustee re same (1.1);
                                                     revise DIP order and correspond with K&E
                                                     team re same (2.8); address DIP seal issues
                                                     (2.2); draft Goulding proffer re DIP (1.1);
                                                     prepare DIP talking points (.9).
09/30/19 Victoria M. Zhou                       0.30 Correspond with K&E, SRZ and title
                                                     company re title commitment update.
10/01/19 Simon Briefel                          7.70 Revise interim DIP order (3.5); correspond
                                                     and attend conference with K&E team re
                                                     same (.8); draft talking points re same (1.0);
                                                     conferences with K&E, MLB, SRZ teams re
                                                     same (.9); prepare for first day hearing re DIP
                                                     motion (1.5).




                                                        6
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 83 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020324
Forever 21, Inc.                                                   Matter Number:           47258-13
DIP Financing, Debt Finance Issues

Date     Name                                  Hours Description
10/01/19 Joseph A. Correia                       4.90 Conference with K&E team re compilation
                                                      duties (.3); review and revise DIP ABL &
                                                      term loan (1.7); finalize execution versions re
                                                      same (.5); compile fully-executed ancillaries
                                                      with attachments (.7); correspond with MLB
                                                      and SRZ re DIP documentation (.6);
                                                      conference with K&E team re compilation
                                                      duties (.3); review and revise California good
                                                      standings from vendor (.3); update files re
                                                      consulting agreements (.2); finalize and
                                                      compile support certificate (.3).
10/01/19 Aura Grace Gilham                       2.10 Compile DIP documents (1.5); research open
                                                      items in DIP loan documents (.2); review and
                                                      revise support certificate (.2); revise opinion
                                                      (.1); telephone conference with K&E team re
                                                      checklist (.1).
10/01/19 Jae Ha                                  0.80 Review ABL credit agreement schedules.
10/01/19 Jae Ha                                  0.80 Correspond with WTW re insurance schedule
                                                      (.3); correspond with B. Sell re borrowing
                                                      base certificates (.2); correspond with MLB
                                                      and SRZ teams re form of compliance
                                                      certificate (.3).
10/01/19 Jae Ha                                  2.20 Revise schedules to DIP term loan credit
                                                      agreement (1.4); correspond with SRZ re
                                                      updated schedules to DIP term loan credit
                                                      agreement (.2); revise DIP term loan credit
                                                      agreement (.6).
10/01/19 Jae Ha                                  1.40 Revise exhibits to DIP term loan credit
                                                      agreement.
10/01/19 Jeanne Lee John                        10.50 Revise and finalize DIP documents re closing.
10/01/19 Nisha Kanchanapoomi, P.C.               9.50 Review and finalize DIP financing documents
                                                      (5.5); correspond and telephone conferences
                                                      re same (1.5); analyze closing matters (2.5).




                                                        7
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 84 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020324
Forever 21, Inc.                                                   Matter Number:           47258-13
DIP Financing, Debt Finance Issues

Date     Name                                  Hours Description
10/01/19 Mark McKane, P.C.                      6.00 Draft and revise supplemental proffer of J.
                                                     Goulding re DIP financing concerns raised by
                                                     U.S. Trustee (2.3); develop key themes for A.
                                                     Yenamandra’s argument together with A.
                                                     Sathy (.8); assess U.S. Trustee’s latest
                                                     comments to proposed DIP Order (.7);
                                                     participate in a series of strategy meetings
                                                     with DIP lenders’ counsel re U.S. Trustee’s
                                                     position and proposed responses, together
                                                     with A. Yenamandra and A. Sathy (1.8);
                                                     prepare for contested first day hearing on DIP
                                                     financing (.4).
10/01/19 Anup Sathy, P.C.                       1.40 Review analyze DIP presentation and
                                                     responses to objections.
10/01/19 Oliver Schauman                        4.00 Revise DIP opinion (.9); prepare DIP
                                                     schedules (1.1); coordinate insurance
                                                     certificates (.4); compile documentation re
                                                     same (1.6).
10/01/19 Mannat Sharma                          1.70 Review comments from lenders on DIP
                                                     trademark schedule (.5); correspond with
                                                     company counsel restatus of trademarks (.5);
                                                     draft and revise trademark schedules (.7).
10/01/19 Ryan P. Swan                           1.20 Attention to Investment Company Act
                                                     Opinion and related due diligence matters.
10/01/19 Aparna Yenamandra                      2.40 Telephone conference with U.S. Trustee re
                                                     DIP (.6); revise DIP order and office
                                                     conference with K&E team re same (1.1);
                                                     correspond with parties to finalize DIP order
                                                     (.7).
10/02/19 Simon Briefel                          4.90 Revise interim DIP order (3.1); prepare same
                                                     for filing (.4); correspond with K&E team re
                                                     same (.5); review interim DIP order andDIP
                                                     documents re fee reporting obligations (.4);
                                                     correspond with J. Gordon re same (.5).
10/02/19 Ciara Foster                           0.80 Correspond with K&E team and A&M re
                                                     funding (.3); correspond with J. Liu re
                                                     payments (.2); correspond with K&E team re
                                                     fee reporting (.3).
10/02/19 Aura Grace Gilham                      0.60 Compile and execute opinion and review
                                                     compiled documents (.5); telephone
                                                     conference with K&E team re closing (.1).
10/02/19 Stephanie L. Goldberg                  0.50 Update debt finance tracker.
10/02/19 Jae Ha                                 1.10 Organize closing documents.


                                                        8
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 85 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020324
Forever 21, Inc.                                                   Matter Number:           47258-13
DIP Financing, Debt Finance Issues

Date     Name                                  Hours Description
10/02/19 Jae Ha                                 0.90 Compile information re post-closing
                                                     deadlines.
10/02/19   Jae Ha                               1.00 Review executed debt documents.
10/02/19   Jae Ha                               0.30 Telephone conference re closing.
10/02/19   Jae Ha                               0.50 Organize executed debt documents.
10/02/19   Jeanne Lee John                      7.50 Finalize DIP loan documents re closing.
10/02/19   Nisha Kanchanapoomi, P.C.            8.50 Finalize loan documents and deliverables and
                                                     analyze closing of DIP financing.
10/02/19   Anup Sathy, P.C.                     0.60 Work on DIP closing issues.
10/02/19   Oliver Schauman                      0.50 Finalize DIP credit agreement schedules.
10/02/19   Seth Traxler, P.C.                   0.50 Work on IP aspects of DIP agreements.
10/02/19   Aparna Yenamandra                    1.00 Finalize DIP order (.6); telephone conference
                                                     with A&M re DIP reserve calculations (.4).
10/03/19 Aura Grace Gilham                      0.70 Review and analyze post-closing matters.
10/03/19 Jake William Gordon                    2.30 Review, analyze reporting requirements re
                                                     DIP Order.
10/03/19 Jeanne Lee John                        2.00 Review post-closing DIP summaries and
                                                     document management.
10/03/19 Anup Sathy, P.C.                       0.40 Work on DIP closing issues.
10/03/19 Oliver Schauman                        0.30 Compare DIP term loan summary to term
                                                     sheet.
10/03/19 Aparna Yenamandra                      0.80 Correspond with K&E team, A&M team re
                                                     DIP reporting.
10/04/19 Aura Grace Gilham                      0.20 Correspond with K&E team re post-closing
                                                     matters.
10/04/19 Jae Ha                                 0.50 Correspond with insurance vendors re
                                                     insurance certificate (.2); correspond with
                                                     SRZ team re same (.3).
10/04/19 Jeanne Lee John                        0.40 Review cash management and bank account
                                                     status (.1); review DACA amendment (.1);
                                                     review bearer shares (.2).
10/04/19 Nicholas R. Miller                     1.50 Research re debt recharacterization.
10/04/19 Aparna Yenamandra                      0.80 Correspond with Lazard, A&M re DIP
                                                     reserve.
10/06/19 Nicholas R. Miller                     3.00 Research re sealing records.
10/06/19 Oliver Schauman                        1.00 Prepare summary of TPG term sheet.
10/07/19 Simon Briefel                          0.90 Review, correspond re objection to final DIP
                                                     order (.2); draft proposed language to final
                                                     DIP order re same (.7).


                                                        9
                  Case 19-12122-MFW         Doc 517       Filed 11/29/19   Page 86 of 238
Legal Services for the Period Ending October 31, 2019           Invoice Number:           1050020324
Forever 21, Inc.                                                 Matter Number:             47258-13
DIP Financing, Debt Finance Issues

Date     Name                                  Hours Description
10/07/19 Aura Grace Gilham                      1.30 Telephone conference re term sheets (.1);
                                                     review and revise term sheets (1.2).
10/07/19 Jake William Gordon                    2.30 Review, analyze objections to DIP.
10/07/19 Jae Ha                                 0.20 Correspond with SRZ re insurance certificates
                                                     (.1); correspond with WTW team re insurance
                                                     endorsements (.1).
10/07/19 Nicholas R. Miller                     2.20 Research re sealing motions.
10/07/19 Nicholas R. Miller                     0.50 Draft talking points re motion to seal DIP fee
                                                     letters.
10/08/19 Jake William Gordon                    0.40 Review, revise language for final DIP order.
10/08/19 Jeanne Lee John                        1.20 Telephone conference re foreign borrowing
                                                     base capacity re prepetition ABL (.7); analyze
                                                     issues re same (.5).
10/08/19 Nisha Kanchanapoomi, P.C.              0.30 Review borrowing base certificates and
                                                     correspond re prepetition ABL facility.
10/08/19 Nicholas R. Miller                     1.60 Research precedent re orders to seal (.9); draft
                                                     notes and talking points re same (.7).
10/08/19 Nicholas R. Miller                     1.20 Draft talking points re redaction of certain
                                                     matters.
10/08/19 Aparna Yenamandra                      1.20 Correspond with K&E team, Lazard, A&M
                                                     teams re DIP issues and preliminary
                                                     objections (.8); telephone conference with
                                                     Lazard re same (.4).
10/09/19 Jeanne Lee John                        3.00 Review and revise DIP summary.
10/09/19 Nicholas R. Miller                     2.30 Research precedent re file sealing.
10/09/19 Nicholas R. Miller                     1.10 Draft memorandum with findings re motions
                                                     to seal.
10/09/19 Aparna Yenamandra                      0.60 Correspond with Lazard, A&M re DIP issues.
10/10/19 Aura Grace Gilham                      0.30 Coordinate with K&E team re financing (.2);
                                                     coordinate with Company re same (.1).
10/10/19 Nicholas R. Miller                     1.70 Draft memorandum re case precedent for
                                                     sealing and redaction of filings.
10/10/19 Aparna Yenamandra                      0.90 Correspond with K&E team re DIP issues.
10/10/19 Aparna Yenamandra                      2.10 Review and revise side letter (.8); telephone
                                                     conference with DIP lenders re 365(d)(4)
                                                     extension motion (.4); telephone conference
                                                     with K. Rice re same (.3); review revised
                                                     motion re same (.6).
10/11/19 Simon Briefel                          2.00 Correspond with K&E team re final DIP order
                                                     objection (1.2); draft, revise final DIP order
                                                     objection chart (.8).

                                                     10
                  Case 19-12122-MFW         Doc 517      Filed 11/29/19    Page 87 of 238
Legal Services for the Period Ending October 31, 2019           Invoice Number:             1050020324
Forever 21, Inc.                                                 Matter Number:               47258-13
DIP Financing, Debt Finance Issues

Date       Name                                Hours    Description
10/11/19   Aura Grace Gilham                    0.60    Analyze KYC.
10/12/19   Jake William Gordon                  1.60    Review, revise final DIP order.
10/14/19   Ciara Foster                         0.30    Correspond with K&E team re DIP reporting
                                                        (.2); correspond with A&M re same (.1).
10/14/19 Aura Grace Gilham                       0.10   Attend to KYC.
10/14/19 Kelly Seranko                           0.40   Telephone conference with K&E team re DIP
                                                        issues.
10/14/19 Aparna Yenamandra                       0.40   Telephone conference with DIP lenders re
                                                        carveout.
10/15/19 Jake William Gordon                     0.70   Analyze DIP Objections.
10/15/19 Jae Ha                                  0.30   Compile executed and execution versions of
                                                        closing documents (.2); correspond with J.
                                                        John re same (.1).
10/15/19 Jeanne Lee John                         2.00   Review DIP summaries (1.5); review legacy
                                                        IP liens (.5).
10/15/19 Aparna Yenamandra                       1.10   Correspond with parties re DIP issues.
10/16/19 Aura Grace Gilham                       0.10   Correspond with K&E team re DIP issues.
10/16/19 Jake William Gordon                     2.30   Telephone conferences with K&E team re
                                                        DIP issues (.5); review, analyze DIP
                                                        objections and outstanding issues (1.4); revise
                                                        final DIP order (.4).
10/16/19 Jeanne Lee John                         0.40   Review trademark security interest release
                                                        issues with Wells Fargo.
10/17/19 Simon Briefel                           2.00   Revise final DIP order.
10/17/19 Jake William Gordon                     1.90   Review, analyze DIP objections and
                                                        comments (1.2); correspond with K&E team
                                                        re same (.7).
10/17/19 Hannah Kupsky                           1.00   Research re DIP reply.
10/17/19 Jacob Benjamin Ruby                     0.10   Correspond with C. Foster re motion to
                                                        extend time to reply.
10/17/19 Anup Sathy, P.C.                        0.80   Work on final DIP issues and order.
10/17/19 Aparna Yenamandra                       2.00   Correspond and telephone conference with
                                                        A&M re carveout issues (1.1); correspond
                                                        with K&E team re DIP issues (.9).
10/18/19 Simon Briefel                           0.60   Revise final DIP order objection chart (.1);
                                                        revise final DIP order (.5).
10/18/19 Jake William Gordon                     2.60   Review, analyze DIP objections (1.4);
                                                        correspond with K&E team re same (.5);
                                                        revise DIP order re same (.7).
10/18/19 Jacob Benjamin Ruby                     1.40   Redact DIP documents.


                                                    11
                  Case 19-12122-MFW         Doc 517      Filed 11/29/19    Page 88 of 238
Legal Services for the Period Ending October 31, 2019           Invoice Number:             1050020324
Forever 21, Inc.                                                 Matter Number:               47258-13
DIP Financing, Debt Finance Issues

Date       Name                                Hours    Description
10/18/19   Jacob Benjamin Ruby                  2.00    Draft motion to extend reply deadline.
10/18/19   Anup Sathy, P.C.                     0.80    Work on final DIP and related orders.
10/18/19   Anup Sathy, P.C.                     0.50    Work on responses to Creditors' Committee
                                                        inquiries re DIP.
10/18/19 Aparna Yenamandra                       1.50   Telephone conference with Kramer team re
                                                        DIP (.8); correspond with K&E, A&M team
                                                        re same (.7).
10/19/19 Simon Briefel                           4.60   Draft, revise reply to final DIP order
                                                        objections.
10/19/19 Anup Sathy, P.C.                        0.50   Analyze final DIP issues.
10/19/19 Aparna Yenamandra                       0.70   Telephone conference with MLB re DIP
                                                        comments.
10/20/19 Simon Briefel                           7.50   Draft, revise reply to final DIP order
                                                        objections (3.3); draft final DIP order issues
                                                        list re Creditors' Committee comments (4.2).
10/20/19 Jake William Gordon                     4.60   Review, analyze DIP objections (2.4); review,
                                                        revise DIP order (2.2).
10/20/19 Anup Sathy, P.C.                        0.50   Review and analyze Creditors' Committee
                                                        DIP mark up and open issues.
10/21/19 Simon Briefel                           5.40   Revise final DIP order (3.9); correspond with
                                                        K&E team re same (.3); conference with
                                                        objectors' counsel re same (.1); conference
                                                        with SRZ, MLB, K&E teams re same (.8);
                                                        revise final DIP order objection chart (.3).
10/21/19 Jake William Gordon                     4.90   Telephone conference with various DIP
                                                        objectors (.7); review, revise DIP order (3.4);
                                                        analyze DIP precedent (.8).
10/21/19 Jae Ha                                  0.70   Correspond with MLB team re exhibits, fee
                                                        letters, and disbursement letters (.2); revise
                                                        ABL credit agreement (.5).
10/21/19 Jeanne Lee John                         0.50   Review, analyze baskets for foreign funding.
10/21/19 Hannah Kupsky                           0.80   Research re modified 506(c) waivers (.7);
                                                        correspond with B. Lingle re same (.1).
10/21/19 Hannah Kupsky                           0.50   Compile precedent re Short Bark industries
                                                        settlement proceedings and correspond with
                                                        C. Katrinak re same.
10/21/19 Barrett Lingle                          3.70   Research re avoidance actions.
10/21/19 Jeff Michalik                           0.40   Correspond with J. Gordon re DIP reply (.1);
                                                        research precedent re same (.3).




                                                    12
                  Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 89 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:           1050020324
Forever 21, Inc.                                                Matter Number:             47258-13
DIP Financing, Debt Finance Issues

Date     Name                                  Hours Description
10/21/19 Jacob Benjamin Ruby                    5.70 Update objection materials (3.9); analyze
                                                     same (1.2); draft motion to extend time to file
                                                     reply (.6).
10/21/19 Anup Sathy, P.C.                       0.90 Work on DIP milestones and revised order.
10/21/19 Josh Sussberg, P.C.                    0.30 Correspond re DIP and objections.
10/21/19 Aparna Yenamandra                      4.10 Telephone conference with DIP lenders, K&E
                                                     re final DIP order (1.0); review cmte markup
                                                     (.8); correspond with lenders re same (.9);
                                                     correspond with A&M re carveout (.6);
                                                     telephone conference with A. Sathy re budget
                                                     (.4); telephone conference with MLB re rent
                                                     relief (.4).
10/22/19 Simon Briefel                          4.50 Draft analysis chart re final DIP order
                                                     precedent (2.9); telephone conference with
                                                     Creditors' Committee, MLB, SRZ, K&E
                                                     teams re final DIP order (1.2); correspond
                                                     with K&E team re same (.4).
10/22/19 Jake William Gordon                    1.80 Analyze DIP issues (1.2); research re same
                                                     (.6).
10/22/19 Jeanne Lee John                        0.10 Analyze JPM tax stamp questions.
10/22/19 Hannah Kupsky                          1.10 Pull second day hearing transcripts re DIP
                                                     financing.
10/22/19 Barrett Lingle                         4.40 Research re 506(c), 552(b) and liens on
                                                     proceeds of avoidance actions.
10/22/19 Anup Sathy, P.C.                       0.70 Work on DIP milestones and potential
                                                     accommodations.
10/22/19 Josh Sussberg, P.C.                    0.10 Correspond re DIP and status.
10/22/19 Aparna Yenamandra                      2.30 All hands telephone conference re DIP order
                                                     (1.0); correspond with Lazard re DIP sealing
                                                     issues (.5); telephone conference with MLB re
                                                     feedback from all hands telephone conference
                                                     (.8).
10/23/19 Simon Briefel                          0.10 Telephone conference with objectors re
                                                     second day hearing, final DIP order
                                                     objections.
10/23/19 Jake William Gordon                    1.10 Review, analyze DIP issues.
10/23/19 Jae Ha                                 1.10 Draft signature page to DACA Amendment
                                                     (.6); correspond with L. Chang, D. Ly, K.
                                                     Noriega, and S. Hampton re DACA
                                                     Amendment (.5).
10/23/19 Jeanne Lee John                        0.20 Correspond with Wells re DACA amendment
                                                     and lien terminations.


                                                    13
                  Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 90 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:           1050020324
Forever 21, Inc.                                                Matter Number:             47258-13
DIP Financing, Debt Finance Issues

Date     Name                                  Hours Description
10/23/19 Barrett Lingle                         1.40 Research re avoidance actions (1.3);
                                                     correspond with J. Gordon and S. Briefel re
                                                     same (.1).
10/23/19 Anup Sathy, P.C.                       0.90 Review and analyze DIP order changes.
10/23/19 Anup Sathy, P.C.                       0.80 Work on DIP response to Creditors'
                                                     Committee objections.
10/23/19 Aparna Yenamandra                      2.00 Correspond with DIP Lenders re DIP fees
                                                     (.4); telephone conference with A. Sathy re
                                                     DIP issues (.5); telephone conference with
                                                     MLB re same (.6); correspond with lenders re
                                                     adjournment (.5).
10/24/19 Simon Briefel                          1.30 Revise final DIP order.
10/24/19 Jake William Gordon                    2.40 Review, analyze DIP research.
10/24/19 Jae Ha                                 0.30 Correspond with MLB re signature page to
                                                     Amendment to DACA (.1); correspond with
                                                     Wells Fargo re executed signature pages of
                                                     JPM and Company (.2).
10/24/19 Jeanne Lee John                        0.50 Review potential bank account closures (.1);
                                                     review reporting trigger period conditions
                                                     (.4).
10/24/19 Jacob Benjamin Ruby                    1.60 Review and revise motion for leave to file late
                                                     reply.
10/24/19 Anup Sathy, P.C.                       0.90 Conferences with working group re DIP
                                                     objections.
10/25/19 Simon Briefel                          0.20 Revise final DIP order objection chart.
10/25/19 Jeanne Lee John                        1.20 Review loan documents re certain deposits
                                                     (.7); correspond with A&M re certain
                                                     reporting triggers under loan documents (.5).
10/25/19 Nisha Kanchanapoomi, P.C.              1.20 Review loan documents re questions re
                                                     security deposits and budget (.8); telephone
                                                     conference re same (.4).
10/25/19 Jacob Benjamin Ruby                    2.90 Draft motion to file a late reply.
10/25/19 Anup Sathy, P.C.                       0.70 Work on DIP milestones.
10/25/19 Aparna Yenamandra                      1.30 Revise DIP milestones and telephone
                                                     conference with A. Sathy re same (.9);
                                                     telephone conference with DIP lenders re
                                                     store accounts issues (.4).
10/26/19 Anup Sathy, P.C.                       0.70 Analyze milestone modifications.
10/27/19 Ciara Foster                           1.60 Correspond with K&E team re response to
                                                     order to show cause (.4); review and revise
                                                     same (.8); correspond with K&E team re open
                                                     issues re same (.4).

                                                    14
                  Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 91 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:          1050020324
Forever 21, Inc.                                                Matter Number:            47258-13
DIP Financing, Debt Finance Issues

Date     Name                                  Hours Description
10/27/19 Jae Ha                                 0.50 Correspond with Company re DIP tax issues.
10/27/19 Anup Sathy, P.C.                       1.40 Work on DIP responses to objections (.9);
                                                     work on DIP milestones (.5).
10/28/19 Simon Briefel                          5.00 Telephone conferences with J. Gordon re final
                                                     DIP order, objections to same (.4); analyze,
                                                     correspond with K&E team re objections to
                                                     DIP motion (.5); telephone conference with
                                                     A. Yenamandra, J. Gordon, B. Lingle re DIP
                                                     motion reply (.4); conference with K&E team
                                                     re DIP reply (.5); draft, revise same (3.2).
10/28/19 Jake William Gordon                    8.80 Telephone conferences with K&E team re
                                                     DIP reply (.8); review, analyze DIP
                                                     objections (3.8); draft reply re same (4.2).
10/28/19 Jae Ha                                 0.40 Correspond with SRZ and WTW re insurance
                                                     endorsements (.2); telephone conference with
                                                     J. John and C. Ramirez re same (.2).
10/28/19 Jae Ha                                 0.50 Correspond with Company re Florida Stamp
                                                     Tax issues.
10/28/19 Jae Ha                                 0.30 Correspond with MLB team re DACA
                                                     amendment (.2); correspond with Wells Fargo
                                                     team re same (.1).
10/28/19 Jeanne Lee John                        1.00 Review IP lien termination draft (.5); analyze
                                                     post-closing insurance obligations under loan
                                                     documents (.5).
10/28/19 Jeanne Lee John                        0.20 Finalize JPM DACA amendment with Wells.
10/28/19 Barrett Lingle                         4.30 Review and analyze DIP reply outline (.3);
                                                     correspond with J. Gordon re same (.1);
                                                     telephone conference with A. Yenamandra re
                                                     same (.5); telephone conference with S.
                                                     Briefel and J. Gordon re same (.1); telephone
                                                     conference with J. Ruby re same (.2); research
                                                     re avoidance actions (1.6); research re DIP
                                                     milestones (.6); research re administrative
                                                     expense claim risks (.6); telephone conference
                                                     with K&E team re DIP action items (.3).
10/28/19 Kevin Stuart Rice                      0.90 Review DIP reply outline (.4); telephone
                                                     conference with K&E team re same (.5).
10/28/19 Jacob Benjamin Ruby                    4.70 Research re carve-out (2); telephone
                                                     conference with K&E team re Creditors'
                                                     Committee DIP objection (.3); draft summary
                                                     of Creditors' Committee DIP objection (2.3);
                                                     telephone conference with B. Lingle re DIP
                                                     research (.1).


                                                    15
                  Case 19-12122-MFW         Doc 517       Filed 11/29/19   Page 92 of 238
Legal Services for the Period Ending October 31, 2019           Invoice Number:           1050020324
Forever 21, Inc.                                                 Matter Number:             47258-13
DIP Financing, Debt Finance Issues

Date     Name                                  Hours Description
10/28/19 Anup Sathy, P.C.                        0.90 Work on store DIP milestone settlement.
10/28/19 McClain Thompson                        0.90 Correspond and conference with K&E team
                                                      re evidentiary issues re outstanding DIP
                                                      objections (.3); analyze next steps re
                                                      witnesses re same (.6).
10/28/19 Aparna Yenamandra                       6.00 Draft DIP reply outline (2.1); telephone
                                                      conference with K&E team re same (.6);
                                                      correspond and telephone conferences with
                                                      DIP lenders re milestones (.8); correspond
                                                      with K&E team re same (.7); correspond with
                                                      J. Gordon re DIP research (.9); correspond
                                                      with K&E litigation re hearing prep (.9).
10/29/19 Simon Briefel                           6.70 Draft, revise DIP motion reply (3.7);
                                                      correspond with J. Gordon re DIP motion
                                                      objections, reply (.8); telephone conference
                                                      with SRZ, MLB, K&E, FTI, Lazard teams re
                                                      DIP milestone (.9); correspond with B. Lingle
                                                      re DIP motion precedent research (.3);
                                                      analyze, revise same (1.0).
10/29/19 Joseph A. Correia                       0.30 Research and re-organize final closing
                                                      documents.
10/29/19 Jake William Gordon                    11.10 Telephone conference with K&E team re DIP
                                                      reply (.6); telephone conference with advisors
                                                      re DIP (.6); review, analyze dip objections
                                                      (2.7); correspond with K&E team re same
                                                      (.5); correspond with objectors re same (2.8);
                                                      review, revise reply (3.9).
10/29/19 Jae Ha                                  0.20 Correspond with WTW and SRZ team re
                                                      Insurance Endorsements.
10/29/19 Jae Ha                                  0.60 Correspond with SRZ team re IP release form
                                                      (.2); analyze release form re Wells Fargo draft
                                                      (.3); compile signoffs on the IP release form
                                                      (.1).
10/29/19 Jeanne Lee John                         0.50 Review and analyze IP security interest
                                                      termination comments.
10/29/19 Jeanne Lee John                         1.50 Finalize closing set for DIP loan documents.




                                                     16
                  Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 93 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:          1050020324
Forever 21, Inc.                                                Matter Number:            47258-13
DIP Financing, Debt Finance Issues

Date     Name                                  Hours Description
10/29/19 Barrett Lingle                          8.30 Review and analyze transcripts re DIP
                                                      milestones (1.2); correspond with R. Orren re
                                                      same (.1); review and analyze Creditors’
                                                      Committee DIP milestones proposal (.1);
                                                      review and revise DIP milestones precedent
                                                      review chart (1.2); correspond with J. Gordon
                                                      re same (.3); research re avoidance actions
                                                      (1.2); research re administrative expense
                                                      claim risks (3.7); correspond with S. Briefel
                                                      re same (.3); telephone conference with K&E
                                                      team re DIP action items (.2).
10/29/19 Kevin Stuart Rice                       0.90 Review DIP objection chart (.5); review DIP
                                                      objection reply outline (.4).
10/29/19 Jacob Benjamin Ruby                     4.00 Draft DIP reply (3.8); telephone conference
                                                      with K&E team re DIP reply (.2).
10/29/19 Anup Sathy, P.C.                        0.90 Work on DIP negotiations with Creditors'
                                                      Committee.
10/29/19 Hayley Smith                            1.00 Correspond with M. Sharma re IP release (.2);
                                                      review and provide comments to IP release
                                                      (.6) correspond with K&E team re same (.2).
10/29/19 Aparna Yenamandra                       5.20 Conference with KL, K&E, Lazard, Alix re
                                                      DIP (1.0); telephone conference with DIP
                                                      lenders re milestones (.9); telephone
                                                      conferences re DIP order (2.7); revise
                                                      milestones (.6).
10/30/19 Simon Briefel                           7.30 Telephone conference with K&E, KL, SRZ,
                                                      MLB teams re final DIP order, milestones
                                                      (1.0); review, revise agenda for second day
                                                      hearing re DIP motion (.2); draft DIP reply
                                                      (3.6); review, revise DIP reply (2.4);
                                                      telephone conference with J. Gordon, J. Ruby,
                                                      and B. Lingle re DIP reply (.1).
10/30/19 Jake William Gordon                    15.10 Telephone conferences with K&E team and
                                                      advisors re DIP issues (1.2); review, analyze
                                                      DIP objections (2.6); correspond with
                                                      objectors re same (1.6); draft language re
                                                      same (1.3); review, analyze DIP reply (3.9);
                                                      revise same (4.3); correspond with K&E team
                                                      re same (.2).
10/30/19 Jae Ha                                  2.80 Analyze DACA net fees (2.3); correspond
                                                      with Company re same (.5).
10/30/19 Jae Ha                                  1.10 Examine ABL and term loan credit
                                                      agreements milestones.


                                                    17
                  Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 94 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:           1050020324
Forever 21, Inc.                                                Matter Number:             47258-13
DIP Financing, Debt Finance Issues

Date     Name                                  Hours Description
10/30/19 Jeanne Lee John                         2.30 Review bank direct debits over controlled
                                                      accounts under DACAs (1.8); review
                                                      amendment requirements for DIP credit
                                                      documents (.5).
10/30/19 Hannah Kupsky                           1.30 Research re unclaimed property letters (.9);
                                                      compile transcripts re DIP hearings (.4).
10/30/19 Barrett Lingle                          9.90 Research re prepetition payments (5.8); draft
                                                      summary re same (.9); correspond with J.
                                                      Gordon re same (.3); research re
                                                      administrative expense claim risk (1.2);
                                                      telephone conference with K&E team, the
                                                      Committee, and DIP lenders re DIP
                                                      milestones (1.0); telephone conference with
                                                      K&E team re DIP reply (.1); review and
                                                      revise DIP reply (.6).
10/30/19 Jacob Benjamin Ruby                     8.90 Research re DIP milestones (2.5); telephone
                                                      conference with Creditors' Committee and
                                                      DIP lenders re objections and milestones
                                                      (1.0); review and revise DIP reply (3.9);
                                                      conference with K&E team re DIP reply (.1);
                                                      draft motion to file late reply to objections
                                                      (1.4).
10/30/19 Anup Sathy, P.C.                        1.60 Work on resolving Creditors' Committee
                                                      objections to DIP.
10/30/19 McClain Thompson                        0.30 Correspond and conference with A.
                                                      Yenamandra and J. Gordon re outstanding
                                                      DIP objections.
10/30/19 Aparna Yenamandra                       6.80 Multiple telephone conferences re final DIP
                                                      order (3.9); develop, revise vendor construct
                                                      re same (2.9).
10/31/19 Simon Briefel                           2.50 Review, revise DIP motion reply (2.3);
                                                      telephone conference with K&E team re DIP
                                                      reply (.2).
10/31/19 Amanda Cirella                          0.50 Draft trademark release filing with USPTO.
10/31/19 Jake William Gordon                    10.30 Telephone conference with K&E team re DIP
                                                      issues (.5); review, revise DIP reply (3.9);
                                                      correspond with objectors re same (3.4);
                                                      telephone conferences with objectors (1.3);
                                                      correspond with K&E team re same (1.2).
10/31/19 Jae Ha                                  0.70 Determine deadlines under ABL and term
                                                      loan credit agreement.
10/31/19 Jae Ha                                  1.50 Research DACA agreement re bank fees
                                                      (1.2); correspond with Company re same (.3).


                                                    18
                  Case 19-12122-MFW         Doc 517       Filed 11/29/19   Page 95 of 238
Legal Services for the Period Ending October 31, 2019           Invoice Number:          1050020324
Forever 21, Inc.                                                 Matter Number:            47258-13
DIP Financing, Debt Finance Issues

Date     Name                                  Hours Description
10/31/19 Jae Ha                                 0.70 Coordinate filing of trademark lien
                                                     terminations (.5); correspond with SRZ re
                                                     same (.2).
10/31/19 Jeanne Lee John                        0.20 Finalize insurance post-closing requirement
                                                     for lenders under DIP facility.
10/31/19 Barrett Lingle                         4.60 Research precedent re DIP sizing (.5); revise
                                                     prepetition payments precedent chart (.1);
                                                     correspond with J. Gordon re same (.1);
                                                     telephone conference with K&E team re DIP
                                                     reply (.3); correspond with J. Ruby re same
                                                     (.5); research precedent re same (.6); draft
                                                     DIP reply (2.5).
10/31/19 Kevin Stuart Rice                      0.40 Telephone conference with J. Gordon, J.
                                                     Ruby, B. Lingle re DIP reply.
10/31/19 Jacob Benjamin Ruby                    8.40 Conference with J. Gordon re DIP reply (.2);
                                                     draft DIP reply (7.1); correspond with B.
                                                     Lingle re same (.5); draft motion to file late
                                                     reply (.3); conference with K&E team re DIP
                                                     reply (.3).
10/31/19 Anup Sathy, P.C.                       0.90 Review and revise DIP order.
10/31/19 Anup Sathy, P.C.                       1.30 Conferences with K&E team re potential
                                                     modifications to DIP.
10/31/19 Anup Sathy, P.C.                       0.70 Conferences with creditor advisors re DIP.
10/31/19 Taylor Rose Stoneman                   0.60 Review, analyze outstanding objections to
                                                     DIP financing.
10/31/19 Aparna Yenamandra                      6.00 Multiple telephone conferences with K&E
                                                     team re final DIP order (4.2); telephone
                                                     conference with K&E team re same (.7);
                                                     telephone conference with Lazard re
                                                     evidentiary issues re same (.4); draft direct
                                                     outline considerations (.7).

Total                                         550.70




                                                     19
                      Case 19-12122-MFW              Doc 517        Filed 11/29/19        Page 96 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020325
                                                                              Client Matter: 47258-14

In the Matter of Claims Administration and Objections




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 34,562.50
Total legal services rendered                                                                                 $ 34,562.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 97 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020325
Forever 21, Inc.                                                   Matter Number:           47258-14
Claims Administration and Objections




                                        Summary of Hours Billed

Name                                                              Hours      Rate              Amount
Anthony Abate                                                       1.20 325.00                  390.00
Ciara Foster                                                        0.60 920.00                  552.00
Heidi Hockberger                                                    0.60 805.00                  483.00
Cara Katrinak                                                      12.50 595.00                7,437.50
Barrett Lingle                                                      8.00 595.00                4,760.00
Kevin Stuart Rice                                                  15.10 705.00               10,645.50
Jacob Benjamin Ruby                                                11.90 595.00                7,080.50
Anup Sathy, P.C.                                                    0.80 1,565.00              1,252.00
Aparna Yenamandra                                                   1.80 1,090.00              1,962.00

TOTALS                                                             52.50                 $ 34,562.50




                                                        2
                  Case 19-12122-MFW         Doc 517         Filed 11/29/19   Page 98 of 238
Legal Services for the Period Ending October 31, 2019             Invoice Number:         1050020325
Forever 21, Inc.                                                   Matter Number:           47258-14
Claims Administration and Objections



                                       Description of Legal Services

Date     Name                                  Hours Description
10/04/19 Jacob Benjamin Ruby                    0.40 Draft response re treatment for services
                                                     provided prepetition.
10/06/19 Kevin Stuart Rice                      0.30 Draft claims bar date motion.
10/07/19 Cara Katrinak                          6.70 Research bar date precedent (3.7); summarize
                                                     same (2.5); correspond with J. Ruby and B.
                                                     Lingle re precedent summary (.5).
10/07/19 Barrett Lingle                         4.70 Research precedent in the Third Circuit re
                                                     claims bar dates and prepare chart re same.
10/07/19 Kevin Stuart Rice                      0.50 Research re bar date motion, schedule.
10/07/19 Jacob Benjamin Ruby                    4.70 Research re claims bar date.
10/07/19 Aparna Yenamandra                      0.60 Correspond with K&E team re bar date,
                                                     schedules and statements.
10/08/19   Anthony Abate                        1.20 Research re bar date.
10/08/19   Cara Katrinak                        0.30 Research bar date precedent.
10/08/19   Barrett Lingle                       2.10 Research re claims bar date.
10/08/19   Kevin Stuart Rice                    1.00 Draft and revise bar date motion.
10/08/19   Jacob Benjamin Ruby                  3.70 Research bar date timing considerations.
10/08/19   Aparna Yenamandra                    0.80 Correspond with K&E team re potential bar
                                                     date objection and reply re same.
10/09/19 Cara Katrinak                          2.30 Research and analyze bar date precedent
                                                     (2.1); conference with B. Lingle and J. Ruby
                                                     re precedent chart (.2).
10/09/19 Barrett Lingle                         1.20 Research re claims bar dates.
10/09/19 Kevin Stuart Rice                      0.90 Revise bar date motion (.7); review precedent
                                                     re same (.2).
10/09/19 Jacob Benjamin Ruby                    1.90 Research re bar date timing.
10/10/19 Kevin Stuart Rice                      0.70 Draft bar date motion (.5); research re same
                                                     (.2).
10/11/19 Heidi Hockberger                       0.40 Correspond with company re litigation claim.
10/11/19 Anup Sathy, P.C.                       0.80 Work on election mechanics re GUC class.
10/12/19 Ciara Foster                           0.60 Review and revise bar date motion (.4);
                                                     correspond with K. Rice re same (.2).
10/12/19 Kevin Stuart Rice                      2.30 Draft and revise bar date motion (1.6);
                                                     research re same (.3); correspond with A.
                                                     Yenamandra, C. Foster re same (.4).
10/14/19 Kevin Stuart Rice                      0.90 Revise bar date order.


                                                        3
                   Case 19-12122-MFW        Doc 517         Filed 11/29/19      Page 99 of 238
Legal Services for the Period Ending October 31, 2019                Invoice Number:             1050020325
Forever 21, Inc.                                                      Matter Number:               47258-14
Claims Administration and Objections

Date       Name                                Hours        Description
10/14/19   Jacob Benjamin Ruby                  0.70        Research re potential bar date objection.
10/15/19   Kevin Stuart Rice                    0.20        Correspond with Prime Clerk re bar date.
10/15/19   Jacob Benjamin Ruby                  0.50        Research re bar date potential objection.
10/16/19   Kevin Stuart Rice                    0.80        Revise bar date order.
10/17/19   Kevin Stuart Rice                    1.50        Research re bar date order (.4); revise order re
                                                            same (.3); correspond with Prime Clerk,
                                                            A&M re noticing of same (.8).
10/18/19 Kevin Stuart Rice                       0.50       Telephone conference with Prime Clerk,
                                                            A&M re bar date notice packages.
10/21/19   Heidi Hockberger                      0.20       Research re gift card matters.
10/21/19   Kevin Stuart Rice                     1.30       Revise bar date order.
10/22/19   Cara Katrinak                         0.60       Research and analyze gift card issue.
10/22/19   Kevin Stuart Rice                     1.70       Conference with A. Yenamandra re bar date
                                                            order (.8); revise same (.9).
10/22/19 Aparna Yenamandra                       0.40       Conference with K. Rice re bar date order.
10/23/19 Kevin Stuart Rice                       2.30       Conference with A. Yenamandra, C. Foster re
                                                            bar date order (.4); revise bar date order (1.6);
                                                            correspond with informal objector re same
                                                            (.3).
10/24/19 Kevin Stuart Rice                       0.20       Review bar date order.
10/30/19 Cara Katrinak                           2.60       Draft talking points for sell down notice (2.5);
                                                            correspond with K. Rice re same (.1).

Total                                           52.50




                                                        4
                     Case 19-12122-MFW               Doc 517       Filed 11/29/19        Page 100 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020322
                                                                              Client Matter: 47258-15

In the Matter of Corporate and Securities Issues




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 32,333.00
Total legal services rendered                                                                                 $ 32,333.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19    Page 101 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:         1050020322
Forever 21, Inc.                                                    Matter Number:           47258-15
Corporate and Securities Issues




                                        Summary of Hours Billed

Name                                                               Hours         Rate           Amount
Stephanie Cohen                                                     0.60       705.00             423.00
Michael P. Esser                                                    4.00     1,120.00           4,480.00
Ciara Foster                                                        3.50       920.00           3,220.00
Aura Grace Gilham                                                   0.30       705.00             211.50
Zach Glasser                                                        0.50       705.00             352.50
Jake William Gordon                                                 4.20       805.00           3,381.00
Heidi Hockberger                                                    0.20       805.00             161.00
Austin Klar                                                         1.10     1,025.00           1,127.50
Hannah Kupsky                                                       0.30       325.00              97.50
Barrett Lingle                                                      0.70       595.00             416.50
Kevin Stuart Rice                                                   1.10       705.00             775.50
Anup Sathy, P.C.                                                    1.20     1,565.00           1,878.00
Josh Sussberg, P.C.                                                 1.60     1,565.00           2,504.00
McClain Thompson                                                    7.70       925.00           7,122.50
Seth Traxler, P.C.                                                  0.50     1,465.00             732.50
Aparna Yenamandra                                                   5.00     1,090.00           5,450.00

TOTALS                                                              32.50                 $ 32,333.00




                                                        2
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 102 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020322
Forever 21, Inc.                                                    Matter Number:          47258-15
Corporate and Securities Issues



                                       Description of Legal Services

Date     Name                                  Hours Description
09/29/19 Michael P. Esser                       1.10 Prepare for and attend board of directors
                                                     meeting.
09/29/19 Aura Grace Gilham                      0.30 Review unanimous written consents.
09/29/19 Zach Glasser                           0.50 Complete compilation and review all
                                                     unanimous written consents.
09/29/19 Josh Sussberg, P.C.                    0.70 Participate on board call.
10/03/19 Michael P. Esser                       1.80 Prepare for and conference with M.
                                                     Thompson re presentation (.5); draft outline re
                                                     same (1.3).
10/03/19 Ciara Foster                           1.40 Telephone conference with L. Gavales re
                                                     status (.4); correspond with K&E team re
                                                     board update (.3); review and revise same
                                                     (.4); correspond with K&E litigation team re
                                                     presentation (.3).
10/03/19 Jake William Gordon                    1.90 Draft summary of ongoing issues for board
                                                     meeting.
10/03/19 Josh Sussberg, P.C.                    0.20 Correspond re board and status.
10/03/19 McClain Thompson                       0.50 Draft outline re presentation (.2); correspond
                                                     and conference with K&E team re priority
                                                     items and next steps (.3).
10/03/19 Aparna Yenamandra                      1.00 Draft board summary correspondence (.4);
                                                     correspond with K&E team re same (.6).
10/04/19 Michael P. Esser                       1.10 Outline and strategize re independent director
                                                     presentation.
10/04/19 Ciara Foster                           0.60 Telephone conference with L. Gavales re
                                                     status (.3); correspond with K&E litigation
                                                     team re director update meeting (.3).
10/04/19   McClain Thompson                     1.60 Draft director presentation.
10/05/19   McClain Thompson                     1.30 Draft and revise director presentation.
10/06/19   Jake William Gordon                  1.60 Review, revise director presentation.
10/06/19   Austin Klar                          0.50 Revise presentation for directors.
10/06/19   McClain Thompson                     0.80 Revise director presentation re investigation
                                                     update.
10/07/19 Stephanie Cohen                        0.60 Review board actions, revise governance
                                                     chart re same.




                                                        3
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 103 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020322
Forever 21, Inc.                                                    Matter Number:          47258-15
Corporate and Securities Issues

Date     Name                                  Hours Description
10/07/19 Ciara Foster                           0.80 Correspond with K&E litigation team re
                                                     director presentation (.4); telephone
                                                     conference with same re same (.4).
10/07/19 McClain Thompson                       1.60 Revise and finalize director presentation re
                                                     investigation.
10/08/19 Ciara Foster                           0.70 Telephone conference with directors re status
                                                     (.5); correspond with same re same (.2).
10/08/19 Jake William Gordon                    0.70 Prepare for and attend telephone conference
                                                     with K&E team re directors.
10/08/19 Austin Klar                            0.60 Telephone conference with directors re
                                                     historical transactions.
10/08/19 McClain Thompson                       1.90 Telephone conference re director meeting
                                                     (.6); prepare for same with M. Esser (.4); draft
                                                     summary and minutes re same (.9).
10/08/19 Aparna Yenamandra                      0.60 Telephone conference with directors, K&E
                                                     team re independent investigation update.
10/16/19 Aparna Yenamandra                      0.40 Correspond with parties re board materials.
10/17/19 Kevin Stuart Rice                      1.10 Attend telephone conference with company
                                                     board meeting.
10/17/19 Anup Sathy, P.C.                       1.20 Prepare for and attend board meeting.
10/17/19 Josh Sussberg, P.C.                    0.70 Participate on board telephone conference.
10/17/19 Aparna Yenamandra                      1.50 Attend pre board telephone conference and
                                                     board telephone conference.
10/22/19 Heidi Hockberger                       0.20 Correspond with A&M re form 426.
10/22/19 Hannah Kupsky                          0.30 Research re Form 426 reports.
10/23/19 Barrett Lingle                         0.30 Research re Form 426 (.2); correspond with
                                                     H. Hockberger re same (.1).
10/24/19 Barrett Lingle                         0.40 Research re Form 426 (.3); correspond with
                                                     H. Hockberger and J. Ruby re same (.1).
10/29/19 Seth Traxler, P.C.                     0.50 Analyze IP filings.
10/31/19 Aparna Yenamandra                      0.80 Telephone conference with disinterested
                                                     directors, C. Foster re case status and
                                                     principals meeting.
10/31/19 Aparna Yenamandra                      0.70 Correspond with advisors re board message.

Total                                           32.50




                                                        4
                     Case 19-12122-MFW               Doc 517       Filed 11/29/19        Page 104 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020323
                                                                              Client Matter: 47258-16

In the Matter of Creditor and Stakeholder Communications




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 15,856.50
Total legal services rendered                                                                                 $ 15,856.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 105 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020323
Forever 21, Inc.                                                    Matter Number:          47258-16
Creditor and Stakeholder Communications




                                        Summary of Hours Billed

Name                                                               Hours     Rate              Amount
Stephanie Cohen                                                     0.10 705.00                   70.50
Ciara Foster                                                        4.40 920.00                4,048.00
Heidi Hockberger                                                    5.40 805.00                4,347.00
Barrett Lingle                                                      1.10 595.00                  654.50
Nicholas R. Miller                                                  1.50 595.00                  892.50
Anup Sathy, P.C.                                                    0.90 1,565.00              1,408.50
Anne G. Wallice                                                     0.50 805.00                  402.50
Aparna Yenamandra                                                   3.70 1,090.00              4,033.00

TOTALS                                                              17.60                $ 15,856.50




                                                        2
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 106 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020323
Forever 21, Inc.                                                    Matter Number:          47258-16
Creditor and Stakeholder Communications



                                       Description of Legal Services

Date     Name                                  Hours Description
09/30/19 Heidi Hockberger                       0.40 Review and analyze correspondence re
                                                     stakeholder outreach and lease rejection.
10/01/19 Heidi Hockberger                       0.30 Correspond with ICR re first day hearing (.2);
                                                     analyze call log re inbound inquiries (.1).
10/02/19 Stephanie Cohen                        0.10 Correspond with counsel re real estate
                                                     professionals.
10/03/19 Ciara Foster                           0.70 Correspond with Company re inbound vendor
                                                     and creditor correspondence (.4); correspond
                                                     with K&E team re same (.3).
10/07/19 Nicholas R. Miller                     1.50 Prepare talking points for creditor matrix
                                                     motion.
10/08/19 Ciara Foster                           2.50 Telephone conference with advisors and K&E
                                                     team re status (.5); telephone conference with
                                                     advisors and Company re same (.5); telephone
                                                     conference with ICR re communications (.3);
                                                     correspond with K&E team re same (.3);
                                                     review and revise daily status update to K&E
                                                     team (.9).
10/08/19 Heidi Hockberger                       0.80 Review and analyze Prime Clerk call logs and
                                                     correspond with K&E team re same.
10/08/19 Barrett Lingle                         1.10 Draft 341 meeting notice.
10/09/19 Ciara Foster                           1.20 Correspond with K&E team re inbound
                                                     creditor requests (.7); correspond with J.
                                                     Ruby re same (.1); correspond with Pachulski
                                                     re same (.4).
10/15/19 Anup Sathy, P.C.                       0.90 Attend strategy sessions with working group.
10/16/19 Heidi Hockberger                       2.10 Correspond with stakeholders re inbound
                                                     inquiries.
10/16/19 Anne G. Wallice                        0.50 Telephone conference with A&M, K. Rice re
                                                     creditor matrix (.3); follow up with K. Rice re
                                                     same (.2).
10/17/19 Heidi Hockberger                       1.00 Review and analyze inbound inquiries (.2);
                                                     correspond with stakeholders re same (.8).
10/17/19 Aparna Yenamandra                      3.70 Correspond with K&E team re various second
                                                     day order issues.
10/21/19 Heidi Hockberger                       0.30 Correspond with stakeholder re inbound
                                                     inquiry.



                                                        3
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 107 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020323
Forever 21, Inc.                                                    Matter Number:          47258-16
Creditor and Stakeholder Communications

Date     Name                                  Hours Description
10/25/19 Heidi Hockberger                       0.50 Analyze creditor communications materials.

Total                                           17.60




                                                        4
                     Case 19-12122-MFW               Doc 517       Filed 11/29/19        Page 108 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020306
                                                                              Client Matter: 47258-17

In the Matter of Creditors’ Committee Issues




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 109,869.00
Total legal services rendered                                                                                $ 109,869.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19    Page 109 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:         1050020306
Forever 21, Inc.                                                    Matter Number:           47258-17
Creditors’ Committee Issues




                                        Summary of Hours Billed

Name                                                               Hours         Rate        Amount
Anthony Abate                                                        0.20      325.00           65.00
Simon Briefel                                                        6.10      705.00        4,300.50
Stephanie Cohen                                                      1.10      705.00          775.50
Ciara Foster                                                        35.40      920.00       32,568.00
Jake William Gordon                                                  9.40      805.00        7,567.00
Heidi Hockberger                                                     1.20      805.00          966.00
Cara Katrinak                                                       10.00      595.00        5,950.00
Barrett Lingle                                                       1.00      595.00          595.00
Mark McKane, P.C.                                                    0.90    1,345.00        1,210.50
Nicholas R. Miller                                                   0.40      595.00          238.00
Jacob Benjamin Ruby                                                 10.60      595.00        6,307.00
Anup Sathy, P.C.                                                     8.50    1,565.00       13,302.50
Tommy Scheffer                                                       1.00      705.00          705.00
Josh Sussberg, P.C.                                                  6.60    1,565.00       10,329.00
McClain Thompson                                                     1.80      925.00        1,665.00
Anne G. Wallice                                                      8.80      805.00        7,084.00
Aparna Yenamandra                                                   14.90    1,090.00       16,241.00

TOTALS                                                             117.90                $ 109,869.00




                                                        2
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 110 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020306
Forever 21, Inc.                                                    Matter Number:          47258-17
Creditors’ Committee Issues



                                       Description of Legal Services

Date     Name                                  Hours Description
10/07/19 Anup Sathy, P.C.                       0.30 Work on creditor formation meeting matters.
10/08/19 Aparna Yenamandra                      0.60 Telephone conference with K&E, A&M,
                                                     Pachulski team re initial debtor interview and
                                                     formation meeting.
10/09/19 Ciara Foster                           0.50 Correspond with K&E team re NDAs for
                                                     Creditors' Committee (.2); correspond with
                                                     A&M re anticipated diligence requests (.3).
10/10/19   Anthony Abate                        0.20 Draft Creditors' Committee NDA template.
10/10/19   Simon Briefel                        0.90 Draft Creditors' Committee counsel NDA.
10/10/19   Jake William Gordon                  0.50 Review, analyze Creditors' Committee NDA.
10/10/19   Aparna Yenamandra                    1.00 Prepare for Creditors' Committee formation
                                                     meeting and initial debtor interview.
10/11/19 Simon Briefel                          1.80 Draft, revise Creditors' Committee counsel
                                                     NDA (.9); correspond with K&E team,
                                                     research re case materials package to
                                                     Creditors' Committee (.9).
10/11/19 Ciara Foster                           0.40 Correspond with K&E team re Creditors'
                                                     Committee care package (.2); correspond with
                                                     K&E team re NDAs (.2).
10/11/19 Jake William Gordon                    0.40 Review, analyze Creditors' Committee NDA.
10/11/19 Cara Katrinak                          2.00 Compile documents for Creditors' Committee
                                                     care package (1.5); correspond with B. Lingle
                                                     and J. Ruby re same (.5).
10/11/19 Barrett Lingle                         1.00 Prepare UCC care package.
10/11/19 Jacob Benjamin Ruby                    3.70 Compile documents for Creditors' Committee
                                                     care package (2.9); update correspondence
                                                     materials (.8).
10/11/19 Josh Sussberg, P.C.                    0.50 Telephone conference with A. Yenamandra re
                                                     Creditors' Committee (.2); correspond with A.
                                                     Yenamandra re same (.3).
10/11/19 McClain Thompson                       0.40 Correspond and conference with R. Neiberg
                                                     re investigation next steps.
10/11/19 Aparna Yenamandra                      2.50 Prepare for and attend initial debtor interview
                                                     and formation meeting.
10/12/19 Simon Briefel                          1.30 Revise Creditors' Committee counsel NDA
                                                     (1.1); draft Creditors' Committee financial
                                                     advisor NDA (.2).


                                                        3
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 111 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020306
Forever 21, Inc.                                                    Matter Number:          47258-17
Creditors’ Committee Issues

Date     Name                                  Hours Description
10/12/19 Ciara Foster                           0.80 Correspond with K&E team re Creditors'
                                                     Committee (.4); correspond with K&E team
                                                     re care package and NDAs to same (.4).
10/12/19 Josh Sussberg, P.C.                    0.30 Telephone conference with R. Lauder re
                                                     Creditors' Committee.
10/12/19 Aparna Yenamandra                      0.30 Review and revise Creditors' Committee
                                                     NDA.
10/13/19 Ciara Foster                           2.10 Telephone conference with Kramer re case
                                                     status (.7); correspond with K&E team re
                                                     diligence to committee (.5); correspond with
                                                     same re second day orders (.5); review and
                                                     revise NDAs (.4).
10/13/19 Jake William Gordon                    1.20 Telephone conference with K&E team and
                                                     committee counsel re ongoing issues.
10/13/19 Josh Sussberg, P.C.                    0.30 Telephone conference with Kramer Levin re
                                                     status.
10/13/19 Anne G. Wallice                        0.80 Telephone conference with K&E team,
                                                     Kramer re case status.
10/13/19 Aparna Yenamandra                      1.90 Prepare for and attend telephone conference
                                                     re Kramer kick off (1.0); telephone
                                                     conference with C. Tempke re same (.4);
                                                     correspond with Kramer team re first day
                                                     orders (.5).
10/14/19 Ciara Foster                           0.50 Correspond with Creditors' Committee re
                                                     principals meeting (.2); correspond with same
                                                     re final orders and diligence (.3).
10/14/19 Mark McKane, P.C.                      0.50 Correspond with A. Yenamandra re initial
                                                     Creditors' Committee inquiries (.3); update
                                                     K&E team re same (.2).
10/14/19 Nicholas R. Miller                     0.40 Correspond with K&E team re Creditors'
                                                     Committee appointment and upcoming
                                                     second-day hearing.
10/15/19 Ciara Foster                           1.40 Telephone conference with N. Allard re final
                                                     orders (.4); correspond with Creditors'
                                                     Committee re same (.5); telephone conference
                                                     with advisors re Creditors' Committee
                                                     meeting (.5).
10/15/19 Aparna Yenamandra                      1.20 Telephone conference with A&M re
                                                     Creditors' Committee issues (.3); correspond
                                                     with company advisors re Creditors'
                                                     Committee meeting materials (.9).




                                                        4
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 112 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020306
Forever 21, Inc.                                                    Matter Number:          47258-17
Creditors’ Committee Issues

Date     Name                                  Hours Description
10/16/19 Ciara Foster                           2.40 Prepare for and attend telephone conference
                                                     with Company and Creditors' Committee
                                                     advisors (1.2); telephone conference with N.
                                                     Allard re final orders (.5); correspond with
                                                     K&E team re Creditors' Committee comments
                                                     and diligence requests (.4); correspond with
                                                     Creditors' Committee re principals meeting
                                                     logistics (.3).
10/16/19 Jake William Gordon                    1.70 Telephone conference with K&E team and
                                                     committee counsel re ongoing issues (1.3);
                                                     review, analyze queries re same (.4).
10/16/19 Anup Sathy, P.C.                       1.80 Prepare for and attend Creditors' Committee
                                                     diligence meeting.
10/16/19 Josh Sussberg, P.C.                    0.60 Participate on Creditors' Committee telephone
                                                     conference, correspond with L. Meyer re
                                                     same.
10/16/19 Anne G. Wallice                        1.20 Telephone conference re deal strategy, case
                                                     status with Creditors' Committee.
10/16/19 Aparna Yenamandra                      1.70 Telephone conference with company
                                                     advisors, Creditors' Committee advisors re
                                                     case strategy (1.1); correspond with company
                                                     side advisors re materials re same (.6).
10/17/19 Josh Sussberg, P.C.                    0.30 Correspond with K&E team re Creditors'
                                                     Committee meeting and plan.
10/18/19 Heidi Hockberger                       0.20 Correspond with Creditors' Committee re
                                                     final orders.
10/19/19 Jacob Benjamin Ruby                    1.00 Draft objection materials re Committee
                                                     comments.
10/20/19 Stephanie Cohen                        1.10 Revise second day orders re comments from
                                                     Committee.
10/20/19 Ciara Foster                           4.50 Correspond with K&E team re comments to
                                                     first day orders (.7); review Creditors'
                                                     Committee comments to same (1.2); review
                                                     and revise final orders (1.6); review and
                                                     revise tracker re same (.3); correspond with
                                                     Creditors' Committee re status and scheduling
                                                     (.3); telephone conference with same re same
                                                     (.4).
10/20/19 Jacob Benjamin Ruby                    3.00 Update objection materials re Committee
                                                     comments.




                                                        5
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 113 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020306
Forever 21, Inc.                                                    Matter Number:          47258-17
Creditors’ Committee Issues

Date     Name                                  Hours Description
10/21/19 Ciara Foster                           4.40 Telephone conference with CIT, Creditors'
                                                     Committee, and U.S. Trustee re factors (.6);
                                                     correspond with K&E team re Committee's
                                                     first day order comments (.8); telephone
                                                     conference with Committee re same (.8);
                                                     review and revise updated first day orders
                                                     with Committee comments (1.3); correspond
                                                     with Committee and Company re principals
                                                     meeting (.9).
10/21/19 Jake William Gordon                    1.40 Correspond with Committee re various issues
                                                     (.5); telephone conferences re same (.9).
10/21/19 Heidi Hockberger                       1.00 Telephone conferences with Committee re
                                                     second day hearing.
10/21/19 Cara Katrinak                          0.60 Draft and revise document re Committee
                                                     comments to second day motions.
10/21/19 Cara Katrinak                          2.30 Draft summary table re open Creditors'
                                                     Committee objections.
10/21/19 Jacob Benjamin Ruby                    2.90 Telephone conference with Creditors'
                                                     Committee re second day orders (1.0);
                                                     summarize same (1.9).
10/21/19 Tommy Scheffer                         1.00 Telephone conferences and correspond with
                                                     Kramer, Alix, A&M, K&E teams re open
                                                     issues.
10/21/19 Anne G. Wallice                        0.90 Review, revise final orders pursuant to
                                                     creditor committee comments.
10/21/19 Aparna Yenamandra                      1.10 Correspond with K&E team re Kramer
                                                     comments to first day orders (.6); review
                                                     same (.5).
10/22/19 Jake William Gordon                    1.90 Review, analyze various Committee
                                                     comments (.5); revise NDA re Committee
                                                     comments (1.4).
10/23/19 Ciara Foster                           3.50 Correspond with advisors re materials for
                                                     Committee principals meeting (.2); telephone
                                                     conferences with committee re second day
                                                     orders (.7); review and revise comments to
                                                     same from same (1.2); correspond with same
                                                     re vendor issues (.4); correspond with same re
                                                     retention applications (.3); correspond with
                                                     K&E team re 341 meeting (.4); correspond
                                                     with K&E team re objection deadline (.3).
10/23/19 Anup Sathy, P.C.                       0.40 Conferences with Company re Creditors'
                                                     Committee meeting.



                                                        6
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 114 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020306
Forever 21, Inc.                                                    Matter Number:          47258-17
Creditors’ Committee Issues

Date     Name                                  Hours Description
10/23/19 Josh Sussberg, P.C.                    0.40 Review and revise script for Creditors'
                                                     Committee meeting (.2); correspond re status
                                                     (.2).
10/24/19 Simon Briefel                          1.10 Correspond with DIP lenders, Creditors'
                                                     Committee re second day orders.
10/24/19 Ciara Foster                           2.30 Correspond with Committee re second day
                                                     orders (.7); telephone conferences with same
                                                     re same (.4); correspond with K&E team re
                                                     NDA (.3); review and revise second day
                                                     orders re Committee comments (.9).
10/24/19 Jake William Gordon                    2.30 Review, analyze Committee comments re
                                                     second day orders (.7); correspond with
                                                     committee re various ongoing issues (.8);
                                                     research issues re committee DIP issues (.8).
10/24/19 Anne G. Wallice                        3.80 Prepare for and correspond with K&E team re
                                                     distributions of proposed final orders to
                                                     Creditors' Committee (1.9); review, revise
                                                     materials re same (1.2); correspond with
                                                     Committee re same (.7).
10/24/19 Aparna Yenamandra                      0.90 Review Committee NDA markup and
                                                     telephone conferences with J. Gordon re
                                                     same.
10/25/19 Simon Briefel                          1.00 Correspond with Committee, MLB, SRZ re
                                                     second day orders.
10/25/19 Ciara Foster                           2.70 Correspond with Committee re outstanding
                                                     second day orders (.6); review and revise
                                                     same re comments from same (.8); telephone
                                                     conference with Kramer re vendor issues (.4);
                                                     correspond with advisors re principals
                                                     meeting (.3); telephone conference with
                                                     advisors and Company re same (.6).
10/25/19 Anup Sathy, P.C.                       0.80 Work on Creditors' Committee presentation.
10/25/19 Josh Sussberg, P.C.                    0.90 Telephone conference with A. Rogoff (.2);
                                                     correspond with team re same (.5); telephone
                                                     conference with team re Creditors' Committee
                                                     meeting (.2).
10/26/19 Anup Sathy, P.C.                       0.40 Review and revise Creditors' Committee
                                                     presentation.
10/26/19 Anne G. Wallice                        1.20 Correspond with Committee re proposed final
                                                     orders (.7); correspond with K&E team re
                                                     same (.2); correspond with Committee re
                                                     hearing status (.3).



                                                        7
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 115 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020306
Forever 21, Inc.                                                    Matter Number:          47258-17
Creditors’ Committee Issues

Date     Name                                  Hours Description
10/26/19 Aparna Yenamandra                      0.60 Correspond with Kramer re second day
                                                     orders.
10/28/19 Ciara Foster                           3.10 Telephone conference with Committee and
                                                     advisors re principals meeting (.4);
                                                     correspond with same re meeting logistics
                                                     (.8); correspond with advisors re same (.4);
                                                     coordinate same (.8); correspond with
                                                     Committee re retention applications (.7).
10/28/19 Anup Sathy, P.C.                       1.40 Review Creditors' Committee draft objection
                                                     (.6); review and revise Creditors' Committee
                                                     presentation (.8).
10/28/19 Anne G. Wallice                        0.90 Telephone conference with Committee re
                                                     creditor meeting (.6); follow up with K&E
                                                     team re same (.3).
10/28/19 Aparna Yenamandra                      0.60 Attend pre telephone conference re
                                                     Committee meeting with Company side
                                                     advisors.
10/29/19 Ciara Foster                           5.20 Prepare for and participate in Committee
                                                     principals meeting (4.3); correspond with
                                                     Committee re retention applications (.5);
                                                     correspond with K&E team re same (.4).
10/29/19 Anup Sathy, P.C.                       2.20 Prepare for and attend Creditors' Committee
                                                     meeting with principals.
10/29/19 Josh Sussberg, P.C.                    3.30 Pre meeting ahead of Creditors' Committee
                                                     meeting (.6); attend Creditors' Committee
                                                     meeting with management (2.7).
10/29/19 Aparna Yenamandra                      2.50 Prepare for and attend principals meeting and
                                                     pre meeting.
10/30/19 Ciara Foster                           0.80 Telephone conference with L. Jones re 341
                                                     meeting (.4); correspond with advisors re
                                                     same (.4).
10/30/19 Cara Katrinak                          5.10 Draft materials re A&M and Committee final
                                                     order obligations.
10/30/19 Anup Sathy, P.C.                       1.20 Analyze Creditors' Committee presentations.
10/30/19 McClain Thompson                       1.40 Review draft Creditors' Committee objection
                                                     re same (.5); draft summary re next steps (.9).
10/31/19 Ciara Foster                           0.80 Correspond with Kramer re upcoming dates
                                                     (.5); correspond with K&E team re comments
                                                     from same (.3).




                                                        8
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 116 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020306
Forever 21, Inc.                                                    Matter Number:          47258-17
Creditors’ Committee Issues

Date     Name                                  Hours Description
10/31/19 Mark McKane, P.C.                      0.40 Correspond with A. Yenamandra, C. Foster
                                                     and K&E team re Creditors' Committee issues
                                                     and potentially contested final DIP hearing.

Total                                         117.90




                                                        9
                     Case 19-12122-MFW               Doc 517       Filed 11/29/19        Page 117 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020313
                                                                              Client Matter: 47258-18

In the Matter of Disclosure Statement, Plan, Confirmation




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 183,633.50
Total legal services rendered                                                                                $ 183,633.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 118 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020313
Forever 21, Inc.                                                    Matter Number:          47258-18
Disclosure Statement, Plan, Confirmation




                                        Summary of Hours Billed

Name                                                               Hours      Rate          Amount
Anthony Abate                                                        2.00 325.00              650.00
Simon Briefel                                                       28.30 705.00           19,951.50
Ciara Foster                                                         6.90 920.00            6,348.00
Jake William Gordon                                                 26.40 805.00           21,252.00
Heidi Hockberger                                                     7.40 805.00            5,957.00
Cara Katrinak                                                       32.50 595.00           19,337.50
Hannah Kupsky                                                        1.00 325.00              325.00
Barrett Lingle                                                       5.40 595.00            3,213.00
Kevin Stuart Rice                                                   23.00 705.00           16,215.00
Jacob Benjamin Ruby                                                 24.20 595.00           14,399.00
Anup Sathy, P.C.                                                    26.50 1,565.00         41,472.50
Tommy Scheffer                                                       0.70 705.00              493.50
Josh Sussberg, P.C.                                                  1.20 1,565.00          1,878.00
Anne G. Wallice                                                     20.70 805.00           16,663.50
Aparna Yenamandra                                                   14.20 1,090.00         15,478.00

TOTALS                                                             220.40               $ 183,633.50




                                                        2
                  Case 19-12122-MFW        Doc 517          Filed 11/29/19   Page 119 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020313
Forever 21, Inc.                                                    Matter Number:          47258-18
Disclosure Statement, Plan, Confirmation



                                       Description of Legal Services

Date     Name                                  Hours Description
09/30/19 Cara Katrinak                          0.50 Research case law re general unsecured
                                                     claims classification.
10/03/19   Anup Sathy, P.C.                     0.60 Analyze plan structures.
10/04/19   Anup Sathy, P.C.                     1.10 Analyze strategies re plan structure.
10/06/19   Anup Sathy, P.C.                     0.50 Analyze plan terms.
10/07/19   Anup Sathy, P.C.                     0.50 Conferences with working group re
                                                     confirmation timeline.
10/07/19 Anup Sathy, P.C.                       1.20 Analyze plan strategies.
10/07/19 Aparna Yenamandra                      0.90 Telephone conference with K&E team re
                                                     strategic issues (.5); telephone conference
                                                     with C. Foster re same (.4).
10/08/19 Simon Briefel                          0.30 Correspond with A. Yenamandra re
                                                     disclosure statement hearing.
10/08/19 Cara Katrinak                          3.90 Research re plan classification (3.5);
                                                     correspond with K. Rice re same (.4).
10/08/19 Kevin Stuart Rice                      1.00 Research re plan classification (.4);
                                                     correspond with C. Katrinak re same (.6).
10/08/19 Anup Sathy, P.C.                       1.20 Analyze plan structures.
10/08/19 Aparna Yenamandra                      0.50 Telephone conference with Lazard re plan
                                                     issues.
10/09/19 Anthony Abate                          0.40 Research confirmation pleading precedent.
10/09/19 Ciara Foster                           1.10 Telephone conference with advisors re deal
                                                     (.9); correspond with K&E team re plan (.2).
10/09/19 Cara Katrinak                          1.50 Compile and analyze documents re general
                                                     unsecured claims classification.
10/09/19 Cara Katrinak                          1.60 Research questions re general unsecured
                                                     claims classification scheme (1.0); draft
                                                     response to follow up to same (.6).
10/09/19 Kevin Stuart Rice                      2.30 Research re plan class treatment (.8); office
                                                     conference with C. Katrinak re same (.2);
                                                     telephone conference with Lazard, A&M re
                                                     deal strategy (1.3).
10/09/19 Anup Sathy, P.C.                       1.40 Analyze plan term and structures.
10/09/19 Anne G. Wallice                        1.80 Telephone conference with K&E, A&M,
                                                     Lazard teams re deal structuring (1.2); review,
                                                     analyze materials re same (.6).



                                                        3
                  Case 19-12122-MFW        Doc 517          Filed 11/29/19   Page 120 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020313
Forever 21, Inc.                                                    Matter Number:          47258-18
Disclosure Statement, Plan, Confirmation

Date     Name                                  Hours Description
10/09/19 Aparna Yenamandra                      1.40 Telephone conference with Lazard team re
                                                     deal strategy (1.0); correspond with K&E
                                                     team re GUC research (.4).
10/10/19 Cara Katrinak                          2.70 Draft correspondence re unsecured claims
                                                     classification (2.5); correspond with K. Rice
                                                     re same (.2).
10/10/19 Kevin Stuart Rice                      2.00 Research re unsecured claims classifications
                                                     (.8); telephone conference with K&E team,
                                                     Lazard teams re deal strategy (1.2).
10/10/19 Anup Sathy, P.C.                       0.70 Analyze plan structures.
10/10/19 Josh Sussberg, P.C.                    0.80 Telephone conference re plan term sheet (.3);
                                                     telephone conference with R. Lauder re status
                                                     (.3); telephone conferences with creditors (.2).
10/10/19 Anne G. Wallice                        1.80 Telephone conference with K&E, Lazard
                                                     teams re plan structure (.9); telephone
                                                     conference with K. Rice re same (.2); review,
                                                     revise materials re same (.7).
10/10/19 Aparna Yenamandra                      4.10 Revise deal term sheet and correspond with
                                                     K&E team re same (.8); telephone conference
                                                     with A&M, Lazard teams re same (.9);
                                                     correspond with K&E team re plan research
                                                     and classification issues (.8); telephone
                                                     conference with N. Bakke re same (.4);
                                                     telephone conference with K&E UK team re
                                                     same (.4); correspond with K&E, Lazard
                                                     teams re timeline and next steps (.8).
10/11/19 Anthony Abate                          0.60 Draft disclosure statement motion template.
10/11/19 Cara Katrinak                          1.50 Draft summary of plan classification research
                                                     and correspond with J. Sussberg, A. Sathy re
                                                     same (.5); review and analyze precedent re
                                                     same (1.0).
10/11/19   Kevin Stuart Rice                    2.60 Draft, revise plan.
10/11/19   Anup Sathy, P.C.                     1.10 Analyze plan term sheet.
10/11/19   Tommy Scheffer                       0.30 Correspond with K&E team re plan revisions.
10/11/19   Anne G. Wallice                      2.10 Correspond with K&E, A&M, Lazard teams
                                                     re plan structure (.4); review, revise materials
                                                     re same (1.1); correspond with K. Rice re
                                                     same (.6).
10/12/19 Anup Sathy, P.C.                       0.50 Analyze strategies re GUCs plan treatment.
10/12/19 Josh Sussberg, P.C.                    0.10 Correspond with K&E team re plan and next
                                                     steps.



                                                        4
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 121 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020313
Forever 21, Inc.                                                    Matter Number:          47258-18
Disclosure Statement, Plan, Confirmation

Date     Name                                  Hours Description
10/12/19 Anne G. Wallice                        3.90 Revise plan (3.2); correspond with K&E team
                                                     re same (.7).
10/13/19 Kevin Stuart Rice                      1.20 Draft, revise plan.
10/13/19 Tommy Scheffer                         0.40 Correspond with K&E team re RSA research.
10/13/19 Anne G. Wallice                        2.20 Review, revise plan (1.3); correspond with C.
                                                     Foster, K. Rice re same (.9).
10/14/19 Simon Briefel                          3.40 Conferences with C. Foster, J. Gordon re
                                                     disclosure statement (.2); draft same (3.2).
10/14/19 Ciara Foster                           1.50 Office conference with S. Briefel re
                                                     disclosure statement (.3); office conference
                                                     with T. Scheffer, B. Lingle re plan research
                                                     (.4); review, revise disclosure statement and
                                                     plan (.8).
10/14/19 Jake William Gordon                    0.60 Revise disclosure statement.
10/14/19 Cara Katrinak                          7.20 Review, analyze precedent plan documents
                                                     (3.2); analyze hearing transcripts re same
                                                     (2.3); draft research analysis re same (1.7).
10/14/19 Hannah Kupsky                          0.50 Research precedent re ballots.
10/14/19 Barrett Lingle                         0.60 Research re voting issues (.4); office
                                                     conference with C. Foster, T. Scheffer re
                                                     same (.2).
10/14/19   Kevin Stuart Rice                    1.00 Research re plan classification, deal strategy.
10/14/19   Jacob Benjamin Ruby                  0.40 Draft disclosure statement motion.
10/14/19   Anup Sathy, P.C.                     1.20 Analyze plan structures.
10/14/19   Aparna Yenamandra                    0.80 Review plan calculations.
10/14/19   Aparna Yenamandra                    0.60 Revise plan support agreement.
10/15/19   Anthony Abate                        1.00 Draft disclosure statement order template.
10/15/19   Simon Briefel                        7.70 Conference with Lazard, K&E teams re GUC
                                                     recovery (.3); review Lazard materials re
                                                     same (.3); research disclosure statement
                                                     precedent (1.1); review, analyze same (1.9);
                                                     draft, revise disclosure statement (4.1).
10/15/19 Ciara Foster                           0.90 Telephone conference with Lazard, K&E
                                                     teams re distribution mechanics (.5);
                                                     correspond with K&E team re plan, disclosure
                                                     statement (.4).
10/15/19 Jake William Gordon                    2.60 Revise disclosure statement.
10/15/19 Heidi Hockberger                       1.90 Draft disclosure statement order and ballots.
10/15/19 Cara Katrinak                          4.70 Draft summary re plan classification research
                                                     (3.9); correspond with K. Rice and A. Wallice
                                                     re same (.6); revise summary re same (.2).

                                                        5
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 122 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020313
Forever 21, Inc.                                                    Matter Number:          47258-18
Disclosure Statement, Plan, Confirmation

Date     Name                                  Hours Description
10/15/19 Hannah Kupsky                          0.50 Draft disclosure statement order and ballots
                                                     templates.
10/15/19 Barrett Lingle                         0.70 Research re vote buying issues.
10/15/19 Kevin Stuart Rice                      6.80 Telephone conference with Lazard team re
                                                     deal structure (.4); research re plan
                                                     classification, unsecured creditor recoveries
                                                     (2.0); telephone conference with L. Meyer,
                                                     A&M, Lazard teams re deal structure (.9);
                                                     office conference with A. Yenamandra re plan
                                                     construct (.5); correspond with A. Wallice re
                                                     same (.3); draft, revise plan (2.7).
10/15/19 Kevin Stuart Rice                      1.00 Revise chapter 11 plan.
10/15/19 Jacob Benjamin Ruby                    4.50 Draft disclosure statement motion (3.5); draft
                                                     ballots (1.0).
10/15/19 Anup Sathy, P.C.                       1.50 Analyze plan term sheet (.8); analyze lessor
                                                     term sheets (.7).
10/15/19 Anup Sathy, P.C.                       0.40 Work on classification research.
10/15/19 Josh Sussberg, P.C.                    0.30 Telephone conference with A. Yenamandra
                                                     (.2); correspond with K&T team re plan term
                                                     sheet (.1).
10/15/19 Anne G. Wallice                        3.30 Telephone conference with K&E, Lazard
                                                     teams re GUC distribution mechanics (.5);
                                                     correspond with K&E team re same (.7);
                                                     telephone conference with K&E, A&M,
                                                     Lazard teams, Company re same (.8); review,
                                                     analyze research re plan classification (.6);
                                                     correspond with K. Rice, C. Katrinak re same
                                                     (.7).
10/15/19 Aparna Yenamandra                      2.50 Telephone conference with K&E, Lazard
                                                     teams re GUC mechanics (.7); review analysis
                                                     re same (.4); revise plan (1.4).
10/16/19 Simon Briefel                          8.80 Draft, revise disclosure statement (6.0);
                                                     correspond with K&E team re same (.3);
                                                     review, analyze plan, disclosure statement
                                                     precedent re same (2.5).
10/16/19   Jake William Gordon                  1.40 Revise disclosure statement.
10/16/19   Heidi Hockberger                     2.60 Revise ballots.
10/16/19   Barrett Lingle                       4.10 Research re vote buying issues.
10/16/19   Kevin Stuart Rice                    0.90 Revise plan.
10/16/19   Jacob Benjamin Ruby                  3.00 Draft and revise disclosure statement motion
                                                     and ballots.
10/16/19 Anup Sathy, P.C.                       0.80 Analyze plan.

                                                        6
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 123 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020313
Forever 21, Inc.                                                    Matter Number:          47258-18
Disclosure Statement, Plan, Confirmation

Date     Name                                  Hours Description
10/16/19 Anup Sathy, P.C.                       0.50 Work on classification issues re plan terms.
10/16/19 Anne G. Wallice                        3.20 Review, revise plan (2.7); telephone
                                                     conference with Lazard, K&E teams re same
                                                     (.5).
10/16/19 Aparna Yenamandra                      1.30 Telephone conference with K&E, Lazard
                                                     teams re plan (.6); correspond with parties re
                                                     strategic decisions re same (.7).
10/17/19 Simon Briefel                          3.70 Revise disclosure statement.
10/17/19 Jake William Gordon                    4.10 Review, revise disclosure statement.
10/17/19 Heidi Hockberger                       1.00 Revise disclosure statement motion and
                                                     ballots.
10/17/19 Cara Katrinak                          7.20 Research precedent re plan classification
                                                     scheme (3.7); draft summary re same (2.3);
                                                     correspond with A. Sathy re summary of
                                                     same (1.2).
10/17/19   Kevin Stuart Rice                    0.60 Revise plan.
10/17/19   Jacob Benjamin Ruby                  0.50 Draft, revise disclosure statement motion.
10/17/19   Anup Sathy, P.C.                     1.50 Analyze plan structures.
10/17/19   Anne G. Wallice                      1.70 Correspond with K&E team re plan structure
                                                     (.8); review, revise plan (.9).
10/17/19 Aparna Yenamandra                      0.50 Revise plan.
10/18/19 Jake William Gordon                    4.50 Review, revise disclosure statement (3.7);
                                                     analyze GUC recovery mechanism (.8).
10/18/19   Heidi Hockberger                     0.20 Revise disclosure statement order.
10/18/19   Cara Katrinak                        1.20 Revise plan classification research summary.
10/18/19   Kevin Stuart Rice                    0.80 Research re plan construction.
10/18/19   Jacob Benjamin Ruby                  4.30 Draft and revise disclosure statement order
                                                     (2.5); research re third party release (1.8).
10/18/19 Anup Sathy, P.C.                       1.80 Review and revise plan term sheet (.7); revise
                                                     plan (1.1).
10/19/19   Jake William Gordon                  3.40 Review, revise disclosure statement.
10/19/19   Jacob Benjamin Ruby                  0.70 Research re third party releases.
10/19/19   Anup Sathy, P.C.                     0.70 Analyze plan classification issues.
10/20/19   Simon Briefel                        2.60 Revise disclosure statement (.2); draft, revise
                                                     GUC recovery disclosure statement exhibit
                                                     (2.2); correspond with J. Gordon re same (.2).
10/20/19 Jake William Gordon                    3.90 Review, revise disclosure statement.
10/20/19 Cara Katrinak                          0.50 Review, revise transcript analysis re plan (.3);
                                                     correspond with K. Rice and A. Wallice re
                                                     same (.2).

                                                        7
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19    Page 124 of 238
Legal Services for the Period Ending October 31, 2019               Invoice Number:            1050020313
Forever 21, Inc.                                                     Matter Number:              47258-18
Disclosure Statement, Plan, Confirmation

Date       Name                                Hours        Description
10/20/19   Kevin Stuart Rice                    0.50        Research re plan construction.
10/20/19   Jacob Benjamin Ruby                  1.50        Research re third party releases.
10/20/19   Anup Sathy, P.C.                     1.30        Analyze plan structures (.4); review and
                                                            revise plan (.9).
10/21/19 Jake William Gordon                     3.60       Review and revise disclosure statement
                                                            exhibit.
10/21/19 Kevin Stuart Rice                       1.40       Research re plan issues (1.1); correspond with
                                                            C. Katrinak re same (.3).
10/21/19   Anup Sathy, P.C.                      1.40       Analyze plan.
10/21/19   Anup Sathy, P.C.                      0.60       Work on plan treatment re creditors.
10/22/19   Jake William Gordon                   1.10       Revise disclosure statement.
10/22/19   Jake William Gordon                   1.20       Telephone conferences re plan/term
                                                            sheet/DIP.
10/22/19 Heidi Hockberger                        0.30       Telephone conference with K&E team re
                                                            disclosure statement motion.
10/22/19 Kevin Stuart Rice                       0.90       Telephone conference with K&E, Lazard
                                                            teams, Committee re plan constructs.
10/22/19 Jacob Benjamin Ruby                     0.90       Draft and revise disclosure statement motion
                                                            and order.
10/22/19 Anup Sathy, P.C.                        0.70       Analyze plan term sheet.
10/22/19 Anne G. Wallice                         0.70       Telephone conference with K&E team,
                                                            Committee re plan structure.
10/22/19 Aparna Yenamandra                       1.60       Prepare for and attend advisors pre telephone
                                                            conference (.5); telephone conference with A.
                                                            Sathy re same (.4); telephone conference with
                                                            Kramer, Alix, Company advisors teams re LL
                                                            agreement and plan term sheet (.7).
10/23/19 Simon Briefel                           1.80       Revise disclosure statement.
10/23/19 Ciara Foster                            0.20       Telephone conference with A. Green re plan
                                                            timing.
10/23/19 Jacob Benjamin Ruby                     1.80       Draft correspondence re third party releases.
10/24/19 Anup Sathy, P.C.                        1.20       Analyze plan.
10/25/19 Jacob Benjamin Ruby                     1.60       Review and revise correspondence re third
                                                            party releases.
10/25/19 Anup Sathy, P.C.                        1.20       Review and revise plan.
10/26/19 Anup Sathy, P.C.                        1.20       Analyze plan.
10/28/19 Heidi Hockberger                        1.40       Revise disclosure statement motion (.4);
                                                            revise disclosure statement order (1.0).
10/29/19 Jacob Benjamin Ruby                     1.10       Review and revise disclosure statement order.


                                                        8
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 125 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020313
Forever 21, Inc.                                                    Matter Number:          47258-18
Disclosure Statement, Plan, Confirmation

Date     Name                                  Hours Description
10/30/19 Ciara Foster                           3.20 Review and analyze plan and disclosure
                                                     statement (2.7); correspond with K&E team re
                                                     same (.5).
10/30/19 Jacob Benjamin Ruby                    1.00 Review, revise disclosure statement motion
                                                     and order.
10/30/19 Anup Sathy, P.C.                       0.80 Revise plan.
10/31/19 Jacob Benjamin Ruby                    2.90 Review, revise correspondence re third party
                                                     releases.
10/31/19 Anup Sathy, P.C.                       0.90 Analyze plan.

Total                                         220.40




                                                        9
                     Case 19-12122-MFW               Doc 517       Filed 11/29/19        Page 126 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020309
                                                                              Client Matter: 47258-19

In the Matter of Employee Issues




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 110,172.50
Total legal services rendered                                                                                $ 110,172.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19    Page 127 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:         1050020309
Forever 21, Inc.                                                    Matter Number:           47258-19
Employee Issues




                                        Summary of Hours Billed

Name                                                               Hours         Rate        Amount
Anthony Abate                                                        0.40      325.00          130.00
Jack N. Bernstein                                                    8.00    1,315.00       10,520.00
Stephanie Cohen                                                      0.10      705.00           70.50
Kate Coverdale                                                       4.00    1,090.00        4,360.00
Ciara Foster                                                         0.40      920.00          368.00
Jake William Gordon                                                  7.60      805.00        6,118.00
Jae Ha                                                               0.70      595.00          416.50
Heidi Hockberger                                                     2.10      805.00        1,690.50
Tatum Ji                                                            16.10      995.00       16,019.50
Deidre Kalenderian                                                   6.30      805.00        5,071.50
Cara Katrinak                                                        4.00      595.00        2,380.00
Anusheh Khoshsima                                                    3.50      595.00        2,082.50
R.D. Kohut                                                           9.80    1,120.00       10,976.00
Hannah Kupsky                                                        0.40      325.00          130.00
Robert Orren                                                         0.90      430.00          387.00
Jackson Phinney                                                      3.60      695.00        2,502.00
Kevin Stuart Rice                                                    0.20      705.00          141.00
Jacob Benjamin Ruby                                                  5.30      595.00        3,153.50
Tommy Scheffer                                                      36.10      705.00       25,450.50
Melissa M. Soares                                                    1.60      885.00        1,416.00
Josh Sussberg, P.C.                                                  0.10    1,565.00          156.50
McClain Thompson                                                     1.40      925.00        1,295.00
Anne G. Wallice                                                     11.20      805.00        9,016.00
Aparna Yenamandra                                                    5.80    1,090.00        6,322.00

TOTALS                                                             129.60                $ 110,172.50




                                                        2
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 128 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020309
Forever 21, Inc.                                                    Matter Number:          47258-19
Employee Issues



                                       Description of Legal Services

Date     Name                                  Hours Description
09/29/19 Tommy Scheffer                         2.70 Revise wages motion (1.6); telephone
                                                     conferences and correspond with A&M, K&E
                                                     teams re same (1.1).
09/30/19 Jack N. Bernstein                      2.00 Review independent contractor and deferred
                                                     comp issues (1.4); prepare correspondences re
                                                     same (.3); telephone conference with K&E
                                                     team re same (.3).
09/30/19 Kate Coverdale                         0.10 Correspond with K&E team re consulting
                                                     agreement.
09/30/19 Tommy Scheffer                         1.50 Revise wages motion (.7); telephone
                                                     conferences and correspond with A&M, K&E
                                                     teams re same (.8).
10/01/19 Jack N. Bernstein                      2.00 Analyze WARN Act issues (1.6); prepare
                                                     summary analysis re same (.4).
10/01/19 Deidre Kalenderian                     3.00 Draft consulting agreement and related
                                                     correspondence.
10/02/19 Jack N. Bernstein                      1.00 Analyze severance issues (.8); analyze
                                                     employment law issues (.2).
10/03/19 Kate Coverdale                         1.10 Revise consulting agreement and release
                                                     (1.0); correspond with K&E team re same
                                                     (.1).
10/03/19 Deidre Kalenderian                     2.50 Draft consulting agreement and related
                                                     correspondence.
10/03/19 Tommy Scheffer                         0.40 Correspond with Company, K&E team re
                                                     employment agreement.
10/03/19 Tommy Scheffer                         0.60 Correspond with A&M, K&E teams re
                                                     requested wages motion documents.
10/04/19 Jake William Gordon                    0.70 Review, analyze employee issues.
10/04/19 Josh Sussberg, P.C.                    0.10 Review employee issue and correspond re
                                                     same.
10/04/19 Aparna Yenamandra                      0.40 Correspond with K&E team re consulting
                                                     agreement.
10/07/19 Tommy Scheffer                         1.80 Analyze documents re U.S. Trustee wages
                                                     motion request (1.6); correspond with K&E
                                                     team re same (.2).
10/08/19 Jack N. Bernstein                      2.00 Analyze employee issues (1.0); analyze
                                                     employee and employee benefit matters (1.0).



                                                        3
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 129 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020309
Forever 21, Inc.                                                    Matter Number:          47258-19
Employee Issues

Date     Name                                  Hours Description
10/08/19 Jake William Gordon                    2.40 Review, analyze wages order (.8); review
                                                     analyze WARN Act issues (.7); review,
                                                     analyze employee issues (.9).
10/08/19 Tatum Ji                               2.70 Analyze case documents (.4); telephone
                                                     conference with K&E team re WARN Act
                                                     issues (.5); analyze correspondence with
                                                     Company re pending WARN Act analysis
                                                     (.6); analyze wages motion and first day
                                                     declaration (1.2).
10/08/19 R.D. Kohut                             0.80 Conference with J. Gordon re WARN Act and
                                                     union issues (.3); conference with M. Soares
                                                     and T. Ji re same (.5).
10/08/19 Jacob Benjamin Ruby                    1.60 Research re waiting time penalties (.4);
                                                     research re WARN Act issues (.9); telephone
                                                     conference with R. Kohut, J. Gordon, M.
                                                     Soares re same (.3).
10/08/19 Melissa M. Soares                      0.30 Telephone conference with R. Kohut, J.
                                                     Gordon and J. Ruby re WARN Act issues.
10/08/19 Aparna Yenamandra                      0.50 Correspond with K&E team re WARN act
                                                     issues.
10/09/19 Tatum Ji                               1.70 Research re WARN issues (1.1); correspond
                                                     with J. Phinney re same (.3); review
                                                     correspondence with Company re same (.3).
10/09/19 R.D. Kohut                             0.80 Conference with J. Phinney re WARN Act
                                                     and union issues (.4); conference with M.
                                                     Soares and T. Ji re same (.4).
10/09/19 Jackson Phinney                        3.60 Conference with R. Kohut re employee issues
                                                     (.4); review, analyze first day declaration and
                                                     wages motion (.8); research re worker
                                                     organization (1.4); summarize employment
                                                     issues (.6); correspond with R. Kohut, T. Ji re
                                                     same (.4).
10/09/19 Jacob Benjamin Ruby                    0.10 Correspond with K&E team re WARN Act
                                                     issues.
10/09/19 Tommy Scheffer                         0.30 Correspond with A&M, K&E teams re U.S.
                                                     Trustee document request re wages motion.
10/10/19 Jack N. Bernstein                      1.00 Analyze employee issues.
10/10/19 Jake William Gordon                    3.20 Telephone conferences with K&E team,
                                                     Company re WARN Act issues (1.9);
                                                     research, correspond with K&E team re same
                                                     (1.3).




                                                        4
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 130 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020309
Forever 21, Inc.                                                    Matter Number:          47258-19
Employee Issues

Date     Name                                  Hours Description
10/10/19 Tatum Ji                               1.00 Prepare for telephone conference with
                                                     Company re WARN and other pending
                                                     employment-related issues (.3); telephone
                                                     conference with Company re same (.7).
10/10/19 R.D. Kohut                             1.30 Conference with J. Gordon re WARN Act and
                                                     union issues (.3); conference with Company
                                                     re same (.5); draft WARN Act order language
                                                     (.3); conference with M. Soares and T. Ji re
                                                     same (.2).
10/10/19 Jacob Benjamin Ruby                    0.30 Correspond with K&E team re governmental
                                                     claims (.2); correspond with K&E team re
                                                     WARN act issues (.1).
10/10/19 Tommy Scheffer                         0.70 Correspond with K&E team re wages final
                                                     order (.4); research re same (.3).
10/10/19 Melissa M. Soares                      0.70 Prepare for telephone conference with
                                                     Company re WARN Act issues (.2);
                                                     telephone conference with Company re same
                                                     (.5).
10/10/19 Aparna Yenamandra                      0.70 Correspond with K&E team re WARN act
                                                     issues.
10/11/19 Jake William Gordon                    0.40 Review, analyze wages issues.
10/11/19 Heidi Hockberger                       0.50 Correspond with Company re employee and
                                                     regulatory matters.
10/11/19 Tatum Ji                               0.30 Review correspondence re store closing order
                                                     WARN act language.
10/11/19 R.D. Kohut                             0.40 Conference with J. Gordon re WARN Act and
                                                     union issues.
10/11/19 Tommy Scheffer                         1.90 Correspond with K&E team re wages order
                                                     precedent (.7); revise final wages order re
                                                     same (1.2).
10/12/19 Anne G. Wallice                        0.90 Review, revise wages final order (.4);
                                                     correspond with K&E team re same (.5).
10/12/19 Aparna Yenamandra                      1.70 Review interim comp and bar date motions
                                                     and correspond with K&E team re same (1.0);
                                                     analyze third parties comments to wages and
                                                     insurance motions (.7).
10/14/19 Kate Coverdale                         1.50 Telephone conference with A. Yenamandra re
                                                     consulting agreement (.5); telephone
                                                     conference with L. Meyer re employment
                                                     offer (.4); draft offer letter (.6).
10/14/19 Heidi Hockberger                       1.60 Correspond with Company re employee and
                                                     regulatory claims.


                                                        5
                  Case 19-12122-MFW        Doc 517          Filed 11/29/19   Page 131 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020309
Forever 21, Inc.                                                    Matter Number:          47258-19
Employee Issues

Date     Name                                  Hours Description
10/14/19 Deidre Kalenderian                     0.30 Correspond with K. Coverdale re consulting
                                                     agreement.
10/14/19 Aparna Yenamandra                      1.90 Telephone conference with K. Coverdale re
                                                     consulting agreement (.5); telephone
                                                     conferences with K. Coverdale, L. Meyer re
                                                     same (.9); analyze wages diligence for U.S.
                                                     Trustee and correspond with K&E team re
                                                     same (.5).
10/15/19 Anthony Abate                          0.40 Search for and distribute chief merchandising
                                                     officer retention application (.2); search for
                                                     and distribute recent executive retention
                                                     applications (.2).
10/15/19 Kate Coverdale                         0.20 Finalize offer letter (.1); correspond with
                                                     K&E team and Company re same (.1).
10/15/19   Jake William Gordon                  0.20 Review, analyze CMO agreement.
10/15/19   Aparna Yenamandra                    0.60 Review consulting agreement.
10/16/19   Jake William Gordon                  0.30 Review, analyze bonus programs.
10/16/19   Tommy Scheffer                       1.10 Correspond with A&M, K&E teams re
                                                     employee arbitration issue.
10/17/19 Kate Coverdale                         0.90 Draft consulting agreement (.8); correspond
                                                     with Company and K&E team re same (.1).
10/17/19 Deidre Kalenderian                     0.50 Draft consulting agreement and related
                                                     correspondence.
10/17/19 Jacob Benjamin Ruby                    3.30 Draft memorandum re CMO retention.
10/18/19 Kate Coverdale                         0.20 Analyze revised consulting agreement.
10/18/19 Tommy Scheffer                         0.40 Correspond with A&M, K&E teams re wages
                                                     final order (.2); revise same (.2).
10/20/19 Stephanie Cohen                        0.10 Correspond with L. Meyer re employment
                                                     agreement.
10/21/19 Jae Ha                                 0.70 Analyze Company bylaws and charter re
                                                     CMO appointment.
10/21/19 Hannah Kupsky                          0.40 Compile precedent re supplemental wages
                                                     declarations and prepare shell re same.
10/21/19 Tommy Scheffer                         2.20 Correspond with A&M, K&E teams re wages
                                                     final order (.4); analyze data re same (.5);
                                                     revise same (1.3).
10/22/19 Tommy Scheffer                         4.90 Correspond and telephone conferences with
                                                     U.S. Trustee, A&M, K&E teams re wages
                                                     issues (1.4); revise final wages order re same
                                                     (1.3); draft wages declaration re same (2.2).



                                                        6
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 132 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020309
Forever 21, Inc.                                                    Matter Number:          47258-19
Employee Issues

Date     Name                                  Hours Description
10/22/19 Anne G. Wallice                        2.10 Telephone conference with K&E team, A&M
                                                     teams and U.S. Trustee re wages order (.7);
                                                     correspond with U.S. Trustee re same (.2);
                                                     correspond with K&E team re same (.4);
                                                     review, revise materials re same (.8).
10/23/19 Tommy Scheffer                         4.50 Draft wages declaration (2.4); correspond
                                                     with A&M, K&E teams re same (.9);
                                                     telephone conferences with U.S. Trustee and
                                                     A&M, K&E teams re wages final order (1.2).
10/23/19 Anne G. Wallice                        2.70 Correspond with K&E team re wages order
                                                     (.8); review, analyze same (.7); telephone
                                                     conference with U.S. Trustee re same (.6);
                                                     correspond with K&E, A&M teams re same
                                                     (.6).
10/24/19 Tommy Scheffer                         2.00 Telephone conferences and correspond with
                                                     U.S. Trustee, Pachulski, K&E teams re final
                                                     wages order (.5); revise same (.7); revise
                                                     wages declaration (.8).
10/24/19 McClain Thompson                       0.80 Revise supplemental wages declaration (.3);
                                                     correspond and conference with K&E team re
                                                     open, second-day hearing issues (.5).
10/25/19 Tommy Scheffer                         4.70 Revise wages order (1.2); correspond with
                                                     U.S. Trustee, Pachulski and K&E teams re
                                                     same (1.3); revise wages declaration (1.3);
                                                     correspond with U.S. Trustee, A&M and
                                                     K&E teams re same (.9).
10/25/19 McClain Thompson                       0.60 Correspond and conference with A. Wallice,
                                                     J. Gordon, and C. Foster re second-day
                                                     hearing preparation (.4); revise supplemental
                                                     wages declaration (.2).
10/25/19 Anne G. Wallice                        3.70 Correspond with K&E team re U.S. Trustee
                                                     wages comments (.8); review, analyze same
                                                     (.4); telephone conference with U.S. Trustee
                                                     re same (.6); telephone conferences with K&E
                                                     team re same (.9); revise wages order re same
                                                     (.6); correspond with other parties in interest
                                                     re same (.4).
10/26/19 Ciara Foster                           0.40 Correspond with K&E team re wages order.
10/29/19 Tommy Scheffer                         0.40 Correspond with K&E team re wages
                                                     diligence.
10/30/19 Tommy Scheffer                         1.70 Correspond and telephone conferences with
                                                     U.S. Trustee, A&M, K&E teams re wages
                                                     declaration data.


                                                        7
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 133 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020309
Forever 21, Inc.                                                    Matter Number:          47258-19
Employee Issues

Date     Name                                  Hours Description
10/31/19 Jake William Gordon                     0.40 Telephone conference with K&E team re
                                                      WARN Act issues (.3); analyze same (.1).
10/31/19 Tatum Ji                               10.40 Review correspondence with Company re
                                                      WARN Act issues (3.9); research re same
                                                      (3.8); review motions re same (2.7).
10/31/19 Cara Katrinak                           4.00 Draft motion to seal exhibit to wages
                                                      declaration (3.9); correspond with T. Scheffer
                                                      re same (.1).
10/31/19 Anusheh Khoshsima                       3.50 Research re WARN Act issues.
10/31/19 R.D. Kohut                              6.50 Conference with J. Tsao re WARN Act issues
                                                      (.4); conference with M. Soares, T. Ji, and A.
                                                      Khoshsima re same (.2); research re same
                                                      (3.5); review and revise template notices
                                                      (2.4).
10/31/19 Robert Orren                            0.90 Draft motion to seal exhibit to wages
                                                      declaration.
10/31/19 Kevin Stuart Rice                       0.20 Correspond with Company re WARN Act
                                                      issues.
10/31/19 Tommy Scheffer                          4.30 Telephone conference and correspond with
                                                      U.S. Trustee, A&M and K&E team re wages
                                                      declaration (.8); analyze documents re same
                                                      (1.2); correspond with K&E team re motion
                                                      to seal exhibit re same (.4); review and revise
                                                      wages final order (.8); revise wages
                                                      declaration (1.1).
10/31/19 Melissa M. Soares                       0.60 Review and analyze correspondence re
                                                      WARN Act notices (.3); analyze draft WARN
                                                      Act notices (.3).
10/31/19 Anne G. Wallice                         1.80 Correspond with U.S. Trustee re wages
                                                      declaration (.3); correspond with T. Scheffer
                                                      re same (.4); telephone conference with K.
                                                      Rice, A&M re employee address redaction
                                                      (.4); review analyze unredacted creditor
                                                      matrix (.4); correspond with Pachulski, Prime
                                                      Clerk teams and U.S. Trustee re same (.3).

Total                                         129.60




                                                        8
                     Case 19-12122-MFW               Doc 517       Filed 11/29/19        Page 134 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020316
                                                                              Client Matter: 47258-20

In the Matter of Executory Contracts and Unexpired Leases




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 177,136.50
Total legal services rendered                                                                                $ 177,136.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 135 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020316
Forever 21, Inc.                                                    Matter Number:          47258-20
Executory Contracts and Unexpired Leases




                                        Summary of Hours Billed

Name                                                               Hours      Rate          Amount
Anthony Abate                                                        1.00 325.00              325.00
Ryan Besaw                                                           0.80 325.00              260.00
Simon Briefel                                                        0.30 705.00              211.50
Stephanie Cohen                                                     28.00 705.00           19,740.00
Ciara Foster                                                        27.70 920.00           25,484.00
Jake William Gordon                                                 31.60 805.00           25,438.00
Heidi Hockberger                                                     1.70 805.00            1,368.50
Cara Katrinak                                                       40.60 595.00           24,157.00
Hannah Kupsky                                                        0.70 325.00              227.50
Barrett Lingle                                                      24.50 595.00           14,577.50
Jeff Michalik                                                        4.00 805.00            3,220.00
Kevin Stuart Rice                                                   30.20 705.00           21,291.00
Jacob Benjamin Ruby                                                  6.90 595.00            4,105.50
Anup Sathy, P.C.                                                     8.60 1,565.00         13,459.00
Tommy Scheffer                                                       3.40 705.00            2,397.00
Anne G. Wallice                                                      8.60 805.00            6,923.00
Aparna Yenamandra                                                   12.80 1,090.00         13,952.00

TOTALS                                                             231.40               $ 177,136.50




                                                        2
                  Case 19-12122-MFW        Doc 517          Filed 11/29/19   Page 136 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020316
Forever 21, Inc.                                                    Matter Number:          47258-20
Executory Contracts and Unexpired Leases



                                       Description of Legal Services

Date     Name                                  Hours Description
09/29/19 Jeff Michalik                          1.50 Review and revise lease rejection motion (.7);
                                                     review and revise assumption/rejection
                                                     procedures motion (.8).
09/30/19 Jeff Michalik                          2.00 Coordinate filing re lease-related first day
                                                     motions .
09/30/19 Anup Sathy, P.C.                       0.70 Conferences with Company re lessor
                                                     negotiations and updates.
10/01/19 Anup Sathy, P.C.                       0.40 Attend conferences with working group re
                                                     lessor strategies.
10/02/19   Jeff Michalik                        0.30 Research re stub rent issues.
10/02/19   Anup Sathy, P.C.                     0.50 Work on lessor agreements.
10/03/19   Cara Katrinak                        8.20 Research re rent claim classification issues.
10/04/19   Ciara Foster                         0.90 Correspond with K&E team re landlord and
                                                     lease issues (.6); telephone conference with
                                                     A&M team re same (.3).
10/04/19 Jake William Gordon                    2.70 Review, analyze ongoing lease rejection
                                                     issues.
10/04/19 Cara Katrinak                          3.60 Research re rent claim classification issues.
10/04/19 Cara Katrinak                          0.30 Correspond with J. Ehrenhofer and N. Cherry
                                                     re rent claims classification issues.
10/04/19 Cara Katrinak                          2.30 Research re section 502(e)(1) (1.9); draft
                                                     summary correspondence re same (.4)
10/04/19 Cara Katrinak                          0.30 Correspondence with C. Foster, A. Wallice,
                                                     and K. Rice re rent payments.
10/04/19 Jeff Michalik                          0.20 Analyze draft side letter (.1); correspond with
                                                     K. Rice re same (.1).
10/04/19 Kevin Stuart Rice                      0.30 Telephone conference with local counsel re
                                                     lease rejection.
10/04/19 Anup Sathy, P.C.                       0.60 Work on lessor concession negotiations.
10/07/19 Stephanie Cohen                        2.70 Conferences and correspond with K&E team,
                                                     A&M teams and Brookfield re rejected leases
                                                     (1.1); research, analyze re lease rejection
                                                     precedent (1.6).
10/07/19 Ciara Foster                           2.60 Correspond with K&E team re landlord and
                                                     lease issues (.3); review and revise 365(d)(4)
                                                     motion (.7); correspond with K&E team re
                                                     same (.8); correspond with K&E team re side
                                                     letters (.8).

                                                        3
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 137 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020316
Forever 21, Inc.                                                    Matter Number:          47258-20
Executory Contracts and Unexpired Leases

Date     Name                                  Hours Description
10/07/19 Jake William Gordon                    2.90 Telephone conferences with K&E team re
                                                     executory contract issues (.4); review, revise
                                                     correspondence re lease issues (1.8);
                                                     correspond with K&E team and landlords re
                                                     same (.4); research re same (.3).
10/07/19 Cara Katrinak                          1.80 Research re percentage rent leases (1.5);
                                                     correspond with J. Ehrenhofer, C. Foster, A.
                                                     Wallice, and K. Rice re same (.3).
10/07/19 Kevin Stuart Rice                      0.40 Research re unsecured guaranty claims (.3);
                                                     correspond with K&E Europe re same (.1).
10/07/19 Anup Sathy, P.C.                       0.40 Work on lessor proposals.
10/07/19 Tommy Scheffer                         2.90 Revise 365(d)(4) extension motion (2.5);
                                                     correspond with K&E team re same (.4).
10/07/19 Aparna Yenamandra                      0.70 Correspond with K&E team re side letters re
                                                     rent concessions.
10/08/19 Anthony Abate                          1.00 Research re assumption/rejection procedures
                                                     precedent (.4); research re lease amendment
                                                     precedent (.2); update rejection presentation
                                                     outline dates (.1); research re 365(d)(4)
                                                     motions and orders (.3).
10/08/19 Stephanie Cohen                        2.30 Research precedent re assumption-rejection
                                                     procedures orders (.7); revise assumption-
                                                     rejection procedures order re same (.6);
                                                     review comments to assumption-rejection
                                                     motion (.2); research precedent re same (.5);
                                                     revise assumption-rejection procedures order
                                                     (.3).
10/08/19 Ciara Foster                           0.70 Correspond with K&E team re landlord and
                                                     lease issues (.4); correspond with same re
                                                     comments to rejection procedures order (.3).
10/08/19 Jake William Gordon                    1.20 Correspond with K&E team and
                                                     counterparties re executory contracts and
                                                     leases.
10/08/19 Cara Katrinak                          2.00 Research and correspond with A&M re pre
                                                     and postpetition rent.
10/08/19 Cara Katrinak                          3.60 Research and revise 502(e)(1) analysis (3.2);
                                                     correspond with K. Rice re same (.4).
10/08/19 Kevin Stuart Rice                      0.80 Telephone conferences with A&M team, C.
                                                     Foster re lease negotiations.
10/08/19 Aparna Yenamandra                      1.30 Review 365(d)(4) extension motion (.4);
                                                     correspond with K&E team and DIP lenders
                                                     teams re same (.6); telephone conference with
                                                     A&M team re same (.3).

                                                        4
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 138 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020316
Forever 21, Inc.                                                    Matter Number:          47258-20
Executory Contracts and Unexpired Leases

Date     Name                                  Hours Description
10/09/19 Cara Katrinak                          0.90 Research re pre and postpetition claims and
                                                     section 502(b)(6) (.8); correspond with K.
                                                     Rice re same (.1).
10/09/19 Cara Katrinak                          2.50 Draft correspondence re section 502(e)(1)
                                                     research (2.2); correspond with A. Wallice
                                                     and K. Rice re same (.3).
10/09/19 Cara Katrinak                          1.10 Research re the treatment of percentage based
                                                     rent (.9); correspond with T. Smith re same
                                                     (.1); correspond with local counsel re same
                                                     (.1).
10/09/19 Barrett Lingle                         2.90 Research precedent re pre/postpetition circuit
                                                     split re obligations outside of rent.
10/09/19 Kevin Stuart Rice                      0.90 Draft lease rejection timeline extension
                                                     motion.
10/10/19 Simon Briefel                          0.30 Telephone conference with K&E, MLB, SRZ
                                                     teams re 365(d)(4) motion.
10/10/19 Stephanie Cohen                        1.50 Conferences, correspond with J. Gordon,
                                                     A&M, revise procedures order re counter
                                                     party comments (.9); draft correspondence re
                                                     same (.6).
10/10/19 Ciara Foster                           1.90 Telephone conference with DIP lenders re
                                                     365(d)(4) motion (.3); correspond with K&E
                                                     team re landlord and lease issues (1.2);
                                                     correspond with A&M team re stub rent (.4).
10/10/19 Jake William Gordon                    0.60 Corresponds with K&E team and parties re
                                                     leases.
10/10/19 Cara Katrinak                          2.00 Draft correspondence re 502(e)(1) Oxford
                                                     lease issue.
10/10/19 Cara Katrinak                          0.30 Correspond with L. Jones and A&M team re
                                                     treatment of percentage rent stores.
10/10/19 Kevin Stuart Rice                      2.00 Telephone conference with DIP lenders re
                                                     second day motions (.4); revise lease
                                                     assumption/rejection deadline motion (1.0);
                                                     review leases re landlord outreach (.6).
10/11/19 Stephanie Cohen                        2.30 Correspond with A&M, K&E team re
                                                     rejection procedures order (.3); draft proposed
                                                     counter parties correspondence re same (1.3);
                                                     update final orders re first day changes,
                                                     prepare and correspond with A. Wallice re
                                                     same (.7).
10/11/19 Jake William Gordon                    1.80 Review, revise assumption and rejection
                                                     procedures order.
10/11/19 Cara Katrinak                          1.00 Research re section 502(b)(6).

                                                        5
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 139 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020316
Forever 21, Inc.                                                    Matter Number:          47258-20
Executory Contracts and Unexpired Leases

Date     Name                                  Hours Description
10/11/19 Aparna Yenamandra                      1.30 Revise side letter agreement and correspond
                                                     with Lazard re same (.6); revise deal term
                                                     sheet (.7).
10/12/19 Anup Sathy, P.C.                       0.70 Work on lessor agreements.
10/13/19 Stephanie Cohen                        0.50 Revise rejection procedures motion.
10/14/19 Stephanie Cohen                        0.10 Correspond with J. Gordon, J. Ruby re
                                                     procedures order.
10/14/19 Ciara Foster                           3.10 Review rejection procedures order (.3);
                                                     correspond with K&E team re same (.1);
                                                     correspond with K&E team re landlord issues
                                                     (.7); review and revise 365(d)(4) motion (.3);
                                                     correspond with K&E team re same (.2);
                                                     telephone conference with Pachulski re side
                                                     letters (.3); correspond with Pachulski re same
                                                     (.2); correspond with A&M team re rent
                                                     payments (.3); correspond with K&E team re
                                                     motion to lift stay (.3); correspond with A&M
                                                     team re comments to orders (.4).
10/14/19 Jake William Gordon                    3.70 Telephone conferences re objections to
                                                     assumption and rejection procedures (.8);
                                                     research, draft agreement re same (1.3);
                                                     telephone conference with K&E team re same
                                                     (.2); revise procedures motion (1.4).
10/14/19 Heidi Hockberger                       1.70 Correspond with A&M team re contract
                                                     rejection.
10/14/19 Cara Katrinak                          1.40 Research re section 502(b)(6) (1.0); draft
                                                     correspondence re same (.3); correspond with
                                                     K. Rice re same (.1).
10/14/19 Kevin Stuart Rice                      1.00 Research re lease rejection issues.
10/14/19 Anup Sathy, P.C.                       0.90 Work on lessor agreements.
10/14/19 Anne G. Wallice                        0.60 Correspond with K&E team, A&M teams re
                                                     warehouse payments (.3); telephone
                                                     conference with K&E team re same (.3).
10/14/19 Aparna Yenamandra                      2.20 Correspond with K&E team re lease research
                                                     (.7); conference with K. Rice re same (.4);
                                                     telephone conference with RCS, C. Foster re
                                                     side letter (.7); telephone conference with
                                                     K&E team re Redcay (.4).
10/15/19 Stephanie Cohen                        0.20 Revise procedures order, correspond with J.
                                                     Gordon re same.




                                                        6
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 140 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020316
Forever 21, Inc.                                                    Matter Number:          47258-20
Executory Contracts and Unexpired Leases

Date     Name                                  Hours Description
10/15/19 Ciara Foster                           1.70 Telephone conference with K&E team re
                                                     motion to compel (.4); correspond with K&E
                                                     team re landlord issues (.7); correspond with
                                                     K&E team re comments to final orders (.4);
                                                     correspond with Lazard team re lease
                                                     amendment (.2).
10/15/19 Jake William Gordon                    1.10 Review, revise rejection procedures.
10/15/19 Cara Katrinak                          2.20 Draft correspondence for A. Sathy re section
                                                     502(e)(1) research.
10/15/19 Kevin Stuart Rice                      0.80 Draft and revise landlord form of lease
                                                     amendment (.6); correspond with C. Foster re
                                                     same (.2).
10/15/19 Jacob Benjamin Ruby                    3.20 Draft letter agreement re Redcay (3.1);
                                                     conference with J. Gordon re same (.1).
10/15/19 Anne G. Wallice                        1.10 Correspond with K&E team re motion to
                                                     compel assumption and rejection (.7); analyze
                                                     same (.4).
10/15/19 Aparna Yenamandra                      1.40 Correspond with K&E team re side letters
                                                     (.5); analyze revised side letters (.4); analyze
                                                     Redcay agreement and correspond with K&E
                                                     team re related issues (.5).
10/16/19 Jake William Gordon                    0.50 Analyze informal objections to rejection
                                                     procedures.
10/16/19 Cara Katrinak                          1.00 Draft summary of section 502(e)(1) research
                                                     (.9); correspond with K. Rice re same (.1).
10/17/19 Stephanie Cohen                        1.50 Correspond with A&M, K&E teams re
                                                     rejection procedures order (.5); revise same
                                                     (1.0).
10/17/19 Jake William Gordon                    0.80 Analyze informal objections to rejection
                                                     procedures.
10/17/19 Cara Katrinak                          0.60 Draft summary of section 502(e)(1) research
                                                     (.3); correspond with A. Wallice and K. Rice
                                                     re same (.3).
10/17/19 Aparna Yenamandra                      0.60 Correspond with K&E team re international
                                                     parent guaranty issues.
10/17/19 Aparna Yenamandra                      1.60 Review and analyze rent issues (.7);
                                                     correspond with RCS re next steps re letter
                                                     agreement (.9).
10/18/19 Stephanie Cohen                        0.60 Correspond with K&E team and A&M team
                                                     re rejection procedures order (.2); revise same
                                                     (.4).
10/18/19 Cara Katrinak                          4.00 Research re section 502(b)(6).


                                                        7
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 141 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020316
Forever 21, Inc.                                                    Matter Number:          47258-20
Executory Contracts and Unexpired Leases

Date     Name                                  Hours Description
10/18/19 Cara Katrinak                          1.00 Draft landlord side letter.
10/18/19 Barrett Lingle                         1.60 Draft stipulation re assumption/rejection
                                                     motion.
10/18/19 Kevin Stuart Rice                      1.80 Research re lease rejection order.
10/18/19 Jacob Benjamin Ruby                    0.70 Draft correspondence re Redcay.
10/18/19 Tommy Scheffer                         0.50 Telephone conference and correspond with
                                                     Company and K&E team re store fines.
10/18/19 Anne G. Wallice                        1.30 Correspond with K&E team re stipulation re
                                                     motion to compel assumption/rejection (.6);
                                                     revise stipulation re same (.7).
10/19/19 Jake William Gordon                    1.40 Revise rejection procedures.
10/19/19 Barrett Lingle                         0.10 Correspond with C. Foster and A. Wallice re
                                                     stipulation re assumption/rejection motion.
10/20/19 Stephanie Cohen                        0.80 Review rejection procedures order precedent,
                                                     draft chart re same.
10/20/19 Jake William Gordon                    0.30 Review, analyze assumption/rejection
                                                     procedures.
10/20/19 Cara Katrinak                          0.50 Revise landlord side letter.
10/21/19 Stephanie Cohen                        1.30 Revise rejection procedures order.
10/21/19 Ciara Foster                           0.80 Review and revise objection chart re same
                                                     (.4); correspond with K&E team re same (.4).
10/21/19 Jake William Gordon                    1.80 Correspond with objectors to rejection
                                                     procedures motion (1.4); revise procedures re
                                                     same (.4).
10/22/19 Stephanie Cohen                        6.80 Conference with landlord counsel re rejection
                                                     procedures order (.1); conferences,
                                                     correspond with K&E team, landlord counsel
                                                     re informal objections (.3); revise second day
                                                     orders, correspond with K&E team,
                                                     Committee counsel re same (3.6); review,
                                                     analyze rejection procedures objections (.7);
                                                     draft chart re same (1.4); review
                                                     correspondence, draft materials re objection
                                                     procedures and resolutions (.7).
10/22/19 Ciara Foster                           3.30 Correspond with K&E and A&M teams re
                                                     lease and landlord issues (1.2); correspond
                                                     with committee and U.S. Trustee re same (.9);
                                                     review and revise rejection procedures order
                                                     (.4); telephone conference with advisors re
                                                     form amendment (.5); telephone conference
                                                     with advisors re store closing (.3).



                                                        8
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 142 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020316
Forever 21, Inc.                                                    Matter Number:          47258-20
Executory Contracts and Unexpired Leases

Date     Name                                  Hours Description
10/22/19 Jake William Gordon                    1.90 Review, analyze rejection procedure objection
                                                     (1.1); correspond with K&E team and
                                                     objector re same (.8).
10/22/19 Barrett Lingle                         0.90 Draft 365(d)(4) stipulation (.8); correspond
                                                     with D. Wright re Rectenwald stipulation (.1).
10/22/19 Jacob Benjamin Ruby                    0.60 Correspond with J. Gordon re status updates
                                                     re Redcay (.3); update proposed order re same
                                                     (.3).
10/22/19 Anup Sathy, P.C.                       0.90 Analyze landlord agreements.
10/23/19 Stephanie Cohen                        3.70 Revise second day orders, prepare lease
                                                     rejection annex re same (2.8); correspond
                                                     with A&M, K&E, Pachulski teams re same
                                                     (.9).
10/23/19 Ciara Foster                           3.80 Correspond with advisors re lease and
                                                     landlord issues (.9); telephone conferences
                                                     with K&E team re objections (.9); review and
                                                     revise second day orders (.5); correspond with
                                                     M. Russell re objections to store closing (.4);
                                                     correspond with K&E team re motion to
                                                     compel (.3); correspond with K&E team re
                                                     Redcay (.3); correspond with K&E team re
                                                     objections to rejection procedures order (.5).
10/23/19 Jake William Gordon                    2.30 Review, analyze objections to rejection
                                                     procedures (.8); correspond with objectors re
                                                     same (1.2); revise procedures re same (.3).
10/23/19 Hannah Kupsky                          0.70 Research re approval of rejection procedures
                                                     (.6); correspond with B. Lingle re same (.1).
10/23/19 Barrett Lingle                         4.10 Review and revise 365(d)(4) stipulations
                                                     (1.5); review and revise Rectenwald
                                                     stipulation (1.5); correspond with A. Wallice
                                                     and A&M team re same (.1); research re
                                                     rejection procedures (.9); correspond with S.
                                                     Cohen re same (.1).
10/23/19 Kevin Stuart Rice                      4.30 Telephone conferences, correspondence with
                                                     various landlords re objections, consensual
                                                     resolutions (2.5); revise 365(d)(4) order (1.5);
                                                     conference with C. Foster re same (.3).
10/24/19 Ryan Besaw                             0.50 Research re rejection procedures transcript
                                                     precedent.




                                                        9
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 143 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:           1050020316
Forever 21, Inc.                                                Matter Number:             47258-20
Executory Contracts and Unexpired Leases

Date     Name                                  Hours Description
10/24/19 Ciara Foster                           2.30 Correspond with K&E team re motion to lift
                                                     stay (.4); correspond with K&E team re
                                                     landlord and lease issues (.8); review and
                                                     analyze store closing objections (.6);
                                                     correspond with A&M team re outstanding
                                                     diligence re leases (.5).
10/24/19 Ciara Foster                           1.20 Correspond with Company re executory
                                                     contracts (.4); telephone conferences with
                                                     Company re same (.8).
10/24/19 Jake William Gordon                    2.70 Correspond with K&E team and objectors re
                                                     rejection procedures (2.3); revise same (.4).
10/24/19 Barrett Lingle                         3.30 Research re assumption procedures (.9);
                                                     correspond with A. Wallice re same (.1);
                                                     telephone conference with Rectenwald
                                                     counsel re stipulation (.4); conference with A.
                                                     Wallice re same (.3); correspond with A&M
                                                     team re same (.1); review and revise
                                                     365(d)(4) stipulation (.2); correspond with K.
                                                     Rice re same (.1); research re rejection
                                                     procedures (1.2).
10/24/19 Kevin Stuart Rice                      2.50 Telephone conferences with objectors re
                                                     365(d)(4) order (1.3); research re same (.5);
                                                     revise order re same (.4); conference with
                                                     K&E team re same (.3).
10/24/19 Anne G. Wallice                        1.90 Correspond with K&E team re motion to
                                                     compel assumption stipulation (.7); review,
                                                     revise materials re same (.9); correspond with
                                                     counsel re same (.3).
10/25/19 Ryan Besaw                             0.30 Prepare filing materials re 365(d)(4) motion.
10/25/19 Stephanie Cohen                        2.10 Correspond with K&E, Pachulski teams
                                                     counter parties re rejection procedures order,
                                                     agenda (1.5); revise re same (.6).
10/25/19 Jake William Gordon                    2.90 Correspond with K&E team and objectors re
                                                     rejection procedures (1.4); telephone
                                                     conferences with K&E team re second day
                                                     issues (.4); review documents re filing of
                                                     rejection procedures (1.1).
10/25/19 Jake William Gordon                    0.40 Revise Redcay stipulation.
10/25/19 Barrett Lingle                         3.30 Review and revise Rectenwald stipulation
                                                     (1.1); correspond with A. Wallice and C.
                                                     Foster re same (.2); correspond with P. Birney
                                                     re same (.1); research re rejection procedures
                                                     (1.8); correspond with S. Cohen re same (.1).


                                                     10
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 144 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:           1050020316
Forever 21, Inc.                                                Matter Number:             47258-20
Executory Contracts and Unexpired Leases

Date     Name                                  Hours Description
10/25/19 Kevin Stuart Rice                      4.70 Telephone conference with various objectors
                                                     (3.0); revise second day orders re same (1.7).
10/25/19 Anne G. Wallice                        0.70 Correspond with K&E team re stipulation to
                                                     compel assumption/rejection (.4); review,
                                                     revise stipulation (.3).
10/26/19 Barrett Lingle                         0.10 Correspond with P. Birney re Rectenwald
                                                     stipulation.
10/27/19 Anup Sathy, P.C.                       0.60 Analyze lease concession agreements.
10/27/19 Aparna Yenamandra                      0.80 Review and revise landlord agreements (.7);
                                                     correspond with K&E team re same (.1).
10/28/19 Ciara Foster                           0.40 Correspond with K&E team re amendments.
10/28/19 Jake William Gordon                    0.90 Review, revise stipulation re Redcay lease
                                                     (.6); correspond with opposing counsel and
                                                     A&M re same (.3).
10/28/19 Barrett Lingle                         4.20 Review and revise Rectenwald stipulation
                                                     (3.1); correspond with A. Wallice re same
                                                     (1.0); correspond with P. Birney re same (.1).
10/28/19 Jacob Benjamin Ruby                    2.40 Draft stipulation and order re Redcay issue.
10/28/19 Anup Sathy, P.C.                       1.40 Work on lessor agreements.
10/29/19 Ciara Foster                           1.30 Telephone conferences with K&E and RCS
                                                     teams re amendment status (.6); office
                                                     conference with A. Yenamandra and K. Rice
                                                     re same (.4); telephone conference with M.
                                                     Friedman re same (.3).
10/29/19 Barrett Lingle                         0.30 Correspond with A. Wallice re Rectenwald
                                                     stipulation (.1); correspond with P. Birney re
                                                     same (.1); correspond with A&M team re
                                                     same (.1).
10/29/19 Kevin Stuart Rice                      3.30 Revise form of lease amendments for various
                                                     landlords (1.5); telephone conferences with
                                                     RCS, A&M re same (.6); meeting with C.
                                                     Foster, A. Yenamandra re same (.5); prepare
                                                     summary of revisions to same (.7).
10/29/19 Anne G. Wallice                        0.40 Correspond with B. Lingle re Rectenwald
                                                     stipulation (.2); review, analyze same (.1);
                                                     correspond with A&M team re same (.1).
10/29/19 Aparna Yenamandra                      0.90 Analyze lease amendment markups (.7);
                                                     correspond with K&E team re same (.2).
10/30/19 Stephanie Cohen                        0.50 Research re unclaimed property precedent
                                                     forms.




                                                     11
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 145 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:           1050020316
Forever 21, Inc.                                                Matter Number:             47258-20
Executory Contracts and Unexpired Leases

Date     Name                                  Hours Description
10/30/19 Ciara Foster                           1.40 Correspond with K&E team re landlord and
                                                     lease issues (.7); telephone conference with
                                                     A&M re rejection issues (.4); correspond with
                                                     landlord attorney re same (.3).
10/30/19 Kevin Stuart Rice                      3.50 Telephone conference with RCS, A. Schaffer,
                                                     Lazard and A&M teams re lease amendments
                                                     (.9); draft summary re same (.4); revise lease
                                                     amendments re same (2.2).
10/30/19 Anup Sathy, P.C.                       0.40 Work on lessor agreement re rent
                                                     concessions.
10/30/19 Aparna Yenamandra                      0.80 Review and revise lease amendment
                                                     language.
10/31/19 Stephanie Cohen                        1.10 Conferences with B. Lingle re
                                                     rejection/assumption notices (.3); draft and
                                                     revise rejection notice re same (.8).
10/31/19 Ciara Foster                           2.30 Correspond with K&E team re landlord and
                                                     lease issues (.9); correspond with Company re
                                                     same (.7); review and analyze side letter (.3);
                                                     telephone conference with A&M team re
                                                     same (.4).
10/31/19 Jake William Gordon                    1.70 Correspond with vendors re ongoing issues
                                                     (1.3); analyze lease rejection issue (.4).
10/31/19 Barrett Lingle                         3.70 Draft assumption and rejection notices re
                                                     Rectenwald (2.9); correspond with A. Wallice
                                                     re same (.4); correspond with S. Cohen re
                                                     same (.4).
10/31/19 Kevin Stuart Rice                      3.90 Revise form of lease amendment (1.8); revise
                                                     various form amendments re same (2.1).
10/31/19 Anup Sathy, P.C.                       1.10 Work on lessor agreements re rent
                                                     concessions.
10/31/19 Anne G. Wallice                        2.60 Correspond with B. Lingle re
                                                     assumption/rejection notice (.6); review,
                                                     revise same (1.8); correspond with A&M
                                                     team re same (.2).
10/31/19 Aparna Yenamandra                      1.20 Review and revise lease amendment language
                                                     (.8); correspond with A&M team re tracker
                                                     (.4).

Total                                         231.40




                                                     12
                     Case 19-12122-MFW               Doc 517       Filed 11/29/19        Page 146 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020317
                                                                              Client Matter: 47258-21

In the Matter of Hearings




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 128,769.00
Total legal services rendered                                                                                $ 128,769.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19    Page 147 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:         1050020317
Forever 21, Inc.                                                    Matter Number:           47258-21
Hearings




                                        Summary of Hours Billed

Name                                                               Hours         Rate        Amount
Anthony Abate                                                        3.00      325.00          975.00
Ryan Besaw                                                           0.70      325.00          227.50
Simon Briefel                                                        3.00      705.00        2,115.00
Stephanie Cohen                                                      3.50      705.00        2,467.50
Michael P. Esser                                                     3.00    1,120.00        3,360.00
Ciara Foster                                                        16.60      920.00       15,272.00
Jake William Gordon                                                  9.30      805.00        7,486.50
Heidi Hockberger                                                     1.30      805.00        1,046.50
Katie Kane                                                           0.70      265.00          185.50
Austin Klar                                                          0.70    1,025.00          717.50
Hannah Kupsky                                                        8.00      325.00        2,600.00
Adrienne J. Levin                                                    0.50      430.00          215.00
Barrett Lingle                                                       0.20      595.00          119.00
Michele Manzo                                                        0.10      265.00           26.50
Mark McKane, P.C.                                                    3.20    1,345.00        4,304.00
Jeff Michalik                                                        6.50      805.00        5,232.50
Nicholas R. Miller                                                   0.40      595.00          238.00
Robert Orren                                                         1.50      430.00          645.00
Kevin Stuart Rice                                                   15.20      705.00       10,716.00
Jacob Benjamin Ruby                                                 17.50      595.00       10,412.50
Anup Sathy, P.C.                                                     0.50    1,565.00          782.50
Tommy Scheffer                                                       6.20      705.00        4,371.00
Kelly Seranko                                                        1.50      595.00          892.50
Taylor Rose Stoneman                                                13.90      795.00       11,050.50
Josh Sussberg, P.C.                                                 10.80    1,565.00       16,902.00
McClain Thompson                                                     3.50      925.00        3,237.50
Anne G. Wallice                                                     18.90      805.00       15,214.50
Aparna Yenamandra                                                    7.30    1,090.00        7,957.00

TOTALS                                                             157.50                $ 128,769.00




                                                        2
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 148 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:         1050020317
Forever 21, Inc.                                                    Matter Number:           47258-21
Hearings



                                       Description of Legal Services

Date     Name                                  Hours Description
09/29/19 Josh Sussberg, P.C.                    2.30 Analyze first day presentation (1.5); review
                                                     and further revise first day declaration (.8).
09/30/19 Ryan Besaw                             0.20 Arrange telephonic line re first day hearing.
10/01/19 Anthony Abate                          3.00 Attend and assist at first day hearing.
10/01/19 Ryan Besaw                             0.30 Coordinate telephonic line re first day
                                                     hearing.
10/01/19 Simon Briefel                          3.00 Prepare for, attend first day hearing.
10/01/19 Michael P. Esser                       2.40 Prepare for and telephonically attend first day
                                                     hearing.
10/01/19 Ciara Foster                           8.80 Review and revise materials for first day
                                                     hearing (3.4); prepare for and participate in
                                                     first day hearing (3.2); correspond with K&E
                                                     and Pachulski teams re first day orders (2.2).
10/01/19 Jake William Gordon                    8.30 Prepare for and attend first day hearing (7.1);
                                                     revise first day orders (1.2).
10/01/19   Heidi Hockberger                     1.30 Telephonically attend first day hearing.
10/01/19   Hannah Kupsky                        2.00 Attend and assist at first day hearing.
10/01/19   Michele Manzo                        0.10 Correspond with K&E team re hearing dial in.
10/01/19   Mark McKane, P.C.                    3.20 Prepare for and attend first day hearing.
10/01/19   Jeff Michalik                        2.60 Attend first day hearing.
10/01/19   Kevin Stuart Rice                    8.00 Prepare for first day hearings (3.9); revise
                                                     first day orders re same (1.2); attend first day
                                                     hearing (2.9).
10/01/19 Jacob Benjamin Ruby                    1.80 Attend first day hearing.
10/01/19 Tommy Scheffer                         5.90 Prepare for first day hearing (2.8); attend
                                                     same (3.1).
10/01/19 Kelly Seranko                          1.50 Attend first day hearing.
10/01/19 Taylor Rose Stoneman                   8.00 Prepare witnesses and evidence for first day
                                                     hearing (5.2); attend and assist at first day
                                                     hearing (2.8).
10/01/19 Josh Sussberg, P.C.                    8.30 Prepare for first day hearing (3.3); attend first
                                                     day hearing (5.0).
10/01/19 McClain Thompson                       2.80 Prepare for and attend first-day hearing.
10/01/19 Anne G. Wallice                        6.40 Prepare for first day hearing (3.4); attend
                                                     same (3.0).
10/01/19 Aparna Yenamandra                      5.00 Prepare for and attend first day hearing.


                                                        3
                  Case 19-12122-MFW        Doc 517          Filed 11/29/19   Page 149 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020317
Forever 21, Inc.                                                    Matter Number:          47258-21
Hearings

Date     Name                                  Hours Description
10/03/19 Kevin Stuart Rice                      0.80 Conference with C. Foster re second day
                                                     hearing preparations.
10/04/19 Michael P. Esser                       0.60 Prepare for and attend conference with M.
                                                     Thompson re second day hearing preparation
                                                     and evidentiary issues.
10/04/19 Austin Klar                            0.70 Telephone conference with K&E team re
                                                     second day hearing preparation.
10/07/19 Nicholas R. Miller                     0.40 Correspond with K&E team re motions and
                                                     evidence in preparation for second-day
                                                     hearing.
10/07/19 Kevin Stuart Rice                      0.70 Conference with C. Foster, A. Wallice re
                                                     second day hearing.
10/10/19 Ciara Foster                           0.50 Correspond with K&E team re October
                                                     hearing dates (.3); correspond with advisors re
                                                     same (.2).
10/11/19 Kevin Stuart Rice                      0.40 Revise orders re second day hearing.
10/14/19 Hannah Kupsky                          0.20 Prepare copies re second day orders.
10/14/19 Kevin Stuart Rice                      0.50 Facilitate distribution of second day orders,
                                                     revisions re same.
10/14/19 Taylor Rose Stoneman                   0.40 Telephone conference with K&E team re
                                                     outstanding issues for second day hearing.
10/14/19 McClain Thompson                       0.70 Correspond and conference with K&E team
                                                     re priority items and evidentiary issues re
                                                     second-day hearing.
10/15/19 Ciara Foster                           0.40 Correspond with K&E team re hearing dates
                                                     (.2); correspond with Pachulski team re same
                                                     (.2).
10/15/19 Hannah Kupsky                          1.00 Draft agenda re second day hearing.
10/15/19 Kevin Stuart Rice                      0.50 Conference with K&E team re second day
                                                     hearing status.
10/15/19 Tommy Scheffer                         0.30 Correspond with K&E team re second day
                                                     hearing talking points.
10/16/19   Kevin Stuart Rice                    0.90 Revise second day orders.
10/17/19   Kevin Stuart Rice                    0.50 Facilitate distribution of second day orders.
10/17/19   Anup Sathy, P.C.                     0.50 Analyze second-day orders.
10/18/19   Hannah Kupsky                        0.50 Revise second day agenda.
10/18/19   Kevin Stuart Rice                    0.60 Revise second day orders re global comments.
10/18/19   Anne G. Wallice                      1.70 Revise October 28 hearing agenda (1.3);
                                                     correspond with K&E team re same (.4).
10/20/19 Kevin Stuart Rice                      0.60 Correspond with K&E team re second day
                                                     orders.

                                                        4
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 150 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020317
Forever 21, Inc.                                                    Matter Number:          47258-21
Hearings

Date     Name                                  Hours Description
10/21/19 Katie Kane                             0.70 Compile index re second day pleadings and
                                                     assist with creating binders.
10/21/19 Hannah Kupsky                          1.30 Prepare binders re second day objections (.8);
                                                     revise agenda re same (.5).
10/21/19 Barrett Lingle                         0.20 Correspond with T. Scheffer re second day
                                                     hearing talking points.
10/21/19 Jeff Michalik                          0.20 Correspond with A. Yenamandra re second
                                                     day presentation.
10/21/19 Kevin Stuart Rice                      0.70 Telephone conference with K&E team re
                                                     second day order revisions.
10/21/19 Taylor Rose Stoneman                   0.50 Telephone conference with K&E team re
                                                     objections and preparation for second day
                                                     hearing.
10/21/19 Anne G. Wallice                        2.50 Revise October 28 hearing agenda (2.1);
                                                     correspond with C. Foster, J. Ruby re same
                                                     (.4).
10/21/19 Aparna Yenamandra                      0.50 Office conference with J. Sussberg re second
                                                     day presentation.
10/22/19 Ciara Foster                           0.60 Review and revise second day hearing
                                                     agenda.
10/22/19 Jake William Gordon                    0.40 Review second day hearing agenda.
10/22/19 Jeff Michalik                          1.10 Draft second day hearing presentation (.6);
                                                     analyze issues, correspondences re same (.4);
                                                     telephone conference with A. Yenamandra re
                                                     same (.1).
10/22/19 Robert Orren                           0.80 Prepare comparisons of final orders to be
                                                     heard at second day hearing (.6); correspond
                                                     with H. Kupsky re same (.2).
10/22/19 Kevin Stuart Rice                      0.80 Revise second day orders.
10/22/19 Jacob Benjamin Ruby                    3.60 Draft agenda for second day hearing.
10/22/19 Anne G. Wallice                        1.40 Review, revise October 28 hearing agenda
                                                     (1.1); correspond with K&E, Pachulski teams
                                                     re same (.3).
10/22/19 Aparna Yenamandra                      0.70 Draft second day hearing presentation (.6);
                                                     telephone conference with J. Michalik re
                                                     same (.1).
10/23/19 Jake William Gordon                    0.60 Review second day hearing agenda.
10/23/19 Hannah Kupsky                          0.50 Revise second day hearing agenda.
10/23/19 Hannah Kupsky                          0.90 Research precedent re second day hearing
                                                     transcripts.



                                                        5
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 151 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020317
Forever 21, Inc.                                                    Matter Number:          47258-21
Hearings

Date     Name                                  Hours Description
10/23/19 Hannah Kupsky                          1.60 Prepare and revise redlines re second day
                                                     orders.
10/23/19 Taylor Rose Stoneman                   0.50 Prepare for conference with K&E team re
                                                     second day hearing (.2); attend same (.3).
10/23/19 Anne G. Wallice                        1.70 Office conference with A. Yenamandra, C.
                                                     Foster re October 28 hearing preparation (.3);
                                                     revise October 28 hearing agenda (1.2);
                                                     correspond with K&E team re same (.2).
10/24/19 Ryan Besaw                             0.20 Search, distribute second day hearing
                                                     transcripts.
10/24/19 Stephanie Cohen                        3.50 Review, revise second day orders (2.8);
                                                     conferences with K&E team re same (.7).
10/24/19 Ciara Foster                           0.80 Review and revise second day hearing
                                                     agenda.
10/24/19 Jeff Michalik                          1.90 Draft and revise second day hearing
                                                     presentation (1.7); correspond with A.
                                                     Yenamandra re same (.1); correspond with
                                                     A&M team re same (.1).
10/24/19 Jacob Benjamin Ruby                    3.90 Update materials for second day hearing
                                                     (3.0); correspond re same (.5); telephone
                                                     conference with K&E team re same (.4).
10/24/19 Taylor Rose Stoneman                   1.10 Review outstanding objections for second day
                                                     hearing (.5); telephone conference with K&E
                                                     team re same (.3); telephone conference with
                                                     M. McKane and A. Yenamandra re same (.3).
10/24/19 Aparna Yenamandra                      1.10 Revise second day hearing agenda and
                                                     correspond with K&E team re same (.5);
                                                     revise second day presentation (.6).
10/25/19 Ciara Foster                           1.60 Correspond with K&E team re hearing
                                                     logistics (.3); telephone conference with L.
                                                     Jones re same (.4); correspond with Pachulski
                                                     team re second day hearing agenda (.4);
                                                     review and revise same (.5).
10/25/19 Jeff Michalik                          0.70 Revise second day hearing presentation (.5);
                                                     correspond with K&E team re same (.2).
10/25/19 Robert Orren                           0.30 Correspond with K&E team re October 28
                                                     hearing.
10/25/19 Jacob Benjamin Ruby                    3.80 Draft talking points for second day hearing
                                                     (2.2); update materials re same (1.1);
                                                     telephone conference with K&E team re same
                                                     (.5).
10/26/19 Josh Sussberg, P.C.                    0.10 Correspond re hearing status.


                                                        6
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 152 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020317
Forever 21, Inc.                                                    Matter Number:          47258-21
Hearings

Date     Name                                  Hours Description
10/27/19 Ciara Foster                           1.50 Correspond with Pachulski team re second
                                                     day hearing (.3); review and revise same
                                                     (1.2).
10/27/19 Josh Sussberg, P.C.                    0.10 Correspond with K&E team re hearing and
                                                     presentation.
10/28/19 Ciara Foster                           1.30 Review and revise certification of counsel for
                                                     final orders (.4); review and revise agenda
                                                     (.4); correspond with Pachulski team re
                                                     canceling hearing (.5).
10/28/19 Robert Orren                           0.40 Correspond with J. Gordon and B. Lingle re
                                                     second day hearing precedent.
10/28/19 Jacob Benjamin Ruby                    3.20 Update materials re second day hearing (2.5);
                                                     analyze correspondence re second day hearing
                                                     (.7).
10/28/19 Taylor Rose Stoneman                   1.00 Telephone conference with K&E team re
                                                     outstanding objections for November 5
                                                     hearing and evidentiary support needed.
10/28/19 Anne G. Wallice                        2.30 Revise October 31 hearing agenda (1.6);
                                                     correspond with K&E, Pachulski teams re
                                                     same (.3); correspond with Pachulski re
                                                     October 28 hearing (.4).
10/29/19 Kevin Stuart Rice                      0.20 Review agenda re November 5 hearing.
10/29/19 Jacob Benjamin Ruby                    1.00 Correspond with K&E team re upcoming
                                                     hearings (.4); correspond with parties re
                                                     second day order obligations (.6).
10/29/19 Anne G. Wallice                        1.00 Review, revise October 31 hearing agenda
                                                     (.6); correspond with K&E, Pachulski teams
                                                     re same (.4).
10/30/19 Jacob Benjamin Ruby                    0.20 Update materials for hearing.
10/30/19 Anne G. Wallice                        0.70 Review, revise October 31 agenda.
10/31/19 Ciara Foster                           1.10 Correspond with Pachulski team re agenda
                                                     and continuation of hearing (.7); correspond
                                                     with K&E team re same (.4).
10/31/19 Adrienne J. Levin                      0.50 Coordinate onsite litigation support for
                                                     November 5 hearing.
10/31/19 Taylor Rose Stoneman                   2.40 Telephone conference with K&E team re
                                                     evidentiary support for November 5 hearing
                                                     (1.1); draft outlines for J. Goulding, T. Cowan
                                                     direct examinations of (1.3).




                                                        7
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 153 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020317
Forever 21, Inc.                                                    Matter Number:          47258-21
Hearings

Date     Name                                  Hours Description
10/31/19 Anne G. Wallice                        1.20 Telephone conference with K&E team re
                                                     November 5 hearing.

Total                                         157.50




                                                        8
                     Case 19-12122-MFW               Doc 517       Filed 11/29/19        Page 154 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020315
                                                                              Client Matter: 47258-22

In the Matter of Insurance and Surety Matters




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                         $ 1,374.50
Total legal services rendered                                                                                   $ 1,374.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                    Case 19-12122-MFW      Doc 517          Filed 11/29/19   Page 155 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020315
Forever 21, Inc.                                                    Matter Number:          47258-22
Insurance and Surety Matters




                                        Summary of Hours Billed

Name                                                               Hours     Rate              Amount
Stephanie Cohen                                                     0.20 705.00                 141.00
William T. Pruitt                                                   0.30 1,160.00               348.00
Anne G. Wallice                                                     1.10 805.00                 885.50

TOTALS                                                               1.60                  $ 1,374.50




                                                        2
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 156 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020315
Forever 21, Inc.                                                    Matter Number:          47258-22
Insurance and Surety Matters



                                       Description of Legal Services

Date     Name                                  Hours Description
10/02/19 Stephanie Cohen                        0.20 Correspond with K&E, A&M teams re AFCO
                                                     insurance payments.
10/12/19 Anne G. Wallice                        1.10 Revise final insurance order (.7); correspond
                                                     with K&E team re same (.4).
10/30/19 William T. Pruitt                      0.30 Analyze insurance coverage for IP-related
                                                     exposure issue (.2); correspond with C.
                                                     Foster, H. Cui re same (.1).

Total                                            1.60




                                                        3
                     Case 19-12122-MFW               Doc 517       Filed 11/29/19        Page 157 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020310
                                                                              Client Matter: 47258-23

In the Matter of K&E Retention & Fee Applications




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 54,688.50
Total legal services rendered                                                                                 $ 54,688.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 158 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020310
Forever 21, Inc.                                                    Matter Number:          47258-23
K&E Retention & Fee Applications




                                        Summary of Hours Billed

Name                                                               Hours      Rate          Amount
Anthony Abate                                                        0.50 325.00              162.50
Michael Y. Chan                                                     21.50 255.00            5,482.50
Stephanie Cohen                                                      6.00 705.00            4,230.00
Ciara Foster                                                         6.00 920.00            5,520.00
Heidi Hockberger                                                     4.00 805.00            3,220.00
Eric Nyberg                                                          9.00 255.00            2,295.00
Robert Orren                                                         0.90 430.00              387.00
Kevin Stuart Rice                                                    0.70 705.00              493.50
Jacob Benjamin Ruby                                                  0.70 595.00              416.50
Anup Sathy, P.C.                                                     3.50 1,565.00          5,477.50
Tommy Scheffer                                                       0.50 705.00              352.50
Anne G. Wallice                                                     23.90 805.00           19,239.50
Aparna Yenamandra                                                    6.80 1,090.00          7,412.00

TOTALS                                                              84.00                $ 54,688.50




                                                        2
                  Case 19-12122-MFW        Doc 517          Filed 11/29/19   Page 159 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020310
Forever 21, Inc.                                                    Matter Number:          47258-23
K&E Retention & Fee Applications



                                       Description of Legal Services

Date     Name                                  Hours Description
09/29/19 Heidi Hockberger                       1.10 Analyze billing matters.
09/30/19 Michael Y. Chan                        6.50 Conduct organization and preparation of
                                                     parties re conflicts searching for
                                                     creditors/entities (3.9); conduct parent
                                                     Company research re same (2.6).
09/30/19 Heidi Hockberger                       2.00 Draft billing snapshot (.5); correspond with
                                                     K&E team re billing memorandum (1.5).
09/30/19 Eric Nyberg                            2.00 Conduct analysis for disclosure of
                                                     creditors/entities.
10/01/19 Michael Y. Chan                        4.50 Analyze disclosure of creditors/entities.
10/01/19 Eric Nyberg                            2.00 Analyze disclosure of creditors/entities.
10/02/19 Michael Y. Chan                        3.50 Analyze disclosure of creditors/entities (2.8);
                                                     draft schedules 1 and 2 for declaration re
                                                     same (.7).
10/02/19 Michael Y. Chan                        2.00 Organize and prepare parties re
                                                     creditors/entities (1.3); analyze disclosure of
                                                     creditors/entities (.4); draft schedules 1 and 2
                                                     for declaration re same (.3).
10/02/19 Stephanie Cohen                        3.50 Review conflicts, update materials re same
                                                     (3.3); telephone conferences with A&M,
                                                     K&E team re status (.2).
10/02/19 Heidi Hockberger                       0.60 Analyze conflicts reports.
10/02/19 Anup Sathy, P.C.                       0.40 Analyze K&E retention issues.
10/03/19 Michael Y. Chan                        1.00 Draft schedule 1 re disclosure of
                                                     creditors/entities.
10/03/19   Heidi Hockberger                     0.30 Analyze conflicts reports.
10/03/19   Anup Sathy, P.C.                     0.70 Analyze retention matters.
10/04/19   Michael Y. Chan                      0.50 Analyze K&E conflicts correspondence.
10/04/19   Stephanie Cohen                      0.50 Correspond with K&E team, compile conflict
                                                     reports re K&E retention application.
10/04/19 Ciara Foster                           1.70 Correspond with K&E team re retention (.9);
                                                     office conference with A. Wallice re same
                                                     (.4); telephone conference with K&E team re
                                                     disclosures and waivers (.4).
10/04/19 Eric Nyberg                            3.50 Correspond with K&E team re conflicts.
10/04/19 Anne G. Wallice                        1.70 Draft K&E retention application (1.4);
                                                     correspond with K&E team re same (.3).


                                                        3
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 160 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020310
Forever 21, Inc.                                                    Matter Number:          47258-23
K&E Retention & Fee Applications

Date     Name                                  Hours Description
10/05/19 Michael Y. Chan                        0.50 Analyze K&E conflicts correspondence.
10/05/19 Stephanie Cohen                        0.80 Analyze conflict reports re K&E retention
                                                     application (.7); correspond with K&E team
                                                     re same (.1).
10/05/19 Ciara Foster                           1.50 Review, revise K&E retention application
                                                     (1.2); correspond with K&E team re same
                                                     (.3).
10/05/19 Anne G. Wallice                        5.20 Draft K&E retention application (3.1);
                                                     correspond with K&E team re same (.6);
                                                     review, revise proposed disclosures (.7);
                                                     correspond with C. Foster, H. Hockberger, S.
                                                     Cohen re conflicts reports (.8).
10/06/19 Michael Y. Chan                        0.50 Analyze K&E conflicts correspondence.
10/07/19 Eric Nyberg                            0.40 Organize prepare parties for K&E conflicts
                                                     search re creditors/entities.
10/07/19 Eric Nyberg                            1.10 Analyze disclosure of creditors/entities.
10/07/19 Anne G. Wallice                        2.50 Revise K&E retention application (1.6);
                                                     correspond with K&E team re same (.9).
10/07/19 Aparna Yenamandra                      0.70 Review and revise K&E retention application.
10/08/19 Michael Y. Chan                        0.50 Draft schedules 1 and 2 re disclosure of
                                                     creditors/entities.
10/08/19 Anup Sathy, P.C.                       0.40 Conferences with K&E team re retention
                                                     matters.
10/08/19 Anne G. Wallice                        2.20 Revise K&E retention application (1.6);
                                                     correspond with K&E team re same (.6).
10/08/19 Aparna Yenamandra                      1.60 Review and revise K&E retention application
                                                     (.8); telephone conference with C. Husnick re
                                                     same (.4); correspond with K&E team re
                                                     conflicts counsel issue (.4).
10/09/19 Michael Y. Chan                        2.00 Analyze disclosure of creditors/entities (1.3);
                                                     draft schedules 1 and 2 for declaration re
                                                     same (.7).
10/09/19 Ciara Foster                           1.00 Telephone conference with L. Jones re K&E
                                                     retention (.4); correspond with K&E team re
                                                     conflicts search (.6).
10/09/19 Anne G. Wallice                        1.50 Review, revise K&E retention application
                                                     (1.1); correspond with K&E team, conflicts
                                                     department re same (.4).
10/09/19 Aparna Yenamandra                      0.70 Correspond with K&E team re K&E retention
                                                     application.
10/10/19 Anthony Abate                          0.50 Compile and revise K&E retention
                                                     application for filing.

                                                        4
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 161 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020310
Forever 21, Inc.                                                    Matter Number:          47258-23
K&E Retention & Fee Applications

Date     Name                                  Hours Description
10/10/19 Stephanie Cohen                        1.10 Review conflict reports, revise materials re
                                                     same.
10/10/19 Anne G. Wallice                        1.30 Correspond with K&E team re K&E retention
                                                     application (.6); review, revise same (.7).
10/10/19 Aparna Yenamandra                      0.60 Correspond with K&E team re K&E
                                                     retention.
10/21/19 Aparna Yenamandra                      0.30 Telephone conference with J. Gordon re
                                                     retention application disclosure issue.
10/22/19 Anup Sathy, P.C.                       0.30 Analyze retention orders.
10/23/19 Anup Sathy, P.C.                       0.40 Analyze retention issues.
10/24/19 Jacob Benjamin Ruby                    0.70 Invoice review training preparation (.4);
                                                     telephone conference with H. Hockberger re
                                                     same (.3).
10/25/19 Anup Sathy, P.C.                       0.40 Analyze retention issues from U.S. Trustee.
10/25/19 Aparna Yenamandra                      1.50 Review U.S. Trustee comments to K&E
                                                     retention (.7); correspond with A. Wallice, C.
                                                     Husnick re same (.8).
10/26/19 Anup Sathy, P.C.                       0.60 Analyze retention issues re U.S. Trustee.
10/27/19 Ciara Foster                           0.80 Correspond with K&E team re comments to
                                                     K&E retention (.6); correspond with conflicts
                                                     department re same (.2).
10/27/19 Anne G. Wallice                        1.00 Correspond with K&E team re K&E retention
                                                     (.6); review, revise U.S. Trustee comments re
                                                     same (.4).
10/28/19 Stephanie Cohen                        0.10 Review conflicts reports and correspond with
                                                     H. Hockberger re same.
10/28/19 Robert Orren                           0.90 Research precedent re K&E retention.
10/28/19 Anne G. Wallice                        2.20 Correspond with K&E team re retention
                                                     application diligence (.4); draft supplemental
                                                     declarations re K&E retention (1.2);
                                                     correspond with K&E team re U.S. Trustee
                                                     comments re K&E retention application (.6).
10/29/19 Anne G. Wallice                        1.50 Draft supplemental declarations re K&E
                                                     retention (.9); correspond with K&E team re
                                                     same (.4); correspond with U.S. Trustee re
                                                     comments to K&E retention application (.2).
10/30/19 Ciara Foster                           1.00 Correspond with K&E team re retention
                                                     issues (.4); review and analyze conflicts re
                                                     same (.6).
10/30/19 Anup Sathy, P.C.                       0.30 Analyze retention issues re applications.



                                                        5
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 162 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020310
Forever 21, Inc.                                                    Matter Number:          47258-23
K&E Retention & Fee Applications

Date     Name                                  Hours Description
10/30/19 Anne G. Wallice                        1.30 Review, revise supplemental retention
                                                     declarations and order (.6); correspond with
                                                     K&E team re same (.4); correspond with U.S.
                                                     Trustee re same (.3).
10/30/19 Aparna Yenamandra                      0.60 Correspond with K&E team re K&E retention
                                                     and related issues.
10/31/19 Kevin Stuart Rice                      0.70 Telephone conference with A. Wallice, C.
                                                     Foster, U.S. Trustee re supplemental retention
                                                     declaration.
10/31/19 Tommy Scheffer                         0.50 Telephone conference with U.S. Trustee,
                                                     K&E team re K&E retention.
10/31/19 Anne G. Wallice                        3.50 Telephone conference with U.S. Trustee re
                                                     K&E retention application (1.3); follow up
                                                     correspondence with K&E team re same (.4);
                                                     research precedent re same (.6); revise K&E
                                                     retention order, declarations re same (1.2).
10/31/19 Aparna Yenamandra                      0.80 Correspond with K&E team re K&E retention
                                                     and related issues.

Total                                           84.00




                                                        6
                     Case 19-12122-MFW               Doc 517       Filed 11/29/19        Page 163 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020311
                                                                              Client Matter: 47258-24

In the Matter of Non-K&E Retention & Fee Applications




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 117,952.50
Total legal services rendered                                                                                $ 117,952.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 164 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020311
Forever 21, Inc.                                                    Matter Number:          47258-24
Non-K&E Retention & Fee Applications




                                        Summary of Hours Billed

Name                                                               Hours      Rate          Amount
Anthony Abate                                                        3.70 325.00            1,202.50
Simon Briefel                                                        0.30 705.00              211.50
Ciara Foster                                                        27.10 920.00           24,932.00
Susan D. Golden                                                      0.30 1,135.00            340.50
Jake William Gordon                                                  1.00 805.00              805.00
Cara Katrinak                                                        4.20 595.00            2,499.00
Hannah Kupsky                                                        2.00 325.00              650.00
Barrett Lingle                                                      17.00 595.00           10,115.00
Kevin Stuart Rice                                                   48.80 705.00           34,404.00
Jacob Benjamin Ruby                                                 42.40 595.00           25,228.00
Tommy Scheffer                                                      12.00 705.00            8,460.00
Taylor Rose Stoneman                                                 0.20 795.00              159.00
Josh Sussberg, P.C.                                                  0.50 1,565.00            782.50
Anne G. Wallice                                                      3.10 805.00            2,495.50
Aparna Yenamandra                                                    5.20 1,090.00          5,668.00

TOTALS                                                             167.80               $ 117,952.50




                                                        2
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19     Page 165 of 238
Legal Services for the Period Ending October 31, 2019               Invoice Number:             1050020311
Forever 21, Inc.                                                     Matter Number:               47258-24
Non-K&E Retention & Fee Applications



                                       Description of Legal Services

Date       Name                                Hours        Description
09/29/19   Barrett Lingle                       2.00        Draft SSA retention application.
09/29/19   Jacob Benjamin Ruby                  3.00        Draft Lazard retention application.
09/30/19   Barrett Lingle                       5.70        Draft SSA retention application.
09/30/19   Kevin Stuart Rice                    1.80        Draft and revise Lazard retention application
                                                            (1.4); correspond with Lazard re same (.4).
09/30/19 Jacob Benjamin Ruby                     2.60       Revise Lazard retention application (1.2);
                                                            revise KPMG retention application (.3); draft
                                                            RCS retention application (1.1).
10/01/19 Barrett Lingle                          2.30       Draft SSA retention application.
10/01/19 Jacob Benjamin Ruby                     6.60       Draft RCS retention application (3.8); revise
                                                            same (2.3); review and revise Lazard
                                                            retention application (.5).
10/02/19 Ciara Foster                            2.20       Correspond with K&E team ordinary course
                                                            professionals (.4); review and revise retention
                                                            applications (.9); correspond with K&E team
                                                            re same (.3); correspond with advisors re
                                                            interim compensation (.3); correspond with
                                                            same re parties in interest (.3).
10/02/19 Cara Katrinak                           3.10       Compile and draft chart summarizing
                                                            ordinary course professionals motion
                                                            precedent (2.3); telephone conference with K.
                                                            Rice, T. Scheffer, and R. Niemerg re ordinary
                                                            course professionals list diligence (.5); draft
                                                            notes re same and send to K. Rice (.3).
10/02/19 Hannah Kupsky                           0.80       Research re chief restructuring officer
                                                            retention applications.
10/02/19 Hannah Kupsky                           0.70       Research re ordinary course professionals
                                                            motion precedent.
10/02/19 Barrett Lingle                          1.40       Revise SSA retention application.
10/02/19 Kevin Stuart Rice                       3.80       Telephone conference with A&M, T. Scheffer
                                                            re ordinary course professionals (.4);
                                                            conference with T. Scheffer re same (.3);
                                                            revise ordinary course professionals list re
                                                            same (.4); draft ordinary course professionals
                                                            motion (1.0); draft Lazard retention
                                                            application (.6); correspond with N. Angelo re
                                                            same (.3); telephone conference with M.
                                                            Jones re SSA retention application (.3); draft
                                                            same (.5).

                                                        3
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 166 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020311
Forever 21, Inc.                                                    Matter Number:          47258-24
Non-K&E Retention & Fee Applications

Date     Name                                  Hours Description
10/02/19 Jacob Benjamin Ruby                    1.70 Review and revise RCS retention application.
10/02/19 Tommy Scheffer                         2.50 Review SSA retention application (.9); revise
                                                     same (1.3); correspond with K&E team re
                                                     same (.3).
10/02/19 Tommy Scheffer                         1.40 Correspond and telephone conference with
                                                     A&M, K&E teams re ordinary course
                                                     professionals motion (.4); analyze data re
                                                     same (.2); research re same (.3); revise same
                                                     (.5).
10/03/19 Ciara Foster                           1.60 Review and revise RCS and Lazard retention
                                                     applications (.8); telephone conference with
                                                     U.S. Trustee re retention and second day
                                                     filings (.4); correspond with K&E team re
                                                     same (.4).
10/03/19 Barrett Lingle                         3.10 Revise SSA retention application.
10/03/19 Kevin Stuart Rice                      2.80 Draft and revise retention applications.
10/03/19 Jacob Benjamin Ruby                    5.70 Review and revise RCS application (3.1);
                                                     review and revise Lazard application (.5);
                                                     review and revise KPMG application (2.1).
10/03/19 Tommy Scheffer                         3.00 Review draft SSA retention application, US
                                                     Trustee form of retention application (.9);
                                                     correspond with K&E team re same (.2);
                                                     revise RCS retention application (1.6);
                                                     correspond with K&E team re same (.3).
10/03/19 Anne G. Wallice                        0.70 Conference with C. Foster, K. Rice re
                                                     ordinary course professionals.
10/04/19 Anthony Abate                          1.00 Draft A&M retention application (.8); search
                                                     for and distribute precedent re same (.2).
10/04/19 Jake William Gordon                    1.00 Review, analyze ordinary course
                                                     professionals issues.
10/04/19 Kevin Stuart Rice                      2.20 Telephone conferences with K&E team,
                                                     A&M re ordinary course professionals lists
                                                     (.5); draft motion re same (.7); draft and
                                                     revise RCS retention application (.8);
                                                     correspond with RCS re same (.2).
10/04/19 Jacob Benjamin Ruby                    1.60 Draft Deloitte retention application.
10/04/19 Tommy Scheffer                         1.80 Revise A&M retention application (1.4);
                                                     correspond and conference with K&E team re
                                                     same (.4).
10/04/19 Aparna Yenamandra                      1.30 Conference with K&E team re retention
                                                     issues (.5); correspond with Sidley re Lazard
                                                     application re same (.8).


                                                        4
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 167 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020311
Forever 21, Inc.                                                    Matter Number:          47258-24
Non-K&E Retention & Fee Applications

Date     Name                                  Hours Description
10/05/19 Kevin Stuart Rice                      1.30 Draft ordinary course professionals motion.
10/06/19 Kevin Stuart Rice                      0.50 Revise interim compensation motion (.3);
                                                     revise RCS retention application (.2).
10/07/19 Anthony Abate                          0.50 Search for and distribute real estate
                                                     advisor/consultant retention precedent.
10/07/19 Ciara Foster                           1.60 Correspond with advisors re retention
                                                     applications (.8); correspond with K&E team
                                                     re same (.5); review and revise same (.3).
10/07/19 Barrett Lingle                         0.20 Research re precedent retention applications
                                                     appointing a chief restructuring officer.
10/07/19 Kevin Stuart Rice                      4.00 Draft and revise RCS retention application
                                                     (1.0); research re retention applications (.6);
                                                     draft interim compensation motion (.6); draft
                                                     A&M retention application (.8); revise Lazard
                                                     retention application (.6); correspond with
                                                     Pachulski re same (.4).
10/07/19 Jacob Benjamin Ruby                    1.00 Draft Deloitte retention application.
10/07/19 Tommy Scheffer                         0.30 Correspond with K&E team re A&M
                                                     retention application.
10/07/19 Josh Sussberg, P.C.                    0.50 Review retention application.
10/08/19 Ciara Foster                           3.10 Correspond with advisors re retention
                                                     applications (1.0); correspond with K&E team
                                                     re filing deadlines (.4); correspond with
                                                     Pachulski re service requirements (.6);
                                                     telephone conference with SSA re application
                                                     (.7); correspond with K&E team re same (.4).
10/08/19 Kevin Stuart Rice                      2.30 Telephone conference with M. Davis, L.
                                                     Jones re SSA retention application (.3); revise
                                                     RCS retention application (.4); correspond
                                                     with C. Foster, RCS re same (.2); correspond
                                                     with Lazard re retention application (.3);
                                                     telephone conference with R. Niemerg re
                                                     ordinary course professionals (.6); review
                                                     ordinary course professionals list (.5).
10/08/19 Aparna Yenamandra                      0.70 Telephone conference with K&E team re non-
                                                     K&E retentions.




                                                        5
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 168 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020311
Forever 21, Inc.                                                    Matter Number:          47258-24
Non-K&E Retention & Fee Applications

Date     Name                                  Hours Description
10/09/19 Ciara Foster                           1.30 Correspond with advisors re retention
                                                     applications (.4); correspond with K&E team
                                                     re same (.2); correspond with firms re
                                                     ordinary course professionals (.3); correspond
                                                     with K&E team re circulating retention
                                                     applications to DIP lenders (.2); telephone
                                                     conference with SSA re retention application
                                                     (.2).
10/09/19 Kevin Stuart Rice                      1.80 Review and revise Pachulski retention
                                                     application (.5); office conference with C.
                                                     Foster, T. Scheffer re ordinary course
                                                     professionals list (.4); coordinate with
                                                     Pachulski re local rules (.9).
10/09/19 Jacob Benjamin Ruby                    2.70 Draft Deloitte retention application.
10/09/19 Tommy Scheffer                         0.70 Telephone conference and correspond with
                                                     A&M, K&E teams re ordinary course
                                                     professionals procedures motion.
10/10/19 Anthony Abate                          2.20 Compile and revise debtors' professionals'
                                                     retention applications for filing.
10/10/19 Ciara Foster                           3.90 Correspond with advisors re filing retention
                                                     applications (1.3); correspond with K&E team
                                                     re same (.4); review and revise retention
                                                     applications (1.3); correspond with advisors
                                                     re same (.7); review notices re same (.2).
10/10/19 Kevin Stuart Rice                      3.30 Revise RCS retention application (.6); draft,
                                                     revise, and coordinate filing of retention
                                                     applications (2.7).
10/10/19 Jacob Benjamin Ruby                    1.70 Draft Deloitte retention application (1.6);
                                                     correspond with K. Rice re Lazard retention
                                                     application (.1).
10/10/19 Anne G. Wallice                        2.40 Review, revise A&M, RCS, Lazard retention
                                                     applications (2.1); correspond with K. Rice re
                                                     same (.3).
10/10/19 Aparna Yenamandra                      0.80 Correspond with K&E team re other retention
                                                     applications.
10/11/19 Ciara Foster                           0.80 Review and revise interim compensation
                                                     motion (.4); correspond with K. Rice re same
                                                     (.4).
10/11/19 Kevin Stuart Rice                      0.40 Revise interim compensation motion.
10/11/19 Jacob Benjamin Ruby                    2.30 Draft Deloitte retention application.
10/12/19 Kevin Stuart Rice                      0.80 Draft and revise interim compensation motion
                                                     (.6); correspond with A. Yenamandra re same
                                                     (.2).

                                                        6
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 169 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020311
Forever 21, Inc.                                                    Matter Number:          47258-24
Non-K&E Retention & Fee Applications

Date     Name                                  Hours Description
10/14/19 Hannah Kupsky                          0.50 Research re executive retentions.
10/14/19 Kevin Stuart Rice                      1.80 Revise interim compensation motion (1.1);
                                                     facilitate filing re same (.7).
10/14/19 Jacob Benjamin Ruby                    2.40 Draft comparison chart for accounting
                                                     services (2.3); conference with K. Rice re
                                                     accounting services (.1).
10/14/19 Tommy Scheffer                         1.20 Telephone conferences, conference, and
                                                     correspond with A&M, K&E teams re
                                                     ordinary course professionals procedures and
                                                     motion.
10/15/19 Simon Briefel                          0.30 Correspond with Company professionals re
                                                     weekly reporting fee obligations.
10/15/19 Barrett Lingle                         0.30 Correspond with K. Rice re SSA retention
                                                     application.
10/15/19 Kevin Stuart Rice                      1.20 Draft SSA retention application.
10/16/19 Barrett Lingle                         1.20 Review and revise SSA retention application.
10/16/19 Kevin Stuart Rice                      1.40 Revise KPMG retention application (.8);
                                                     revise Deloitte retention application (.6).
10/16/19 Jacob Benjamin Ruby                    0.10 Correspond re retention applications.
10/16/19 Taylor Rose Stoneman                   0.20 Telephone conference with K. Rice re
                                                     ordinary course professional issues.
10/17/19 Barrett Lingle                         0.80 Review and revise SSA retention application.
10/17/19 Kevin Stuart Rice                      0.90 Revise retention application proposed orders.
10/17/19 Tommy Scheffer                         0.50 Correspond with K&E team re ordinary
                                                     course professionals.
10/18/19 Kevin Stuart Rice                      0.60 Revise Deloitte retention application.
10/20/19 Kevin Stuart Rice                      0.90 Correspond with local counsel, A&M re
                                                     ordinary course professionals lists, motion
                                                     structure.
10/21/19 Kevin Stuart Rice                      0.20 Review comments to retention applications.
10/22/19 Kevin Stuart Rice                      0.40 Revise interim compensation order.
10/23/19 Ciara Foster                           1.60 Telephone conference with SSA re retention
                                                     application (.5); review and revise same (.4);
                                                     correspond with K&E team re non-K&E
                                                     retention applications (.3); correspond with
                                                     committee and U.S. Trustee re interim
                                                     compensation order (.4).
10/23/19 Kevin Stuart Rice                      2.20 Telephone conference with SSA re retention
                                                     application (.7); revise interim compensation
                                                     order (1.2); research re same (.3).



                                                        7
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 170 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020311
Forever 21, Inc.                                                    Matter Number:          47258-24
Non-K&E Retention & Fee Applications

Date     Name                                  Hours Description
10/24/19 Susan D. Golden                        0.30 Telephone conference with K. Rice re A&M
                                                     retention and U.S. Trustee comments (.2);
                                                     analyze per J. Alix Protocol (.1).
10/24/19 Kevin Stuart Rice                      3.40 Revise interim compensation order (.4);
                                                     telephone conference with Committee re
                                                     retention applications (.5); conference with C.
                                                     Foster, A. Yenamandra re same (.6);
                                                     correspond with A&M, Lazard, RCS re same
                                                     (1.9).
10/24/19 Jacob Benjamin Ruby                    0.30 Telephone conference with KL team re
                                                     retention applications.
10/24/19 Aparna Yenamandra                      1.00 Correspond with K&E team re non K&E
                                                     retention orders and comments.
10/25/19 Ciara Foster                           1.40 Telephone conference with A&M re retention
                                                     application (.3); correspond with advisors re
                                                     retention applications (.5); review and analyze
                                                     comments to retention applications from
                                                     committee and U.S. Trustee (.6).
10/25/19 Tommy Scheffer                         0.20 Telephone conferences and correspond with
                                                     A&M, K&E team re ordinary course
                                                     professionals.
10/26/19 Jacob Benjamin Ruby                    5.30 Review and revise KPMG retention
                                                     application.
10/27/19 Kevin Stuart Rice                      0.50 Correspond with C. Foster re A&M retention
                                                     application (.2); review U.S. Trustee
                                                     comments re same (.3).
10/28/19 Ciara Foster                           3.30 Telephone conference with the U.S. Trustee
                                                     and A&M re retention application (.5);
                                                     correspond with same re same (.4);
                                                     correspond with committee re retention
                                                     applications (.4); review and revise retention
                                                     applications (.4); correspond with K&E team
                                                     re comments to same (.3); correspond with
                                                     K&E team re outstanding retention
                                                     applications (.4); correspond with K&E team
                                                     re interim compensation order (.4);
                                                     correspond with advisors re same (.5).
10/28/19 Kevin Stuart Rice                      3.00 Telephone conference with U.S. Trustee, C.
                                                     Foster, A&M in-house counsel re same (.7);
                                                     telephone conference with Lazard re same
                                                     (.4); draft interim compensation procedures
                                                     obligations materials (1.3); correspond with J.
                                                     Ruby re same (.3); telephone conference with
                                                     A&M re same (.3).

                                                        8
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 171 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020311
Forever 21, Inc.                                                    Matter Number:          47258-24
Non-K&E Retention & Fee Applications

Date     Name                                  Hours Description
10/28/19 Jacob Benjamin Ruby                    2.30 Draft summary of interim compensation
                                                     obligations.
10/28/19 Aparna Yenamandra                      0.80 Correspond with K&E team re non-K&E
                                                     retention issues with U.S. Trustee.
10/29/19 Ciara Foster                           2.40 Correspond with advisors re retention
                                                     applications (.9); correspond with K&E team
                                                     re same (.8); review and revise orders re same
                                                     (.7).
10/29/19 Kevin Stuart Rice                      1.90 Revise RCS retention order (.7); correspond
                                                     with KL team re same (.4); correspond with
                                                     RCS re same (.3); conference with C. Foster
                                                     re same (.3); review Lazard revised order (.2).
10/29/19 Jacob Benjamin Ruby                    1.90 Review and revise KPMG retention
                                                     application (1.1); research re retaining
                                                     officers (.8).
10/29/19 Aparna Yenamandra                      0.60 Conference with K. Rice re open retentions.
10/30/19 Ciara Foster                           1.00 Correspond with advisors re retention
                                                     applications (.7); correspond with K&E team
                                                     re same (.3).
10/30/19 Kevin Stuart Rice                      2.00 Revise RCS retention order (.7); conference
                                                     with C. Foster re same (.2); correspond with
                                                     the Committee re same (.3); review revised
                                                     Lazard order and supplemental declaration
                                                     (.8).
10/31/19 Ciara Foster                           2.90 Correspond with K&E team re advisor
                                                     retention applications (.9); correspond with
                                                     advisors re same (.9); review and analyze
                                                     same (.8); review and revise COC for
                                                     retention applications (.3).
10/31/19 Cara Katrinak                          1.10 Draft certification of counsel re RCS retention
                                                     application.
10/31/19 Kevin Stuart Rice                      3.40 Revise SSA application (1.2); review Deloitte
                                                     retention application (1.5); review KPMG
                                                     retention application (.7).
10/31/19 Jacob Benjamin Ruby                    1.20 Review and revise Lazard application (.1);
                                                     review and revise KPMG application (.7);
                                                     draft certifications of counsel re applications
                                                     (.4).
10/31/19 Tommy Scheffer                         0.40 Correspond with K&E team re ordinary
                                                     course professionals motion.

Total                                         167.80


                                                        9
                     Case 19-12122-MFW               Doc 517       Filed 11/29/19        Page 172 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020304
                                                                              Client Matter: 47258-25

In the Matter of SOFAs and Schedules




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 10,732.50
Total legal services rendered                                                                                 $ 10,732.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 173 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020304
Forever 21, Inc.                                                    Matter Number:          47258-25
SOFAs and Schedules




                                        Summary of Hours Billed

Name                                                               Hours     Rate              Amount
Ciara Foster                                                        5.90 920.00                5,428.00
Aura Grace Gilham                                                   3.30 705.00                2,326.50
Heidi Hockberger                                                    2.60 805.00                2,093.00
Barrett Lingle                                                      0.10 595.00                   59.50
Mark McKane, P.C.                                                   0.20 1,345.00                269.00
Taylor Rose Stoneman                                                0.70 795.00                  556.50

TOTALS                                                              12.80                $ 10,732.50




                                                        2
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 174 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020304
Forever 21, Inc.                                                    Matter Number:          47258-25
SOFAs and Schedules



                                       Description of Legal Services

Date     Name                                  Hours Description
09/29/19 Aura Grace Gilham                      3.30 Correspond with K&E team re schedules and
                                                     statements (.9); review same (.4); correspond
                                                     externally re same (.1); telephone conference
                                                     re same (.5); mark up concise statements (.7);
                                                     confirm accuracy of schedules (.3); compile
                                                     schedule documents (.3); correspond with
                                                     specialists re same (.1).
10/09/19 Ciara Foster                           0.40 Correspond with K&E and A&M teams re
                                                     anticipated filing (.3); correspond with same
                                                     re unclaimed property (.1).
10/10/19 Ciara Foster                           1.20 Telephone conference with A&M team re
                                                     schedules and statements (.5); correspond
                                                     with same re same (.4); telephone conference
                                                     with H. Hockberger re same (.3).
10/10/19 Heidi Hockberger                       0.20 Correspond with A&M re schedules and
                                                     statements.
10/11/19 Heidi Hockberger                       0.30 Telephone conference re SoFAs/schedules.
10/17/19 Heidi Hockberger                       0.10 Revise global notes.
10/18/19 Heidi Hockberger                       0.30 Correspond with A&M re schedules and
                                                     SoFAs.
10/22/19 Heidi Hockberger                       1.20 Correspond with A&M re SoFAs and
                                                     schedules matters.
10/24/19 Heidi Hockberger                       0.20 Review and analyze global notes re
                                                     schedules/SoFAs.
10/29/19 Ciara Foster                           0.40 Correspond with K&E team re SoFAs and
                                                     schedules.
10/29/19 Heidi Hockberger                       0.30 Correspond with A&M re SoFAs and
                                                     schedules.
10/30/19 Ciara Foster                           2.40 Correspond with K&E and A&M teams re
                                                     SOFAs (.8); review and revise same (.5);
                                                     correspond with Company re same (.6);
                                                     telephone conference with K&E team re same
                                                     (.5).
10/30/19 Taylor Rose Stoneman                   0.10 Review correspondence from H. Hockberger
                                                     re schedule amounts.
10/31/19 Ciara Foster                           1.50 Correspond with A&M and K&E teams re
                                                     SOFAs (.6); review and revise global notes
                                                     (.5); correspond with A&M re same (.4).
10/31/19 Barrett Lingle                         0.10 Correspond with K&E team re draft SoFAs.

                                                        3
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 175 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020304
Forever 21, Inc.                                                    Matter Number:          47258-25
SOFAs and Schedules

Date     Name                                  Hours Description
10/31/19 Mark McKane, P.C.                      0.20 Analyze potential litigation concerns re
                                                     SoFAs together with C. Foster.
10/31/19 Taylor Rose Stoneman                   0.60 Correspond with C. Foster re certain
                                                     transactions on SoFAs (.3); correspond with
                                                     litigation team re same (.3).

Total                                           12.80




                                                        4
                     Case 19-12122-MFW               Doc 517       Filed 11/29/19        Page 176 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020307
                                                                              Client Matter: 47258-26

In the Matter of Tax Issues




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                         $ 9,508.50
Total legal services rendered                                                                                   $ 9,508.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 177 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020307
Forever 21, Inc.                                                    Matter Number:          47258-26
Tax Issues




                                        Summary of Hours Billed

Name                                                               Hours     Rate              Amount
Simon Briefel                                                       0.10 705.00                   70.50
Stephanie Cohen                                                     0.60 705.00                  423.00
Jake William Gordon                                                 0.60 805.00                  483.00
Anne Kim, P.C.                                                      0.20 1,395.00                279.00
Hannah Kupsky                                                       0.50 325.00                  162.50
Kevin Stuart Rice                                                   0.80 705.00                  564.00
Jacob Benjamin Ruby                                                 1.50 595.00                  892.50
Anthony Vincenzo Sexton                                             3.90 1,185.00              4,621.50
Anne G. Wallice                                                     2.50 805.00                2,012.50

TOTALS                                                              10.70                  $ 9,508.50




                                                        2
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 178 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020307
Forever 21, Inc.                                                    Matter Number:          47258-26
Tax Issues



                                       Description of Legal Services

Date     Name                                  Hours Description
09/29/19 Anthony Vincenzo Sexton                1.70 Review and analyze issues with tax first day
                                                     motions (.9); review term loan CA (.2);
                                                     telephone conference with U.S. Trustee re
                                                     first day motion issues (.6).
09/30/19 Anthony Vincenzo Sexton                0.20 Correspond with K&E team re tax first day
                                                     motions.
10/01/19 Stephanie Cohen                        0.30 Correspond with A&M, K&E team re taxes,
                                                     customer programs motion.
10/01/19 Anne Kim, P.C.                         0.20 Correspond with A. Sexton re equity trading
                                                     and claims record date motions.
10/01/19 Anthony Vincenzo Sexton                1.10 Correspond with K&E team re tax first day
                                                     motions (.2); attend first day hearing (.7);
                                                     correspond with Company and Deloitte re
                                                     same (.2).
10/03/19 Hannah Kupsky                          0.50 Prepare notice of revised proposed sell down
                                                     order.
10/03/19 Anne G. Wallice                        2.50 Correspond with U.S. Trustee re sell down
                                                     order (.4); revise same (.8); correspond with
                                                     K&E team re same (.6); correspond with
                                                     Pachulski team re notice re same (.4); revise
                                                     notice re same (.3).
10/13/19 Stephanie Cohen                        0.30 Revise final order re taxes, correspond with
                                                     A. Wallice re same.
10/14/19 Anthony Vincenzo Sexton                0.10 Correspond with K&E team and Deloitte re
                                                     deal status.
10/17/19 Anthony Vincenzo Sexton                0.30 Review and revise board materials.
10/20/19 Anthony Vincenzo Sexton                0.10 Correspond with K&E team re NOL and
                                                     claims trading motions.
10/24/19 Jacob Benjamin Ruby                    1.50 Review and revise NOL order (.7); review
                                                     and revise sell-down order (.8).
10/24/19 Anthony Vincenzo Sexton                0.20 Correspond with K&E team re deal status and
                                                     first day motions.
10/25/19 Simon Briefel                          0.10 Analyze final tax order.
10/25/19 Jake William Gordon                    0.60 Review, analyze foreign tax issues.
10/30/19 Kevin Stuart Rice                      0.70 Prepare talking points re sell-down
                                                     procedures.
10/30/19 Anthony Vincenzo Sexton                0.20 Correspond with various parties re
                                                     international administration issues.

                                                        3
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 179 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020307
Forever 21, Inc.                                                    Matter Number:          47258-26
Tax Issues

Date     Name                                  Hours Description
10/31/19 Kevin Stuart Rice                      0.10 Correspond with Prime Clerk re sell-down
                                                     procedures.

Total                                           10.70




                                                        4
                     Case 19-12122-MFW               Doc 517       Filed 11/29/19        Page 180 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020308
                                                                              Client Matter: 47258-27

In the Matter of Travel




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 41,808.50
Total legal services rendered                                                                                 $ 41,808.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 181 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020308
Forever 21, Inc.                                                    Matter Number:          47258-27
Travel




                                        Summary of Hours Billed

Name                                                               Hours     Rate              Amount
Anthony Abate                                                       4.10 325.00                1,332.50
Simon Briefel                                                       2.00 705.00                1,410.00
Ciara Foster                                                        4.20 920.00                3,864.00
Jake William Gordon                                                 4.30 805.00                3,461.50
Cara Katrinak                                                       1.90 595.00                1,130.50
Hannah Kupsky                                                       3.40 325.00                1,105.00
Barrett Lingle                                                      2.50 595.00                1,487.50
Mark McKane, P.C.                                                   3.50 1,345.00              4,707.50
Jeff Michalik                                                       2.80 805.00                2,254.00
Kevin Stuart Rice                                                   3.00 705.00                2,115.00
Anup Sathy, P.C.                                                    2.30 1,565.00              3,599.50
Tommy Scheffer                                                      2.00 705.00                1,410.00
Taylor Rose Stoneman                                                6.70 795.00                5,326.50
McClain Thompson                                                    2.00 925.00                1,850.00
Anne G. Wallice                                                     4.60 805.00                3,703.00
Aparna Yenamandra                                                   2.80 1,090.00              3,052.00

TOTALS                                                              52.10                $ 41,808.50




                                                        2
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 182 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020308
Forever 21, Inc.                                                    Matter Number:          47258-27
Travel



                                       Description of Legal Services

Date     Name                                  Hours Description
09/29/19 Mark McKane, P.C.                      1.30 Travel from New York, NY to Wilmington,
                                                     DE re first day hearing (billed at half time).
09/29/19 Taylor Rose Stoneman                   2.30 Travel from San Francisco, CA to
                                                     Wilmington, DE re first day preparation and
                                                     hearing (billed at half time).
09/29/19 McClain Thompson                       0.90 Travel from Washington, D.C. to
                                                     Wilmington, DE re first-day hearing (billed at
                                                     half time).
09/30/19 Anthony Abate                          1.10 Travel from New York, NY to Wilmington,
                                                     DE re first day hearing (billed at half time).
09/30/19 Jake William Gordon                    1.60 Travel from New York, NY to Wilmington,
                                                     DE re first day hearing (billed at half time).
09/30/19 Hannah Kupsky                          1.70 Travel from New York, NY to Wilmington,
                                                     DE re first day hearing (billed at half time).
09/30/19 Kevin Stuart Rice                      1.50 Travel from New York, NY to Wilmington,
                                                     DE (billed at half time).
09/30/19 Anup Sathy, P.C.                       0.80 Travel from Chicago, IL to Wilmington, DE
                                                     re first day hearing (billed at half time).
09/30/19 Tommy Scheffer                         1.00 Travel from New York, NY to Wilmington,
                                                     DE re first day hearing (billed at half time).
09/30/19 Anne G. Wallice                        1.50 Travel from New York, NY to Wilmington,
                                                     DE re first day hearing (billed at half time).
09/30/19 Aparna Yenamandra                      1.30 Travel from New York, NY to Wilmington,
                                                     DE re first day hearing (billed at half time).
10/01/19 Anthony Abate                          3.00 Travel from Wilmington, DE to Chicago, IL
                                                     re first day hearing (billed at half time).
10/01/19 Simon Briefel                          2.00 Travel from New York, NY to Wilmington,
                                                     DE re first day hearing (.7) (billed at half
                                                     time); travel from Wilmington, DE to New
                                                     York, NY re first day hearing (1.3) (billed at
                                                     half time).
10/01/19 Cara Katrinak                          1.90 Travel from New York, NY to Wilmington,
                                                     DE re first day hearing (.8) (billed at half
                                                     time); travel from Wilmington, DE to New
                                                     York, NY re first day hearing (1.1) (billed at
                                                     half time).
10/01/19 Hannah Kupsky                          1.70 Travel from Wilmington, DE to New York,
                                                     NY (billed at half time).


                                                        3
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 183 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020308
Forever 21, Inc.                                                    Matter Number:          47258-27
Travel

Date     Name                                  Hours Description
10/01/19 Barrett Lingle                         2.50 Travel from New York, NY to Wilmington,
                                                     DE re first day (1.2) (billed at half time);
                                                     travel from Wilmington, DE to New York,
                                                     NY (1.3) (billed at half time).
10/01/19 Kevin Stuart Rice                      1.50 Travel from Wilmington, DE to New York
                                                     City, NY re first day hearing (billed at half
                                                     time).
10/01/19 Anup Sathy, P.C.                       0.50 Travel from Wilmington, DE to Chicago, IL
                                                     re hearing (billed at half time).
10/01/19 Tommy Scheffer                         1.00 Travel from Wilmington, DE to New York,
                                                     NY re first day hearing (billed at half time).
10/01/19 McClain Thompson                       1.10 Travel from Wilmington, DE to Washington,
                                                     DC re first-day hearing (billed at half time).
10/02/19 Ciara Foster                           1.70 Travel from Wilmington, DE to New York,
                                                     NY re first day hearing (billed at half time).
10/02/19 Jake William Gordon                    2.70 Travel from Wilmington, DE to Chicago, IL
                                                     re first day hearing (billed at half time).
10/02/19 Mark McKane, P.C.                      2.20 Travel from Wilmington, DE to San
                                                     Francisco, CA re first day hearing (billed at
                                                     half time).
10/02/19 Jeff Michalik                          2.80 Travel from Wilmington, DE to Chicago, IL
                                                     re first day hearing (billed at half time).
10/02/19 Taylor Rose Stoneman                   4.40 Travel from Wilmington, DE to
                                                     SanFrancisco, CA re first day hearing (billed
                                                     at half time).
10/02/19 Anne G. Wallice                        1.60 Travel from Wilmington, DE to New York,
                                                     NY re first day hearing (billed at half time).
10/11/19 Ciara Foster                           2.50 Travel from New York, NY to Wilmington,
                                                     DE re initial debtor interview and formation
                                                     meeting (billed at half time).
10/11/19 Anne G. Wallice                        1.50 Travel from Wilmington, DE to New York,
                                                     NY re initial debtor interview and formation
                                                     meeting (billed at half time).
10/11/19 Aparna Yenamandra                      1.50 Travel from Wilmington, DE to New York,
                                                     NY re initial debtor interview and formation
                                                     meeting (billed at half time).
10/29/19 Anup Sathy, P.C.                       1.00 Travel from Wilmington, DE to Chicago, IL
                                                     re Creditors' Committee conference (billed at
                                                     half time).

Total                                           52.10



                                                        4
                     Case 19-12122-MFW               Doc 517       Filed 11/29/19        Page 184 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020318
                                                                              Client Matter: 47258-28

In the Matter of U.S. Trustee Issues




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 44,686.50
Total legal services rendered                                                                                 $ 44,686.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 185 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020318
Forever 21, Inc.                                                    Matter Number:          47258-28
U.S. Trustee Issues




                                        Summary of Hours Billed

Name                                                               Hours      Rate          Amount
Simon Briefel                                                        0.10 705.00               70.50
Stephanie Cohen                                                      3.50 705.00            2,467.50
Ciara Foster                                                        19.80 920.00           18,216.00
Jake William Gordon                                                  0.40 805.00              322.00
Kevin Stuart Rice                                                    0.30 705.00              211.50
Tommy Scheffer                                                       3.50 705.00            2,467.50
Anne G. Wallice                                                     23.70 805.00           19,078.50
Aparna Yenamandra                                                    1.70 1,090.00          1,853.00

TOTALS                                                              53.00                $ 44,686.50




                                                        2
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 186 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020318
Forever 21, Inc.                                                    Matter Number:          47258-28
U.S. Trustee Issues



                                       Description of Legal Services

Date     Name                                  Hours Description
10/02/19 Ciara Foster                           1.40 Telephone conference with L. Jones re
                                                     formation meeting and initial debtor interview
                                                     (.2); correspond with advisors re same (.7);
                                                     telephone conferences with K&E team re
                                                     diligence request re same (.5).
10/03/19 Ciara Foster                           1.90 Correspond with U.S. Trustee re initial debtor
                                                     interview and formation meeting (.4);
                                                     correspond with Company re same (.3);
                                                     correspond with L. Jones re scheduling of
                                                     same (.3); telephone conferences with same re
                                                     same (.3); telephone conference with U.S.
                                                     Trustee re retention applications (.4);
                                                     correspond with professionals re same (.2).
10/04/19 Ciara Foster                           1.80 Correspond with U.S. Trustee re retention
                                                     applications (.4); correspond with K&E team
                                                     re same (.8); in-office conference with K&E
                                                     team re open issues with U.S. Trustee re
                                                     second day hearing (.6).
10/04/19 Anne G. Wallice                        2.50 Telephone conference with K&E team,
                                                     Pachulski re initial debtor interview and
                                                     formation meeting (1.2); follow up with K&E
                                                     team re same (.6); correspond with K&E
                                                     team, A&M re same (.7).
10/08/19 Ciara Foster                           3.10 Telephone conference with advisors re initial
                                                     debtor interview (.6); correspond with same re
                                                     same (.6); correspond with K&E team re
                                                     diligence requests (.7); correspond with
                                                     Pachulski team re 341 notice (.8); correspond
                                                     with advisors re materials for initial debtor
                                                     interview (.4).
10/08/19 Tommy Scheffer                         2.80 Correspond and telephone conferences with
                                                     K&E team re U.S. Trustee document request
                                                     (.9); research re U.S. Trustee objection to
                                                     factoring company waiver of claims (1.9).
10/08/19 Anne G. Wallice                        1.80 Correspond with K&E team re initial debtor
                                                     interview and formation meeting (.3); prepare
                                                     for and telephone conference with K&E team,
                                                     A&M re same (.6); review, analyze materials
                                                     re same (.9).



                                                        3
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 187 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020318
Forever 21, Inc.                                                    Matter Number:          47258-28
U.S. Trustee Issues

Date     Name                                  Hours Description
10/09/19 Ciara Foster                           2.10 Correspond with K&E team re 341 meeting
                                                     (.4); correspond with K&E team re formation
                                                     meeting and initial debtor interview (.5);
                                                     correspond with professionals re same (.7);
                                                     correspond with K&E team re comments to
                                                     final orders (.5).
10/10/19 Anne G. Wallice                        1.60 Telephone conference with Company, A&M,
                                                     C. Foster re initial debtor interview (.3);
                                                     review, analyze materials re same (.9);
                                                     correspond with Pachulski re same (.4).
10/11/19 Ciara Foster                           2.70 Prepare for and participate in formation
                                                     meeting (.6); prepare for and participate in
                                                     initial debtor interview (.9); correspond with
                                                     Pachulski re same (.4); correspond with K&E
                                                     and advisors re same (.8).
10/11/19 Anne G. Wallice                        3.70 Attend initial debtor interview and beginning
                                                     of formation meeting (1.1); prepare for same
                                                     (1.8); correspond with K&E team, Company,
                                                     Pachulski, A&M re same (.8).
10/13/19 Tommy Scheffer                         0.30 Correspond with K&E team re final order
                                                     distribution to U.S. Trustee.
10/14/19 Ciara Foster                           0.60 Correspond with A&M re IOR and Form 426
                                                     (.3); correspond with Pachulski re same (.3).
10/14/19 Jake William Gordon                    0.40 Review, revise IOR.
10/14/19 Tommy Scheffer                         0.40 Correspond with K&E team re U.S. Trustee
                                                     document requests (.2); revise documents re
                                                     same (.2).
10/14/19 Anne G. Wallice                        1.10 Correspond with U.S. Trustee re October 28
                                                     hearing (.3); correspond with K&E team re
                                                     same (.4); correspond with K&E team re
                                                     creditor matrix motion (.4).
10/14/19 Aparna Yenamandra                      1.10 Office conference with A. Wallice re U.S.
                                                     Trustee comments re second day orders (.5);
                                                     correspond with K. Rice re motion (.6).
10/15/19 Ciara Foster                           1.30 Telephone conference with U.S. Trustee re
                                                     final orders (.5); telephone conference with
                                                     Company re U.S. Trustee comments to final
                                                     orders and diligence requests (.4); correspond
                                                     with K&E team re same (.4).




                                                        4
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 188 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020318
Forever 21, Inc.                                                    Matter Number:          47258-28
U.S. Trustee Issues

Date     Name                                  Hours Description
10/15/19 Anne G. Wallice                        3.40 Prepare for and telephone conference with
                                                     U.S. Trustee re final orders (1.4); correspond
                                                     with K&E team re same (.7); correspond with
                                                     U.S. Trustee re same (.3); telephone
                                                     conference with Company, A&M re trustee
                                                     inquiry re privacy policy (.4); correspond with
                                                     K&E team, A&M re same (.6).
10/15/19 Aparna Yenamandra                      0.60 Correspond with K&E team re final IOR.
10/17/19 Anne G. Wallice                        0.50 Correspond with U.S. Trustee re final order
                                                     issues (.3); correspond with K&E team re
                                                     same (.2).
10/18/19 Anne G. Wallice                        0.50 Correspond with U.S. Trustee re hearing on
                                                     creditor matrix (.3); correspond with K&E
                                                     team re same (.2).
10/19/19 Simon Briefel                          0.10 Review, revise customer programs, lease
                                                     rejection orders re U.S. Trustee comments.
10/19/19 Stephanie Cohen                        0.10 Review, revise customer programs, lease
                                                     rejection orders re U.S. Trustee comments.
10/19/19 Kevin Stuart Rice                      0.30 Review U.S. Trustee comments to second day
                                                     orders.
10/20/19 Ciara Foster                           0.60 Review U.S. Trustee comments to first day
                                                     orders (.3); correspond with K&E team re
                                                     same (.3).
10/21/19 Stephanie Cohen                        3.40 Review correspondence, revise second day
                                                     orders re U.S. Trustee, Committee's
                                                     comments (.7); review second day orders re
                                                     open issues, draft chart re same (.7); prepare,
                                                     telephone conference with K&E team,
                                                     Creditors' Committee s re second day orders
                                                     (1.0); revise second day orders, correspond
                                                     with K&E team, A&M re same (1.0).
10/21/19 Ciara Foster                           1.70 Correspond with A&M team re 341 meeting
                                                     and filing obligations (.6); correspond with
                                                     U.S. Trustee re same (.3); correspond with
                                                     K&E team supplemental declarations re final
                                                     orders (.4); correspond with U.S. Trustee re
                                                     requests re same (.4).
10/21/19 Anne G. Wallice                        2.80 Telephone conference with CIT, K&E team re
                                                     preference waiver (.3); telephone conference
                                                     with K&E team, CIT, Creditors' Committee,
                                                     and U.S. Trustee re same (.6); correspond
                                                     with K&E team re same (.4); revise materials
                                                     re U.S. Trustee comments (.8); correspond
                                                     with K&E team re same (.7).

                                                        5
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 189 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020318
Forever 21, Inc.                                                    Matter Number:          47258-28
U.S. Trustee Issues

Date     Name                                  Hours Description
10/22/19 Ciara Foster                           2.60 Telephone conferences with U.S. Trustee and
                                                     K&E team re second day orders (.8); review
                                                     and revise second day orders re U.S. Trustee
                                                     comments (.6); correspond with K&E team re
                                                     status of U.S. Trustee comments to second
                                                     day orders (.7); telephone conference with
                                                     K&E team re same (.5).
10/22/19 Anne G. Wallice                        1.60 Coordinate final order distribution to U.S.
                                                     Trustee (.4); review, revise orders for same
                                                     (.9); correspond with K&E team, U.S. Trustee
                                                     re same (.3).
10/26/19 Anne G. Wallice                        1.00 Correspond with U.S. Trustee re proposed
                                                     final orders (.4); review, revise same (.6).
10/27/19 Anne G. Wallice                        1.40 Correspond with K&E team, U.S. Trustee re
                                                     wages order (.6); review, revise same (.2);
                                                     correspond with parties in interest re same
                                                     (.6).
10/30/19 Anne G. Wallice                        1.80 Correspond with Company, A&M re 341
                                                     meeting (.3); telephone conference with
                                                     Pachulski, C. Foster re same (.6); correspond
                                                     with Company, A&M, K&E team re same
                                                     (.9).

Total                                           53.00




                                                        6
                     Case 19-12122-MFW               Doc 517       Filed 11/29/19        Page 190 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020314
                                                                              Client Matter: 47258-29

In the Matter of Utilities




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 58,798.00
Total legal services rendered                                                                                 $ 58,798.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                   Case 19-12122-MFW       Doc 517          Filed 11/29/19   Page 191 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020314
Forever 21, Inc.                                                    Matter Number:          47258-29
Utilities




                                        Summary of Hours Billed

Name                                                               Hours       Rate         Amount
Stephanie Cohen                                                     59.70    705.00        42,088.50
Ciara Foster                                                         1.80    920.00         1,656.00
Heidi Hockberger                                                    13.90    805.00        11,189.50
Anne G. Wallice                                                      4.80    805.00         3,864.00

TOTALS                                                              80.20                $ 58,798.00




                                                        2
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 192 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:         1050020314
Forever 21, Inc.                                                    Matter Number:           47258-29
Utilities



                                       Description of Legal Services

Date     Name                                  Hours Description
10/01/19 Stephanie Cohen                        4.00 Research re utility motion precedent (.5);
                                                     conferences and correspond with K&E team,
                                                     A&M re adequate assurance account, utility
                                                     providers (3.5).
10/01/19 Anne G. Wallice                        2.80 Review U.S. Trustee comments re utilities
                                                     order (.4); revise same (1.3); correspond with
                                                     K&E team, A&M re same (.6); correspond
                                                     with U.S. Trustee re same (.5).
10/02/19 Stephanie Cohen                        1.70 Conference with R. Country re Electric Power
                                                     Board of Chattanooga (.4); review
                                                     correspondence re same (.1); draft
                                                     correspondence, utilities materials to K&E
                                                     team re same (1.2).
10/03/19 Stephanie Cohen                        1.80 Conference with L. Smith re utility providers
                                                     (.4); review draft letters re adequate assurance
                                                     (.3); correspond with K&E team, revise
                                                     materials re same (.9); conference, correspond
                                                     with A&M re same (.2).
10/03/19 Heidi Hockberger                       0.20 Analyze utilities issues.
10/04/19 Stephanie Cohen                        1.20 Revise utility correspondence template.
10/07/19 Stephanie Cohen                        2.60 Conference with A. Wallice re utilities and
                                                     adequate assurance (.2); conference with H.
                                                     Hockberger re same (.1); correspond with
                                                     utility providers, review adequate assurance
                                                     requests, revise materials re same (2.3).
10/08/19 Stephanie Cohen                        1.40 Review correspondence, correspond with
                                                     A&M, revise materials re utilities (.5);
                                                     prepare for and telephone conferences with
                                                     utility providers, revise materials re same (.9).
10/08/19 Heidi Hockberger                       0.80 Telephone conferences with utility providers
                                                     re outstanding issues.
10/09/19 Heidi Hockberger                       0.30 Correspond with K&E team re utilities
                                                     research.
10/10/19 Stephanie Cohen                        2.30 Conferences with R. Country, H. Hockberger
                                                     re adequate assurance (.7); review
                                                     correspondence, revise materials re same
                                                     (1.2); research, analyze re utility order
                                                     precedent (.4).



                                                        3
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 193 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:         1050020314
Forever 21, Inc.                                                    Matter Number:           47258-29
Utilities

Date     Name                                  Hours Description
10/11/19 Stephanie Cohen                        2.50 Review correspondence re utility providers,
                                                     revise materials (1.1); review pleadings re tax
                                                     ids, conference with utility provider re same
                                                     (.3); conferences with utility providers re
                                                     adequate assurance (1.1).
10/13/19 Stephanie Cohen                        0.60 Revise final order re utilities, correspond with
                                                     A. Wallice re same.
10/13/19 Anne G. Wallice                        1.30 Review, revise utilities final order (.9);
                                                     correspond with S. Cohen re same (.4).
10/14/19 Stephanie Cohen                        2.90 Conference with L. Smith re utilities (.2);
                                                     conferences, correspond with H. Hockberger
                                                     re same (.2); conferences, correspond with
                                                     A&M re same (.4); conferences with A.
                                                     Wallice re same (.2); revise utilities materials
                                                     (1.1); revise adequate assurance draft
                                                     correspondence (.8).
10/15/19 Stephanie Cohen                        6.50 Conferences and correspond with Utility
                                                     providers, A&M, K&E team re adequate
                                                     assurance (1.4); research re Code, precedent
                                                     re same (.8); conference with A&M re utility
                                                     providers (.2); draft adequate assurance letters
                                                     re conferences with providers (1.9);
                                                     correspond with K&E team, revise materials
                                                     re same (.4); review Utility motion objection,
                                                     revise materials re same (1.8).
10/15/19 Heidi Hockberger                       0.50 Correspond with K&E team re utilities issues.
10/15/19 Anne G. Wallice                        0.70 Review, analyze utilities objection (.4);
                                                     correspond with H. Hockberger re same (.3).
10/16/19 Stephanie Cohen                        3.70 Conferences and correspond with utility
                                                     providers re adequate assurance, utility
                                                     payments (2.4); conference with H.
                                                     Hockberger re same (.2); revise utility
                                                     materials re same, correspond with K&E team
                                                     re same (.8); revise draft settlement letter (.3).
10/16/19 Stephanie Cohen                        0.10 Revise utility order, correspond with K&E
                                                     team re same.
10/16/19 Heidi Hockberger                       1.50 Analyze adequate assurance requests and
                                                     related issues.
10/17/19 Stephanie Cohen                        2.40 Revise utilities order (.2); conference with H.
                                                     Hockberger, correspond with A&M, revise
                                                     materials re utilities objection (2.1);
                                                     conference with utility provider re adequate
                                                     assurance (.1).


                                                        4
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 194 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020314
Forever 21, Inc.                                                    Matter Number:          47258-29
Utilities

Date     Name                                  Hours Description
10/17/19 Heidi Hockberger                       1.20 Analyze adequate assurance requests.
10/18/19 Stephanie Cohen                        2.10 Prepare, conference with H. Hockberger, C.
                                                     Foster re utilities status (.2); conferences and
                                                     correspond with A&M, K&E team, utility
                                                     providers, revise materials re same (1.9).
10/18/19 Heidi Hockberger                       0.20 Correspond with K&E team re utilities
                                                     matters.
10/21/19 Stephanie Cohen                        1.40 Correspond with K&E, A&M (.6); revise
                                                     materials re same (.8).
10/22/19 Stephanie Cohen                        2.20 Conference with A&M re status of utilities
                                                     matters, adequate assurance (.5); prepare for,
                                                     draft agenda re conference with A&M re
                                                     same (1.1); correspond with A&M,
                                                     conference with H. Hockberger re same,
                                                     revise materials re same (.6).
10/22/19 Heidi Hockberger                       2.30 Analyze utilities matters (1.8); telephone
                                                     conference with A&M re same (.5).
10/23/19 Stephanie Cohen                        5.20 Conferences and correspond with K&E team,
                                                     A&M re utilities order, adequate assurance
                                                     requests (2.1); conferences and correspond
                                                     with utility providers (.5); review, revise
                                                     tracker, correspond with K&E team re same
                                                     (2.6).
10/23/19 Ciara Foster                           1.80 Telephone conferences with K&E team,
                                                     A&M team, and DIP lenders re adequate
                                                     assurance requests (.9); review and revise
                                                     adequate assurance requests (.5); correspond
                                                     with K&E team re same (.4).
10/23/19 Heidi Hockberger                       4.70 Correspond with K&E team and DIP lenders
                                                     re utilities matters.
10/24/19 Stephanie Cohen                        2.10 Conferences and correspond with A&M,
                                                     K&E team, utility providers (1.5); revise
                                                     materials re same (.6).
10/24/19 Heidi Hockberger                       0.60 Analyze utilities matters.
10/25/19 Stephanie Cohen                        2.00 Conferences and correspond with A&M, H.
                                                     Hockberger, providers (1.6); revise materials
                                                     re same (.4).
10/25/19 Heidi Hockberger                       1.00 Correspond with K&E team re utilities
                                                     matters.




                                                        5
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 195 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020314
Forever 21, Inc.                                                    Matter Number:          47258-29
Utilities

Date     Name                                  Hours Description
10/28/19 Stephanie Cohen                        4.20 Conferences with A&M, H. Hockberger re
                                                     adequate assurance settlements (.4); review,
                                                     revise adequate assurance settlement letter,
                                                     correspond with A&M, H. Hockberger re
                                                     same (1.3); correspond with providers re
                                                     adequate assurance settlements, revise
                                                     materials re same (2.5).
10/28/19 Heidi Hockberger                       0.40 Correspond with K&E team re utilities issues.
10/29/19 Stephanie Cohen                        5.10 Conferences and correspond with utility
                                                     providers re adequate assurance (1.3);
                                                     conferences, correspond with A&M re utility
                                                     providers, adequate assurance settlements
                                                     (.4); conferences with H. Hockberger re same
                                                     (.1); revise draft settlement letters, materials
                                                     re same (3.3).
10/29/19 Heidi Hockberger                       0.20 Correspond with K&E team re utilities
                                                     matters.
10/30/19 Stephanie Cohen                        0.40 Review, revise draft settlement agreements,
                                                     correspond with H. Hockberger re same (.2);
                                                     review correspondence re utilities, revise
                                                     materials re same (.2).
10/31/19 Stephanie Cohen                        1.30 Conferences and correspond with providers re
                                                     adequate assurance requests, revise materials
                                                     re same (.8); draft correspondence re utility
                                                     provider re adequate assurance (.5).

Total                                           80.20




                                                        6
                     Case 19-12122-MFW               Doc 517       Filed 11/29/19        Page 196 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020312
                                                                              Client Matter: 47258-30

In the Matter of Coordinating International Issues




For legal services rendered through October 31, 2019
(see attached Description of Legal Services for detail)                                                       $ 95,591.00
Total legal services rendered                                                                                 $ 95,591.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19    Page 197 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:         1050020312
Forever 21, Inc.                                                    Matter Number:           47258-30
Coordinating International Issues




                                        Summary of Hours Billed

Name                                                               Hours         Rate        Amount
Simon Briefel                                                        6.20      705.00        4,371.00
Ciara Foster                                                         3.00      920.00        2,760.00
Jake William Gordon                                                 33.30      805.00       26,806.50
Jae Ha                                                               0.70      595.00          416.50
Christopher James Kochman                                            2.50      895.00        2,237.50
Neil McDonald                                                        2.10    1,565.00        3,286.50
Liela Morad                                                          0.50      360.00          180.00
Josef Parzinger                                                      5.80      815.00        4,727.00
Abigail Pidgen                                                      12.00      705.00        8,460.00
Jacob Benjamin Ruby                                                  2.40      595.00        1,428.00
Anup Sathy, P.C.                                                     0.30    1,565.00          469.50
Jiayi Wang                                                           3.00      595.00        1,785.00
Aparna Yenamandra                                                    1.70    1,090.00        1,853.00
Kai Zeng                                                            35.90      995.00       35,720.50
Rongjing Zhao                                                        1.00    1,090.00        1,090.00

TOTALS                                                             110.40                 $ 95,591.00




                                                        2
                  Case 19-12122-MFW        Doc 517          Filed 11/29/19   Page 198 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020312
Forever 21, Inc.                                                    Matter Number:          47258-30
Coordinating International Issues



                                       Description of Legal Services

Date     Name                                  Hours Description
09/29/19 Kai Zeng                               0.50 Amend foreign director service agreement
                                                     (.3); correspond with K&E team re foreign
                                                     director service agreement (.2).
09/30/19 Jae Ha                                 0.20 Correspond with MLB team re updates to
                                                     foreign liquidation agreement.
09/30/19 Jae Ha                                 0.50 Correspond with SRZ team re consulting
                                                     agreement, foreign liquidation consulting
                                                     agreement.
09/30/19 Christopher James Kochman              0.30 Correspond with K&E team re international
                                                     operations (.1); telephone conference with
                                                     Mayer Brown re same (.2).
09/30/19 Neil McDonald                          0.30 Prepare for and participate in office
                                                     conference with C. Kochman (.1); prepare for
                                                     and participate in telephone conference with
                                                     Mayer Brown (.1); correspond with the team
                                                     (.1).
09/30/19 Kai Zeng                               4.50 Telephone conference re administration
                                                     appointment (.8); complete C2 receipt form,
                                                     C3 form for foreign counsel retainer (1.2);
                                                     correspond with K&E team re Gordon
                                                     Brothers wind down strategy (.2); review
                                                     correspondence from Kolatas re director
                                                     appointment (.1); review foreign liquidation
                                                     requirements (.4); correspond re
                                                     administration appointment (.1); telephone
                                                     conference re supply amendment agreement
                                                     (.6); revise same (.7); correspond re foreign
                                                     accounts, publicity, and Dior case (.4).
10/01/19 Josef Parzinger                        0.70 Review and analyze analysis from foreign
                                                     counsel (.3); prepare summary and follow-up
                                                     questions for the company (.4).
10/01/19 Abigail Pidgen                         4.00 Review and revise director replacement
                                                     documents (1.1); correspond with K&E team
                                                     re same (.6); prepare for and participate in
                                                     telephone conference with local counsel re
                                                     same (1.9); correspond with local counsel re
                                                     information requests in connection with
                                                     director replacements (.4).




                                                        3
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 199 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:         1050020312
Forever 21, Inc.                                                    Matter Number:           47258-30
Coordinating International Issues

Date     Name                                  Hours Description
10/01/19 Kai Zeng                               3.70 Correspond with client re international
                                                     employees (.2); review and analyze foreign
                                                     director service agreement (.3); correspond
                                                     with foreign director re same (.2); correspond
                                                     with client re international Dior litigation (.3);
                                                     amend product supply agreement (.5); amend
                                                     foreign director service agreement (.3);
                                                     telephone conference coordinating foreign
                                                     liquidation with client and foreign counsel
                                                     (.6); telephone conference coordinating
                                                     foreign counsel re Dior litigation (.3); review
                                                     and analyze documents re foreign director
                                                     appointment (.9); review and analyze director
                                                     liability re foreign director appointment (.1).
10/02/19 Simon Briefel                          0.60 Telephone conference with K&E, Osler teams
                                                     re foreign matters and implications on U.S.
                                                     bankruptcy proceedings.
10/02/19 Anup Sathy, P.C.                       0.30 Conferences with client re foreign
                                                     proceedings and implications on U.S.
                                                     bankruptcy proceedings.
10/02/19 Kai Zeng                               3.70 Draft summary of certain foreign operations
                                                     (1.3); review and analyze feedback from
                                                     foreign works council (.2); amend summary
                                                     of foreign operations (.4); telephone
                                                     conference with local counsel re foreign
                                                     director liability (.6); telephone conference
                                                     with Gordon Brothers and client re foreign
                                                     entity plan (.7); telephone conference with
                                                     local counsel re director liability (.5).
10/03/19 Simon Briefel                          1.40 Telephone conference with foreign counsel,
                                                     K&E, A&M team re foreign matter and
                                                     parent guaranty related issues (.7); revise
                                                     international wind down summary chart (.7).
10/03/19 Jake William Gordon                    1.90 Review and analyze international issues (1.3);
                                                     correspond re same (.6).
10/03/19 Josef Parzinger                        1.40 Correspond with I. Noorland re foreign entity
                                                     (.3); review and analyze the analysis from
                                                     Dorda re foreign entity and telephone
                                                     conference with F. Hoerlsberger (.8);
                                                     correspond with foreign counsel re foreign
                                                     entity issues (.3).
10/04/19 Simon Briefel                          1.10 Revise international wind down chart (.7);
                                                     correspond, conference with K&E team re
                                                     status of foreign matters (.4).


                                                        4
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 200 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020312
Forever 21, Inc.                                                    Matter Number:          47258-30
Coordinating International Issues

Date     Name                                  Hours Description
10/04/19 Ciara Foster                           0.90 Telephone conference with foreign counsel re
                                                     status (.5); review and analyze international
                                                     wind down issues (.4).
10/04/19 Jake William Gordon                    1.10 Review and analyze international issues.
10/04/19 Josef Parzinger                        0.80 Correspond with foreign counsel and
                                                     company re analysis of situation of foreign
                                                     entity (.4); telephone conference with foreign
                                                     counsel re liability regime for managing
                                                     directors (.4).
10/05/19 Christopher James Kochman              0.30 Telephone conference with K&E team re
                                                     international lease issues and parent guaranty
                                                     implications.
10/07/19 Ciara Foster                           1.30 Correspond with UK K&E team re open
                                                     issues (.8); correspond with company re same
                                                     (.5).
10/07/19 Jake William Gordon                    1.30 Correspond with international counsel re
                                                     ongoing issues.
10/07/19 Josef Parzinger                        0.30 Correspond with Company and foreign
                                                     counsel re questions re foreign entity.
10/07/19 Abigail Pidgen                         3.50 Prepare for and participate in telephone
                                                     conferences with local counsel re director
                                                     replacements (.8); follow-up correspondence
                                                     with local counsel re the same (.7); review
                                                     local counsel documents re director
                                                     replacements (1.2); consolidate feedback from
                                                     local counsel and update director replacement
                                                     process materials (.8).
10/08/19 Jake William Gordon                    1.80 Correspond with international counsel re wind
                                                     downs (1.5); research re same (.3).
10/08/19 Neil McDonald                          0.50 Review and analyze multiple correspondence
                                                     re lease.
10/08/19 Kai Zeng                               1.50 Telephone conference re foreign entity status
                                                     with client (.4); correspond re foreign entity
                                                     tax liability issues (1.1).
10/09/19 Jake William Gordon                    3.40 Review, analyze international issues and U.S.
                                                     implications (2.1); correspond with counsel re
                                                     same (.7); telephone conference with foreign
                                                     counsel re same (.6).
10/09/19 Neil McDonald                          0.50 Participate in office conference with C.
                                                     Kochman re lease issues.




                                                        5
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 201 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020312
Forever 21, Inc.                                                    Matter Number:          47258-30
Coordinating International Issues

Date     Name                                  Hours Description
10/09/19 Liela Morad                            0.40 Correspond with CT Corporation, A. Abate
                                                     and J. Gordon re foreign documents (.2);
                                                     telephone conference with J. Gordon re same
                                                     (.2).
10/09/19 Josef Parzinger                        1.10 Prepare summary on foreign situation and
                                                     next steps for managing directors (.9); discuss
                                                     summary with foreign counsel (.2).
10/10/19 Simon Briefel                          0.20 Correspond with K&E team, J. Gomez re
                                                     engagement letter issues.
10/10/19 Jake William Gordon                    2.70 Review, analyze international issues (1.2);
                                                     correspond with counsel re same (.6);
                                                     summarize same (.9).
10/10/19 Neil McDonald                          0.20 Review and analyze correspondence (.1);
                                                     participate in office conference with C.
                                                     Kochman (.1).
10/10/19 Jacob Benjamin Ruby                    1.20 Prepare for conference re foreign entities and
                                                     related inventory issues (.1); conference re
                                                     same (.6); draft summary re same (.5).
10/11/19 Simon Briefel                          1.30 Revise international wind down entities chart
                                                     (1.0); telephone conference with K&E, A&M
                                                     team re foreign entity coordination (.3).
10/11/19 Jake William Gordon                    1.20 Correspond with international counsel re wind
                                                     downs.
10/11/19 Kai Zeng                               0.80 Correspond with K&E team re foreign tax
                                                     considerations (.4); draft correspondence re
                                                     status (.4).
10/11/19 Kai Zeng                               5.00 Correspond with K&E team re independent
                                                     director documentation (.3); correspond with
                                                     same re EY engagement letter (.3);
                                                     correspond with same re lease termination
                                                     (.4); review and analyze foreign employee
                                                     messaging (.3); telephone conference with
                                                     foreign counsel re stock levels and EY
                                                     engagement (.3); review and analyze stock
                                                     amounts (.4); draft correspondence re foreign
                                                     entity status (.4); analyze foreign distribution
                                                     analysis (.5); review and analyze, correspond
                                                     with K&E team re foreign counsel input (1.2);
                                                     amend Dior affidavit (.4); correspond re
                                                     foreign entity update with J. Gordon (.3);
                                                     correspond re foreign issue with same (.2).




                                                        6
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 202 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020312
Forever 21, Inc.                                                    Matter Number:          47258-30
Coordinating International Issues

Date     Name                                  Hours Description
10/13/19 Jake William Gordon                    1.70 Telephone conference with A&M and K&E
                                                     teams and local counsel re ongoing wind
                                                     downs (1.3); review, analyze issues re same
                                                     (.4).
10/13/19 Kai Zeng                               0.50 Correspond with independent director re KYC
                                                     (.3); review foreign insolvency considerations
                                                     (.2).
10/14/19 Jake William Gordon                    1.90 Review, analyze international coordination
                                                     issues.
10/14/19 Josef Parzinger                        0.40 Discuss logistics re filing of Forever 21
                                                     foreign entities with foreign counsel and U.S.
                                                     team (.3); follow-up correspondence re same
                                                     (.1).
10/14/19 Abigail Pidgen                         1.50 Telephone conferences with local counsel re
                                                     director replacements and related processes in
                                                     certain jurisdictions (.6); review local counsel
                                                     director replacement documents (.4);
                                                     correspond re same (.5).
10/14/19 Kai Zeng                               3.50 Correspond with EY re Dior (.2); review
                                                     foreign inventory considerations (.3);
                                                     telephone conference with K&E team re same
                                                     (.3); telephone conference with company re
                                                     authorized party considerations (.5);
                                                     correspond with foreign counsel and EY re
                                                     Dior (.4); review correspondence re foreign
                                                     issues (.3); correspond with K&E team re
                                                     director documentation (1.5).
10/15/19 Simon Briefel                          0.20 Correspond with J. Gomez re go forward
                                                     entity’s engagement letter.
10/15/19 Jake William Gordon                    2.70 Telephone conferences with K&E team and
                                                     local counsel and Company and A&M re
                                                     ongoing issues (1.3); review, analyze issues re
                                                     same (1.4).
10/15/19 Aparna Yenamandra                      1.10 Correspond with K&E team re international
                                                     inventory issues and analyze same.
10/15/19 Kai Zeng                               1.00 Telephone conference re selling stock to US
                                                     (.8); correspond re same (.2).




                                                        7
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 203 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020312
Forever 21, Inc.                                                    Matter Number:          47258-30
Coordinating International Issues

Date     Name                                  Hours Description
10/15/19 Kai Zeng                               4.40 Telephone conference with foreign counsel
                                                     and A&M re foreign entity trade out (.8);
                                                     telephone conference re Dior with EY (.2);
                                                     correspond with same re Dior signatory (.2);
                                                     correspond with K&E team re foreign entity
                                                     issues (1.4); telephone conference with B.
                                                     Yun re foreign entity tax (.6); correspond with
                                                     K&E team, other advisors re independent
                                                     director (1.2).
10/16/19 Jake William Gordon                    2.70 Telephone conferences with K&E team and
                                                     local counsel and Company and A&M re
                                                     ongoing foreign entity issues (2.2); review,
                                                     analyze documents re same (.5).
10/16/19 Liela Morad                            0.10 Correspond with J. Gordon re foreign
                                                     documents.
10/16/19 Josef Parzinger                        0.50 Correspond re foreign filing with F.
                                                     Hoerlsberger and I. Noorland.
10/16/19 Kai Zeng                               0.80 Telephone conference with M. Stevenson re
                                                     foreign entity issues (.4); telephone
                                                     conference with J. Gordon and C. Foster re
                                                     stock and Dior (.4).
10/17/19 Jake William Gordon                    2.10 Telephone conferences with K&E team and
                                                     local counsel and Company and A&M re
                                                     foreign entity (1.2); research, analyze issues
                                                     re same (.9).
10/17/19 Jake William Gordon                    1.10 Telephone conference with K&E team and
                                                     disinterested directors re foreign entity and
                                                     related issue (.6); prepare re same (.5).
10/17/19 Neil McDonald                          0.20 Correspond with J. Gordon re foreign entity
                                                     lease and parent guaranty implications.
10/18/19 Christopher James Kochman              1.10 Correspond with N. McDonald re winding
                                                     down issues for foreign entity and parent
                                                     guaranty implications (.2); research re same
                                                     (.7); correspond with KE team re same (.2).
10/18/19 Neil McDonald                          0.20 Correspond with C. Kochman re foreign
                                                     entity lease issues.
10/18/19 Aparna Yenamandra                      0.60 Correspond with K&E team international
                                                     parent guaranty issues.
10/20/19 Kai Zeng                               1.00 Telephone conference re foreign entity wind
                                                     down strategy and U.S. implications.
10/21/19 Ciara Foster                           0.80 Correspond with company and K&E UK re
                                                     international status and coordination.



                                                        8
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 204 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020312
Forever 21, Inc.                                                    Matter Number:          47258-30
Coordinating International Issues

Date     Name                                  Hours Description
10/21/19 Josef Parzinger                        0.40 Correspond with I. Noorland and A. Bakx re
                                                     foreign bank account details and balance (.3);
                                                     telephone conference with foreign counsel
                                                     (.1).
10/22/19 Simon Briefel                          0.40 Telephone conference with K&E, A&M,
                                                     advisors re foreign restructuring
                                                     considerations and U.S. implications.
10/22/19 Jake William Gordon                    1.70 Correspond with international counsel re
                                                     ongoing wind downs.
10/22/19 Abigail Pidgen                         2.00 Conference with K&E team re foreign entity
                                                     considerations (.3); correspond with existing
                                                     management re progress and U.S.
                                                     implications (.5); correspond with new
                                                     management re store closure (.5); correspond
                                                     with company and local counsel re filing of
                                                     accounts (.5); correspond with local counsel
                                                     re director replacement (.2).
10/22/19 Jacob Benjamin Ruby                    0.70 Draft letter re bankruptcy and foreign
                                                     affiliates.
10/22/19 Kai Zeng                               1.70 Correspond re KYC with foreign counsel (.4);
                                                     conference with K&E team re Kolatas
                                                     correspondence (.4); correspond with local
                                                     counsel re foreign accounts (.3); telephone
                                                     conference with K&E team re foreign counsel
                                                     fees (.3); telephone conference re foreign
                                                     entity status with Gordon Brothers, A&M EU,
                                                     administrators, client (.3).
10/23/19 Jake William Gordon                    1.10 Correspond with international counsel re
                                                     ongoing wind downs (.4); summarize same
                                                     (.7).
10/23/19 Jacob Benjamin Ruby                    0.50 Review and revise letter re foreign affiliates.
10/24/19 Simon Briefel                          0.20 Correspond with K&E, EY teams re foreign
                                                     entity coordination.
10/24/19 Josef Parzinger                        0.20 Update re foreign entity matters.
10/25/19 Jiayi Wang                             1.00 Review tax materials (.3); draft response to J.
                                                     Gordon on the PRC restructuring plan (.5);
                                                     correspond with K&E team re same (.2).
10/25/19 Kai Zeng                               1.50 Correspond re foreign litigation and EY
                                                     assurance report materials (.4); telephone
                                                     conference, correspond re foreign landlord
                                                     demand with foreign counsel and client (.6);
                                                     telephone conference re stock status with
                                                     Gordon Brothers, A&M and Nauta (.5).


                                                        9
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 205 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:         1050020312
Forever 21, Inc.                                                Matter Number:           47258-30
Coordinating International Issues

Date     Name                                  Hours Description
10/28/19 Simon Briefel                          0.80 Telephone conference with K&E teams re
                                                     foreign wind down and related U.S.
                                                     implications.
10/28/19 Jake William Gordon                    2.10 Correspond with foreign counsel re ongoing
                                                     issues (1.4); review, analyze issues re same
                                                     (.7).
10/28/19 Christopher James Kochman              0.80 Telephone conference with K&E team, A&M
                                                     US and HK teams, Shanghai team re
                                                     international issues.
10/28/19 Neil McDonald                          0.20 Review and analyze correspondence re
                                                     winding up of foreign entity.
10/28/19 Jiayi Wang                             2.00 Telephone conference with A&M, K&E team,
                                                     and R.J. Zhao (.4); conference re key steps
                                                     and working scope with R.J. Zhao (.7);
                                                     conduct independent company search re target
                                                     (.9).
10/28/19 Rongjing Zhao                          1.00 Telephone conference with A&M, J. Gordan,
                                                     C. Kochman and J. Wang (.6); correspond
                                                     with K&E team re same (.4).
10/29/19 Jake William Gordon                    0.60 Correspond with foreign counsel re ongoing
                                                     issues.
10/29/19 Abigail Pidgen                         1.00 Prepare documents re director signing (.6);
                                                     correspond with K&E team re foreign entity
                                                     issues (.4).
10/31/19 Jake William Gordon                    2.20 Review, analyze procedures for winding
                                                     down foreign entities (.8); summarize
                                                     ongoing international issues (.9); correspond
                                                     with foreign counsel re same (.5).
10/31/19 Kai Zeng                               1.80 Correspond with K&E team re international
                                                     employee issue (.2); review Gordon Brothers
                                                     agreement (.4); telephone conference with
                                                     K&E team re international employee issue
                                                     (.5); review foreign status materials (.3);
                                                     correspond with K&E team re foreign entity
                                                     issues and related U.S. implications (.4).

Total                                         110.40




                                                     10
                     Case 19-12122-MFW               Doc 517       Filed 11/29/19        Page 206 of 238



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




November 27, 2019

Forever 21, Inc.
3880 N. Mission Road
Los Angeles, CA 90031

Attn: Brad Sell

                                                                            Invoice Number: 1050020305
                                                                              Client Matter: 47258-31

In the Matter of Expenses


For expenses incurred through October 31, 2019
(see attached Description of Expenses for detail)                                                             $ 28,938.40
Total expenses incurred                                                                                       $ 28,938.40




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19    Page 207 of 238
Legal Services for the Period Ending October 31, 2019                Invoice Number:       1050020305
Forever 21, Inc.                                                      Matter Number:         47258-31
Expenses




                                         Description of Expenses

Description                                                                                     Amount
Third Party Telephone Charges                                                                     795.80
Standard Copies or Prints                                                                       1,285.00
Color Copies or Prints                                                                            576.00
Scanned Images                                                                                     24.50
Outside Messenger Services                                                                        177.51
Local Transportation                                                                              197.33
Travel Expense                                                                                  9,844.68
Airfare                                                                                         7,439.24
Transportation to/from airport                                                                  4,263.00
Travel Meals                                                                                    1,495.57
Other Travel Expenses                                                                             202.00
Filing Fees                                                                                       100.00
Other Court Costs and Fees                                                                        130.00
Working Meals/K&E Only                                                                             45.00
Outside Retrieval Service                                                                         406.40
Computer Database Research                                                                        258.63
Westlaw Research                                                                                  929.98
Overtime Transportation                                                                           216.14
Overtime Meals - Attorney                                                                         352.06
Postage- Hard                                                                                       0.88
Overnight Delivery - Hard                                                                         198.68

                                                             Total                        $ 28,938.40




                                                        2
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 208 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020305
Forever 21, Inc.                                                    Matter Number:          47258-31
Expenses




                                         Description of Expenses

Third Party Telephone Charges

Date          Description                                                                      Amount
09/29/19      Mark McKane, P.C. - Mark McKane, Internet, Preparation and                         20.99
              hearing. 09/29/2019
09/30/19      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                          8.55
              Teleconference.
09/30/19      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                          7.20
              Teleconferences.
09/30/19      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                        245.39
              Conference calls.
09/30/19      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                          6.58
              September 2019 Conference Calls
09/30/19      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                          4.04
              September 2019 teleconferences
09/30/19      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                          6.66
              September 2019 teleconferences
09/30/19      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                          2.94
              September 2019 teleconferences
09/30/19      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                         21.72
              Teleconference.
09/30/19      WEST UC LIMITED - Telephone conference Josef Parzinger                              9.73
              September 2019
09/30/19      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                         58.40
              teleconference
09/30/19      WEST UNIFIED COMMUNICATIONS SERVICES INC - H.                                      18.46
              Hiockberger 09/2019 TCfs.
09/30/19      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                         68.80
              Telephone conference charges incurred through September 30,
              2019.
09/30/19      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                         17.44
              teleconferences.
09/30/19      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                         20.36
              Teleconference charges
09/30/19      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                         15.36
              Conference call charges for September 2019 for T. Stoneman.
09/30/19      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                         23.63
              Teleconference with Client, Company, Counsel, etc.

                                                        3
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 209 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020305
Forever 21, Inc.                                                    Matter Number:          47258-31
Expenses

09/30/19      West UK Limited - West Invoice - September 2019 for Kai Zeng                      32.26
09/30/19      West UK Limited - West Invoice - September 2019 for Abigail                        0.54
              Pidgen
10/08/19      Josef Parzinger - Josef Parzinger, Cell Phone Calls, Telekom                     118.42
              09/01/2019 to 09/30/2019, iPhone Invoice September 2019
              10/08/2019
10/08/19      Bernd Meyer-Loewy - Bernd Meyer-Loewy, Cell Phone Calls,                          42.79
              Telekom 09/01/2019 to 09/30/2019, Cell Phone Calls re Forever
              21 10/08/2019
10/09/19      Christopher James Kochman - Christopher Kochman, Cell Phone                        6.57
              Calls, CSL 09/10/2019 to 10/09/2019, IDD 10/09/2019
10/18/19      Anup Sathy, P.C. - Anup Sathy, Internet, Inflight WiFi 10/18/2019                  8.99
10/23/19      Anup Sathy, P.C. - Anup Sathy, Internet, Inflight WiFi 10/23/2019                 17.99
10/25/19      Anup Sathy, P.C. - Anup Sathy, Internet, Inflight WiFi 10/25/2019                 11.99
              Total                                                                            795.80




                                                        4
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 210 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020305
Forever 21, Inc.                                                    Matter Number:          47258-31
Expenses


Standard Copies or Prints

Date          Description                                                                      Amount
09/29/19      Standard Copies or Prints                                                           0.10
09/29/19      Standard Copies or Prints                                                          13.50
09/29/19      Standard Copies or Prints                                                          16.80
09/29/19      Standard Copies or Prints                                                           0.50
09/29/19      Standard Copies or Prints                                                          76.80
09/29/19      Standard Copies or Prints                                                         113.10
09/29/19      Standard Copies or Prints                                                          24.00
09/29/19      Standard Copies or Prints                                                           1.40
09/29/19      Standard Copies or Prints                                                           6.70
09/30/19      Standard Copies or Prints                                                           2.90
09/30/19      Standard Copies or Prints                                                         483.90
09/30/19      Standard Copies or Prints                                                          13.40
09/30/19      Standard Copies or Prints                                                           0.10
09/30/19      Standard Copies or Prints                                                           3.00
09/30/19      Standard Copies or Prints                                                           2.90
09/30/19      Standard Copies or Prints                                                           0.20
09/30/19      Standard Copies or Prints                                                           2.80
09/30/19      Standard Copies or Prints                                                           6.90
09/30/19      Standard Copies or Prints                                                          18.40
09/30/19      Standard Copies or Prints                                                           9.80
09/30/19      Standard Copies or Prints                                                           1.50
09/30/19      Standard Copies or Prints                                                           5.90
09/30/19      Standard Copies or Prints                                                           0.60
09/30/19      Standard Copies or Prints                                                           0.10
09/30/19      Standard Copies or Prints                                                           0.10
09/30/19      Standard Copies or Prints                                                           2.20
09/30/19      Standard Copies or Prints                                                           6.00
10/01/19      Standard Copies or Prints                                                           1.10
10/01/19      Standard Copies or Prints                                                           0.70
10/01/19      Standard Copies or Prints                                                           2.20
10/01/19      Standard Copies or Prints                                                           1.40
10/02/19      Standard Copies or Prints                                                           1.10
10/02/19      Standard Copies or Prints                                                           0.30
10/03/19      Standard Copies or Prints                                                           0.50

                                                        5
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 211 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020305
Forever 21, Inc.                                                    Matter Number:          47258-31
Expenses

10/03/19      Standard Copies or Prints                                                         2.50
10/03/19      Standard Copies or Prints                                                         4.80
10/03/19      Standard Copies or Prints                                                        46.10
10/04/19      Standard Copies or Prints                                                         0.70
10/04/19      Standard Copies or Prints                                                        46.50
10/04/19      Standard Copies or Prints                                                         3.60
10/07/19      Standard Copies or Prints                                                         0.30
10/07/19      Standard Copies or Prints                                                         5.80
10/07/19      Standard Copies or Prints                                                         1.00
10/07/19      Standard Copies or Prints                                                         0.10
10/07/19      Standard Copies or Prints                                                         5.50
10/08/19      Standard Copies or Prints                                                         3.60
10/08/19      Standard Copies or Prints                                                         1.40
10/09/19      Standard Copies or Prints                                                         0.20
10/09/19      Standard Copies or Prints                                                         1.40
10/10/19      Standard Copies or Prints                                                        28.20
10/10/19      Standard Copies or Prints                                                         4.50
10/10/19      Standard Copies or Prints                                                         8.00
10/10/19      Standard Copies or Prints                                                         2.10
10/11/19      Standard Copies or Prints                                                         0.20
10/11/19      Standard Copies or Prints                                                         0.90
10/11/19      Standard Copies or Prints                                                         0.10
10/11/19      Standard Copies or Prints                                                         1.10
10/14/19      Standard Copies or Prints                                                         0.20
10/14/19      Standard Copies or Prints                                                         1.80
10/14/19      Standard Copies or Prints                                                         0.40
10/14/19      Standard Copies or Prints                                                         9.30
10/14/19      Standard Copies or Prints                                                         0.60
10/15/19      Standard Copies or Prints                                                         0.40
10/15/19      Standard Copies or Prints                                                         2.10
10/15/19      Standard Copies or Prints                                                         5.40
10/16/19      Standard Copies or Prints                                                         0.10
10/16/19      Standard Copies or Prints                                                         6.20
10/16/19      Standard Copies or Prints                                                         0.40
10/16/19      Standard Copies or Prints                                                         0.90
10/16/19      Standard Copies or Prints                                                         0.60
10/17/19      Standard Copies or Prints                                                         9.80

                                                        6
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 212 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020305
Forever 21, Inc.                                                    Matter Number:          47258-31
Expenses

10/17/19      Standard Copies or Prints                                                         0.30
10/17/19      Standard Copies or Prints                                                         0.70
10/17/19      Standard Copies or Prints                                                         5.90
10/17/19      Standard Copies or Prints                                                         3.30
10/18/19      Standard Copies or Prints                                                         6.50
10/18/19      Standard Copies or Prints                                                         1.90
10/18/19      Standard Copies or Prints                                                         1.00
10/20/19      Standard Copies or Prints                                                         2.20
10/21/19      Standard Copies or Prints                                                        32.50
10/21/19      Standard Copies or Prints                                                        55.40
10/21/19      Standard Copies or Prints                                                         2.40
10/21/19      Standard Copies or Prints                                                        21.70
10/21/19      Standard Copies or Prints                                                        15.20
10/21/19      Standard Copies or Prints                                                         0.40
10/21/19      Standard Copies or Prints                                                        19.00
10/21/19      Standard Copies or Prints                                                         0.20
10/22/19      Standard Copies or Prints                                                         5.30
10/22/19      Standard Copies or Prints                                                        10.50
10/22/19      Standard Copies or Prints                                                         1.00
10/22/19      Standard Copies or Prints                                                         0.50
10/23/19      Standard Copies or Prints                                                         0.70
10/23/19      Standard Copies or Prints                                                         2.30
10/24/19      Standard Copies or Prints                                                         1.70
10/24/19      Standard Copies or Prints                                                         0.40
10/24/19      Standard Copies or Prints                                                         6.20
10/24/19      Standard Copies or Prints                                                         1.20
10/25/19      Standard Copies or Prints                                                         1.20
10/25/19      Standard Copies or Prints                                                         0.40
10/25/19      Standard Copies or Prints                                                         3.60
10/26/19      Standard Copies or Prints                                                         4.00
10/28/19      Standard Copies or Prints                                                         5.80
10/28/19      Standard Copies or Prints                                                         3.30
10/28/19      Standard Copies or Prints                                                         0.20
10/28/19      Standard Copies or Prints                                                         1.60
10/29/19      Standard Copies or Prints                                                         4.50
10/29/19      Standard Copies or Prints                                                         0.50
10/29/19      Standard Copies or Prints                                                         0.10

                                                        7
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 213 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020305
Forever 21, Inc.                                                    Matter Number:          47258-31
Expenses

10/29/19      Standard Copies or Prints                                                            1.20
10/30/19      Standard Copies or Prints                                                            3.20
10/30/19      Standard Copies or Prints                                                            0.80
10/30/19      Standard Copies or Prints                                                            0.40
10/31/19      Standard Copies or Prints                                                            1.70
10/31/19      Standard Copies or Prints                                                            3.40
10/31/19      Standard Copies or Prints                                                           22.70
10/31/19      Standard Copies or Prints                                                            0.30
              Total                                                                            1,285.00




                                                        8
                 Case 19-12122-MFW         Doc 517          Filed 11/29/19   Page 214 of 238
Legal Services for the Period Ending October 31, 2019              Invoice Number:        1050020305
Forever 21, Inc.                                                    Matter Number:          47258-31
Expenses


Color Copies or Prints

Date          Description                                                                      Amount
09/29/19      Color Copies or Prints                                                              0.80
09/29/19      Color Copies or Prints                                                              2.80
09/30/19      Color Copies or Prints                                                              4.10
09/30/19      Color Copies or Prints                                                              1.80
09/30/19      Color Copies or Prints                                                              1.90
09/30/19      Color Copies or Prints                                                              2.90
09/30/19      Color Copies or Prints                                                              5.40
09/30/19      Color Copies or Prints                                                              3.00
09/30/19      Color Copies or Prints                                                              0.40
09/30/19      Color Copies or Prints                                                             33.40
09/30/19      Color Copies or Prints                                                              5.60
10/01/19      Color Copies or Prints                                                              2.70
10/01/19      Color Copies or Prints                                                              5.40
10/01/19      Color Copies or Prints                                                              0.40
10/02/19      Color Copies or Prints                                                              3.90
10/02/19      Color Copies or Prints                                                              3.30
10/03/19      Color Copies or Prints                                                              5.70
10/03/19      Color Copies or Prints                                                              0.30
10/03/19      Color Copies or Prints                                                              0.10
10/07/19      Color Copies or Prints                                                              2.40
10/07/19      Color Copies or Prints                                                              6.20
10/07/19      Color Copies or Prints                                                              0.30
10/07/19      Color Copies or Prints                                                              6.30
10/08/19      Color Copies or Prints                                                              3.90
10/10/19      Color Copies or Prints                                                             15.30
10/10/19      Color Copies or Prints                                                              8.40
10/14/19      Color Copies or Prints                                                              8.60
10/14/19      Color Copies or Prints                                                              0.60
10/15/19      Color Copies or Prints                                                              5.00
10/15/19      Color Copies or Prints                                                              4.40
10/16/19      Color Copies or Prints                                                              5.40
10/16/19      Color Copies or Prints                                                              9.00
10/16/19      Color Copies or Prints                                                              0.10
10/17/19      Color Copies or Prints                                                              2.50

                                                        9
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 215 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses

10/17/19      Color Copies or Prints                                                         0.40
10/20/19      Color Copies or Prints                                                        13.90
10/21/19      Color Copies or Prints                                                         0.40
10/21/19      Color Copies or Prints                                                         6.50
10/22/19      Color Copies or Prints                                                         8.40
10/22/19      Color Copies or Prints                                                         3.00
10/22/19      Color Copies or Prints                                                         5.00
10/23/19      Color Copies or Prints                                                         1.80
10/24/19      Color Copies or Prints                                                         4.40
10/24/19      Color Copies or Prints                                                         3.10
10/24/19      Color Copies or Prints                                                         0.10
10/25/19      Color Copies or Prints                                                         0.90
10/28/19      Color Copies or Prints                                                         0.50
10/28/19      Color Copies or Prints                                                       358.30
10/29/19      Color Copies or Prints                                                         0.90
10/29/19      Color Copies or Prints                                                         4.00
10/30/19      Color Copies or Prints                                                         0.40
10/31/19      Color Copies or Prints                                                         0.90
10/31/19      Color Copies or Prints                                                         0.80
              Total                                                                        576.00




                                                     10
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 216 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses


Scanned Images

Date          Description                                                                  Amount
09/29/19      Scanned Images                                                                  7.90
09/29/19      Scanned Images                                                                  0.10
09/29/19      Scanned Images                                                                  0.10
09/30/19      Scanned Images                                                                  1.20
10/01/19      Scanned Images                                                                  0.60
10/08/19      Scanned Images                                                                  6.50
10/11/19      Scanned Images                                                                  1.00
10/15/19      Scanned Images                                                                  0.70
10/16/19      Scanned Images                                                                  0.50
10/17/19      Scanned Images                                                                  0.60
10/18/19      Scanned Images                                                                  0.30
10/23/19      Scanned Images                                                                  0.70
10/26/19      Scanned Images                                                                  0.40
10/28/19      Scanned Images                                                                  0.70
10/29/19      Scanned Images                                                                  0.70
10/29/19      Scanned Images                                                                  2.30
10/29/19      Scanned Images                                                                  0.10
10/29/19      Scanned Images                                                                  0.10
              Total                                                                          24.50




                                                     11
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 217 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses


Outside Messenger Services

Date          Description                                                                  Amount
09/29/19      CROWN DELIVERY & LOGISTICS - Courier Deliveries                                29.00
10/06/19      CROWN DELIVERY & LOGISTICS - Courier Deliveries                               134.90
10/13/19      COMET MESSENGER SERVICE INC - 300 N LA SALLE to                                 7.65
              111 W WASHINGTON 10/10/2019
10/27/19      Mach 1 Couriers Ltd T/A Absolutely - London/UK Couriers -                       5.96
              21/10/19 - 25/10/19
              Total                                                                         177.51




                                                     12
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 218 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses


Local Transportation

Date          Description                                                                  Amount
09/29/19      Heidi Hockberger - Heidi Hockberger, Taxi, Review/revise                       12.49
              documents. 09/29/2019
09/29/19      Heidi Hockberger - Heidi Hockberger, Taxi, Review/revise                       11.49
              documents. 09/29/2019
09/29/19      McClain Thompson - McClain Thompson, Taxi, Travel to                            7.28
              Wilmington, DE for client meeting 09/29/2019
09/29/19      McClain Thompson - McClain Thompson, Taxi, Travel to                           25.26
              Wilmington, DE for client meeting 09/29/2019
10/01/19      Tommy Scheffer - Tommy Scheffer, Agency Fee, Attend first day                  35.00
              hearing. 10/01/2019
10/01/19      Simon Briefel - Simon Briefel, Taxi, Cab ride to DE station get                 6.73
              back to NY from first day hearing. 10/01/2019
10/01/19      Simon Briefel - Simon Briefel, Taxi, Cab ride from DE station to                7.15
              local counsel's office re first day hearing. 10/01/2019
10/01/19      Simon Briefel - Simon Briefel, Taxi, Cab to Penn Station to get to             14.72
              Delaware for first day hearing. 10/01/2019
10/01/19      Simon Briefel - Simon Briefel, Taxi, Cab ride from Penn station to             15.30
              home. 10/01/2019
10/01/19      McClain Thompson - McClain Thompson, Taxi, Travel to                           11.90
              Wilmington, DE for client meeting 10/01/2019
10/01/19      McClain Thompson - McClain Thompson, Taxi, Travel to                            6.65
              Wilmington, DE for client meeting 10/01/2019
10/01/19      Josh Sussberg, P.C. - Josh Sussberg, Taxi, Attend court hearing                10.00
              10/01/2019
10/01/19      Josh Sussberg, P.C. - Josh Sussberg, Taxi, Attend court hearing                21.36
              10/01/2019
10/15/19      Heidi Hockberger - Heidi Hockberger, Taxi, Review/revise                       12.00
              documents. 10/15/2019
              Total                                                                         197.33




                                                     13
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 219 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses


Travel Expense

Date          Description                                                                  Amount
09/29/19      Jeff Michalik - Jeff Michalik, Lodging, New York, NY 09/25/2019               181.36
              to 09/30/2019, Attend hearing. 09/29/2019
09/29/19      Anthony Abate - Anthony Abate, Lodging, New York 09/28/2019                   255.95
              to 09/30/2019, Forever 21 chapter 11 filing/hearing 09/29/2019
09/30/19      Jake William Gordon - Jake Gordon, Lodging, New York, NY                      502.66
              09/26/2019 to 09/27/2019, Forever 21 Meetings re Filing
              09/30/2019
09/30/19      Jake William Gordon - Jake Gordon, Lodging, New York, NY                      255.95
              09/29/2019 to 09/30/2019, Forever 21 Meetings re Filing
              09/30/2019
09/30/19      Jake William Gordon - Jake Gordon, Lodging, New York, NY                      387.90
              09/28/2019 to 09/29/2019, Forever 21 Meetings re Filing
              09/30/2019
09/30/19      Jake William Gordon - Jake Gordon, Lodging, New York, NY                      410.86
              09/27/2019 to 09/28/2019, Forever 21 Meetings re Filing
              09/30/2019
09/30/19      Jake William Gordon - Jake Gordon, Lodging, New York, NY                      525.00
              09/25/2019 to 09/26/2019, Forever 21 Meetings re Filing
              09/30/2019
09/30/19      McClain Thompson - McClain Thompson, Lodging, Wilmington,                     350.00
              DC 09/30/2019 to 10/01/2019, Travel to Wilmington, DE for client
              meeting 09/30/2019
09/30/19      Jeff Michalik - Jeff Michalik, Lodging, Wilmington, DE                        350.00
              09/30/2019 to 10/02/2019, Attend hearing. 09/30/2019
09/30/19      Anthony Abate - Anthony Abate, Lodging, Delaware 09/30/2019                   350.00
              to 10/01/2019, Forever 21 chapter 11 filing/hearing 09/30/2019
10/01/19      Taylor Rose Stoneman - Taylor Stoneman, Lodging, Wilmington,                  350.00
              DE 09/30/2019 to 10/01/2019, Hearing prep and hearing - U.S.
              Bankruptcy Court, Delaware. 10/01/2019
10/01/19      Taylor Rose Stoneman - Taylor Stoneman, Lodging, Wilmington,                  350.00
              DE 09/29/2019 to 09/30/2019, Hearing prep and hearing - U.S.
              Bankruptcy Court, Delaware. 10/01/2019
10/01/19      Anup Sathy, P.C. - Anup Sathy, Lodging, Philadelphia, PA                      325.00
              09/30/2019 to 10/01/2019, First Day Hearing 10/01/2019
10/01/19      Hannah Kupsky - Hannah Kupsky, Lodging, Wilmington, DE                        350.00
              09/30/2019 to 10/01/2019, Forever 21 First Day Hearing
              10/01/2019
10/01/19      Mark McKane, P.C. - Mark McKane, Lodging, Wilmington, DE                      350.00
              09/29/2019 to 09/30/2019, First Day Hearing. 10/01/2019


                                                     14
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 220 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses

10/01/19      Mark McKane, P.C. - Mark McKane, Lodging, Wilmington, DE                      350.00
              09/30/2019 to 10/01/2019, First Day Hearing. 10/01/2019
10/01/19      McClain Thompson - McClain Thompson, Lodging, Wilmington,                     350.00
              DC 09/29/2019 to 09/30/2019, Travel to Wilmington, DE for client
              meeting 10/01/2019
10/01/19      Tommy Scheffer - Tommy Scheffer, Lodging, Wilmington DE                       350.00
              09/30/2019 to 10/01/2019, Attend hearing. 10/01/2019
10/01/19      Jeff Michalik - Jeff Michalik, Lodging, Wilmington, DE                        350.00
              09/30/2019 to 10/02/2019, Attend hearing. 10/01/2019
10/01/19      Kevin Stuart Rice - Kevin Rice, Lodging, Wilmington 09/30/2019                350.00
              to 10/01/2019, Hotel 10/01/2019
10/01/19      Anne G. Wallice - Anne Wallice, Lodging, Wilmington, DE                       350.00
              09/30/2019 to 10/01/2019, Attend First Day Hearing 10/01/2019
10/02/19      Taylor Rose Stoneman - Taylor Stoneman, Lodging, Wilmington,                  350.00
              DE 10/01/2019 to 10/02/2019, Hearing prep and hearing - U.S.
              Bankruptcy Court, Delaware. 10/02/2019
10/02/19      Jake William Gordon - Jake Gordon, Lodging, Wilmington, DE                    350.00
              09/30/2019 to 10/01/2019, Forever 21 Meetings re Filing
              10/02/2019
10/02/19      Jake William Gordon - Jake Gordon, Lodging, Wilmington, DE                    350.00
              10/01/2019 to 10/02/2019, Forever 21 Meetings re Filing
              10/02/2019
10/02/19      Mark McKane, P.C. - Mark McKane, Lodging, Wilmington, DE                      350.00
              10/01/2019 to 10/02/2019, First Day Hearing. 10/02/2019
10/02/19      Ciara Foster - Ciara Foster, Lodging, Wilmington, DE 10/01/2019               350.00
              to 10/01/2019, Forever 21 10/02/2019
10/02/19      Ciara Foster - Ciara Foster, Lodging, Wilmington, DE 09/30/2019               350.00
              to 09/30/2019, Forever 21 10/02/2019
10/02/19      Anne G. Wallice - Anne Wallice, Lodging, Wilmington, DE                       350.00
              10/01/2019 to 10/02/2019, Attend First Day Hearing 10/02/2019
              Total                                                                        9,844.68




                                                     15
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 221 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses


Airfare

Date          Description                                                                  Amount
09/13/19      Mark McKane, P.C. - Mark McKane, Airfare, Philadelphia, PA                   1,169.17
              09/29/2019 to 10/02/2019, Preparation and hearing. 09/13/2019
09/17/19      Jake William Gordon - Jake Gordon, Airfare, New York, NY                      686.31
              09/25/2019 to 10/02/2019, Forever 21 Meetings re Filing
              09/17/2019
09/23/19      Taylor Rose Stoneman - Taylor Stoneman, Airfare, Philadelphia,               1,169.17
              PA 09/29/2019 to 10/02/2019, Hearing prep and hearing - U.S.
              Bankruptcy Court, Delaware. 09/23/2019
09/24/19      McClain Thompson - McClain Thompson, Rail, Washington, DC                     194.00
              10/01/2019 to 10/01/2019, Travel to Wilmington, DE for client
              meeting 09/24/2019
09/24/19      McClain Thompson - McClain Thompson, Rail, Wilmington, DE                     194.00
              09/29/2019 to 09/29/2019, Travel to Wilmington, DE for client
              meeting 09/24/2019
09/25/19      Anthony Abate - Anthony Abate, Airfare, New York 09/28/2019                   795.94
              to 10/01/2019, Forever 21 chapter 11 filing/hearing 09/25/2019
09/26/19      Anup Sathy, P.C. - Anup Sathy, Airfare, Philadelphia, PA                      658.46
              09/30/2019 to 10/01/2019, First Day Hearing 09/26/2019
09/26/19      Anup Sathy, P.C. - Anup Sathy, Agency Fee, First Day Hearing                   58.00
              09/26/2019
09/30/19      Barrett Lingle - Barrett Lingle, Rail, Wilmington, DE 10/01/2019              202.00
              to 10/01/2019, Train to hearing. 09/30/2019
09/30/19      Cara Katrinak - Cara Katrinak, Rail, New York to Wilmington, DE               202.00
              10/01/2019 to 10/01/2019, Forever 21 hearing 09/30/2019
09/30/19      Simon Briefel - Simon Briefel, Rail, New York 09/30/2019 to                   138.00
              09/30/2019, Amtrak ticket to Delaware for first day hearing.
              09/30/2019
09/30/19      Josh Sussberg, P.C. - Josh Sussberg, Rail, Wilmington, DE                    1,158.00
              10/01/2019 to 10/01/2019, Travel with client to attend court
              hearing 09/30/2019
10/01/19      Simon Briefel - Simon Briefel, Agency Fee, Direct Travel agency                58.00
              fee for reserving Amtrak ticket. 10/01/2019
10/01/19      McClain Thompson - McClain Thompson, Rail, Washington, DC                     (61.00)
              10/01/2019 to 10/01/2019, Travel to Wilmington, DE for client
              meeting 10/01/2019
10/01/19      Simon Briefel - Simon Briefel, Rail, Wilmington, DE 10/01/2019                116.00
              to 10/01/2019, Amtrak from DE to NY. 10/01/2019
10/01/19      Anthony Abate - Anthony Abate, Airfare, Chicago 10/01/2019 to                 328.16
              10/01/2019, Forever 21 chapter 11 filing/hearing 10/01/2019

                                                     16
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 222 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses

10/01/19      Anthony Abate - Anthony Abate, Agency Fee, Forever 21 chapter                  58.00
              11 filing/hearing 10/01/2019
10/01/19      Anthony Abate - Anthony Abate, Airfare, Chicago 10/01/2019 to                (397.97)
              10/01/2019, Forever 21 chapter 11 filing/hearing 10/01/2019
10/02/19      Aparna Yenamandra - Aparna Yenamandra, Agency Fee, Travel to                   58.00
              Wilmington for hearing 10/02/2019
10/02/19      Aparna Yenamandra - Aparna Yenamandra, Rail, New York                         206.00
              10/02/2019 to 10/02/2019, Travel from Wilmington for hearing
              10/02/2019
10/02/19      Ciara Foster - Ciara Foster, Agency Fee, Forever 21 10/02/2019                  35.00
10/09/19      Taylor Rose Stoneman - Taylor Stoneman, Agency Fee, Hearing                   (58.00)
              prep and hearing - U.S. Bankruptcy Court, Delaware. 10/09/2019
10/10/19      Aparna Yenamandra - Aparna Yenamandra, Rail, Wilmington                       178.00
              10/11/2019 to 10/11/2019, Train to Wilmington. 10/10/2019
10/10/19      Aparna Yenamandra - Aparna Yenamandra, Agency Fee, Train to                    58.00
              Wilmington. 10/10/2019
10/10/19      Ciara Foster - Ciara Foster, Agency Fee, Forever 21 meeting.                   58.00
              10/10/2019
10/10/19      Ciara Foster - Ciara Foster, Rail, New York to Wilmington                     178.00
              10/11/2019 to 10/11/2019, Forever 21 meeting. 10/10/2019
              Total                                                                        7,439.24




                                                     17
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 223 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses


Transportation to/from airport

Date          Description                                                                  Amount
09/01/19      UBER TECHNOLOGIES INC - Stoneman Taylor To/From                                51.72
              Airport From home To Terminal 3 San Francisco CA 94128 USA
              09/29/19
09/30/19      SUNNY'S WORLDWIDE - FOSTER CIARA IREN 09/30/2019                              732.98
09/30/19      SUNNY'S WORLDWIDE - FOSTER CIARA IREN 09/30/2019                              560.13
09/30/19      SUNNY'S WORLDWIDE - FOSTER CIARA IREN 09/30/2019                              748.86
09/30/19      SUNNY'S WORLDWIDE - MCKANE MARK EDWARD                                        151.00
              09/29/2019
09/30/19      BOSTON COACH CORPORATION - JEFFREY THOMAS                                      89.33
              MICHALIK pick up at CHICAGO 300 N LASALLE CHICAGO
              IL and drop off at O''Hare International Airport Chicago IL
10/01/19      Anthony Abate - Anthony Abate, Transportation To/From Airport,                 43.18
              Forever 21 chapter 11 filing/hearing 10/01/2019
10/02/19      Jake William Gordon - Jake Gordon, Transportation To/From                      54.11
              Airport, Forever 21 Meetings re Filing 10/02/2019
10/02/19      Jeff Michalik - Jeff Michalik, Transportation To/From Airport,                 87.91
              Attend hearing. 10/02/2019
10/04/19      BOSTON COACH CORPORATION - CIARA IREN FOSTER                                  816.33
              pick up at WILMINGTON 42 West 11th Street WILMINGTON
              DE and drop off at NEW YORK 601 Lexington Ave NEW YORK
              NY
10/04/19      BOSTON COACH CORPORATION - ANUP SATHY pick up at                              215.82
              PHILADELPHIA 10 AVENUE OF THE ARTS PHILADELPHIA
              PA and drop off at WILMINGTON 919 N MARKET STREET
              WILMINGTON DE
10/04/19      BOSTON COACH CORPORATION - ANUP SATHY pick up at                              118.74
              Philadelphia Airport Philadelphia PA and drop off at
              PHILADELPHIA 10 AVENUE OF THE ARTS PHILADELPHIA
              PA
10/04/19      BOSTON COACH CORPORATION - Joshua A Sussberg pick up                          444.89
              at NEW YORK 4 Penn Plaza NEW YORK NY and drop off at
              home
10/10/19      Anup Sathy, P.C. - Anup Sathy, Transportation To/From Airport,                148.00
              First Day Hearing; parking 10/10/2019
              Total                                                                        4,263.00




                                                     18
                  Case 19-12122-MFW        Doc 517      Filed 11/29/19   Page 224 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses


Travel Meals

Date           Description                                                                 Amount
09/29/19       Taylor Rose Stoneman - Taylor Stoneman, Travel Meals, SFO                     23.29
               Hearing prep and hearing - U.S. Bankruptcy Court, Delaware.
               Taylor Stoneman 09/29/2019
09/29/19       Jake William Gordon - Jake Gordon, Travel Meals, New York, NY                 28.42
               Forever 21 Meetings re Filing Jake Gordon 09/29/2019
09/29/19       Mark McKane, P.C. - Mark McKane, Hotel - Travel Meals,                        90.00
               Wilmington, DE First Day Hearing. Mark McKane, McClain
               Thompson, Taylor Stoneman 09/29/2019
09/29/19       Mark McKane, P.C. - Mark McKane, Travel Meals, SFO First Day                  14.40
               Hearing. Mark McKane 09/29/2019
09/29/19       McClain Thompson - McClain Thompson, Travel Meals,                             2.45
               Wilmington, DE Travel to Wilmington, DE for client meeting
               McClain Thompson 09/29/2019
09/29/19       Jeff Michalik - Jeff Michalik, Travel Meals, New York, NY Attend              11.16
               hearing. Jeff Michalik 09/29/2019
09/29/19       Anthony Abate - Anthony Abate, Travel Meals, New York Forever                  9.74
               21 chapter 11 filing/hearing Anthony Abate 09/29/2019
09/29/19       Anthony Abate - Anthony Abate, Travel Meals, New York Forever                 17.37
               21 chapter 11 filing/hearing Anthony Abate 09/29/2019
09/30/19       Mark McKane, P.C. - Mark McKane, Travel Meals, Wilmington,                    97.00
               DE First Day Hearing. Mark McKane, McClain Thompson, Taylor
               Stoneman 09/30/2019
09/30/19       Jake William Gordon - Jake Gordon, Travel Meals, New York, NY                 24.88
               Forever 21 Meetings re Filing Jake Gordon 09/30/2019
09/30/19       Mark McKane, P.C. - Mark McKane, Hotel - Travel Meals,                         5.00
               Wilmington, DE First Day Hearing. Mark McKane 09/30/2019
09/30/19       McClain Thompson - McClain Thompson, Hotel - Travel Meals,                    24.00
               Wilmington, DC Travel to Wilmington, DE for client meeting
               McClain Thompson 09/30/2019
09/30/19       McClain Thompson - McClain Thompson, Travel Meals,                             2.35
               Wilmington, DE Travel to Wilmington, DE for client meeting
               McClain Thompson 09/30/2019
09/30/19       Anthony Abate - Anthony Abate, Travel Meals, New York Forever                 20.58
               21 chapter 11 filing/hearing Anthony Abate 09/30/2019
10/01/19       Taylor Rose Stoneman - Taylor Stoneman, Travel Meals,                         15.28
               Wilmington, DE Hearing prep and hearing - U.S. Bankruptcy
               Court, Delaware. Taylor Stoneman 10/01/2019




                                                     19
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 225 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses

10/01/19      Taylor Rose Stoneman - Taylor Stoneman, Hotel - Travel Meals,                 30.80
              Wilmington, DE Hearing prep and hearing - U.S. Bankruptcy
              Court, Delaware. Taylor Stoneman 10/01/2019
10/01/19      Taylor Rose Stoneman - Taylor Stoneman, Hotel - Travel Meals,                  4.00
              Wilmington, DE Hearing prep and hearing - U.S. Bankruptcy
              Court, Delaware. Taylor Stoneman 10/01/2019
10/01/19      Kevin Stuart Rice - Kevin Rice, Travel Meals, Delaware Dinner                181.25
              post F21 first day hearing. Kevin Rice, Tommy Scheffer, Barrett
              Lingle, Cara Katrinak 10/01/2019
10/01/19      Hannah Kupsky - Hannah Kupsky, Travel Meals, Wilmington, DE                    4.65
              Forever 21 First Day Hearing Hannah Kupsky 10/01/2019
10/01/19      Hannah Kupsky - Hannah Kupsky, Travel Meals, Wilmington, DE                   31.50
              Forever 21 First Day Hearing Hannah Kupsky 10/01/2019
10/01/19      Ciara Foster - Ciara Foster, Hotel - Travel Meals, Wilmington, DE              4.50
              Forever 21 Ciara Foster 10/01/2019
10/01/19      Jeff Michalik - Jeff Michalik, Travel Meals, Wilmington, DE                  354.00
              Attend hearing. Jeff Michalik, Ciara Foster, Anne Wallice, Simon
              Briefel, Jake Gordon 10/01/2019
10/01/19      Josh Sussberg, P.C. - Josh Sussberg, Travel Meals, Wilmington,                 6.94
              DE Attend court hearing Josh Sussberg 10/01/2019
10/01/19      Anup Sathy, P.C. - Anup Sathy, Travel Meals, Philadelphia, PA                 32.46
              First Day Hearing Anup Sathy 10/01/2019
10/01/19      Jeff Michalik - Jeff Michalik, Hotel - Travel Meals, Wilmington,              74.00
              DE Attend hearing. Jeff Michalik 10/01/2019
10/01/19      Anne G. Wallice - Anne Wallice, Hotel - Travel Meals,                         34.20
              Wilmington, DE Attend First Day Hearing Anne Wallice
              10/01/2019
10/01/19      Anthony Abate - Anthony Abate, Travel Meals, Philadelphia                     18.61
              Forever 21 chapter 11 filing/hearing Anthony Abate 10/01/2019
10/01/19      Anthony Abate - Anthony Abate, Travel Meals, Philadelphia                     30.88
              Forever 21 chapter 11 filing/hearing Anthony Abate 10/01/2019
10/01/19      Mark McKane, P.C. - Mark McKane, Travel Meals, Wilmington,                   194.00
              DE First Day Hearing. Mark McKane, McClain Thompson
              10/01/2019
10/02/19      Taylor Rose Stoneman - Taylor Stoneman, Hotel - Travel Meals,                  4.00
              Wilmington, DE Hearing prep and hearing - U.S. Bankruptcy
              Court, Delaware. Taylor Stoneman 10/02/2019
10/02/19      Taylor Rose Stoneman - Taylor Stoneman, Travel Meals,                          5.40
              Philadelphia, PA Hearing prep and hearing - U.S. Bankruptcy
              Court, Delaware. Taylor Stoneman 10/02/2019
10/02/19      Jake William Gordon - Jake Gordon, Travel Meals, Wilmington,                   8.00
              DE Forever 21 Meetings re Filing Jake Gordon 10/02/2019


                                                     20
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 226 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses

10/02/19      Jake William Gordon - Jake Gordon, Travel Meals, Philadelphia,                 42.56
              PA Forever 21 Meetings re Filing Jake Gordon 10/02/2019
10/02/19      Jeff Michalik - Jeff Michalik, Travel Meals, Wilmington, DE                     8.50
              Attend hearing. Jeff Michalik 10/02/2019
10/02/19      Jake William Gordon - Jake Gordon, Travel Meals, Philadelphia,                  7.98
              PA F21 Filing/Hearing Jake Gordon 10/02/2019
10/02/19      Jeff Michalik - Jeff Michalik, Travel Meals, Philadelphia Intl                 23.00
              Airport Attend hearing. Jeff Michalik 10/02/2019
10/02/19      Mark McKane, P.C. - Mark McKane, Travel Meals, Philadelphia,                    8.42
              PA First Day Hearing. Mark McKane 10/02/2019
              Total                                                                        1,495.57




                                                     21
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 227 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses


Other Travel Expenses

Date          Description                                                                  Amount
10/01/19      Anup Sathy, P.C. - Anup Sathy, Parking, Chicago, IL First Day                  76.00
              Hearing 10/01/2019
10/02/19      Mark McKane, P.C. - Mark McKane, Parking, SFO First Day                       126.00
              Hearing. 10/02/2019
              Total                                                                         202.00




                                                     22
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19    Page 228 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:         1050020305
Forever 21, Inc.                                                Matter Number:           47258-31
Expenses


Filing Fees

Date          Description                                                                   Amount
10/02/19      Heidi Hockberger - Heidi Hockberger, Filing Fees, 10/1/19                      100.00
              CourtCall Hearing Appearance Fee 10/02/2019
              Total                                                                          100.00




                                                     23
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 229 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses


Other Court Costs and Fees

Date          Description                                                                  Amount
10/02/19      COURTCALL LLC - Courtcall for hearing on Tuesday, October                      30.00
              1st, 2019 at 2:00 PM ET
10/02/19      COURTCALL LLC - CourtCall for hearing on Tuesday, October                     100.00
              1st, 2019 at 2:00 PM ET
              Total                                                                         130.00




                                                     24
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 230 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses


Working Meals/K&E Only

Date          Description                                                                  Amount
09/29/19      Stephanie Cohen - Stephanie Cohen, Overtime Meals - Attorney,                  45.00
              Chicago, IL Working meal, Lunch, Stephanie Cohen, Jacob Ruby
              09/29/2019
              Total                                                                          45.00




                                                     25
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 231 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses


Outside Retrieval Service

Date          Description                                                                  Amount
10/08/19      CSC - Document retrieval work in Delaware - Forever 21.                       371.40
10/15/19      BMO DINERS CLUB - Order case information from Nebraska                         15.00
              State Court online database
10/15/19      BMO DINERS CLUB - Order court records from Louisiana State                     20.00
              Court online records - JeffNet
              Total                                                                         406.40




                                                     26
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 232 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses


Computer Database Research

Date          Description                                                                  Amount
09/30/19      PROQUEST LLC - Proquest Usage for 09/2019 by Laura Pett                        41.41
10/09/19      SERVICESTELLE DES REGISTERPORTALS- AG HA -                                      8.22
              Commercial register excerpts Sept 2019
10/10/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                 8.00
              Usage by Hannah Kupsky on 9/30/2019
10/10/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                20.00
              Usage by Simon Briefel on 9/22/2019
10/10/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                 8.00
              Usage by Kevin Rice on 9/29/2019
10/10/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                20.00
              Usage by Barrett Lingle on 9/30/2019
10/10/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                40.00
              Usage by Anthony Abate on 9/29/2019
10/10/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                74.00
              Usage by Tommy Scheffer on 9/30/2019
10/10/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                 8.00
              Usage by Jeff Michalik on 9/29/2019
10/10/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                11.00
              Usage by Anne Wallice on 9/30/2019
10/10/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                20.00
              Usage by Anthony Abate on 9/30/2019
              Total                                                                         258.63




                                                     27
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 233 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses


Westlaw Research

Date          Description                                                                  Amount
09/29/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                       61.68
              WESTLAW, Research Charges, Katrinak, Cara, 9/29/2019
09/29/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                       41.17
              WESTLAW, Research Charges, Ruby, Jacob, 9/29/2019
09/30/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                       96.91
              WESTLAW, Research Charges, Lingle, Barrett, 9/30/2019
09/30/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                       67.08
              WESTLAW, Research Charges, Ruby, Jacob, 9/30/2019
09/30/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                      663.14
              WESTLAW, Research Charges, Katrinak, Cara, 9/30/2019
              Total                                                                         929.98




                                                     28
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 234 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses


Overtime Transportation

Date          Description                                                                  Amount
09/29/19      Cara Katrinak - Cara Katrinak, Taxi, overtime car 09/29/2019                   38.90
09/29/19      Jacob Benjamin Ruby - Jacob Ruby, Taxi, Overtime                                9.25
              Transportation 09/29/2019
09/29/19      Hannah Kupsky - Hannah Kupsky, Taxi, OT Uber 09/29/2019                        13.60
09/29/19      Simon Briefel - Simon Briefel, Taxi, Overtime taxi. 09/29/2019                 10.12
09/29/19      Simon Briefel - Simon Briefel, Taxi, Overtime taxi. 09/29/2019                 14.72
09/29/19      Simon Briefel - Simon Briefel, Taxi, Overtime taxi. 09/29/2019                 14.14
09/29/19      Kevin Stuart Rice - Kevin Rice, Taxi, Overtime taxi. 09/29/2019                20.16
09/30/19      Hannah Kupsky - Hannah Kupsky, Taxi, OT Uber 09/30/2019                        11.58
09/30/19      Kevin Stuart Rice - Kevin Rice, Taxi, Overtime taxi. 09/30/2019                18.36
10/01/19      Barrett Lingle - Barrett Lingle, Taxi, Taxi, office to home after              20.76
              return from Delaware. 10/01/2019
10/01/19      Hannah Kupsky - Hannah Kupsky, Taxi, OT Uber 10/01/2019                        13.30
10/14/19      Jacob Benjamin Ruby - Jacob Ruby, Taxi, Overtime transportation                10.25
              10/14/2019
10/16/19      Jacob Benjamin Ruby - Jacob Ruby, Taxi, Overtime transportation                11.50
              10/16/2019
10/28/19      Jacob Benjamin Ruby - Jacob Ruby, Taxi, Overtime Expenses                       9.50
              10/28/2019
              Total                                                                         216.14




                                                     29
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 235 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses


Overtime Meals - Attorney

Date          Description                                                                  Amount
09/29/19      Hannah Kupsky - Hannah Kupsky, Overtime Meals - Attorney,                      20.00
              New York, NY OT Lunch (with others) Hannah Kupsky, Ciara
              Foster, Anthony Abate, Anne Wallice, Jake Gordon 09/29/2019
09/29/19      Heidi Hockberger - Heidi Hockberger, Overtime Meals - Attorney,                20.00
              Chicago Review/revise documents. Heidi Hockberger 09/29/2019
09/29/19      Simon Briefel - Simon Briefel, Overtime Meals - Attorney, New                   9.53
              York Overtime lunch. Simon Briefel 09/29/2019
09/29/19      Anne G. Wallice - Anne Wallice, Overtime Meals - Attorney, New                 20.00
              York, NY OT Meal Anne Wallice 09/29/2019
09/29/19      Ciara Foster - Ciara Foster, Overtime Meals - Attorney, New York               20.00
              OT meal. Ciara Foster, Jake Gordon 09/29/2019
09/29/19      Aura Grace Gilham - Aura Gilham, Overtime Meals - Attorney,                    20.00
              Santa Monica, CA Compile schedule documents Aura Gilham
              09/29/2019
09/29/19      Kevin Stuart Rice - Kevin Rice, Overtime Meals - Attorney, New                 20.00
              York Overtime lunch. Kevin Rice 09/29/2019
09/29/19      Kevin Stuart Rice - Kevin Rice, Overtime Meals - Attorney, New                 15.35
              York Overtime dinner. Kevin Rice 09/29/2019
09/30/19      Kevin Stuart Rice - Kevin Rice, Overtime Meals - Attorney, New                  8.55
              Jersey Overtime lunch. Kevin Rice 09/30/2019
10/02/19      Anne G. Wallice - Anne Wallice, Overtime Meals - Attorney, New                 20.00
              York, NY OT Meal Anne Wallice 10/02/2019
10/07/19      Roofoods Ltd T/A Deliveroo - INV047Kaiwen Zeng 16092019                         2.57
10/07/19      Anne G. Wallice - Anne Wallice, Overtime Meals - Attorney, New                 20.00
              York, NY OT Meal Anne Wallice 10/07/2019
10/08/19      Anne G. Wallice - Anne Wallice, Overtime Meals - Attorney, New                 20.00
              York, NY Overtime Meal Anne Wallice 10/08/2019
10/09/19      Anne G. Wallice - Anne Wallice, Overtime Meals - Attorney, New                  4.09
              York, NY Overtime Meal Anne Wallice 10/09/2019
10/12/19      Anne G. Wallice - Anne Wallice, Overtime Meals - Attorney, New                 11.97
              York, NY Overtime Meal Anne Wallice 10/12/2019
10/14/19      Anne G. Wallice - Anne Wallice, Overtime Meals - Attorney, New                 20.00
              York, NY Overtime Meal, Anne Wallice 10/14/2019
10/14/19      Roofoods Ltd T/A Deliveroo - INV050PIDGEN ABIGAIL                              20.00
              08102019
10/14/19      Roofoods Ltd T/A Deliveroo - INV050PIDGEN ABIGAIL                              20.00
              07102019



                                                     30
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 236 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses

10/15/19      Jacob Benjamin Ruby - Jacob Ruby, Overtime Meals - Attorney,                  20.00
              Chicago, IL Overtime Meal Jacob Ruby 10/15/2019
10/15/19      Heidi Hockberger - Heidi Hockberger, Overtime Meals - Attorney,               20.00
              Chicago, IL Review/revise documents. Heidi Hockberger
              10/15/2019
10/28/19      Jacob Benjamin Ruby - Jacob Ruby, Overtime Meals - Attorney,                  20.00
              Chicago, IL Overtime Expenses Jacob Ruby 10/28/2019
              Total                                                                        352.06




                                                     31
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 237 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses


Postage- Hard

Date          Description                                                                  Amount
09/30/19      DEUTSCHE POST AG - postage J. Parzinger to AG                                  0.88
              Charlottenburg, 30.09.2019
              Total                                                                           0.88




                                                     32
                 Case 19-12122-MFW         Doc 517      Filed 11/29/19   Page 238 of 238
Legal Services for the Period Ending October 31, 2019          Invoice Number:        1050020305
Forever 21, Inc.                                                Matter Number:          47258-31
Expenses


Overnight Delivery - Hard

Date          Description                                                                  Amount
09/30/19      FEDERAL EXPRESS - 776352094621                                                 12.95
10/07/19      FEDERAL EXPRESS - 776365379045                                                 63.62
10/21/19      FEDERAL EXPRESS - 776709468832                                                 63.77
10/21/19      FEDERAL EXPRESS - 776749599297                                                 58.34
              Total                                                                         198.68

TOTAL EXPENSES                                                                       $ 28,938.40




                                                     33
